

Exhibit 10.1





[THIS LEASE IS NOT TO BE RECORDED]


MASTER LEASE


by and among


SERITAGE SRC FINANCE LLC


and


SERITAGE KMT FINANCE LLC,


Landlord,


and


TRANSFORM SR OPERATIONS LLC


and


TRANSFORM KM OPERATIONS LLC,


Tenant



--------------------------------------------------------------------------------

TABLE OF CONTENTS




  Page    
ARTICLE I DEMISED PREMISES
2
1.1
Demised Premises
2
1.2
Single, Unitary, Indivisible Lease
3
1.3
Joint and Several Liability
4
1.4
Term
5
1.5
Renewal Terms
5
1.6
Tenant Termination Rights
6
1.7
Recapture Space
9
1.8
Landlord’s Termination Right as to Additional Recapture Space
17
1.9
Landlord’s Termination Right as to 100% Recapture Property
20
1.10
Reservation of Rights Concerning Leases and Recapture Space
24
1.11
General Provisions
25
1.12
Separation of Leases
26
1.13
Self Help
29
     
ARTICLE II DEFINITIONS
29
2.1
Definitions
29
     
ARTICLE III RENT
50
3.1
Rent
50
3.2
Late Payment of Rent
51
3.3
Method of Payment of Rent and Other Sums and Charges
51
3.4
Net Lease
52
     
ARTICLE IV IMPOSITIONS
52
4.1
Impositions
52
4.2
Permitted Contests
54
4.3
General Tax Indemnity
55
4.4
Utility Charges
55
4.5
Installment Expenses
56
     
ARTICLE V NO ABATEMENT
58
5.1
No Termination, Abatement, Etc.
58
5.2
Assumption of Risk of Loss
59
     
ARTICLE VI OWNERSHIP OF DEMISED PREMISES
60
6.1
Ownership of the Demised Premises
60
6.2
Tenant’s Property
61
     
ARTICLE VII CONDITION AND USE OF DEMISED PREMISES
61
7.1
Condition of the Demised Premises
61
7.2
Use of the Demised Premises; Permitted, Prohibited and Restricted Uses
62
7.3
Operating Covenant
65
7.4
Signs
66
7.5
Multi Tenant Occupancy Date
66
     
ARTICLE VIII ALTERATIONS
67
8.1
Alteration and Additions
67
8.2
Title to Alterations
68
     
ARTICLE IX TRANSFER
68
9.1
Transfer; Subletting and Assignment
68
9.2
Permitted Subletting
69
9.3
Permitted Assignments
69
9.4
Required Assignment and Subletting Provisions
70
9.5
Costs
70
9.6
No Release of Tenant’s Obligations
70
9.7
No Restriction on Landlord
71
9.8
Free Standing SAC Leases
71
     
ARTICLE X MAINTENANCE AND COMMON AREAS
72
10.1
Maintenance and Repair; Trade Fixtures
72
10.2
Common Areas
75
10.3
Landlord’s Responsibility for Leasehold Improvements Subsequent to Multi Tenant
Occupancy Date
78
10.4
Landlord’s Warranties and Guaranties
78
10.5
Tenant’s Responsibility under Lands’ End Agreements.
78
     
ARTICLE XI INSURANCE
80
11.1
General Insurance Requirements
80
11.2
Landlord’s “All Risk” Insurance
82
11.3
Additional Insurance
83
11.4
Waiver of Subrogation
83
11.5
Policy Requirements
83
11.6
Increase in Limits
83
11.7
Blanket Policy
83
11.8
No Separate Insurance
83
     
ARTICLE XII CASUALTY AND CONDEMNATION
84
12.1
Casualty; Property Insurance Proceeds
84
12.2
Tenant’s Obligations Following Casualty
85
12.3
No Abatement of Rent
86
12.4
Waiver
86
12.5
Insurance Proceeds Paid to Landlord Mortgagee
86
12.6
Tenant’s Right to Terminate Upon Damage Near End of Term
87
12.7
Tenant’s Right to Terminate Upon Total Destruction
87
12.8
Condemnation
88
12.9
Condemnation Proceeds Paid to Landlord Mortgagee
88
12.10
Landlord’s Restoration Obligations
90
12.11
Terminated Properties
90
     
ARTICLE XIII DEFAULT
90
13.1
Events of Default
90
13.2
Certain Remedies
93
13.3
Damages
94
13.4
Receiver
95
13.5
Waiver
95
13.6
Application of Funds
95
13.7
Landlord’s Right to Cure Tenant’s Default
95
13.8
Default by Entities Comprising Tenant
96
     
ARTICLE XIV LANDLORD’S FINANCING
96
14.1
Landlord’s Financing
96
14.2
Attornment
97
14.3
Compliance with Landlord Mortgage Documents
97
14.4
Landlord Mortgagee Generally
98
14.5
Limitation of Successor Landlord Liability
98
14.6
Lease Modifications
98
14.7
Notice of Default to Landlord Mortgagee
99
14.8
Delivery of Notices to Landlord Mortgagee
99
14.9
Right of Landlord Mortgagee to Enforce Lease
99
14.10
Exercise of Landlord’s Discretion
99
14.11
Cure of Landlord Defaults
99
14.12
Indemnification
100
     
ARTICLE XV TENANT FINANCING
102
15.1
No Leasehold Mortgages
102
15.2
Rights of Lenders to Obtain Collateral
102
     
ARTICLE XVI NO MERGER
103
16.1
No Merger
103
     
ARTICLE XVII CONVEYANCE BY LANDLORD
103
17.1
Conveyance by Landlord
103
     
ARTICLE XVIII QUIET ENJOYMENT
103
18.1
Quiet Enjoyment
103
     
ARTICLE XIX NOTICES
103
19.1
Notices
103
     
ARTICLE XX ENVIRONMENTAL INDEMNITY
104
20.1
Hazardous Substances
104
20.2
Notices
105
20.3
Remediation
105
20.4
Indemnity
106
20.5
Environmental Inspections
107
20.6
Additional Provisions
108
20.7
Survival
108
     
ARTICLE XXI MISCELLANEOUS
108
21.1
Survival
108
21.2
Partial Invalidity
108
21.3
Non Recourse
108
21.4
Successors and Assigns
109
21.5
Governing Law
109
21.6
Consent to Jurisdiction; Waiver of Trial by Jury
109
21.7
Entire Agreement
110
21.8
Headings
110
21.9
Counterparts
110
21.10
Interpretation
111
21.11
Time of Essence
111
21.12
Further Assurances
111
21.13
Landlord’s Right to Inspect and Show the Demised Premises
111
21.14
Acceptance of Surrender
111
21.15
Non Waiver
111
21.16
Accord and Satisfaction
111
21.17
Recording
112
21.18
Liens
112
21.19
Cumulative Remedies
113
21.20
Rules and Regulations
113
21.21
Confidentiality and Media Releases
113
21.22
Authority
113
21.23
Overdue Rate
113
21.24
Delivery of Information
113
21.25
Puerto Rico Premises
115
21.26
Environmental Work
116
     
ARTICLE XXII MEMORANDUM OF LEASE
116
22.1
Memorandum of Lease
116
     
ARTICLE XXIII BROKERS
116
23.1
Brokers
116
     
ARTICLE XXIV ANTI TERRORISM
117
24.1
Anti Terrorism Representations
117
     
ARTICLE XXV REIT PROTECTION
117
25.1
REIT Protection
117
     
ARTICLE XXVI FAIR MARKET RENT—APPRAISAL
119
26.1
Fair Market Rent
119
     
ARTICLE XXVII OFFICERS’ CERTIFICATES—STATUS OF LEASE
120
27.1
Certificate of Tenant
120
27.2
Certificate of Landlord
120
     
ARTICLE XXVIII CONDITION OF DEMISED PREMISES ON EXPIRATION OR TERMINATION OF
MASTER LEASE
121
28.1
Delivery of Demised Premises
121
     
ARTICLE XXIX ALTERNATIVE DISPUTE RESOLUTION—EXPEDITED ARBITRATION
121
29.1
Attempted Dispute Resolution
121
29.2
Binding Arbitration
123




--------------------------------------------------------------------------------

Schedules and Exhibits



Exhibit A
Properties

Exhibit B
Prohibited Uses

Exhibit C
Form of SNDA

Exhibit D
Lands’ End Premises




Schedule 1.7(d)
Form of Recapture Notice

Schedule 1.7(j)(ii)
General Requirements and Conditions

Schedule 1.8(a)
Form of Additional Recapture Space Termination Notice

Schedule 2.1(a)
EBITDAR Methodology

Schedule 2.1(b)
Lease Guarantors

Schedule 10.2(e)
Operating Expenses

Schedule 20.6
Additional Provisions with Respect to Environmental Matters with Respect to the
Demised Premises and SACs




--------------------------------------------------------------------------------


MASTER LEASE
This MASTER LEASE  (this “Master Lease”) is entered into as of February 28,
2019, by and among Seritage SRC Finance LLC and Seritage KMT Finance LLC
(together with their successors and assigns, collectively, jointly and
severally, “Landlord”), and Transform KM Operations LLC (“Kmart Tenant”) and
Transform SR Operations LLC (“Sears Tenant”) (together with their permitted
successors and assigns, collectively, jointly and severally, “Tenant”).
RECITALS
Capitalized terms used in this Master Lease and not otherwise defined herein are
defined in Article II hereof.
Landlord is the fee owner of those certain properties identified on Exhibit A
attached hereto, as the same may be deleted from time to time as further
provided herein (each a “Property”, and collectively, “Properties”).  Landlord
desires to lease the Demised Premises (as defined below), as one economic unit,
to Tenant and Tenant desires to lease the Demised Premises, as one economic
unit, from Landlord upon the terms set forth in this Master Lease.
1. As described in Section 1.2, below, this Master Lease constitutes one single,
unitary, indivisible lease of the entirety of the Demised Premises and not
separate or severable leases governed by similar terms.  The Demised Premises
constitutes one indivisible economic unit, and the Base Rent (as defined below)
and all other economic and other material lease provisions have been extensively
negotiated and agreed to, based on the understanding and agreement of the
parties (and each of the parties has entered into this Master Lease in reliance
thereon, and it is a material inducement to each of them), that the demise of
all of the Demised Premises to Tenant herein is a single, unitary, indivisible,
composite, and inseparable transaction.  Except as expressly provided in this
Master Lease for specific purposes (and then only to the extent so expressly
provided), all provisions of this Master Lease apply equally and uniformly to
all of the Demised Premises as one indivisible unit.  The parties intend that
this Master Lease shall be, and the provisions of this Master Lease shall at all
times be construed, interpreted and applied so as to carry out their mutual
objective to create a single, unitary, indivisible lease of all of the Demised
Premises and, in particular but without limitation, that, for purposes of 11
U.S.C. Section 365, or any successor or replacement thereof or any analogous
state law, or any attempt thereunder to assume, reject or assign this Master
Lease in whole or in part, this Master Lease is one indivisible and nonseverable
lease and executory contract dealing with one legal and economic unit and that
this Master Lease must be assumed, rejected or assigned as a whole with respect
to all (and only as to all) of the Demised Premises.
2. Exhibit A attached hereto also contains a list of the 51 retail stores
currently operated by or under the authority of either (a) Kmart Tenant (such
retail stores as may be operated by Kmart Tenant or its Affiliates from time to
time, individually, a “Kmart Store,” and collectively, “Kmart Stores”), or
(b) Sears Tenant (such retail stores as may be operated by Sears Tenant or its
Affiliates from time to time, individually, a “Sears Store,” and collectively,
“Sears Stores”) (which Sears Stores shall include each related Sears automotive
care center (individually, a “SAC” and collectively, “SACs”); each Kmart Store
and each Sears Store being referred to individually as a “Store”).
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
ARTICLE I DEMISED PREMISES
1.1          Demised Premises.  Upon and subject to the terms and conditions
hereinafter set forth, Landlord leases to Tenant and Tenant leases from Landlord
all of Landlord’s right, title and interest in and to the following assets and
interests as described in Section 1.1(a)‑(c) below (individually and
collectively, as the context may require, as one economic unit, the “Demised
Premises”), further subject to the terms, covenants and conditions in
Section 1.1(d)‑(e) below:
(a) (i)  Prior to the Multi‑Tenant Occupancy Date with respect to each
individual Property, all of such Property and (ii) after the Multi‑Tenant
Occupancy Date, the portion of each individual Property on which the Store and
all Leased Improvements (as hereinafter defined) is located (but excluding, in
each case, all real property which is (y) subject to a Lease (as hereinafter
defined) as of the date hereof or (z) part of the Common Areas (except the
Exclusive Store Areas, as hereinafter defined) (subject to Tenant’s rights to
use the Common Areas as provided herein), collectively, the “Land”);
(b) (i) all buildings, structures, Fixtures (as hereinafter defined) and other
improvements of every kind now or hereafter located on the Land (as the Land may
be constituted before or after the Multi‑Tenant Occupancy Date, as applicable),
including, as applicable, the Store, all free‑standing buildings and all other
buildings and improvements connected thereto (including all physical
entranceways to an adjacent mall to the extent located in the wall of a Store or
other such building), together with (ii) prior to the Multi‑Tenant Occupancy
Date with respect to each individual Property, (A) all alleyways and connecting
tunnels, passageways and entranceways to any adjacent malls, shopping centers or
other third‑party properties, sidewalks, utility pipes, conduits and lines
(on‑site and off‑site to the extent Landlord has any interest in the same), and
(B) all parking areas and roadways appurtenant to such buildings and structures
(collectively, the “Leased Improvements”); provided, that “Leased Improvements”
shall exclude any asset not constituting “real property” as that term is defined
in Treasury Regulations § 1.856‑3(d);
(c) All equipment, machinery, fixtures, and other items of property, including
all components thereof, that (i) are now or hereafter located in, on or used in
connection with and permanently affixed to or otherwise incorporated into the
Leased Improvements and (ii) qualify as Long‑Lived Assets, together with all
replacements, modifications, alterations and additions thereto, and other items
of real and/or personal property, including all components thereof, now and
hereafter located in, on or used in connection with, and permanently affixed to
or incorporated into the Leased Improvements, including all HVAC equipment, all
furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting,
ventilating, refrigerating, incineration, air‑ and water‑pollution‑control,
waste‑disposal, air‑cooling and air‑conditioning systems and apparatus, security
systems, sprinkler systems and fire‑ and theft‑protection equipment, elevators,
escalators and lifts and Environmental Equipment (the “Fixtures”), all of which,
to the greatest extent permitted by law, are hereby deemed by the parties hereto
to constitute real estate, together with all equipment, parts and supplies used
to service, repair, maintain and equip the foregoing and all replacements,
modifications, alterations and additions thereto; provided, that the foregoing
shall exclude all items included within Tenant’s Property; provided, further,
that “Fixtures” shall exclude any asset not constituting “real property” as that
term is defined in Treasury Regulations § 1.856‑3(d);
(d) The Demised Premises is leased together with and shall be subject to all of
the following (individually, an “Encumbrance” and collectively,
“Encumbrances”):  (i) any mortgage, deed of trust, lien, charge, pledge,
improvisation, security interest, defect in title, encroachment, or other matter
whatsoever affecting title to any of the Demised Premises or any portion thereof
or any interest therein, whether or not of record, (ii) all Operating Agreements
identifying and all covenants, conditions, restrictions, declarations,
easements, rights of way, rights and obligations under the Operating Agreements
and other matters relating to or appertaining to the Property, the Land, the
Leased Improvements, the Common Areas or affecting the Demised Premises as of
the Commencement Date and such subsequent Operating Agreements, covenants,
conditions, restrictions, easements, declarations and other matters as may be
agreed to by Landlord (or by Tenant, with Landlord’s prior reasonable consent)
so long as the same do not adversely affect the Property and otherwise are
consistent with the terms and conditions of this Master Lease, in each case
whether or not of record, and (iii) all Permitted Encumbrances, including any
matters which would be disclosed by an inspection or accurate survey of the
Demised Premises; provided, however, that Landlord shall not from and after the
date of this Master Lease without Tenant’s prior written consent further
encumber the Demised Premises (other than under or in connection with any
Landlord Mortgages and Landlord Mortgage Documents, subject to the provisions of
Article XIV) in such a manner as would materially interfere with Tenant’s use,
occupancy or operation of the Demised Premises or materially increase Tenant’s
obligations or liabilities or materially decrease Tenant’s rights or remedies
under this Master Lease.  For the avoidance of doubt, Landlord shall have the
right in its reasonable discretion exercised in good faith without Tenant’s
consent to grant, convey or enter into easements, covenants, restrictions,
declarations, rights of way agreements, agreements in lieu of condemnation,
street widening or improvement or traffic control or other similar agreements,
and agreements in connection with utilities, storm and sanitary sewers drainage
and similar agreements, with governmental authorities and/or utility companies
and which are for the benefit of the Demised Premises or the Property or Common
Areas (together with all further encumbrances which may be consented to by
Tenant, “Further Encumbrances”); and
(e) Landlord shall, within a reasonable time after receipt thereof, forward to
Tenant a copy of any and all default notices and/or demands received by Landlord
pursuant to the Operating Agreements with respect to the Demised Premises and
keep Tenant reasonably apprised with respect thereto.
1.2          Single, Unitary, Indivisible Lease. This Master Lease constitutes
one single, unitary, indivisible lease of the entirety of the Demised Premises
and not separate or severable leases governed by similar terms.  The Demised
Premises constitutes one indivisible economic unit, and the Base Rent and all
other economic and other material lease provisions have been extensively
negotiated and agreed to, based on the understanding and agreement of the
parties (and each of the parties has entered into this Master Lease in reliance
thereon, and it is a material inducement to each of them), that the demise of
all of the Demised Premises to Tenant herein is a single, unitary, indivisible,
composite, and inseparable transaction.  Except as expressly provided in this
Master Lease for specific purposes (and then only to the extent so expressly
provided), all provisions of this Master Lease apply equally and uniformly to
all of the Demised Premises as one indivisible unit.  An Event of Default with
respect to any portion of the Demised Premises is an Event of Default as to all
of the Demised Premises.  The parties intend that this Master Lease shall be,
and the provisions of this Master Lease shall at all times be construed,
interpreted and applied so as to carry out their mutual objective to create, a
single, unitary, indivisible lease of all of the Demised Premises and, in
particular but without limitation, that, for purposes of 11 U.S.C. Section 365,
or any successor or replacement thereof or any analogous state law, or any
attempt thereunder to assume, reject or assign this Master Lease in whole or in
part, this Master Lease is a single, unitary, indivisible and nonseverable lease
and executory contract dealing with one legal and economic unit and that this
Master Lease must be assumed, rejected or assigned as a whole with respect to
all (and only as to all) of the Demised Premises.  The parties may amend this
Master Lease from time to time or terminate this Master Lease as to one or more
Demised Premises, or separate and include one or more Demised Premises in a
separate lease for technical and/or administrative reasons; but no such
termination or separation shall in any way change the single, unitary,
indivisible and nonseverable nature of this Master Lease and all of the
foregoing provisions of this Section 1.2 shall continue to apply in full force. 
This Master Lease is separate and distinct from any and all other master leases
or leases now or hereafter entered into between Landlord and Tenant or any of
their respective Affiliates, and (except with respect to the New Leases, as
hereinafter provided) no breach or default under this Master Lease, on the one
hand, or any such other master leases or leases, on the other hand, shall
constitute a breach or default under such other master lease or leases or this
Master Lease, as the case may be.
1.3          Joint and Several Liability.  (a) In furtherance of the provisions
of Section 1.2, and notwithstanding any provisions herein to the contrary,
including the specified obligations of Kmart Tenant with respect to the Kmart
Stores and the specified obligations of Sears Tenant with respect to the Sears
Stores, respectively, as provided in this Master Lease, it is understood and
agreed that each Tenant Party shall be liable and responsible for the payment of
all sums payable and for the performance of all obligations performable by one
or more of the entities comprising Tenant, and each Tenant Party is and shall be
and remain at all times jointly and severally obligated and liable as Tenant for
(a) all acts, omissions, failures or refusals of the other Tenant Party to
comply with its own respective obligations and the obligations of Tenant under
this Master Lease or (b) any breach or default or Event of Default suffered,
incurred or created by the other Tenant Party under this Master Lease ((a) and
(b) collectively, “Tenant Party Breach”), and Landlord shall be entitled to
enforce against Tenant, Kmart Tenant and/or Sears Tenant, individually and
collectively, any and all rights and remedies under this Master Lease or
otherwise available at law or in equity, including without limitation, as
applicable, termination of the Master Lease, recovery of any or all of
possession of the Demised Premises, recovery of all Rent and other sums and
charges and monetary damages, and all injunctive and other equitable relief, in
any order and in any manner as Landlord may elect in its sole discretion, in
whole or in part.  Without limiting the foregoing:
(1) Each and every Tenant Party Breach shall constitute a breach or default or
Event of Default by Tenant under this Master Lease.
(2) Although the separate respective covenants and agreements of Kmart Tenant
and Sears Tenant to exclusively and continuously use, occupy and operate the
Kmart Stores and the Sears Stores, respectively, may be specifically enforced
against the Tenant Party under whose authority such Store is intended to be
operated, each and both of such Tenant Parties shall remain jointly and
severally liable as Tenant for any Tenant Party Breach with respect to the
breach or default of such covenants.
(3) Although as a matter of administrative convenience for the Parties (i) the
Base Rent and Additional Charges have been determined and are intended to be
assessed separately for accounting purposes with respect to the Kmart Stores and
the Sears Stores, and (ii) it is contemplated that Kmart Tenant and Sears Tenant
shall as a practical matter discharge their joint and several respective
obligations for repair, maintenance, insurance, Alterations, Recapture
Separation Work, CAM Expenses, Property Document CAM Expenses, casualty
restoration and all other obligations under this Master Lease separately with
respect to the Kmart Stores and the Sears Stores, which they respectively
occupy, and the Common Areas with respect to each (collectively, “Premises
Obligations”), Landlord shall be entitled to demand and collect all of the Base
Rent and Additional Charges, and shall be entitled to demand and obtain
performance of all the Premises Obligations, from either or both Kmart Tenant
and/or Sears Tenant in Landlord’s sole discretion; the foregoing provisions of
this Section 1.3(a)(3) shall not limit or vary any provisions of Section 1.2 or
this Section 1.3.
(4) Each of Kmart Tenant and Sears Tenant hereby unconditionally and absolutely
waives and relinquishes, and covenants not to claim or assert, in all cases for
the express benefit of the Landlord, any and all rights of contribution,
indemnity, subrogation or recovery (if any) against the other Tenant Party which
may otherwise now or hereafter be available to the nonbreaching Tenant Party, of
any and all amounts which Landlord may recover or be entitled to recover against
one Tenant Party on account of a Tenant Party Breach by the other Tenant Party,
until and unless Landlord has fully recovered and received payment of all
amounts and full performance of all obligations by Tenant under this Master
Lease for the entire Term to which Landlord is entitled (including all
contingent obligations, indemnities and liabilities of Tenant).
(b) Each of the entities comprising Landlord shall be jointly and severally
liable to Tenant for the performance of all terms, covenants, conditions and
obligations of Landlord under this Master Lease.
1.4          Term.  The “Term” of this Master Lease is the Initial Term plus all
Renewal Terms, to the extent exercised.  The initial term of this Master Lease
(the “Initial Term”) shall commence on the Rent Commencement Date (the
“Commencement Date”) and end on July 31, 2025, subject to renewal as set forth
in Section 1.5.
1.5          Renewal Terms.  (a) The Initial Term of this Master Lease may be
extended at the option of Tenant for an aggregate of four (4) consecutive
renewal terms (“Renewal Terms”) of five (5) years each (except the fourth (4th)
renewal term shall be for four (4) years) with respect to all but not less than
all of the Demised Premises which are then subject to this Master Lease, if: 
(i) at least three hundred sixty (360) days prior to the end of the then‑current
Term, Tenant delivers to Landlord a Notice that it desires to exercise its right
to extend this Master Lease for one (1) Renewal Term (a “Renewal Notice”); and
(ii) no Event of Default shall have occurred and be continuing on the date
Landlord receives the Renewal Notice (the “Renewal Exercise Date”) and no Event
of Default for any nonpayment of Rent shall have occurred and be continuing on
the first day of the applicable Renewal Term.  During any such Renewal Term,
except as otherwise specifically provided for herein, all of the terms and
conditions of this Master Lease shall remain in full force and effect.  Each
Renewal Term shall commence on the expiration date of the current Term (as
previously extended) and shall end on the date immediately preceding the fifth
(5th) anniversary thereof (except the fourth (4th) Renewal Term shall end on the
date immediately preceding the fourth (4th) anniversary thereof).  For the
avoidance of doubt, no Renewal Notice shall be effective and no Renewal Term
shall commence in the event Landlord exercises any right to terminate this
Master Lease by reason of any Event of Default which has occurred and is
continuing after the Renewal Exercise Date.
(b) [Intentionally Omitted]
(c) Tenant may not exercise its option with respect to any Renewal Term unless
it has validly exercised its option as to all immediately preceding Renewal
Terms.
(d) Notwithstanding the foregoing, in the event the Base Rent for any Renewal
Term is subject to the determination of Fair Market Rent, Tenant shall have the
right to irrevocably revoke any Renewal Notice by Notice to Landlord given not
less than the later of (x) thirty (30) days after the Fair Market Rent (if
applicable) has been determined for the Demised Premises and (y) two hundred
seventy (270) days prior to the commencement of the then applicable Renewal
Term, if Tenant does not wish to renew this Master Lease after the determination
of Fair Market Rent for such Renewal Term pursuant to Article XXVI, and in such
event, the Master Lease shall terminate on the last day of the then‑current Term
and Tenant shall not have any further rights of renewal with respect thereto or
with respect to any other Renewal Terms.
(e) Further notwithstanding the foregoing provisions of this Section 1.5 or the
provisions of Section 1.6, 1.7, 1.8, or 1.9, Tenant shall be deemed to
automatically revoke the Renewal Notice, and the same shall be automatically
revoked without any further action, with respect to a Terminated Property or any
Recapture Space or Additional Recapture Space (but not with respect to the
remainder of the Demised Premises as to which such Renewal Notice shall remain
in full force and effect) subject to any Tenant Termination Election Notice
pursuant to Section 1.6(b) given within two hundred seventy (270) days prior to
the commencement of the then applicable Renewal Term or any recapture notice
given by Landlord pursuant to Section 1.6, 1.7, 1.8 or 1.9 subsequent to such
Renewal Notice and prior to the commencement of the applicable Renewal Term.
1.6          Tenant Termination Rights.  (a) Subject to and in accordance with
all of the terms of this Section 1.6, Tenant shall have the right to terminate
this Master Lease as to any Demised Premises.
(b) Tenant shall have the right to terminate this Master Lease with respect to
any Demised Premises by giving written Notice to Landlord of such election (a
“Tenant Termination Election Notice”; any Demised Premises subject to such
notice, a “Terminated Property”), which Notice shall set forth the date for
termination which shall be a regularly scheduled date for the payment of Base
Rent (“Tenant Termination Election Date”) not fewer than one hundred twenty
(120) days nor more than one hundred fifty (150) days after the date of the
Tenant Termination Election Notice; provided, however, that the Tenant
Termination Election Date shall not occur until the following conditions are
met:  (i) no Event of Default for any nonpayment of Rent shall have occurred and
be continuing, (ii) if applicable, Tenant has paid the Termination Fee (as
hereinafter defined) not later than thirty (30) days prior to the Tenant
Termination Election Date, as well as all other amounts due to Landlord as
provided for in subsection (f) below and (iii) Tenant has substantially complied
with the provisions of Sections 28.1(a), (b) and (d).  The actual date on which
all such conditions have been fulfilled and the Master Lease has in fact been
terminated as to the Terminated Property is hereafter referred to as the
“Terminated Property Termination Date.”  Tenant shall remain liable to Landlord
for the performance of the obligations set forth in Sections 28.1(c), (e) and
(f), which, if not performed prior to the Terminated Property Termination Date,
shall be performed as expeditiously as reasonably practicable thereafter, but in
no event later than one‑hundred eighty (180) days following the Terminated
Property Termination Date (subject to reasonable extensions according to the
nature of the work to be performed, further subject to additional reasonable
extensions for delays due to customary acts or occurrences of force majeure),
but in any such case subject to Section 1.11(b).  Landlord agrees to provide
access to the Terminated Property as reasonably necessary for Tenant to satisfy
the obligations set forth in the immediately preceding sentence provided that
Landlord has approved the duration and scope of work and Tenant has provided
such other information as Landlord may reasonably request.  Notwithstanding any
provision to the contrary herein, in no event shall Tenant remove any
Alterations which are required pursuant to Legal Requirements or Insurance
Requirements. 
(b) In addition to all other amounts payable pursuant to this Section 1.6, not
later than thirty (30) days prior to the Terminated Property Termination Date,
Tenant shall pay Landlord with respect to each Terminated Property as to which a
Tenant Termination Election Notice has been delivered an amount equal to the sum
of the Base Rent (including all increases therein) attributable to such
Terminated Property (as calculated in accordance with the “SHC Base Rent
Adjustment” as specified in and otherwise as provided in Schedule 2 attached to
the Side Letter and with deduction in the “Base Rent Adjustment” for any “EBITDA
Loss”, if any, that may be attributable to such Terminated Property) plus any
payments under the Lands’ End Agreements relating to the Terminated Property, in
each case that would be payable for a period (a “Calculation Period”) equal to
the lesser of (x) one (1) calendar year and (y) the balance of the then‑current
Term (excluding unexercised renewals), in either case starting from the
Terminated Property Termination Date, plus all Property Charges and all other
Additional Charges attributable to such Terminated Property, including any
Lands’ End Space, that would be payable during the Calculation Period, which
shall be initially determined based on the amount payable during the one
(1)‑year period immediately preceding the Terminated Property Tenant Termination
Election Notice, or the most current available records therefor, subject to
final adjustment when actual Property Charges and any other Additional Charges
attributable to such Terminated Property that are payable during the Calculation
Period are known (collectively, “Termination Fee”); provided, however, that no
Termination Fee shall be payable for any Terminated Properties that Tenant is
permitted to designate as and does designate as a Designated Termination
Property in the Tenant Termination Election Notice.  When the actual amount of
such Property Charges and any other Additional Charges has been finally
determined for the applicable Calculation Period, Landlord and Tenant shall
promptly adjust such amount and refund or pay any difference to the other.
(d) From and after the Terminated Property Termination Date, the Base Rent
schedule attached to the Side Letter as Schedule 2 shall be adjusted downward as
provided in Schedule 2 to the Side Letter and the Base Rent Credit if any, shall
also be adjusted downward, if applicable for such Terminated Property in the
amount of the “EBITDA Loss” set forth on Schedule 2.  Except for such Base Rent
adjustment, such termination shall not otherwise affect any other terms or
conditions of this Master Lease with respect to the remainder of the Demised
Premises, all of which shall remain in full force and effect.
(e) If Tenant delivers a Tenant Termination Election Notice and a Termination
Fee is actually paid in connection therewith (i.e., such Terminated Property is
not a Designated Termination Property), then, at such time as the Landlord
elects in its sole discretion to redevelop the Terminated Property containing
retail use, Landlord may provide Tenant with a Tenant ROFO Notice for such
Terminated Property (as if such Terminated Property were a 100% Recapture
Property), as and to the extent required under Section 1.9(b), and if so, the
terms and conditions of Section 1.9(b) and (c) shall apply thereto, mutatis
mutandis.
(f) Notwithstanding the foregoing provisions of this Section 1.6, Tenant shall
not have the right to exercise any termination right with respect to any
Terminated Property if the same would constitute a breach or default under any
Encumbrances; provided, however, that for the purpose of this Section 1.6(f)
only, the Landlord Mortgage shall not constitute an Encumbrance which would
prevent the exercise of such termination right.
(g) On or before the date which is 30 days prior to the Tenant Termination
Election Date, Tenant shall (A) deliver to Landlord an updated title commitment
(“Updated Title Commitment”) with respect to the applicable Terminated Property,
and (B) cooperate with Landlord in obtaining (at Landlord’s option) an owner’s
and/or lender’s policy of title insurance (or an endorsement reasonably
satisfactory to Landlord with respect to any existing Landlord or Landlord
Mortgagee title insurance policy) and an endorsement to any existing Landlord
Mortgagee title insurance policy (collectively, “Current Title Policy”) from a
national title insurer selected by Landlord (“Title Insurer”) in reasonable
amount as reasonably determined by Landlord or Landlord Mortgagee, committing to
insure or insuring, as the case may be, Landlord’s fee title (or Landlord’s
ground leasehold interest, if any) to the Terminated Property and the lien of
the Landlord Mortgage free and clear of all Encumbrances other than
(1) Permitted Encumbrances (except for (a) Permitted Encumbrances in
subdivisions (i), (ii), (iv) or (v) of the definition thereof (“Excepted
Liens”), and (b) Subleases and Lands’ End Agreements); (2) any other
Encumbrances suffered or created by Landlord which either are not otherwise
Tenant’s obligations or a result of Landlord performing Tenant’s obligations
under this Master Lease (“Landlord Encumbrances”); or (3) any Excepted Liens to
the extent Tenant deposits Cash or other security satisfactory to Landlord,
Landlord’s Mortgagee or the Title Insurer in an amount equal to not less than
one hundred twenty percent (120%), or such other amount reasonably required by
the Title Insurer, of the amount of all such liens as security for the payment
and discharge of such Liens, or Tenant bonds the same in accordance with
applicable Legal Requirements (“Security for Excepted Liens”); provided,
however, that in the event the Security for Excepted Liens is inadequate to
satisfy all Excepted Liens (including all reasonable costs and expenses of
satisfaction, including reasonable attorneys’ fees), Tenant shall remain liable
for such payment and discharge of all Excepted Liens.  Upon satisfaction in full
of all such Excepted Liens, any remaining balance (if any) of the Security for
Excepted Liens shall be returned to Tenant without interest.  Without limiting
the foregoing, Tenant shall execute, acknowledge and deliver all affidavits and
other documentation which the Title Insurer may reasonably require from Tenant
in accordance with the Title Insurer’s customary practice.
(h) Tenant hereby agrees to pay, without duplication, all reasonable, documented
out‑of‑pocket expenses of Landlord and Landlord Mortgagee (or any of their
respective Affiliates) in connection with any actions taken pursuant to this
Section 1.6, including, without limitation, reasonable costs incurred by
Landlord or Landlord Mortgagee of the following nature:  audits; travel;
accounting services; environmental and engineering reports (limited to one
consultant); property evaluations (limited to one consultant); Updated Title
Commitment and all title reports and fees and expenses of Title Insurer (other
than the title premiums (including endorsements) for the Current Title Policy);
surveys; preparation, negotiation, execution and delivery of documents;
attorneys’ fees and expenses of Landlord and Landlord Mortgagee; transfer,
transfer gains, intangibles and other recording taxes; title insurance; and any
amendment to any memorandum of lease, lease termination agreement, mortgage
amendments and other documents reasonably requested by Landlord, any Landlord
Mortgagee or the Title Insurer (and Tenant agrees to promptly execute,
acknowledge and deliver the same), and document recordings and filings and fees
and taxes in accordance therewith, but expressly excluding all costs and
expenses of reletting or future development of such Terminated Property
(collectively, “Transaction Expenses”), provided that such Transaction Expenses
shall not exceed $10,000 with respect to any individual Demised Premises.
(i) On or before the Tenant Termination Election Date if required by Landlord,
Tenant shall cause each Lease Guarantor to execute, acknowledge and deliver to
Landlord a Guaranty Amendment with respect to the remainder of the Demised
Premises.
(j) After receipt of the Tenant Termination Election Notice and the Termination
Fee, and subject to satisfaction of all conditions in this Section 1.6, then
upon the Terminated Property Termination Date, this Master Lease shall terminate
as aforesaid with respect to the Terminated Property only, and Tenant and Lease
Guarantor shall be released from all further liabilities with respect to the
Terminated Property only, which first arise or accrue after the Terminated
Property Termination Date, subject to all obligations of Tenant and Lease
Guarantor which survive expiration and termination of the Master Lease.
1.7          Recapture Space.  In addition to and separate from any potential
Terminated Property, Tenant acknowledges and agrees that as of the date hereof
each Demised Premises (other than the Tenant 100% Occupancy Properties) contains
space within each Store as presently constituted which is, and/or may become,
excess for the efficient operation of each Store and that may be recaptured by
Landlord in its sole discretion.  To optimize the utilization of any excess
space, thereby increasing its rental value to Landlord, such space may be
severed from this Master Lease on the terms and conditions herein.  For the
avoidance of doubt, for the purpose of this Section 1.7 the term “Store” shall
expressly exclude all Additional Recapture Space.  Accordingly, Landlord and
Tenant further agree as follows:
(a) With respect to each Demised Premises other than the Tenant 100% Occupancy
Properties, subject to the further provisions of this Section 1.7, it is the
understanding and intention of the parties that at the election of Landlord the
space in each Store may be physically separated into two (2) separate premises
consisting of, (i) the space in which the Tenant presently intends to continue
to occupy and maintain retail business operations as a Store with a reduced
footprint (the aggregate amount thereof, “Tenant Retained Space”), and (ii) the
remainder of the space (the “Recapture Space”) which is currently occupied by
the respective Store (and which is not subject to any Lease as of the date
hereof) and which may be recaptured by Landlord.  Subject to the further
provisions hereof, the aggregate Recapture Space shall consist generally of
approximately fifty percent (50%) of the total Gross Leasable Square Footage of
each Store  (excluding from this calculation all Additional Recapture Space and
all space which is subject to a Lease as of the date hereof), all or a portion
of which shall be available for recapture by Landlord over time for its sole and
exclusive use and benefit as hereinafter set forth; provided, however, that in
no event shall the Tenant Retained Space at any particular Demised Premises
comprise less than an aggregate of forty thousand (40,000) square feet of Gross
Leasable Square Footage; provided further, however, the Gross Leasable Square
Footage of any interior SAC must either be recaptured in its entirety by
Landlord, or shall be excluded from the computation of 40,000 square foot
minimum; provided, further, however, that with respect to Lands’ End Space which
is in excess of approximately twelve thousand (12,000) Gross Leasable Square
Footage in any one (1) Demised Premises, such Gross Leasable Square Footage will
be included in the calculation of (and may potentially reduce) the amount of the
Recapture Space.  By way of example only:  (i) if Tenant is presently operating
in eighty percent (80%) of the space in a Sears Store (excluding any Additional
Recapture Space) and twenty percent (20%) of the space is subject to a Lease as
of the date hereof, the aggregate amount of Recapture Space shall consist of
approximately forty percent (40%) of the space in the Sears Store (subject to
the forty thousand (40,000) square‑foot minimum for the Tenant Retained Space);
and (ii) if a Sears Store contains one hundred thousand (100,000) Gross Leasable
Square Footage and there is a Lands’ End Space of twenty thousand (20,000) Gross
Leasable Square Footage, Landlord can recapture up to forty thousand (40,000)
Gross Leasable Square Footage (50% of 80,000 Gross Leasable Square Footage).
(b) It is the understanding and intention of the parties that the following
general principles shall govern such separation and recapture:  taking into
account all separations and divisions previously made in connection with all
Leases as of the date of this Master Lease, the separation and division of any
Store shall be accomplished such that the Tenant Retained Space as constituted
from time to time, shall (i) be reasonably functional for continued use by the
Kmart Tenant or Sears Tenant, as applicable, for retail operations as such
operations were constituted immediately prior to the separation and recapture
(excluding any occupancy or operations under any Subleases in the Tenant
Retained Space); (ii) substantially comparable in size, location and utility,
including exterior or mall access, windows, frontage and loading docks, and not
materially disadvantaged, in comparison with the Recapture Space (for the
avoidance of doubt, if Landlord recaptures portions of the Recapture Space in a
series of multiple recaptures, each recapture shall result in the Tenant
Retained Space from time to time having the foregoing attributes); (iii) contain
or have access to certain Exclusive Store Areas which shall be designated as
Common Areas on the Final Recapture Plans, which (A) are reasonably necessary or
useful for the commercially viable use, operation and occupancy of the Recapture
Space and the Tenant Retained Space, and (B) will not materially interfere with
Tenant’s continued use and operation of the Tenant Retained Space; (iv) comply
with all Legal Requirements; including those of the ADA (other than preexisting
conditions or by reason of Tenant’s Acts) as hereinafter defined; (v) reasonably
accommodate Tenant’s needs with respect to the preparations for and
implementation of Tenant’s relocation in the Tenant Retained Space; including
without limitation minimization to the extent commercially reasonably
practicable of disruption to Tenant’s retail operations (including with respect
to multiple recaptures by Landlord of portions of the Recapture Space); and
(vi) are physically separate and secure from Landlord’s or any third‑party
tenant’s operations, other than shared Exclusive Store Areas (“Division
Principles”).  Consistent with the Division Principles and subject to the
further provisions of this Section 1.7, the Parties agree to work together
cooperatively and in good faith to minimize to the extent commercially
reasonable the costs of the Recapture Separation Work, including the cost of
relocating Tenant, Lands’ End, and Tenant’s occupants under the Subleases in a
commercially reasonable manner.
(c) The parties have attached as Schedule 1.7(c) to the Side Letter a set of
initial, incomplete, preliminary conceptual and schematic plans (“Preliminary
Recapture Plans”) for each of the Stores (except for the 100% Recapture
Property) which roughly outline the Recapture Space and the Tenant Retained
Space, which shall be completed and further developed and refined by the Parties
in accordance with the Division Principles within ninety (90) days after the
Commencement Date; provided, however, that due to the particular circumstances
and requirements of the individual spaces as generally shown thereon, including
configurations with respect to common areas and adjacent malls, it is understood
and agreed that the Preliminary Recapture Plans will require further notes,
annotations and changes, including without limitation those which solve for
particular issues of sharing window space/frontage, access, loading docks and
the like in which there may be slight variations from the approximate fifty
percent (50%) recapture concept as provided above.  The Parties intend that the
Preliminary Recapture Plans shall be subject to written changes from time to
time as shall be negotiated reasonably and in good faith by the Parties,
including such additional notes, annotations and changes and identification of
additional Common Areas which shall be available for the shared use by the
Tenant Retained Space (and all third‑party Lease improvements), and the
Recapture Space, and generally identifying and describing the Recapture
Separation Work and promptly upon the execution of this Master Lease the Parties
shall continue to work together expeditiously, continuously and in good faith to
further develop and refine the Preliminary Recapture Plans and prepare and
implement final plans for such physical separations in accordance with such
Division Principles with respect to all Stores (such final plans as mutually
agreed to in writing by the Parties, the “Final Recapture Plans”).  If and to
the extent the Parties determine after the Commencement Date that Preliminary
Recapture Plans and Final Recapture Plans are necessary for any or all of the
100% Recapture Property, the Parties shall agree on the same in good faith in
accordance with the Division Principles.  Each Recapture Notice shall contain
Landlord’s proposal for further refinements of the Preliminary Recapture Plans
(including designation of Exclusive Store Areas as Common Areas), and the
configuration, separation and division of the subject Recapture Space and the
Tenant Retained Space, and Landlord and Tenant shall meet and confer from time
to time as necessary or desirable to discuss Landlord’s proposal (which shall
reflect the Parties’ prior discussions to the extent reasonably practicable) and
the Parties shall use all good faith efforts to agree on the Final Recapture
Plans for such configuration, separation and division as soon as reasonably
practicable after the date hereof.  Without limiting the foregoing, the work to
be performed by Landlord to effectuate the separation and recapture of any
Demised Premises pursuant to this Section 1.7 shall include the following:


●
Construct the demising wall separating the Recapture Space and the Tenant
Retained Space;


●
Separate the HVAC and utilities so that the Tenant Retained Space operates on
existing stand‑alone facilities after the separation of such Demised Premises
(including separate meters);


●
Construct an exterior entrance for the Tenant Retained Space if, and only if,
the Tenant Retained Space is left without an exterior entrance as a result of
the layout/design of the separation, subject to full compliance with ADA and all
other Legal Requirements, or as required by Subleases existing as of the Prior
Commencement Date;


●
Construct new vertical transportation for the Tenant Retained Space if, and only
if, the Tenant Retained Space is located on two (2) floors and is left without
any vertical transportation as a result of the layout/design of the separation,
subject to full compliance with ADA and all other Legal Requirements;


●
Construct new restrooms for the Tenant Retained Space if, and only if, the
Tenant Retained Space is left without any restrooms (or insufficient restrooms
to satisfy municipal code requirements) as a result of the layout/design of the
Recapture Separation Work, subject to full compliance with ADA and all other
Legal Requirements; and


●
Perform asbestos and other environmental remediation directly caused by the
Recapture Separation Work, except to the extent expressly provided on
Schedule 20.3 to the Side Letter.

Notwithstanding the foregoing, Landlord shall have no obligation to “modernize”
or otherwise to do any work in connection with the Tenant Retained Space to a
higher standard than the standard of the improvements and finish work in the
interior of the Tenant Retained Space existing as of the Prior Commencement Date
(including with respect to HVAC and utilities), subject to any Upgrades
requested by Tenant as provided below at Tenant’s sole cost and expense;
provided, however, that all entrances, exits and exterior facades, treatments,
signage and windows for the Tenant Retained Space and Recapture Space shall be
harmonious in style, and consistent in general treatment and overall aesthetics.
(d) Landlord shall have the right in its sole discretion, at any time and from
time to time upon not less than one hundred eighty (180) days’ Notice to Tenant
(the “Recapture Notice,” a form of which is attached hereto as Schedule 1.7(d),
which shall include a copy of the title report referred to below), subject to
the further provisions of Section 1.7(j)(vi) to terminate this Master Lease with
respect to the whole of the Recapture Space with respect to a particular Demised
Premises (other than the Tenant 100% Occupancy Properties) or any portion
thereof, on a Property by Property basis as identified in the Recapture Notice,
on the earlier of (i) the date (“Proposed Recapture Date”) set forth in the
Recapture Notice and (ii) the date (“Tenant Recapture Termination Date”) set
forth in a Notice from Tenant after receipt of the Recapture Notice given not
later than sixty (60) days after receipt of the Recapture Notice, which Tenant
Recapture Termination Date shall be not less than ninety (90) days after receipt
of the Recapture Notice.  The date for the conveyance of the Recapture Space and
the termination of the Master Lease with respect thereto shall occur on the
earlier of (A) the Proposed Recapture Date, and (B) any Tenant Recapture
Termination Date, and is referred to as the “Actual Recapture Date.”  On or
before the Actual Recapture Date, Tenant shall have substantially complied with
the provisions of Sections 28.1(a), (b) and (d).  Tenant shall remain liable to
Landlord for the performance of all unperformed obligations set forth in Article
XXVIII, which shall be performed as expeditiously as possible following the
Actual Recapture Date, but in no event later than one hundred eighty (180) days
following the Actual Recapture Date  (subject to reasonable extensions according
to the nature of the work to be performed, further subject to additional
reasonable extensions for delays due to customary acts or occurrences of
force majeure).  Landlord agrees to provide access to the Recapture Space as
reasonably necessary for Tenant to satisfy the obligations set forth in the
immediately preceding sentence provided that Landlord has approved the duration
and scope of Tenant’s work and Tenant has provided such other information as
Landlord may reasonably request.  Tenant shall avoid any interference with the
Recapture Separation Work when accessing the Recapture Space following the
Actual Recapture Date in accordance with this subsection (d).  Landlord shall,
at its sole cost and expense, provide removable, temporary partitions or screens
between the Tenant Retained Space and the Recapture Space during the performance
of the Recapture Separation Work.  In no event shall Landlord remove any
Alterations which are required pursuant to Legal Requirements or Insurance
Requirements.
(e) Landlord shall order a title report, at Tenant’s sole cost and expense, with
respect to the Property in question from the Title Insurer which confirms that
the Property is, and Tenant shall convey the Recapture Space, on the Actual
Recapture Date, free and clear of all Encumbrances, in the same manner and
subject to the requirements as set forth in Section 1.6(g) for the clearance of
title with respect to a Terminated Property.  Landlord shall provide a copy of
the title report to Tenant with the Recapture Notice, and Tenant shall reimburse
Landlord for the cost of such title report within fifteen (15) days of receipt
of an invoice from Landlord therefor.
(f) Tenant shall execute, acknowledge and deliver (without cost or expense to
Landlord, other than Tenant’s reasonable, documented out‑of‑pocket expenses,
including reasonable attorneys’ fees and expenses) to Landlord all instruments
in recordable form (including assignments, bills of sale, memoranda of
termination of lease and quitclaim deeds) as may be reasonably required (and
prepared) by Landlord or such Title Insurer to confirm such termination of the
Master Lease with respect to, and Landlord’s title to, the Recapture Space and
all Leased Improvements and Fixtures comprising the same and all reasonable
requests with respect to any Landlord Mortgage.  Except by reason of Tenant’s
Acts, and subject to Tenant’s obligations pursuant to Section 1.7(e), and
further subject to the provisions hereof with respect to the Recapture
Separation Work, Landlord shall reimburse Tenant for its reasonable, documented
out‑of‑pocket costs and expenses (including reasonable attorneys’ fees and
expenses) with respect to the actions required to be taken by Tenant pursuant to
this Section 1.7 (other than as provided in Section 1.7(e)).
(g) At Landlord’s request and at its expense, Tenant agrees to reasonably
cooperate with Landlord in obtaining a Current Title Policy (including with
respect to any Landlord Mortgage) with respect to the Recapture Space, including
executing, acknowledging and delivering such leasehold affidavits and documents
as any Title Insurer may reasonably request.  Except for Tenant’s Obligation in
Section 1.7(e), the cost of all Transaction Expenses shall be borne by Landlord.
(h) Subject to the further provisions hereof, on the Actual Recapture Date, the
Recapture Space with respect to the applicable Store shall automatically be
severed and separated from this Master Lease and this Master Lease shall
automatically terminate with respect thereto as if the Actual Recapture Date
were the date set forth for the expiration of the Term as to such space, without
otherwise affecting any other terms and conditions of this Master Lease with
respect to the remainder of the Demised Premises, all of which shall remain in
full force and effect, and Tenant and Lease Guarantor shall be released from all
further liabilities with respect to the Recapture Space only, which first arise
or accrue after the Actual Recapture Date subject to all obligations of Tenant
which survive expiration or termination of the Master Lease; provided, however,
that from and after the Actual Recapture Date with respect to any Recapture
Space, the Base Rent shall be adjusted downward in accordance with the “SHC Base
Rent Adjustment” as specified in and otherwise as provided in Schedule 2 to the
Side Letter, all other charges shall be adjusted downward in accordance with,
and Tenant shall pay only, Tenant’s Proportionate Share of all Property Charges,
in accordance with the Recapture Notice (subject to and provided that, pending
resolution of any Tenant’s disagreement (if any) with respect thereto as
provided in Sections 1.7(j)(vi) and 1.7(j)(vii), and the Base Rent Credit, if
any, for the applicable Demised Premises, shall also be proportionately adjusted
downward (based on the square footage of the Recapture Space) in the amount of
the “EBITDA Loss” set forth on Schedule 2 to the Side Letter).
(i) On or before the Actual Recapture Date, if requested by Landlord, Tenant
shall cause Lease Guarantors to execute, acknowledge and deliver to Landlord a
Guaranty Amendment with respect to the remainder of the Demised Premises.
(j) From and after the date hereof and as may be required from time to time, and
continuing after any Recapture Notice as may be required, Tenant and Landlord
shall continue to cooperate in good faith to agree on, and to implement as soon
as practicable thereafter, plans, specifications, processes and agreements
(including applications for all required permits) to physically separate and
divide the Recapture Space from the Tenant Retained Space, including separate
entrances, exits and loading docks as Landlord or Tenant may reasonably require
(“Recapture Separation Work”), and providing for (A) easements and other
agreements for ingress, egress and access which are useful or necessary between
said spaces, and the spaces occupied pursuant to the Leases, (B) easements and
other agreements for sharing building services and facilities, building service
equipment, mechanical rooms, stockrooms, elevators, escalators and other
Fixtures, as appropriate, including all Exclusive Store Areas which are included
in Common Areas, and (C) other joint arrangements as necessary or desirable in
the reasonable and good faith judgment of the Parties to ensure the harmonious
operation of the Tenant Retained Space and the Recapture Space, and all space
occupied pursuant to the Leases, all in accordance with the Division Principles.
(i) Landlord shall select, in full consultation with Tenant, all architects,
engineers, contractors and vendors for, and shall bear all costs and expenses
of, all of the foregoing and all other costs and expenses of the Recapture
Separation Work, including without limitation (A) compliance with all Legal
Requirements (including ADA and all new requirements of building, fire and other
codes which may become applicable to any previously “grandfathered” work of
construction in the Demised Premises), (B) customary insurance and all costs of
asbestos remediation (including any disturbance or removal of asbestos
containing materials not otherwise requiring remediation but for the work) and
other environmental remediation directly caused by the Recapture Separation Work
(but expressly excluding all environmental remediation required (I) with respect
to Known Environmental Problems or other violations of Environmental Laws which
exist on the Commencement Date or thereafter or at any time during the Term
(including those which become known in the course of the work) in the Tenant
Retained Space or the Recapture Space, (II) in connection with the Tenant
Retained Space which is not directly caused by the Recapture Separation Work,
(III) in connection with all other improvements and work unrelated to the
Recapture Separation Work, which Tenant performs within the Tenant Retained
Space, or (IV) by Tenant’s violation of any Environmental Laws during the Term),
and (C) to the extent not paid by Landlord, reimbursement of costs related to
Tenant’s direct physical separation and relocation (including relocation of
space related to Subleases and all Lands’ End Space that are located within the
Recapture Space) with respect to the Tenant Retained Space incurred and paid by
Tenant after the Recapture Notice.  Except as expressly set forth in this
Section 1.7, all Recapture Separation Work shall be performed at the sole cost
and expense of Landlord;
(ii) All Recapture Separation Work shall be done in a good and workmanlike
manner with all new materials and substantially in accordance with the General
Requirements and Conditions and Construction Procedures on Schedule 1.7(j)(ii)
attached hereto.  The Recapture Separation Work shall include installation of a
new meter or meters with respect to Utility Charges for the Recapture Space.
(iii) Notwithstanding anything contained herein to the contrary, if, and to the
extent that, Tenant elects to include, in the Tenant Retained Space, as part of
the Recapture Separation Work, certain improvements or upgrades to Tenant’s
existing Leased Improvements or Fixtures to be retained in the Tenant Retained
Space (“Upgrades”), Landlord shall include such Upgrades in the Recapture
Separation Work and Tenant shall be solely responsible to pay all extra or
increased costs and expenses directly incurred or fairly allocable to such
Upgrades.  No Upgrades shall include any structural changes or Alterations
without Landlord’s consent in Landlord’s sole discretion.
(iv) All Exclusive Store Areas which become a part of the Common Areas shall be
used on a nonexclusive basis in common by Tenant and its Related Users (as
hereinafter defined), on the one hand, and Landlord and its Related Users, on
the other hand, in a manner so as not to materially interfere with, the use,
occupancy or business of each other group of Related Users.
(v) At Landlord’s request, all Recapture Separation Work shall be scheduled and
coordinated with the work of Landlord and/or any of its tenants in or with
respect to the Recapture Space or under the Leases (and Tenant agrees to
reasonably cooperate therein).  All Recapture Separation Work shall be performed
in a manner so as to minimize, to the extent reasonably practicable, disruption
to the business and activities in all spaces affected thereby.  Within a
reasonable time of Landlord’s request after any Actual Recapture Date, Tenant
shall assign to Landlord all of Tenant’s right, title and interest (if any),
without warranty or representation, in and to all warranties, guaranties,
permits, plans and specifications in Tenant’s possession at the time of such
request, which relate to all Alterations or other work performed by Tenant from
and after the Commencement Date in the Recapture Space; provided, however, that
if such Alterations or other work also relate to any Retained Space, Tenant
shall retain all nonexclusive rights of use in all such plans and
specifications, and the Parties shall cooperate in good faith to bifurcate such
warranties, guaranties and permits to the maximum extent feasible, or otherwise
ensure that both Parties have the full benefit of such warranties, guaranties
and permits to their respective spaces.
(vi) Landlord shall set forth in the Recapture Notice:  (a) a description of the
Tenant Retained Space, (b) the new annual Base Rent and Base Rent Credit, the
new Tenant’s Proportionate Share of all Property Charges, and the new monthly
Installment Expenses payable by Tenant with respect to the applicable modified
Demised Premises, (c) a revised Schedule 2 to the Side Letter reflecting the
applicable adjustments for the applicable modified Demised Premises, and (d) a
site plan showing the applicable modified Tenant Retained Space and Recapture
Space.  If Tenant disagrees with any of the foregoing items in Landlord’s
Recapture Notice, Tenant shall send Landlord a Notice within thirty (30) days of
receipt of Landlord’s Recapture Notice setting forth the nature of Tenant’s
disagreement in reasonable detail, and thereafter, the Parties shall confer in
good faith and mutually agree on all such items and a written statement
thereof.  Within thirty (30) days after the Actual Recapture Date, the Parties
shall confirm the same in writing.
(vii) All disputes and disagreements between the Parties arising in connection
with this Section 1.7 (including Section 1.7(j)(vi)) shall be resolved in
accordance with the alternative dispute resolution provisions in accordance with
Article XXIX, provided, however, that if Landlord and Tenant fail to agree on
any Final Recapture Plans and the dispute is submitted for resolution under
Article XXIX, then Landlord shall be entitled to proceed with a proposed
recapture in accordance with the Preliminary Recapture Plans (as last modified
by mutual agreement of the Parties) so long as the Conciliator or arbitrator, as
the case may be, determines that they conform to, and Landlord implements the
same in accordance with, the Division Principles.
(k) Landlord shall not pay any additional fee, compensation or consideration to
Tenant for the right to exercise any rights to recapture any Recapture Space,
the consideration therefor having been fully reflected in the Rent and other
terms and conditions of this Master Lease.
(l) Notwithstanding any provision to the contrary contained in this Master
Lease, Landlord shall indemnify, defend and hold harmless Tenant with respect to
all claims, expenses (including reasonable attorneys’ fees), damages and losses
in connection with Landlord’s performance of all Recapture Separation Work
(excluding all consequential damages and damages for lost revenues or profits),
other than matters arising out of the negligence or willful misconduct of Tenant
or any of Tenant’s Related Users.
1.8          Landlord’s Termination Right as to Additional Recapture Space.  In
addition to all other rights of termination and/or recapture by Landlord herein,
Landlord shall have the separate independent option, in its sole discretion, and
from time to time during the Term, exercisable from time to time and at any
time, to terminate this Master Lease as to one hundred percent (100%) of any or
all Additional Recapture Space as identified by Landlord in the Additional
Recapture Space Termination Notice below (“Additional Recapture Space
Termination Right”).  Landlord shall not pay any additional fee, compensation or
consideration to Tenant to enable exercise of any right to recapture any
Additional Recapture Space, the consideration therefor having been fully
reflected in the Rent and other terms and conditions of this Master Lease.
(a) If Landlord elects to exercise any Additional Recapture Space Termination
Right, it shall do so by giving irrevocable Notice to Tenant (“Additional
Recapture Space Termination Notice,” a form of which is attached hereto as
Schedule 1.8(a) which shall include a copy of the title report referred to
below) identifying the specific Additional Recapture Space as to which the
Master Lease is to be terminated.  The date for the conveyance of such
Additional Recapture Space and the termination of the Master Lease with respect
thereto (the “Actual Additional Recapture Space Termination Date”) shall occur
on the earlier of (i) the date which is not less than ninety (90) nor more than
one hundred twenty (120) days after the date of the Additional Recapture Space
Termination Notice and specified therein (“Proposed Additional Recapture Space
Date”) and (ii) the date (“Tenant Additional Recapture Space Termination Date”)
set forth in a Notice from Tenant after receipt of the Additional Recapture
Space Termination Notice given not later than sixty (60) days after receipt of
the Additional Recapture Space Termination Notice, which Tenant Additional
Recapture Space Termination Date shall be not less than ninety (90) days after
receipt of the Additional Recapture Space Termination Notice.  On or before the
Actual Additional Recapture Space Termination Date, Tenant shall have
substantially complied with the provisions of Sections 28.1(a), (b) and (d). 
Tenant shall remain liable to Landlord for the performance of all unperformed
obligations set forth in Article XXVIII and any other provisions of this
Section 1.8, which shall be performed as expeditiously as reasonably practicable
following the Actual Additional Recapture Space Termination Date, but in no
event later than one hundred eighty (180) days following the Actual Additional
Recapture Space Termination Date.  Landlord agrees to provide access to the
Additional Recapture Space as reasonably necessary for Tenant to satisfy the
obligations set forth in the immediately preceding sentence (subject to
reasonable extensions of time according to the nature of the work to be
performed, further subject to additional reasonable extensions for delays due to
customary acts or occurrences of force majeure) provided, that Landlord has
approved the duration and scope of Tenant’s work and Tenant has provided such
other information as Landlord may reasonably request.  Tenant shall avoid any
interference with the Landlord’s work when accessing the Additional Recapture
Space following the Actual Additional Recapture Space Termination Date in
accordance with this subsection (a).  Notwithstanding any provision to the
contrary herein, in no event shall Tenant remove any Alterations which are
required pursuant to Legal Requirements or Insurance Requirements.
(b) On or before the Actual Additional Recapture Space Termination Date, subject
to satisfaction of all conditions in this Section 1.8:
(i) Landlord shall order a title report, at Tenant’s sole cost and expense, with
respect to the Property in question from the Title Insurer which confirms that
the Property is, and Tenant shall convey the Additional Recapture Space, on the
Actual Additional Recapture Space Termination Date, free and clear of all
Encumbrances, in the same manner and subject to the requirements as set forth in
Section 1.6(g) for the clearance of title with respect to a Terminated
Property.  Landlord shall provide a copy of the title report to Tenant with the
Additional Recapture Space Termination Notice, and Tenant shall reimburse
Landlord for the cost of such title report within fifteen (15) days of receipt
of an invoice from Landlord therefor.
(ii) Tenant shall execute, acknowledge and deliver (without cost or expense to
Landlord, other than Tenant’s reasonable, documented out‑of‑pocket expenses,
including reasonable attorneys’ fees and expenses) all title affidavits and
documents reasonably requested by Title Insurer to issue to Landlord and any
Landlord Mortgagee a Current Title Policy, including all instruments in
recordable form (including assignments, bills of sale, memoranda of termination
of lease and quitclaim deeds) as may be requested by Landlord or such Title
Insurer, to confirm such termination of the Master Lease and Landlord’s title to
the Additional Recapture Space and all Leased Improvements and Fixtures
comprising the same.  Except for Tenant’s obligations in Section 1.8(b)(i),
Landlord shall be responsible for all costs and expenses in connection with the
conveyance of the Additional Recapture Space, including those similar to the
Transaction Expenses (as and to the extent applicable), and Landlord shall
reimburse Tenant for its reasonable documented out‑of‑pocket costs and expenses
(including reasonable attorneys’ fees and expenses) with respect thereto the
actions required to be taken by Tenant in this Section 1.8.
(iii) On the Actual Additional Recapture Space Termination Date, upon the
conveyance of the Additional Recapture Space to Landlord, the Additional
Recapture Space shall automatically be severed and separated from this Master
Lease, and this Master Lease shall automatically terminate with respect to the
Additional Recapture Space, and the Master Lease shall remain unmodified and in
full force and effect with respect to the remainder of the Demised Premises;
provided, however, that from and after such date, the Base Rent shall be
adjusted downward in accordance with the “SHC Base Rent Adjustment”  as
specified in and otherwise as provided in Schedule 2 to the Side Letter, all
Property Charges and other charges shall be adjusted in the same manner as
provided in Section 1.7(h) and the Base Rent Credit, if any, shall also be
proportionately adjusted downward for such Demised Premises (based on the square
footage of the Additional Recapture Space) in the amount of the “EBITDA Loss”
set forth on Schedule 2 to the Side Letter.  Except for such Base Rent
adjustment and Base Rent Credit adjustment, such termination shall not otherwise
affect any other terms or conditions of this Master Lease with respect to the
remainder of the Demised Premises, all of which shall remain in full force and
effect, subject to all obligations of Tenant which survive termination of the
Master Lease.  On the Actual Additional Recapture Space Termination Date, Tenant
shall pay all Base Rent and Additional Charges related to the applicable
Additional Recapture Space which are due and payable under the Master Lease
through the date of such conveyance, and the Parties shall prorate and adjust
the same for any amounts which may have been prepaid or underpaid by Tenant, and
shall finally adjust any amounts not yet known or ascertainable promptly after
they have been determined; provided that, on the first Payment Date after the
Actual Recapture Date and thereafter until and unless Tenant receives a
Landlord’s Notice in Section 1.8(b)(vi), Tenant shall make the foregoing
payments in an amount reasonably calculated by Tenant in good faith in
accordance with the provisions of this Master Lease; provided further that, at
such time as Landlord provides such Notice, Tenant shall pay in accordance with
such Notice pending resolution of any disagreement (if any) with respect thereto
as provided in Sections 1.8(b)(vi) and 1.8(b)(vii).
(iv) Landlord shall be solely responsible for all costs and expenses incurred in
the recapture of all Additional Recapture Space, including the recapture and
separation of any Appendage SAC from the remainder of the Store, together with
all ancillary separation costs and expenses with respect to all facilities as
are in place immediately prior to the recapture and separation, including
installation of separate meters for utilities which are not currently separately
metered (as and to the extent commercially reasonably practicable under the
circumstances), and all fiber optics, cables and other equipment and systems
which also serve the Stores.  Notwithstanding any provision to the contrary
contained in this Master Lease, Landlord shall indemnify and hold harmless
Tenant with respect to all claims, expenses (including reasonable attorneys’
fees and expenses), damages and losses in connection with Landlord’s performance
of all recapture and separation work with respect to the Additional Recapture
Space (excluding all consequential damages and damages for lost revenues or
profits), other than matters arising out of the negligence or willful misconduct
of Tenant or Tenant’s Related Users.
(v) If required by Landlord, Tenant shall cause the Lease Guarantors to execute,
acknowledge and deliver to Landlord a Guaranty Amendment with respect to the
remainder of the Demised Premises.
(vi) Landlord shall set forth in the Additional Recapture Space Termination
Notice:  (a) a description of the Tenant Retained Space, (b) the new annual Base
Rent and Tenant’s Proportionate Share of all Property Charges, and the new
monthly Installment Expenses payable by Tenant with respect to the applicable
modified Demised Premises, (c) a revised Schedule 2 to the Side Letter
reflecting the applicable adjustments for the applicable modified Demised
Premises, and (d) a site plan showing the applicable modified Tenant’s retained
space and the Additional Recapture Space.  If Tenant disagrees with any of the
items in Landlord’s notice, the Parties shall confer in good faith and mutually
agree on all such items and a written statement thereof.  Within thirty (30)
days after the Actual Additional Recapture Space Termination Date, the Parties
shall confirm the same in writing.
(vii) All disputes and disagreements between the Parties arising in connection
with this Section 1.8 (including Section 1.8(b)(vi)) shall be resolved in
accordance with the alternative dispute resolution provisions in accordance with
Article XXIX.
1.9          Landlord’s Termination Right as to 100% Recapture Property. 
Landlord shall have the several independent options, in its sole discretion, and
from time to time during the Term, exercisable at any time after the end of the
first Lease Year to buy out Tenant’s entire leasehold interest in and to
terminate this Master Lease as to any or all of the Demised Premises other than
the Tenant 100% Occupancy Properties (such Demised Premises other than the
Tenant 100% Occupancy Properties are each a “100% Recapture Property” and,
collectively, the “100% Recapture Properties”, and such right is a “Landlord
100% Recapture Property Termination Right”), as follows:
 If Landlord elects to exercise any Landlord 100% Recapture Property Termination
Right, it shall do so by giving irrevocable Notice to Tenant (“100% Recapture
Property Termination Notice,” which shall include a copy of the title report
referred to below) identifying the specific 100% Recapture Property as to which
the Master Lease is to be terminated and, at the election of Landlord, may
include a Tenant ROFO Notice.  The 100% Recapture Property Termination Notice
may be delivered prior to the end of the first Lease Year so long as the Actual
100% Property Recapture Termination Date occurs after the expiration of the
first Lease Year.
Notwithstanding anything contained herein to the contrary, Landlord shall not be
permitted to exercise the Landlord 100% Recapture Property Termination Right on
more than ten (10) Demised Premises in any Lease Year (the “100% Recapture
Limit”); provided, that, if Landlord does not exercise the Landlord 100%
Recapture Property Termination Right on a number of Demised Premises equal to
the 100% Recapture Limit in any given Lease Year, then the difference between
(x) the 100% Recapture Limit and (y) the number of Demised Premises actually
recaptured shall be carried over to, and added to, the 100% Recapture Limit for
subsequent Lease Years.
The date for the conveyance of the applicable 100% Recapture Property and the
termination of the Master Lease with respect thereto (the “Actual 100% Property
Recapture Termination Date”) shall occur on the date which is not less than one
hundred eighty (180) nor more than two hundred ten (210) days after the date of
delivery of the 100% Recapture Property Termination Notice to Tenant.  On or
before the Actual 100% Property Recapture Termination Date, Tenant shall have
substantially complied with the provisions of Sections 28.1(a), (b) and (d). 
Tenant shall remain liable to Landlord for the performance of all unperformed
obligations set forth in Article XXVIII, which shall be performed as
expeditiously as reasonably practicable following the Actual 100% Property
Recapture Termination Date, but in no event later than one hundred eighty (180)
days following the Actual 100% Property Recapture Termination Date (subject to
reasonable extensions of time according to the nature of the work to be
performed, further subject to additional reasonable extensions for delays due to
customary acts or occurrences of Force Majeure).  Landlord agrees to provide
access to the 100% Recapture Property as reasonably necessary for Tenant to
satisfy the obligations set forth in the immediately preceding sentence provided
that Landlord has approved the duration and scope of Tenant’s work and Tenant
has provided such other information as Landlord may reasonably request.  Tenant
shall avoid any interference with the Landlord’s work when accessing the 100%
Recapture Property following the Actual 100% Recapture Property Termination Date
in accordance with this subsection (a).  Notwithstanding any provision to the
contrary herein, in no event shall Tenant remove any Alterations which are
required pursuant to Legal Requirements or Insurance Requirements.
(a) On or before the Actual 100% Property Recapture Termination Date, subject to
satisfaction of all conditions in this Section 1.9:
(i) Landlord shall order a title report, at Tenant’s sole cost and expense, with
respect to the Property in question from the Title Insurer which confirms that
the Property is, and Tenant shall convey the 100% Recapture Property, on the
Actual 100% Property Recapture Termination Date, free and clear of all
Encumbrances, in the same manner and subject to the requirements as set forth in
Section 1.6(g) for the clearance of title with respect to a Terminated
Property.  Landlord shall provide a copy of the title report to Tenant with the
Additional Recapture Space Termination Notice, and Tenant shall reimburse
Landlord for the cost of such title report within fifteen (15) days of receipt
of an invoice from Landlord therefor.  At Landlord’s request and at its expense,
Tenant agrees to reasonably cooperate with Landlord in obtaining a Current Title
Policy (including with respect to any Landlord Mortgage) with respect to the
100% Recapture Property, including executing, acknowledging and delivering such
leasehold affidavits and documents as any Title Insurer may reasonably request. 
The cost of all Transaction Expenses shall be borne by Landlord.
(ii) Tenant shall execute, acknowledge and deliver (without cost or expense to
Landlord, other than Tenant’s reasonable, documented out‑of‑pocket expenses,
including reasonable attorneys’ fees and expenses) all title affidavits and
documents reasonably requested by Title Insurer to issue to Landlord and any
Landlord Mortgagee a Current Title Policy, including all instruments in
recordable form (including assignments, bills of sale, memoranda of termination
of lease and quitclaim deeds) as may be requested by Landlord or such Title
Insurer, to confirm such termination of the Master Lease and Landlord’s title to
the 100% Recapture Property and all Leased Improvements and Fixtures comprising
the same.  Except for Tenant’s obligations in Section 1.9(a)(i), Landlord shall
be responsible for all costs and expenses in connection with the conveyance of
the Additional Recapture Space, including those similar to the Transaction
Expenses (as and to the extent applicable), and Landlord shall reimburse Tenant
for its reasonable documented out‑of‑pocket costs and expenses (including
reasonable attorneys’ fees and expenses) with respect thereto the actions
required to be taken by Tenant in this Section 1.9.
(iii) On the Actual 100% Property Recapture Termination Date, upon the
conveyance of the 100% Recapture Property to Landlord, the 100% Recapture
Property shall automatically be severed and separated from this Master Lease,
and this Master Lease shall automatically terminate with respect to the 100%
Recapture Property, and the Master Lease shall remain unmodified and in full
force and effect with respect to the remainder of the Demised Premises;
provided, however, that from and after such date, the Base Rent shall be
adjusted downward in accordance with the “SHC Base Rent Adjustment”  specified
in and otherwise as provided in Schedule 2 to the Side Letter and the then Base
Rent Credit shall also be adjusted downward for such 100% Recapture Property in
the amount of the “EBITDA Loss” set forth on Schedule 2 to the Side Letter. 
Except for such Base Rent adjustment and Base Rent Credit, such termination
shall not otherwise affect any other terms or conditions of this Master Lease
with respect to the remainder of the Demised Premises all of which shall remain
in full force and effect, subject to all obligations of Tenant which survive
termination of the Master Lease.  On the Actual 100% Property Recapture
Termination Date, Tenant shall pay all Base Rent and Additional Charges related
to the applicable 100% Recapture Property which are due and payable under the
Master Lease through the date of such conveyance, and the Parties shall prorate
and adjust the same for any amounts which may have been prepaid or underpaid by
Tenant, and shall finally adjust any amounts not yet known or ascertainable
promptly after they have been determined.
(iv) If required by Landlord, Tenant shall cause the Lease Guarantors to
execute, acknowledge and deliver to Landlord a Guaranty Amendment with respect
to the remainder of the Demised Premises.
(b) In the event of Landlord’s redevelopment in its sole discretion of any 100%
Recapture Property which contains retail use, upon Landlord’s election to offer
for lease and market any portion of the 100% Recapture Property for lease for
retail use, which comprises a space that is, in Landlord’s good faith and
commercially reasonable discretion (which discretion may take into account
factors including the proposed merchandising mix and the impact if any on
exclusives, co‑tenancy provisions or other similar considerations in executed
leases and/or letters of intent with other tenants for the redevelopment) 
suitable for the operation of a 10,000 – 20,000 square foot Sears or Kmart
store, then Landlord shall give Tenant written Notice of such space which will
be offered for lease (“Offer Space”) on or prior to the Actual 100% Property
Recapture Termination Date, together with an architect’s site plan and rendering
in reasonable detail showing the square footage, entrances and exits and all
other material elements and features of the Offer Space and the remainder of the
development including parking and other common areas, (and together with such
Notice, collectively, “Tenant ROFO Notice”), in which event Tenant shall have
the option for a period of sixty (60) days following the Tenant ROFO Notice
(“Offer Period”) to submit a written offer to lease the Offer Space (“Tenant
Offer”).  Any Tenant Offer shall entitle Tenant to an exclusive negotiating
period of thirty (30) days, during which Landlord shall not solicit or consider
any other third‑party offer for the Offer Space, so long as the Tenant Offer is
made in good faith and generally consistent with market standards at the time of
the Tenant Offer; provided, that the rent for such Offer Space shall be equal
to: (x) if such Offer Space is delivered to Tenant as a “cold dark shell”, the
proportionate amount of Base Rent and additional rent allocable to such Offer
Space, and (y) if Landlord provides a market “tenant improvement allowance”, the
lesser of market rent for such Offer Space, as reasonably determined by Landlord
and Tenant, and 200% of the amount specified in subclause (x).  Landlord in its
sole discretion shall have the right to elect either subclause (x) or (y) in the
preceding sentence.  The Offer Space shall be reasonably comparable in location
(other than in size), access and other attributes to Tenant’s Store on the
Demised Premises, and the square feet of such Offer Space within such
10,000 – 20,000 square foot range shall be subject to Tenant’s approval.  If
Tenant and Landlord do not reach agreement on and execute a lease, or agree on
all material terms and conditions for a lease and execute a binding and
enforceable term sheet (after using reasonable good faith efforts to do so)
within the Offer Period, Landlord shall be free to offer and/or lease the Offer
Space or any part thereof on such terms as Landlord may determine and Tenant
shall not have any other rights in or to the Offer Space or any part thereof or
any other rights in the 100% Recapture Property.  Without limiting any other
provision of this Section 1.9, Landlord shall have no obligation to redevelop
any 100% Recapture Property or to include any retail space therein or to offer
or make available for lease in the first instance any retail space (including
space suitable for a Kmart or Sears store) in any redeveloped 100% Recapture
Property.  The provisions of this Section 1.9(b) shall only be binding on the
Landlord named herein and any affiliated successors and/or assigns of Landlord
and any Property or Properties that become subject to a New Lease pursuant to
Section 1.12 shall not count towards the Tenant ROFO Ratio set forth in Section
1.9(c) below.
(c) If in any Lease Year, there are, in the aggregate, three (3) or more
Properties that are either recaptured by Landlord as a 100% Recapture Property
and/or Landlord commences a redevelopment of a previously Terminated Property
(other than Designated Terminated Properties) (any such 100% Recapture Property
or Terminated Property, a “ROFO Eligible Property”), and Landlord does not issue
a Tenant ROFO Notice for at least thirty‑three percent (33%) of all such ROFO
Eligible Properties (which calculation shall be made, except as set forth in the
following sentence, as of the end of the applicable Lease Year and is referred
to as the “Tenant ROFO Ratio”), then until such time as Landlord issues Tenant
ROFO Notices in an amount necessary to satisfy the Tenant ROFO Ratio, any
subsequent exercise of Landlord’s 100% Recapture Property Termination Right
shall be subject to the payment by Landlord to Tenant of a 100% Recapture
Property Termination Fee.  For purposes of calculating the Tenant ROFO Ratio, in
the event the total number of ROFO Eligible Properties is not a multiple of
three (3), then (i) the calculation of the Tenant ROFO Ratio shall be deferred
from the end of the Lease Year until such time as there are a number of ROFO
Eligible Properties that equal a multiple of three (3) and (ii) any such
additional ROFO Eligible Properties will be deemed to relate to the prior Lease
Year and thus not be included in the calculation of the Tenant ROFO Ratio for
the then current Lease Year.  As used herein, the “100% Recapture Property
Termination Fee” is an amount equal to the product of (x) ten (10), multiplied
by (y) the EBITDA of the applicable 100% Recapture Property for the twelve (12)
months ending on the last day of the most recently completed fiscal quarter of
Tenant’s Parent preceding the 100% Recapture Property Termination Notice
attributable to the fifty percent (50%) of space located on the specified 100%
Recapture Property which is not part of the Recapture Space (the parties having
separately taken into account the right of Landlord to recapture fifty percent
(50%) of the space (i.e., the Recapture Space) at each 100% Recapture
Property).  For the avoidance of doubt, for purposes of this Section 1.9(c)
EBITDA shall not include any rent payable by Lands’ End or any other Affiliate
of Tenant.
1.10          Reservation of Rights Concerning Leases and Recapture Space. 
Subject to the provisions of this Master Lease, the Parties acknowledge and
agree that Landlord (for itself and its authorized agents, representatives,
vendors and invitees and guests and tenants, as applicable) retains and reserves
all rights of access, ingress and egress in, on, over and through the Demised
Premises for all reasonable purposes except in case of emergencies upon
reasonable notice during normal business hours in connection with, and to the
fullest extent now or hereafter provided or contemplated pursuant to the terms
and conditions of, (i) the existing Leases, or as may be reasonably useful or
necessary for the use and occupancy of the premises under such Leases, (ii) the
effectuation or evaluation of any potential recapture or property termination
right provided in accordance with terms of this Master Lease (both before and
following delivery of applicable notices relating thereto) and (iii) the
exercise of all rights and remedies of Landlord under this Master Lease,
including, without limitation, the following:
(a) From and after the Multi‑Tenant Occupancy Date only, access, ingress and
egress to and from all entrances and exits to or from each Store during normal
business hours, all including any adjacent shopping center, mall, or other
third‑party property, parking areas or other Common Areas;
(b) From and after the Multi‑Tenant Occupancy Date only, shared utilization of
restrooms, stairwells, escalators and elevators, stockrooms, storage rooms,
loading docks and other similar areas and facilities, according to the terms of
any Leases, and as may be established by mutual agreement between Landlord and
Tenant in connection with any Recapture Space and the Exclusive Store Areas, and
any areas occupied under the Leases;
(c) At all times, upon reasonable prior notice to Tenant (except in the case of
an emergency), maintaining, repairing, altering, servicing, adjusting and/or
installing mechanical rooms, boiler rooms, telecommunications, HVAC, plumbing,
electrical and other facilities and building service equipment, including all
pipes, conduits, wires and other ancillary items in connection with Landlord’s
right to perform maintenance and repairs as provided elsewhere in this Master
Lease;
(d) From and after the Multi‑Tenant Occupancy Date only, nonexclusive use, in
common with Tenant, its authorized contractors, vendors, invitees and licensees
of all parking areas and other Common Areas and public facilities;
(e) At all reasonable times upon reasonable notice during normal business hours,
as may be necessary to comply with Landlord’s obligations under any Landlord
Mortgage Document; and
(f) At all times, general access and right of entry reasonably necessary for or
incidental to the exercise of all rights and remedies of Landlord in connection
with the foregoing and otherwise under this Master Lease.
Landlord shall have the right to grant any of the foregoing rights to its
authorized contractors, tenants, vendors, invitees and licensees. 
Notwithstanding the foregoing, all rights of access and entry shall be exercised
reasonably and in such a manner as not to materially interfere with Tenant’s
business operations at the Demised Premises or Tenant’s use of any Common Areas
in connection with its business.
1.11          General Provisions.  (a)  Notwithstanding any provision contained
herein to the contrary, with respect to any Terminated Property, Recapture
Space, 100% Recapture Property, Additional Recapture Space or Removal Property
as to which this Master Lease is terminated, or any Demised Premises as to which
the Master Lease is terminated by reason of casualty or condemnation in
accordance with Article XII (“Article XII Terminated Space”) (and, collectively,
“Terminated Space”), from and after the respective date of termination of the
Master Lease with respect thereto, the respective Terminated Space shall no
longer be a part of the Demised Premises for any and all purposes under this
Master Lease and Tenant and Lease Guarantors shall be released from any and all
further obligations to pay Base Rent and from all further obligations and
liabilities under this Master Lease with respect to the Terminated Space which
first arise or accrue from and after such termination; provided, however, that
Tenant and Lease Guarantors shall remain obligated to pay and/or perform all
such other amounts and obligations which are to be paid and/or performed upon
the surrender or termination of the Master Lease with respect to the Terminated
Space, or which survive the expiration or termination of this Master Lease.
From and after the conveyance or termination of this Master Lease with respect
to the Recapture Space and/or the Additional Recapture Space, as applicable,
Tenant shall pay Tenant’s Proportionate Share of all Property Charges, and the
Base Rent pursuant to Schedule 2 to the Side Letter, as adjusted pursuant to
Section 1.7(h), Section 1.8(b)(iii), and/or Section 1.9(b), as applicable, with
respect to the Tenant Retained Space.
Notwithstanding any provision to the contrary contained in Section 1.6, 1.7, 1.8
or 1.9, if there shall be an Event of Default which is continuing either on the
date of any Tenant Termination Election Date, any Proposed Recapture Date, any
Proposed Additional Recapture Space Date, any Proposed 100% Recapture Property
Date, Terminated Property Termination Date, Actual Recapture Date, Actual
Additional Recapture Space Termination Date, or Actual 100% Property Recapture
Termination Date, or any date of any Tenant election to terminate or the actual
date of termination with respect to any Article XII Terminated Space, Landlord
may in its sole discretion waive any such Event of Default (and any or all other
conditions to the Master Lease termination with respect thereto, as the case may
be, of Section 1.6, 1.7, 1.8, 1.9 or Article III which may be dependent on or
impacted by such Event of Default) solely with respect to the termination of the
Master Lease as to the Terminated Property, Recapture Space, Additional
Recapture Space or 100% Recapture Property, or Article XII Terminated Space, as
the case may be, and Landlord shall have the right to retain the Termination
Fee, Destruction Termination Fee and 12‑Month Destruction Fee under Article XII
(as applicable) and proceed with the termination of the Master Lease with
respect to such respective Terminated Space, subject to and without any
prejudice to Landlord’s exercise of all other rights and remedies with respect
to such Event of Default, all of which rights and remedies shall be retained
unimpaired by Landlord.  Without limiting the foregoing, any such waiver shall
apply only to the specific Terminated Space involved but no such waiver shall
apply to any other Demised Premises.
(b) Notwithstanding any provision of this Master Lease to the contrary, if
Tenant does not vacate any (x) Recapture Space on or before the 30th calendar
day following the Actual Recapture Date, (y) Additional Recapture Space on or
before the 30th calendar day following the Actual Additional Recapture Space
Termination Date, or (z) 100% Recapture Property on or before the 30th calendar
day following the Actual 100% Property Recapture Termination Date, then in any
such case, until such time as Tenant vacates the applicable Recapture Space,
Additional Recapture Space or 100% Recapture Property, as the case may be (the
“Holdover Period”):
(i) Tenant shall continue to be fully responsible for the faithful performance
of all of the terms set forth in this Master Lease, except Tenant shall pay as
additional rent on the first day of each month during the Holdover Period for
use and occupancy of the applicable Recapture Space, Additional Recapture Space
and/or 100% Recapture Property (“Holdover Space”) an amount equal to the sum of
(x) one and three quarters (1.75) times the Base Rent that would otherwise then
be applicable to the Holdover Space plus (y) Tenant’s Proportionate Share of all
Property Charges applicable to the Holdover Space for such period as if this
Master Lease had not been terminated or expired with respect to the Holdover
Space.
(ii) Tenant shall occupy the Holdover Space during the Holdover Period in its
“as is” condition.  Nothing contained in this Master Lease shall be construed as
a consent by Landlord to the possession by Tenant of the Holdover Space during
the Holdover Period, and Landlord, upon commencement of the Holdover Period,
shall be entitled to the benefits of all legal remedies that may now be in force
or may hereafter be enacted relating to immediate repossession of the Holdover
Space by Landlord.
1.12          Separation of Leases.  (a)  From time to time, at the election of
Landlord in its sole discretion, so long as there shall be no material adverse
effect on Tenant, Landlord may remove one or more Properties (individually,
“Removal Property,” and collectively, “Removal Properties”) from this Master
Lease and place one (1) or more Removal Properties in one (1) or more separate
leases with Tenant on terms and conditions substantially similar to, and in any
case no less favorable to Tenant than, those set forth in this Master Lease and
as otherwise provided in this Section 1.12 (individually, “New Lease,” and
collectively, “New Leases”), for technical or administrative reasons or to
facilitate the sale, financing or other disposition of such Removal Properties,
or for another legitimate business purpose of Landlord, all as determined by
Landlord in its sole discretion.
(b) If Landlord elects to so remove any Removal Properties, Landlord shall give
Tenant not less than thirty (30) days’ Notice thereof (a “Removal Notice”), and
Tenant shall thereafter, within said thirty (30)‑day period, execute,
acknowledge and deliver to Landlord (or any new owner of the Removal Properties,
as designated by Landlord) at no cost or expense to Tenant, one (1) or more New
Leases with respect to one (1) or more Removal Properties as determined by
Landlord effective as of the date set forth in the Removal Notice (“Removal
Date”) for the remaining Term and on substantially the same, and in any case no
less favorable to for Tenant than, terms and conditions as this Master Lease,
except for appropriate adjustments (including to Exhibits and Schedules),
including as follows:
(i) Base Rent.  The initial Base Rent for each Removal Property shall be
computed in accordance with Schedule 2 to the Side Letter with respect to the
property release/recapture amount ascribed to such Removal Property under this
Master Lease as of the Removal Date and thereafter shall be increased on the
same basis as provided in this Master Lease.
(ii) Tenant’s Proportionate Share.  Tenant’s Proportionate Share with respect to
each Removal Property shall continue to be calculated in the same manner with
respect to such Removal Property as provided in this Master Lease.
(iii) Liabilities and Obligations.  The New Lease shall provide that each tenant
and each landlord shall be responsible for the payment, performance and
satisfaction of all of the duties, obligations and liabilities of Tenant and
Landlord, respectively, arising under this Master Lease, insofar as they relate
to the Removal Property, that were not paid, performed and satisfied in full
prior to the commencement date of the New Lease (and Tenant and Landlord under
this Master Lease shall each also remain responsible for the payment,
performance and satisfaction of the aforesaid duties, obligations and
liabilities not paid, performed and satisfied in full prior to the commencement
date of such New Lease), and shall further provide that the Tenant thereunder
shall not be responsible for the payment, performance or satisfaction of any
duties, obligations and liabilities of Tenant under this Master Lease first
arising after the Removal Date.
(iv) Deletion of Provisions.  At the election of Landlord, any one or more of
the provisions of the New Lease pertaining to the REIT status of any member of
Landlord (or any Affiliate of any member of Landlord) shall be deleted.  In
addition, Landlord may delete and eliminate from such New Lease such provisions
herein as it elects, provided such deletion and elimination do not in any
material respect affect any of the obligations, liabilities, rights or remedies
of Tenant under such New Lease with respect to the affected Removal Property.
(v) Amendments to this Lease.  Upon execution of such New Lease, and effective
as of the Removal Date, this Master Lease shall be deemed to be amended as
follows:  (i) the Removal Properties shall be excluded from the Demised Premises
hereunder; (ii) Base Rent hereunder shall be reduced by the amount of the Base
Rent allocable to the Removal Properties; and (iii) Schedule 2 attached to the
Side Letter shall be modified so as to remove the Removal Properties.  Such
amendments shall occur automatically and without the necessity of any further
action by Landlord or Tenant, but, at Landlord’s election, the same shall be
reflected in a formal amendment to this Master Lease, which amendment shall be
promptly executed by Tenant.
(vi) Other Undertakings.  Tenant shall take such actions and execute and deliver
such documents, including, without limitation, the New Lease and new or amended
Memorandum(s) of Lease and, if requested by Landlord, an amendment to this
Master Lease, as are reasonably necessary and appropriate to effectuate fully
the provisions and intent of this Section 1.12(b), and as otherwise are
appropriate or as Landlord or any Title Insurer may reasonably request to
evidence such removal and new leasing of the Removal Properties, including
memoranda of lease with respect to such New Leases and amendments of all
existing memoranda of lease with respect to this Master Lease and an amendment
of this Master Lease.
(c) Without limitation of the foregoing, all New Leases shall remain
cross‑defaulted with this Master Lease unless otherwise required by Landlord;
provided, however, that if the landlord under any New Lease shall not be
Landlord or an Affiliate of Landlord, any such New Lease shall not be or remain
cross‑defaulted with this Master Lease.  In all cases, whether or not
cross‑defaulted with this Master Lease, so long as any Landlord Mortgage shall
apply to any Removal Property or New Lease, such Removal Property and/or New
Lease shall continue to be subject either to the existing SNDA with respect to
the Master Lease, or subject to a new SNDA to be delivered by Landlord
Mortgagee, Landlord and Tenant on substantially the same terms and conditions as
the existing SNDA (having regard to the terms and conditions of the New Lease).
(d) To the extent requested by Landlord, Tenant shall cause Lease Guarantors to
execute, acknowledge and deliver a separate New Lease Guaranty with respect to
each New Lease and a Guaranty Amendment with respect to this Master Lease the
remainder of the Demised Premises.
(e) For the avoidance of doubt, all costs and expenses relating to the New
Leases (including reasonable attorneys’ fees and other reasonable, documented
out‑of‑pocket costs incurred by Tenant or Lease Guarantor for outside counsel,
if any) shall be borne by Landlord, and not Tenant.
(f) Without limitation of the foregoing, any landlord under any New Lease and
Tenant, as applicable, shall have the right to specify whether the Removal
Property or Removal Properties thereunder shall be eligible for application of
the provisions hereunder regarding Designated Termination Properties and 100%
Recapture Properties, as applicable.  If such provisions apply in such New
Lease, then the Designated Termination Properties Limit and 100% Recapture Limit
for such Lease Year, shall each be reduced by the number of Removal Properties
subject to such provisions in the New Lease(s).  With respect to any Removal
Property or Removal Properties that are designated as a 100% Recapture Property
or 100% Recapture Properties, for purposes of the 100% Recapture Limit
hereunder, the Removal Properties or Removal Properties shall be deemed to count
towards the 100% Recapture Limit for the Lease Year in which the New Lease is
entered into, irrespective of when the Removal Property or Removal Properties
are ultimately recaptured under the New Lease.
1.13          Self‑Help.  Notwithstanding that Landlord may be the direct party
to any or all Operating Agreements and ground leases, before the Multi‑Tenant
Occupancy Date, Tenant shall continue to be the responsible party for Landlord’s
obligations under all Operating Agreements and any ground lease (where
applicable) and Tenant shall comply with all non‑monetary terms thereof which
are applicable to the Demised Premises and shall pay Tenant’s Proportionate
Share of expenses (as set forth in Schedule 2 to the Side Letter) with respect
to such Operating Agreements.  Landlord shall use all commercially reasonable
efforts to comply or cause the compliance with all terms of the Operating
Agreements to the extent applicable to the Common Areas and any portions of the
Property leased to third parties (“Applicable Terms”).  In the event Landlord
defaults in the performance of any of the Applicable Terms or fails to enforce
the obligations of any other obligee under any Operating Agreement with respect
to the Applicable Terms and such default or failure would reasonably be expected
to result in a material adverse effect on Tenant or any individual Demised
Premises, Tenant may, but shall not be obligated to, after thirty (30) days’
Notice to Landlord of Tenant’s intention to take such specified action (except
in the event of an emergency, defined as a condition presenting an imminent
threat of harm to persons and property, in which case no notice shall be
required), cure any default by Landlord under the Operating Agreements with
respect to the Applicable Terms and/or enforce, in its own name, the obligations
of any other obligor under the Operating Agreements with respect to Applicable
Terms (to the extent Landlord would be permitted to do so, subject to the terms
and conditions under the Operating Agreements with respect to Applicable
Terms).  Notwithstanding anything herein to the contrary (except in the event of
an emergency), Tenant’s foregoing right to exercise self‑help with respect to
the obligations of any Person under the Operating Agreements with respect to the
Applicable Terms shall be tolled during such time that Landlord is using
commercially reasonable efforts to enforce such obligations.  Landlord shall,
within ten (10) Business Days after receipt of Tenant’s demand and supporting
documentation in reasonable detail, reimburse Tenant for the reasonable costs
incurred by Tenant in performing any of Landlord’s obligations under the
Operating Agreements or enforcing the obligations of any Person under any
Operating Agreements with respect to the Applicable Terms (including reasonable
attorneys’ fees and expenses), as to which Tenant has provided such thirty
(30)‑day Notice.  The foregoing rights of Tenant are referred to as “Self‑Help”.
ARTICLE II  DEFINITIONS
2.1          Definitions.  For all purposes of this Master Lease, except as
otherwise expressly provided or unless the context otherwise requires, (i) the
terms defined in this Article II have the meanings assigned to them in this
Article and include the plural as well as the singular; (ii) all accounting
terms not otherwise defined herein have the meanings assigned to them in
accordance with GAAP; (iii) all references in this Master Lease to designated
“Articles,” “Sections” and other subdivisions are to the designated Articles,
Sections and other subdivisions of this Master Lease; (iv) the word “including”
shall have the same meaning as the phrase “including, without limitation,” and
other similar phrases; (v) the words “herein,” “hereof” and “hereunder” and
other words of similar import refer to this Master Lease as a whole and not to
any particular Article, Section or other subdivision; and (vi) for the
calculation of any financial ratios or tests referenced in this Master Lease,
this Master Lease, regardless of its treatment under GAAP, shall be deemed to be
an operating lease and the Rent payable hereunder shall be treated as an
operating expense and shall not constitute Indebtedness or interest expense.
“10‑Day Period”:  As defined in Section 29.1(c).
“100% Recapture Limit”: As defined in Section 1.9.
“100% Recapture Property” or “100% Recapture Properties”:  As defined in
Section 1.9.
“100% Recapture Property Termination Notice”:  As defined in Section 1.9.
“12‑Month Destruction”:  As defined in Section 12.2.
“12‑Month Destruction Fee”:  As defined in Section 12.6.
“AAA”:  As defined in Section 29.2(a).
“Actual 100% Property Recapture Termination Date”:  As defined in Section 1.9.
“Actual Additional Recapture Space Termination Date”:  As defined in
Section 1.8(a).
“Actual Recapture Date”:  As defined in Section 1.7(d).
“ADA”:  The Federal Americans with Disabilities Act (as amended) and similar
Legal Requirements with respect to persons with disabilities.
“Additional Charges”:  100% of the amount, or Tenant’s Proportionate Share, as
applicable as determined in this Master Lease, of all Property Charges, subject
to termination of such payments for future Property Charges with respect to all
Terminated Space, as provided herein; and all other amounts, sums, charges,
liabilities and obligations which Tenant assumes or agrees to pay or may become
liable for under this Master Lease at any time and from time to time, other than
Base Rent; provided, however, in no event shall Additional Charges include, nor
shall Tenant be responsible to pay, any costs, expenses, fees or charges under
or with respect to (a) any mortgage, deed of trust, lien, charge, pledge,
hypothecation, security interest, or other matter whatsoever affecting title to
any of the Demised Premises or any portion thereof or any interest therein
(other than Known Environmental Problems or Retail Operations Claims), whether
or not of record which was not in existence on the Commencement Date, or
thereafter, which was not a result of Tenant’s Acts or incurred for Tenant’s
benefit, (b) any Landlord Mortgage Documents, or (c) any liens, charges or
encumbrances suffered or created by Landlord or Landlord’s Related Users (but
expressly including Further Encumbrances); and, in the event of any failure on
the part of Tenant to pay any of those items (except where such failure is
directly due to the acts or omissions of Landlord or any of Landlord’s tenants),
every fine, penalty, interest and cost which may be added for nonpayment or late
payment of such items, including, without limitation, all amounts for which
Tenant is or may become liable to indemnify Landlord and Indemnified Parties
under this Master Lease (including reasonable attorneys’ fees and court costs). 
All Additional Charges (however denominated) shall be collectible and payable as
additional rent under this Master Lease.
“Additional Recapture Space”:  Each Appendage SAC and each Free‑Standing SAC,
and each so‑called “outlot”, “outparcel” or portion of any parking or Common
Area (other than a Free‑Standing SAC), whether or not now or hereafter
considered as a separate legal or tax parcel, and which is not subject to any
Leases (and in respect of any parking or Common Areas, so long as any such
Additional Recapture Space is without any material adverse impact on the retail
operations of the applicable Store (as the same is reconfigured and constituted
from time to time), including access, egress, parking and loading docks);
excluding, however, any Appendage SAC or any Free‑Standing SAC (but not any
“outlot”, “outparcel” or portion of any parking or Common Area which Landlord
shall have the right to recapture under Section 1.8) in a Tenant 100% Occupancy
Property.
“Additional Recapture Space Termination Notice”:  As defined in Section 1.8(a).
“Additional Recapture Space Termination Right”:  As defined in Section 1.8.
“Adverse Impact”:  As defined in Section 1.8(b).
“Affiliate”:  When used with respect to any corporation, limited liability
company, or partnership, the term “Affiliate” shall mean any person which,
directly or indirectly, controls or is controlled by or is under common control
with such corporation, limited liability company or partnership.  For the
purposes of this definition, “control” (including the correlative meanings of
the terms “controlled by” and “under common control with”), as used with respect
to any Person, shall mean the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of such Person
through the ownership of voting securities, partnership interests or other
equity interests.
“All Risk”:  As defined in Section 11.2(a).
“Alterations”:  As defined in Section 8.1.
“Appendage SAC”:  A SAC which is physically attached as an “appendage” to a
Store but is not located wholly within the interior of the Store and which may
be physically separated from the Store without any physical relocation of any
other retail operations within the Store.
“Applicable Terms”:  As defined in Section 1.13.
“Appraiser”: As defined in Section 26.1.
“Approved Vendors”:  As defined in Section 1.7(j)(i).
“Arbitration Rules”:  As defined in Section 29.2(a).
“Article XII Terminated Space”:  As defined in Section 1.11(a).
“Award”:  All compensation, sums or anything of value awarded, paid or received
on a total or partial Condemnation.
“Base Rent”:
(a) During the Initial Term and each of the first (1st) and second (2nd) Renewal
Terms, the Base Rent shall be as follows:  (i) during the first (1st) Rent Year,
the Base Rent shall be an annual amount equal to $32,594,993, adjusted downward
from time to time in accordance with the “SHC Base Rent Adjustment” as specified
in and otherwise as provided in Schedule 2 attached to the Side Letter; and (ii)
during each Rent Year commencing with the second (2nd) Rent Year (i.e., August
2019), the Base Rent shall be increased by an annual amount equal to two percent
(2%), cumulative and compounded, over the Base Rent for the immediately
preceding Rent Year (as so increased).
(b) Commencing with the third (3rd) and any subsequent Renewal Term (if any),
the Base Rent shall be an annual amount equal to the greater of (a) the Base
Rent for the immediately preceding Rent Year and (b) the Fair Market Rent for
the entire Demised Premises, determined with respect to each such Renewal Term
promptly after the delivery of the applicable Renewal Notice.
“Base Rent Credit”:  Means (a) with respect to Base Rent payable for the first
twelve (12) months following the Commencement Date, an annual aggregate credit
to Tenant in the amount of $11,979,100, and (b) with respect to Base Rent
payable for months thirteen (13) through twenty‑four (24) following the
Commencement Date, an annual aggregate credit to Tenant in the amount of
$11,979,100; provided that the credit under the foregoing subjection (b) shall
be reduced by the amount of “EBITDA Loss” specified on Schedule 2 to the Side
Letter that is attributable to any Demised Premises as to which this Master
Lease is terminated (or partially terminated pursuant to a partial recapture)
pursuant to Sections 1.6 – 1.9 hereof as applicable (such reduction shall be
prorated based on when such termination occurs and, if such termination is of
less than all of such Demised Premises, then such reduction shall be prorated
based on the percentage of such Demised Premises that is terminated).
“Business Day”:  Each Monday, Tuesday, Wednesday, Thursday and Friday which is
not a day on which national banks in the City of New York, New York, are
authorized, or obligated, by law or executive order, to close.
“Calculation Period”:  As defined in Section 1.6(c).
“CAM Expenses”:  As defined in Section 10.2(c)(ii).
“Cash”:  Cash and cash equivalents and all instruments evidencing the same or
any right thereto and all proceeds thereof.
“Change of Control”:  Except as permitted or required hereunder, (i) the direct
or indirect sale of all or substantially all of the assets of Tenant or Tenant’s
Parent, whether held directly or through Subsidiaries, in one transaction or in
a series of related transactions (excluding sales to Tenant’s Parent or its
Subsidiaries) and excluding any transaction permitted pursuant to Section 9.3,
or (ii) (a) Tenant ceasing to be a wholly owned Subsidiary (directly or
indirectly) of Tenant’s Parent or (b) Tenant’s Parent ceasing to control one
hundred percent (100%) of the voting power in the Equity Interests of Tenant. 
For the avoidance of doubt, subject to compliance with Section 9.3, the transfer
of publicly traded Equity Interests of Tenant’s Parent shall not constitute a
Change of Control.
“Claim”:  As defined in Section 14.12(a).
“Code”:  The Internal Revenue Code of 1986 and, to the extent applicable, the
Treasury Regulations promulgated thereunder, each as amended from time to time.
“Commencement Date”:  As defined in Section 1.4.
“Common Areas”:  The sidewalks, walkways, alleyways, connecting tunnels,
passageways and entranceways to third‑party properties, sidewalks, utility
pipes, conduits and lines, service drives, parking aisles, driveways, doorways
(other than located in the wall of any Leased Improvements), and parking lots
and parking areas and other external areas which shall exist from time to time
on or adjacent to the Properties or Demised Premises, including such areas which
may be available as part of a Shopping Center by the owner thereof or designated
as “common areas” or areas for “common use,” by Landlord, Tenant and/or other
occupants and/or owners of the Demised Premises or any Recapture Space,
Additional Recapture Space and/or any Shopping Centers, and their respective
Related Users, provided, however, that at such time as the Recapture Space or
any Additional Recapture Space shall cease to be a portion of the Demised
Premises, the Common Areas shall also include such of the loading docks,
elevators, escalators, store rooms, restrooms and other facilities which are, as
of the date hereof, located within or exclusively serving the applicable Store
(“Exclusive Store Areas”) as are mutually agreed by the Parties and identified
on the Final Recapture Plans for the separation of the Tenant Retained Space and
the Recapture Space, subject to all Legal Requirements and Encumbrances to the
particular Demised Premises; provided, further, that “Common Areas”  shall
specifically exclude those areas which may be occupied from time to time by
buildings or structures or parking areas which shall be designed or designated
for the exclusive use of Landlord or any other owners, tenants, licensees or
occupants of the Properties or Demised Premises or any Shopping Center, as the
case may be, and their respective agents, employees, customers, licensees and
invitees.  Notwithstanding the foregoing, until the occurrence of the
Multi‑Tenant Occupancy Date, all areas and facilities which would otherwise
constitute “Common Areas” located wholly on the Property shall be deemed to be a
part of the Demised Premises, and shall be subject to Tenant’s exclusive use and
possession and shall be Tenant’s sole responsibility (except as otherwise
provided herein), subject to all Legal Requirements, Encumbrances and all other
provisions of this Master Lease.
“Conciliator”:  As defined in Section 29.1(b).
“Condemnation”:  As defined in Section 12.8(a).
“Construction Professionals”:  As defined in Schedule 1.7(j)(ii)B.2.
“Current Title Policy”:  As defined in Section 1.6(g).
“Demised Premises”:  As defined in Section 1.1.
“Designated Termination Properties Limit” as defined in the definition of
“Designated Termination Properties”.
“Designated Termination Property” means (a) up to 16 Terminated Properties with
a Terminated Property Termination Date occurring in the second Lease Year, (b)
up to 12 additional Terminated Properties with a Terminated Property Termination
Date occurring in the third Lease Year, (c) up to ten additional Terminated
Properties with a Terminated Property Termination Date occurring in the fourth
Lease Year, and (d) any remaining Terminated Properties with a Terminated
Property Termination Date occurring in the fifth Lease Year or later; provided,
however, that if in any applicable Lease Year the number of actually Terminated
Properties is lower than the specified number of Terminated Properties in the
foregoing items (a) ‑ (c) (such specified number is the “Designated Termination
Properties Limit”), then the Designated Termination Properties Limit shall be
increased for the subsequent Lease Year by the difference between the number of
actually Terminated Properties and the Designated Termination Properties Limit
in the applicable Lease Year (for example, if in the second Lease Year there are
only 13 Terminated Properties, then in the third Lease Year there shall be a
total of 15 Terminated Properties that shall constitute Designated Termination
Properties).
“Destruction Termination Fee”:  As defined in Section 12.7.
 “Dispute”:  As defined in Section 29.1(a).
“Dispute Notice”:  As defined in Section 29.1(c).
“Division Principles”:  As defined in Section 1.7(b).
“dollars” and “$” shall mean the lawful money of the United States.
“EBITDA,” “EBITDAR”:  With respect to any Store, the net income (which for the
purposes of this calculation shall include all rents collected) or loss
calculated with respect to the operations of such Store on a
Property‑by‑Property or “four wall” basis, determined in accordance with GAAP
using the methodologies and practices of Tenant’s Parent currently in effect,
adjusted by excluding (1) income tax expense, (2) consolidated interest expense
(net of interest income), (3) depreciation and amortization expense, (4) any
income, gains or losses attributable to the early extinguishment or conversion
of indebtedness or cancellation of indebtedness, (5) gains or losses on
discontinued operations and asset sales, disposals or abandonments,
(6) impairment charges or asset write‑offs, including, without limitation, those
related to goodwill or intangible assets, Long‑Lived Assets, and investments in
debt and equity securities, in each case, in accordance with GAAP, (7) any
noncash items of expense (other than to the extent such noncash items of expense
require or result in an accrual or reserve for future cash expenses),
(8) extraordinary gains or losses, (9) unusual or nonrecurring gains or items of
income or loss and (10) in the case of EBITDAR, Base Rent payable under this
Master Lease; provided that each of net income and the foregoing adjustments
shall be determined using the methodologies and practices as shown on Schedule
2.1(a) hereto.
“Encumbrance” or “Encumbrances”:  As defined Section 1.1(d).
“Environmental Costs”:  As defined in Section 20.4.
“Environmental Equipment”:  All above‑ground or underground storage tanks for
petroleum, petroleum products, solvents, chemicals or other liquids;
above‑ground or in‑ground hydraulic or mechanical lifts; solvent recovery
systems; oil‑water separator systems; alignment racks; gasoline pumps,
dispensers, pipes and pipelines, and dispensing islands and canopies, and
ancillary equipment; and all other machinery, equipment, facilities, fixtures
and installations now or hereafter used, operated, installed, altered or
maintained in connection with or associated with the use, storage, generation,
treatment, recycling, transportation, removal or disposal of Hazardous
Substances, now or hereafter located at, on or about the Demised Premises.
“Environmental Laws”:  Any and all federal, state, municipal and local laws,
statutes, ordinances, rules, regulations, guidances, policies, orders,
decisions, determinations, decrees or judgments, whether statutory or common
law, as amended from time to time, now or hereafter in effect, or promulgated,
pertaining to pollution, the environment, natural resources, public health and
safety and industrial hygiene, including the management, use, generation,
manufacture, labeling, registration, production, storage, release, discharge,
spilling, leaking, emitting, injecting, escaping, abandoning, dumping, disposal,
handling, treatment, removal, decontamination, cleanup, transportation or
regulation of or exposure to any Hazardous Substance, including the Industrial
Site Recovery Act, the Clean Air Act, the Clean Water Act, the Toxic Substances
Control Act, the Comprehensive Environmental Response Compensation and Liability
Act, the Resource Conservation and Recovery Act, the Federal Insecticide,
Fungicide, Rodenticide Act, the Safe Drinking Water Act and the Occupational
Safety and Health Act.
“Environmental Ordinary Course of Business”:  As defined in Section 20.1.
“Environmental Permits”:  As defined in Schedule 20.6(c)(i).
“Equity Interests”:  With respect to any person, any and all shares, interests,
participations or other equivalents, including membership interests (however
designated, whether voting or nonvoting), of equity of such person, including,
if such person is a partnership, partnership interests (whether general or
limited) and any other interest or participation that confers on a person the
right to receive a share of the profits and losses of, or distributions of
assets of, such partnership.
“Event of Default”:  As defined in Section 13.1.
“Event of Default Notice”:  As defined in Section 13.2(b).
“Excepted Liens”:  As defined in Section 1.6(g).
“Excess Expenses”:  As defined in Schedule 10.2(e)(17).
“Exclusive Store Areas”:  As defined in definition of “Common Areas.”
“Fair Market Rent”:  With respect to the Properties or any portion thereof
(including any space offered to Tenant in any 100% Recapture Property), the
prevailing market rent (including all fixed, percentage and Additional Charges)
which is generally obtained by owners or landlords of real property on an
arm’s‑length basis for leases of similar space (size, location and amenities) in
the geographical market where the subject space is located, taking into account
all of the material terms and conditions of the prospective lease, including
tenant improvements and allowance, delayed or free rent, security deposits and
the like, and in the case of the Demised Premises, subject to the applicable
terms and conditions of this Master Lease including with respect to the
termination or recapture of Terminated Property, Recapture Property and 100%
Recapture Property, such Fair Market Rent to be determined by mutual agreement
by the parties or in accordance with Article XXVI.
“Final Recapture Plans”:  As defined in Section 1.7(c).
“Financial Statements”:  (i) For a Fiscal Year, consolidated statements of
Tenant’s Parent and its consolidated subsidiaries of income, stockholders’
equity and cash flows for such period and the related consolidated balance sheet
as at the end of such period, together with the notes thereto, all in reasonable
detail and setting forth in comparative form the corresponding figures for the
preceding Fiscal Year and prepared in accordance with GAAP and audited by a “big
four” or other nationally recognized accounting firm, and (ii) for a fiscal
quarter, consolidated statements of Tenant’s Parent’s income, stockholders’
equity and cash flows for such period and for the period from the beginning of
the Fiscal Year to the end of such period and the related consolidated balance
sheet as at the end of such period, together with the notes thereto, all in
reasonable detail and setting forth in comparative form the corresponding
figures for the corresponding period in the preceding Fiscal Year and prepared
in accordance with GAAP.
“Fiscal Year”:  The fiscal year of Tenant’s Parent for public reporting
purposes.
“50% Go Dark”:  As defined in Section 7.3(b).
“50% Go Dark Date”:  As defined in Section 7.3(b).
“50% Go Dark Notice”:  As defined in Section 7.3(b).
“50% Go Dark Operating Standard”:  As defined in Section 7.3(b).
“50% Go Dark Period”:  As defined in Section 7.3(b).
“50% Go Dark Property” and “50% Go Dark Properties”:  As defined in
Section 7.3(b).
“Fixtures”:  As defined in Section 1.1(c).
“Force Majeure”:  A delay due to acts of God, governmental restrictions, stays,
judgments, orders, decrees, enemy actions, civil commotion, fire, casualty,
strikes, work stoppages, shortages of labor or materials or similar causes
beyond the reasonable control of Tenant; provided, that (1) any period of Force
Majeure shall apply only to performance of the obligations necessarily affected
by such circumstances and shall continue only so long as Tenant is continuously
and diligently using all reasonable efforts to minimize the effect and duration
thereof; and (2) Force Majeure shall not include the unavailability or
insufficiency of funds.
“Foreclosure Purchaser”:  As defined in Section 14.1.
“Free‑Standing SAC”:  A SAC which comprises a free‑standing building separate
and apart from a Store, expressly excluding any Appendage SAC.
“Free‑Standing SAC Lease”:  As defined in Section 9.8(b)(ii).
“Further Encumbrances”:  As defined in Section 1.1(d).
“GAAP”:  United States generally accepted accounting principles, as in effect
from time to time.
“General Tax Indemnity”:  As defined in Section 4.3.
 “Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other legislative, judicial, regulatory, administrative or
governmental authority.
“Gross Leasable Square Footage”:  With respect to any Demised Premises, the
gross square footage available for lease at such Demised Premises or any other
building or improvement now or hereafter located on the applicable Property, (a)
with respect to Tenant’s Space, as measured and determined in accordance with
the same methods and manner applied in the determination of the “Initial Leased
Square Feet” of the Demised Premises as set forth on Schedule 2 to the Side
Letter, and (b) with respect to all other space, the greater of (i) such gross
square footage as measured and determined in accordance with the same methods
and manner as in clause (a) or (ii) any other measure of gross square footage as
set forth in any lease or other occupancy agreement by Landlord with respect to
the Property.  Disputes with respect to the determination of Gross Leasable
Square Footage shall be resolved in accordance with Article XXIX.
“Guaranty Amendment”:  As defined in definition of “Lease Guaranty.”
“Handling”:  As defined in Section 20.4.
“Hazardous Substances”:  Each and every element, compound, chemical mixture,
emission, contaminant, pollutant, material, waste or other substance (including
radioactive substances, whether solid, liquid or gaseous) which is defined,
determined or identified as hazardous, or toxic or under any Environmental Law
or for which liability or standards of care or a requirement for investigation
or remediation are imposed under, or that are otherwise subject to,
Environmental Law, including, without limitation, asbestos, asbestos containing
materials, urethane, polychlorinated biphenyls, any petroleum product, petroleum
derived products and/or its constituents or derivatives, and any caustic,
flammable or explosive materials.  Without limiting the generality of the
foregoing, the term shall mean and include:
(a) “hazardous substances” as defined in the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, the Superfund Amendment and
Reauthorization Act of 1986, or Title III of the Superfund Amendment and
Reauthorization Act, each as amended, and regulations promulgated thereunder;
excluding, however, common maintenance and cleaning products regularly found at
properties with a standard of operation and maintenance comparable to the
applicable Property;
(b) “hazardous waste” and “regulated substances” as defined in the Resource
Conservation and Recovery Act of 1976, as amended, and regulations promulgated
thereunder;
(c) “hazardous materials” as defined in the Hazardous Materials Transportation
Act, as amended, and regulations promulgated thereunder;
(d) “chemical substance or mixture” as defined in the Toxic Substances Control
Act, as amended, and regulations promulgated thereunder; and
(e) “hazardous materials” as defined under all applicable environmental
protection statutes of each state and municipality in which the Demised Premises
are located.
“Holdover Period”:  As defined in Section 1.1(d).
“Holdover Space”:  As defined in Section 1.11(b)(i).
“Impositions”:  All taxes, including capital stock, franchise, margin and other
state taxes of Landlord, ad valorem, sales, use, single business, gross
receipts, transaction privilege, rent or similar taxes, including tax increases
and re‑assessments; assessments including assessments for supplemental
assessments and public improvements or benefits, whether or not commenced or
completed prior to the date hereof and whether or not to be completed within the
Term; water, sewer and other utility levies and charges; excise tax levies; fees
including license, permit, inspection, authorization and similar fees; and all
other governmental charges, in each case whether general or special, ordinary or
extraordinary, or foreseen or unforeseen, of every character in respect of the
Demised Premises or the Property and/or the Rent and Additional Charges (other
than Impositions) and all interest and penalties thereon attributable to any
failure in payment by Tenant (other than failures arising from the acts or
omissions of Landlord) which at any time prior to, during or in respect of the
Term hereof may be assessed or imposed on or in respect of or be a lien upon
(i) Landlord or Landlord’s interest in the Demised Premises or the Property,
(ii) the Demised Premises or any part thereof or any rent therefrom or any
estate, right, title or interest therein, (iii) any occupancy, operation, use or
possession of, or sales from or activity conducted on or in connection with the
Demised Premises or the property or the leasing or use of the Demised Premises
or the property or any part thereof, or (iv) any Tenant’s Property; provided,
however, that nothing contained in this Master Lease shall be construed to
require Tenant to pay (a) any tax based on net income (whether denominated as a
franchise or capital stock or other tax) imposed on Landlord or any other
Person, (b) any transfer, or net revenue tax of Landlord or any other Person
except Tenant and its successors, (c) any tax imposed with respect to the sale,
exchange or other disposition by Landlord of any Demised Premises or the
proceeds thereof (excluding any recapture of any Recapture Property or
Additional Recapture Space or any development, redevelopment or leasing
thereof), or (d) any principal or interest on any Indebtedness on or secured by
the Demised Premises owed to a Landlord Mortgagee for which Landlord or its
Subsidiaries is the obligor; provided, further, that Impositions shall include
any tax, assessment, tax levy or charge set forth in the foregoing clause (a) or
(b) that is levied, assessed or imposed in lieu of, or as a substitute for, any
Imposition.  Notwithstanding the foregoing, from and after the date of the
termination of this Master Lease in respect of any Recapture Space, Tenant shall
pay Tenant’s Proportionate Share of all Impositions (except in the case of any
separate assessment of the Recapture Space and Tenant Retained Space for tax
purposes, in which case Tenant shall pay only one hundred percent (100%) of the
Impositions which are separately assessed (if any) with respect to the Tenant
Retained Space), and Tenant’s obligations for all future Impositions (i.e.,
Impositions first accruing or otherwise first payable subsequent to the Actual
Recapture Date) shall cease with respect to all other Terminated Space. 
Notwithstanding any provision herein to the contrary, the Parties acknowledge
and agree that for the sole purpose of any Imposition which may be assessed
based upon the rentals payable under this Master Lease, the applicable “SHC Base
Rent Adjustment” set forth on Schedule 2 of the Side Letter shall apply with
respect to each individual Demised Premises.
“Indebtedness”:  With respect to any Landlord Mortgage, all indebtedness for
borrowed money and related obligations (including all principal, interest, late
charges, prepayment or other penalties, or any other charges solely in
connection with the payment, prepayment or nonpayment thereof).  For the
avoidance of doubt, Indebtedness shall expressly exclude (i) all costs, expenses
or obligations directly related to the use, occupancy, repair, allocation or
maintenance of the Demised Premises or otherwise arising out of the Demised
Premises and (ii) all Impositions, Utility Charges and all other costs, fees or
charges (other than Indebtedness) under all Encumbrances, all of which shall
remain the obligation of Tenant.
“Indemnified Parties”:  Landlord and Landlord Mortgagee, and each of their
respective successors and assigns, their members, managers, partners,
shareholders, officers, directors, agents, attorneys and representatives.
“Initial Term”:  As defined in Section 1.4.
“Inspections”:  As defined in Section 20.5(a).
“Installment Expense” or “Installment Expenses”:  As defined in Section 4.5(a).
“Installment Expense Statement”:  As defined in Section 4.5(b)(iii).
“Insurance Requirements”:  The terms and conditions of all insurance policies
required to be maintained by Tenant by this Master Lease, any Landlord Mortgage,
and any other Encumbrances, and all requirements of the issuer of any such
policy and of any insurance board, association, organization or company
necessary for the maintenance of any such policy, including all of Tenant’s
permitted self‑insurance.
“Kmart Store(s)”:  As defined in the Recitals.
“Kmart Tenant”:  As defined in the Preamble.
“Known Environmental Problems”:  As defined in Section 14.12(b)(ii).
“Land”:  As defined in Section 1.1(a).
“Landlord”:  As defined in the Preamble.
“Landlord Authorized Work”:  As defined in Section 21.18.
“Landlord Encumbrances”:  As defined in Section 1.6(g).
“Landlord Mortgage”:  As defined in Section 11.1.
“Landlord Mortgage Documents”:  With respect to each Landlord Mortgage and
Landlord Mortgagee, the applicable Landlord Mortgage, loan agreement, debt
agreement, credit facility agreement, indenture, lease, note, collateral
assignment instruments, guarantees, environmental and indemnity agreements and
other documents or instruments evidencing, securing or otherwise relating to the
loan made, credit extended, or lease or other financing vehicle entered into
pursuant thereto, as amended and supplemented from time to time in accordance
with Article XIV.
“Landlord Mortgagee”:  As defined in Section 11.1.
“Landlord 100% Recapture Property Termination Right”:  As defined in
Section 1.9.
“Landlord’s Insurance Costs”:  As defined in Section 11.2(b).
“Landlord Tax Returns”:  As defined in Section 4.1(b).
“Landlord’s Work”:  As defined in Schedule 1.7(i)(ii).
“Lands’ End Agreements”:  That certain (a) Master Lease Agreement dated April 4,
2014, as amended on July 6, 2015 (and as hereafter amended) by and between
Sears, Roebuck and Co. and Lands’ End, Inc. (“Lands’ End”) and (b) that certain
Retail Operations Agreement dated April 4, 2014 (as now or hereafter amended) by
and between and between Sears, Roebuck and Co. and Lands’ End, Inc.  Those
Demised Premises which contain space demised to Lands’ End (“Lands’ End Space”)
pursuant to the Lands’ End Agreements are listed on Exhibit D attached hereto. 
Tenant shall continue to retain all right, title and interest in the Lands’ End
Agreements, and the same shall not be assigned to Landlord, except to the extent
provided in Section 10.5(b).
“Lands’ End Lease”:  That certain Master Lease Agreement dated April 4, 2014, as
amended on July 6, 2015 (and as hereafter amended) by and between Sears, Roebuck
and Co. and Lands’ End.
“Lease” or “Leases”:  Any and all leases of a portion of any Property by Tenant
or any Affiliate of Tenant to any unaffiliated third party existing immediately
prior to July 7, 2015, as the same may be amended from time to time, and all
replacements thereof, and all new leases or subleases entered into by Landlord
after the date hereof (including with respect to any Recapture Space or
Additional Recapture Space), but excluding all Subleases.  The Lands’ End
Agreements shall not constitute or be deemed to be Leases.  The Leases which are
in existence as of the date hereof have been assigned by separate instrument by
Tenant or an Affiliate of Tenant to Landlord in connection with Landlord’s
acquisition of the Demised Premises.
“Lease Guarantor”:  Tenant’s Parent and each entity that guarantees the payment
or collection of all or any portion of the amounts payable by Tenant, or the
performance by Tenant of all or any of its obligations, under this Master Lease
from time to time, including without limitation those entities set forth on
Schedule 2.1(b).  Tenant shall cause each Subsidiary of Tenant’s Parent that,
now or in the future becomes liable in respect of Tenant Parent’s principal
working capital credit facility (presently the ABL Credit Agreement dated as of
the Commencement Date, as amended), to be a Lease Guarantor and execute a Lease
Guaranty; provided that Landlord shall, other than in connection with the sale
or other disposition (including without limitation by equity distribution or
rights offering) of all or substantially all of the assets in one transaction or
a series of related transactions of Tenant’s Parent (in respect of which this
proviso shall not apply), upon Tenant’s request and at Tenant’s expense pursuant
to reasonable and customary forms prepared by Tenant, release any Lease
Guarantor that ceases to be a Subsidiary of Tenant’s Parent from its Lease
Guaranty.  For avoidance of doubt, no Lease Guarantor that remains a Subsidiary
of Tenant’s Parent will be released from the Lease Guaranty or entitled to
release from the Guaranty whether or not it ceases to be liable in respect of
Tenant Parent’s principal working capital credit facility.
“Lease Guaranty”:  Any guaranty by a Lease Guarantor of the obligations of
Tenant under this Master Lease, as the same may be amended, supplemented or
replaced from time to time with Lender’s prior written consent or otherwise in
accordance with the terms of this Master Lease.  Any Lease Guaranty shall
terminate and be of no force or effect with respect to any Property or portion
thereof as to which this Master Lease is terminated pursuant to the express
terms of Section 1.6, 1.7, 1.8, or 1.9 or by reason of casualty or Condemnation
as provided herein (except in each case for all obligations of Tenant which have
accrued as of the Master Lease termination date or which survive the termination
of the Master Lease) and shall continue in full force and effect with respect to
the Master Lease with respect to the remainder of the Demised Premises,
provided, however, that Landlord may require Lease Guarantor to, and Lease
Guarantor shall, execute, and acknowledge an amendment to any existing Lease
Guaranty (“Guaranty Amendment”) ratifying and reconfirming the Lease Guaranty
with respect to such remainder of the Demised Premises.  In the event of any New
Lease, or any new lease to any Successor Landlord, any Lease Guaranty shall
continue to apply to same and Tenant shall cause each then‑existing Lease
Guarantor of this Master Lease to execute, acknowledge and deliver an amendment
to any existing Lease Guaranty or a new Lease Guaranty (each, a “New Lease
Guaranty”) on all of the same terms and conditions of the existing Lease
Guaranty, modified appropriately to reflect such New Lease or new lease to
Successor Landlord, as the case may be.
“Leased Improvements”:  As defined in Section 1.1(b).
“Leasehold Estate”:  As defined in Section 15.1.
“Lease Provisions”:  As defined in Section 21.15.
“Lease Year”:  The first (1st) Lease Year shall be the period commencing on the
Commencement Date and ending on the last day of the calendar month in which the
first (1st) anniversary of the Commencement Date occurs, and each subsequent
Lease Year shall be each period of twelve (12) full calendar months after the
last day of the prior Lease Year, except that (a) unless the first Renewal Term
is exercised, the final Lease Year of the Initial Term shall end on July 31,
2025, and (b) unless each subsequent Renewal Term is exercised, the final Lease
Year of any Renewal Term shall end on July 31st of the applicable year.
“Legal Requirements”:  All federal, state, county, municipal and other
governmental statutes, laws, rules, policies, guidance, codes, orders,
regulations, ordinances, permits, licenses, covenants, conditions, restrictions,
judgments, decrees and injunctions (including common law and Environmental Laws)
affecting either the Demised Premises or Tenant’s Property or the construction,
use or alteration thereof, whether now or hereafter enacted and in force,
including any which may (i) require repairs, modifications or alterations in or
to the Demised Premises and/or Tenant’s Property, (ii) in any way adversely
affect the use and enjoyment thereof, or (iii) regulate the transport, handling,
use, storage or disposal or require the cleanup or other treatment of any
Hazardous Substance.  For the avoidance of doubt, so long as Tenant is not in
violation of any Legal Requirements (including, without limitation, by reason of
applicable provisions with respect to “grandfathering,” notice, grace or cure
periods, protest, dispute and contests, negotiations of terms and conditions of
remedial action, and the like), Tenant shall be deemed to be in compliance with
any Legal Requirements (including Environmental Law), and Tenant’s liability for
any performance by Landlord of Tenant’s obligations to so comply (as permitted
in this Master Lease) shall be similarly conditioned or limited thereby.
“LE‑SHO Letter Agreement”: As defined in Section 10.5(a).
“LE Rents”: As defined in Section 10.5(b).
“Local Remedies”:  As defined in Section 21.5.
“Long‑Lived Assets”:  All property capitalized in accordance with GAAP with an
expected life of not less than fifteen (15) years as initially reflected on the
books and records of the owner thereof at or about the time of acquisition
thereof (and, for the avoidance of doubt, with respect to property acquired by
Landlord pursuant to the Purchase Agreement, the books and records of Tenant’s
Parent at the time of acquisition thereof by Tenant’s Parent or its applicable
Subsidiary).
“Liability” or “Liabilities” means with respect to any Person, any and all
claims, debts, demands, actions, causes of action, suits, damages, costs,
obligations, accruals, accounts payable, reckonings, bonds, indemnities and
similar obligations, agreements, promises, guarantees, make whole agreements and
similar obligations, and other liabilities and requirements of such Person,
including all contractual obligations, whether accrued or fixed, absolute or
contingent, matured or unmatured, liquidated or unliquidated, reserved or
unreserved, known or unknown, or determined or determinable, whenever arising
and including those arising under any applicable law, rule, regulation, action,
threatened or contemplated Action, order or consent decree of any Governmental
Authority or any award of any arbitrator or mediator of any kind, and those
arising under any contract, including those arising under this Agreement, in
each case, whether or not recorded or reflected or required to be recorded or
reflected on the books and records or financial statements of any Person.  For
the avoidance of doubt, Liabilities shall include reasonable attorneys’ fees,
the costs and expenses of all demands, assessments, judgments, settlements and
compromises, and any and all other costs and expenses whatsoever reasonably
incurred in connection with anything contemplated by the preceding sentence.
“Master Lease”:  As defined in the Preamble.
“Maximum Foreseeable Loss”:  As defined in Section 11.2(a).
“Multi‑Tenant Occupancy Date”:  At any time during the Term, the earliest
(including as of the Commencement Date) date on which any of the following shall
occur with respect to a Demised Premises or Property  (a) the Property shall be
subject to any Lease, or (b) the Actual Recapture Date and/or the Actual
Additional Recapture Space Termination Date (as applicable).
“New Lease” or “New Leases”:  As defined in Section 1.12(a).
“New Lease Guaranty”:  As defined in definition of “Lease Guaranty.”
“Non‑Release Violation(s)”:  As defined in Section 20.3.
“Notice”:  A written notice given in accordance with Article XIX.
“OFAC”:  As defined in Section 24.1.
“Offer Period”:  As defined in Section 1.9(b).
“Offer Space”:  As defined in Section 1.9(b).
“Officer’s Certificate”:  A certificate of Tenant or Landlord, as the case may
be, signed by a senior officer or managing or general partner of such party
authorized to so sign by resolution of its board of directors or by its sole
member or by the terms of its by‑laws or operating agreement or partnership
agreement, as applicable.
“Operating Agreements”:  All reciprocal easement, operating and/or construction
agreements (“REAs”), easements and rights of way, covenants, conditions,
restrictions, declarations and similar agreements or encumbrances affecting the
access, ingress, egress, use, maintenance, construction, parking, signage,
occupancy or operation of any Demised Premises, Property, or Common Area, in
existence from time to time, whether or not of record.
“Operating Expenses”:  As set forth on Schedule 10.2(e).
“Overdue Rate”:  On any date, an annual rate equal to five (5) percentage points
above the Prime Rate, but in no event greater than the maximum rate then
permitted under applicable law.
“Party” or “Parties”:  Landlord and/or Tenant, their successors and assigns as
party to this Master Lease, including Kmart Tenant and Sears Tenant (with Kmart
Tenant and Sears Tenant each being referred to as a “Tenant Party”).
“Payment Date”:  As defined in Section 3.1.
“Performing Parties”:  As defined in Schedule 20.6(x)(B).
“Permitted Encumbrances”:  (i) Liens imposed by law, such as mechanics and
materialmen Liens in each case for sums not yet overdue for a period or more
than thirty (30) days or which are being diligently contested in good faith by
appropriate proceedings or such other Liens arising out of judgments or awards
against Tenant (for purposes of this definition of “Permitted Encumbrances,”
“Tenant” shall mean Tenant and any Person claiming by, through or under Tenant,
as applicable) with respect to which Tenant shall then be proceeding with an
appeal or other proceedings for review if enforcement of such Liens is bonded or
stayed, (ii) Liens for taxes, assessments or other governmental charges not yet
overdue for a period of more than thirty (30) days or payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if enforcement of such Liens is
bonded or stayed, (iii) all matters disclosed on the title commitment or title
policy delivered to Landlord in connection with Landlord’s acquisition of the
Properties, together with minor survey exceptions (or any state of facts an
accurate survey might show), minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights of way, sewers, electric lines,
telegraph and telephone lines and other similar purposes (including, for the
avoidance of doubt, Operating Agreements), or zoning or other restrictions as to
the use of the Properties or Liens incidental to the conduct of the business of
Tenant or to the ownership of its properties which were not incurred in
connection with any indebtedness for borrowed money and which do not in the
aggregate materially adversely affect the value of any Property or materially
impair its use in the operation of the business of Tenant, (iv) Liens arising
from Uniform Commercial Code financing statement filings regarding leases of
Tenant’s Property entered into by Tenant in the ordinary course of business,
(v) Liens securing judgments against Tenant (or any Person claiming by, through
or under Tenant) for the payment of money (excluding judgments for payment of
borrowed money) so long as such Liens are adequately bonded and any appropriate
legal proceedings that may have been duly initiated for the review of such
judgment have not been finally terminated or the period with which such
proceedings may be initiated has not expired, (vi) Leases, or Subleases which
are existing on the date hereof or entered into after the date hereof in
accordance with the terms of this Master Lease and (vii) Liens pursuant to or in
connection with the Operating Agreements which have not been created or incurred
by Tenant.  In addition, Permitted Encumbrances shall include any (A) Landlord
Mortgage and Landlord Mortgage Documents (including any Liens securing any notes
issued in connection therewith, but not for purposes of determining Tenant’s
obligations) and (B) all other liens, changes and Encumbrances of whatsoever
nature which are not incurred or caused by Tenant, Tenant’s Parent, any other
Lease Guarantor or Subsidiary of Tenant’s Parent or Tenant Related User
(including all liens, changes and Encumbrances in connection with any work
expressly requested to be performed or incurred by Landlord or on behalf of
Landlord).  Except where the terms of this Master Lease expressly require Tenant
to comply with or perform the covenants and obligations of Landlord’s Mortgage
Documents, Tenant shall not be deemed to have agreed to comply with or perform
said covenants or obligations of Landlord’s Mortgage Documents, notwithstanding
that Tenant shall remain obligated to make all other payments and to observe or
perform all other obligations under the Permitted Encumbrances.
“Person” or “person”:  Any individual, corporation, limited liability company,
partnership, joint venture, association, joint stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any other form of entity.
“Preliminary Recapture Plans”:  As defined in Section 1.7(c).
“Premises Obligations”:  As defined in Section 1.3(a)(3).
“Prime Rate”:  On any date, a rate equal to the annual rate on such date
publicly announced by JPMorgan Chase Bank, N.A. (provided, that if JPMorgan
Chase Bank, N.A. ceases to publish such rate, the Prime Rate shall be determined
according to the Prime Rate of another nationally known money center bank
reasonably selected by Landlord) to be its prime rate for ninety (90)‑day
unsecured loans to its corporate borrowers of the highest credit standing, but
in no event greater than the maximum rate then permitted under applicable law.
“Prior Commencement Date”:  Means July 7, 2015.
“Prohibited Persons”:  As defined in Section 24.1.
“Prohibited Uses”:  As set forth on Exhibit B.
“Promotional Rights”:  As defined in Section 10.2(a)(ii).
“Property” or “Properties”:  As defined in the Recitals.
“Property Charges”:  Collectively, Impositions, Utility Charges, CAM Expenses,
Property Document CAM Expenses, all rents, additional rent and other charges,
Landlord’s Insurance Costs and Operating Expenses, and all other costs, fees and
charges under all Encumbrances.
“Property Document CAM Expenses”:  As defined in Section 10.2(c)(iii).
“Proposed 100% Recapture Property Date”:  As defined in Section 1.9.
“Proposed Additional Recapture Space Date”:  As defined in Section 1.8(a).
“Proposed Recapture Date”:  As defined in Section 1.7(d).
“Purchase Agreement”:  means that certain Subscription, Distribution and
Purchase and Sale Agreement, dated as of June 8, 2015, by and between Sears
Holdings Corporation and Seritage Growth Properties.
“Puerto Rico Premises”:  As defined in Section 21.25.
“REAs”:  As defined in the definition of “Operating Agreements.”
“Rebranding and/or Alternative Retail Use”:  As defined in Section 7.2(a).
“Recapture Notice”:  As defined in Section 1.7(d).
“Recapture Separation Work”:  As defined Section 1.7(j).
“Recapture Space”:  As defined in Section 1.7(a).
“Related User” or “Related Users”:  With respect to any Person, such Person’s
tenants, subtenants, licensees, agents, employees, customers, invitees,
contractors, vendors, agents and representatives, permitted by such Person to
use the premises in question.
“Remediation Materials”:  As defined in Schedule 20.6(c)(vii)(B).
“Removal Date”:  As defined in Section 1.12(b).
“Removal Notice”:  As defined in Section 1.12(b).
“Removal Property” or “Removal Properties”:  As defined in Section 1.12(a).
“Renewal Exercise Date”:  As defined in Section 1.5(a).
“Renewal Notice”:  As defined in Section 1.5(a).
“Renewal Revocation Notice”:  As defined in Section 1.5(d).
“Renewal Terms”:  As defined in Section 1.5(a).
“Rent”:  Collectively, the Base Rent and all Additional Charges.
“Rent Year”:  The first (1st) Rent Year shall be the period commencing on the
Commencement Date and ending on July 31, 2019, and each subsequent Rent Year
shall be each period of twelve (12) full calendar months after the last day of
the prior Rent Year.
“Required Alterations”:  Alterations which are required to comply with Legal
Requirements.
“Restoration Standards”:  As defined in Section 12.1(a).
“Retail Operations Claims”:  As defined in Section 14.12(b)(i).
“SAC” or “SACs”:  As defined in the Recitals.
“SAC Definitive Agreement”:  As defined in Section 9.8(a).
“SAC Definitive Agreement Notice”:  As defined in Section 9.8(a).
“SAC Negotiations”:  As defined in Section 9.8(a).
“Sale”:  As defined in Section 21.25.
“Sale Agreement”  As defined in Section 21.25.
“Sale Counter‑Party”:  As defined in Section 21.25(b).
“Sears Store”:  As defined in the Recitals.
“Sears Tenant”:  As defined in the Preamble.
 “Security for Excepted Liens”:  As defined in Section 1.6(g).
“Self‑Help”:  As defined in Section 1.13.
“Senior Representative”:  As defined in Section 29.1(b).
“Shopping Center”:  Any shopping center, shopping mall or other property of a
third‑party property owner located adjacent to the Demised Premises.
“Side Letter” means that certain letter agreement entered into between Landlord
and Tenant and dated as of the Commencement Date.
“SNDA”:  As defined in Section 14.1.
“State”:  With respect to each Property, the state or commonwealth in which such
Store is located.
“Statement”:  As defined in Section 4.5(b)(iii).
“Stay Period”:  As defined in Section 13.1(f).
“Store”:  As defined in the Recitals.
“Sublease” or “Subleases”:  As defined in Section 9.2.
“Subsidiary”:  As to any Person, (i) any corporation more than fifty percent
(50%) of whose stock of any class or classes having by the terms thereof
ordinary voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time of determination owned by such
Person and/or one or more Subsidiaries of such Person, and (ii) any partnership,
limited liability company, association, joint venture or other entity in which
such person and/or one or more Subsidiaries of such person has more than a fifty
percent (50%) equity interest at the time of determination.  Unless otherwise
qualified, all references to a “Subsidiary” or to “Subsidiaries” in this Master
Lease shall refer to a Subsidiary or Subsidiaries of Tenant.
“Successor Landlord”:  As defined in Section 14.2.
“Taxes”:  As defined in Section 4.3.
“Tax Statement”:  As defined in Section 4.5(b)(i).
“Tenant”:  As defined in the Preamble and in definition of “Permitted
Encumbrances.”
“Tenant 100% Occupancy Properties”:  Means individually or collectively, (i)
Caguas, PR (Store #1085), (ii) Bayamon, PR (Store #7788), (iii) Carolina, PR
(Store #1925), (iv) Mayaguez, PR (#3882) and (v) Big Bear Lake, CA (Store
#7653).
“Tenant Additional Recapture Space Termination Date”:  As defined in
Section 1.8(a).
 “Tenant Confidential Information”:  As defined in Section 21.24.
“Tenant Free‑Standing SAC Notice”:  As defined in Section 9.8(a).
“Tenant Offer”:  As defined in Section 1.9(b).
“Tenant Party”:  As defined in definition of “Party” or “Parties.”
“Tenant Party Breach”:  As defined in Section 1.3(a).
“Tenant PR Rights”:  As defined in Section 21.25(a)
“Tenant Recapture Termination Date”:  As defined in Section 1.7(d).
 “Tenant Retained Space”:  As defined in Section 1.7(a).
“Tenant ROFO Notice”:  As defined in Section 1.9(b).
 “Tenant PR ROFO Rights”:  As defined in Section 21.25(d).
“Tenant’s Acts”:  Collectively, with respect to any matter, the (A) negligent
act or omission or willful or intentional misconduct of Tenant, Tenant’s Parent,
Tenant Related User any Subsidiary of Tenant’s Parent, each of their agents,
representatives, employees, contractors or vendors, or (B) any breach of any of
Tenant’s obligations under this Master Lease.
“Tenant’s Award”:  As defined in Section 12.9(d).
“Tenant’s Parent”:  Sears Holdings Corporation.
“Tenant’s Property”:  With respect to each Property, all trade fixtures and
other assets (other than the Demised Premises and property owned by a third
party) owned by Tenant and primarily related to or used in connection with the
operation of the business conducted on or about the Demised Premises, together
with all replacements, modifications, additions, alterations and substitutes
therefor, subject to terms, conditions and limitations of this Master Lease.
“Tenant’s Proportionate Share”:  (a) Prior to the Multi‑Tenant Occupancy Date,
one hundred percent (100%) of all Property Charges and all other Additional
Charges; and (b) from and after the Multi‑Tenant Occupancy Date, (i) one hundred
percent (100%) of all Property Charges and Additional Charges which are
separately assessed or imposed with respect to the portion of the Property
occupied by Tenant (as adjusted to take into account recaptures and
terminations) or which are attributed solely to the use, operation, occupancy or
consumption of or by Tenant in or on the Demised Premises, and (ii) otherwise,
with respect to any individual Demised Premises, as calculated at the time of
determination from time to time, a fraction, (A) the numerator of which shall be
the Gross Leasable Square Footage in the Store (including the Lands’ End Space,
any SAC and any other free‑standing buildings, if any) which are then leased by
Tenant, (“Tenant’s Space”), and (B) the denominator of which shall be the
aggregate of all Gross Leasable Square Footage of (1) Tenant’s Space, plus
(2) all other buildings and improvements now or hereafter located on the
Property, including all Recapture Space and Additional Recapture Space from and
after the date of recapture, and including any new buildings or additions with
respect to any Recapture Space, Additional Recapture Space or any other portions
of the Property (from and after the issuance of a certificate of occupancy or
equivalent thereof with respect to such new buildings or additions); provided,
however, with respect to any expense paid by a third party occupying a building
or other space at the Property directly to the taxing authority, utility or
service provider or other vendor which are not included in any Property Charges,
the foregoing denominator shall be reduced by the Gross Leasable Square Footage
of the building or space leased by such third party for the purpose of
calculating Tenant’s Proportionate Share for such expense item and Tenant shall
have not liability in respect of such expense.  Disputes with respect to
Tenant’s Proportionate Share shall be resolved in accordance with Article XXIX. 
Notwithstanding the foregoing, Tenant’s Space shall include all space which may
be subject to any Lease entered into by Landlord after the Commencement Date but
only as to which (and only so long as) the applicable Actual Recapture Date,
Actual Additional Recapture Space Termination Date or the Actual 100% Property
Recapture Termination Date, as the case may be, has not occurred.
“Tenant Retained Space”:  As defined in Section 1.7(a).
“Tenant’s Space”:  As defined in the definition of “Tenant’s Proportionate
Share.”
“Tenant Termination Election Date”:  As defined in Section 1.6(b).
“Tenant Termination Election Notice”:  As defined in Section 1.6(b).
“Tenant’s Work”:  As defined in Schedule 1.7(j)(ii).
“Term”:  As defined in Section 1.4.
“Terminated Property”:  As defined in Section 1.6(b).
“Terminated Property Termination Date”:  As defined in Section 1.6(b).
“Terminated Space”:  As defined in Section 1.11(a).
“Termination Fee”:  As defined in Section 1.6(c).
“Third‑Party Charges”:  As defined in Section 3.2.
“Third‑Party Late Charges”:  As defined in Section 3.2.
“Title Insurer”:  As defined in Section 1.6(g).
“Total Condemnation”:  As defined in Section 12.8(c).
“Total Destruction”:  As defined in Section 12.2.
“Transaction Expenses”:  As defined in Section 1.6(h).
“Transfer”:  Any sale, assignment, transfer, mortgage, pledge, hypothecation,
granting of any security interest, lease, sublicense, license, or occupancy
arrangement, whether directly or indirectly, voluntarily or involuntarily, or by
operation of law, including without limitation any Change of Control (including
any agreement, or granting any option or right, to do or effectuate any of the
foregoing, whether conditional, provisional or absolute).
 “Unavoidable Delay”:  Delays due to strikes, lockouts, inability to procure
materials, power failure, acts of God, governmental restrictions, enemy action,
civil commotion, fire, unavoidable casualty or other causes beyond the
reasonable control of the party responsible for performing an obligation
hereunder; provided that lack of funds shall not be deemed a cause beyond the
reasonable control of a Party.
“Union Bidding”:  As defined in Schedule 1.7(j)(ii)B.3.
“Unrelated Successor Tenant”:  As defined in Section 9.3.
“Unsuitable for Its Intended Use”:  A state of any Store such that by reason of
damage or destruction, or a partial taking by Condemnation, such Store cannot,
following restoration thereof (to the extent commercially practical), be
operated on a commercially practicable basis for its use for the operation of
Sears store, taking into account, among other relevant factors, the amount of
square footage (excluding the Recapture Space) and the estimated revenue
affected by such damage or destruction.
“Updated Title Commitment”:  As defined in Section 1.6(g).
“Upgrades”:  As defined in Section 1.7(j)(iii).
“Utility Charges”:  All fees, costs, expenses and charges for electricity,
power, gas, oil, water, sanitary and storm sewer, septic system refuse
collection, security, and other utilities and services used or consumed in
connection with the applicable Demised Premises during the Term.
“Wire Transfer”:  As defined in Section 3.3.
ARTICLE III  RENT
3.1          Rent.  (a)  Subject to Section 3.1(b), during the Term, Tenant will
pay to Landlord the Base Rent and Additional Charges in lawful money of the
United States of America and legal tender for the payment of public and private
debts, in the manner provided in Section 3.3.  The Base Rent during any Rent
Year is payable in advance in consecutive monthly installments equal to one
twelfth (1/12th) of the annual Base Rent on the first (1st)  Business Day of
each calendar month during that Rent Year (each, a “Payment Date”).
(b) Notwithstanding the foregoing, the first Payment Date (the “Rent
Commencement Date”) shall occur on the effective date upon which the Master
Lease, dated July 7, 2015, by and among Landlord and Kmart Operations LLC and
Sears Operations LLC, as amended (the “2015 Master Lease”) shall have been
rejected in connection with the chapter 11 cases commenced by Sears Holdings
Corporation and its debtor affiliates under chapter 11 of title 11 of the United
States Code, either (x) as a result of the entry of an order entered by the
United States Bankruptcy Court for the Southern District of New York approving
rejection of the Master Lease, or (y) as a result of the deemed rejection of the
Master Lease pursuant to section 365(d)(4) of the Bankruptcy Code; and within
three (3) Business Days of such date Tenant shall pay the sum of (A) the amount
of prorated Base Rent from and after the Rent Commencement Date through the end
of the applicable calendar month, plus (B) the amount of Base Rent payable for
the next succeeding calendar month.
(c) Notwithstanding the definition of “Base Rent” or anything contained herein
to the contrary, the amount of Base Rent payable hereunder shall be reduced by
the applicable Base Rent Credit, which shall be applied in equal amounts on a
monthly basis.
3.2          Late Payment of Rent.  Tenant hereby acknowledges that late payment
by Tenant to Landlord of Rent will cause Landlord to incur costs and
administrative complications not contemplated hereunder, the exact amount and
scope of which is presently anticipated to be extremely difficult to ascertain. 
Accordingly, if any installment of Rent, other than Additional Charges payable
to a Person other than Landlord (“Third‑Party Charges”), shall not be paid
within five (5) days after its due date, Tenant will pay Landlord on demand a
late charge equal to the lesser of (a) five percent (5%) of the amount of such
installment or (b) the maximum amount permitted by law.  The parties agree that
this late charge represents a fair and reasonable estimate of the costs and
expenses (including economic losses) that Landlord will incur by reason of late
payment by Tenant.  The parties further agree that such late charge is Rent and
not interest and such assessment does not constitute a lender or
borrower/creditor relationship between Landlord and Tenant.  Thereafter, if any
installment or payment of Rent (other than Third‑Party Charges) shall not be
paid within ten (10) days after its due date, the amount unpaid, including any
late charges previously accrued, shall bear interest at the Overdue Rate from
the due date of such installment or payment to the date of payment thereof, and
Tenant shall pay such interest to Landlord on demand.  The payment of such late
charge or such interest shall not constitute waiver of, nor excuse or cure, any
default under this Master Lease, nor prevent Landlord from exercising any other
rights and remedies available to Landlord.  Notwithstanding the foregoing,
Tenant shall be responsible for payment of all interest, late charges and other
costs and fees imposed by third parties (“Third‑Party Late Charges”) with
respect to late payments of Third‑Party Charges; provided that, if Landlord
shall elect in its discretion to pay (without any obligation to do so) any
Third‑Party Charges which are not paid by Tenant when due (together with any
Third‑Party Late Charges), Tenant shall pay Landlord a late charge and interest,
at the rates provided above, on all amounts so paid by Landlord and which Tenant
fails to pay to Landlord within five (5) days (as to late charge) or ten (10)
days (as to interest), respectively, after the date of Landlord’s payment.  Any
interest or late charge which is paid by Tenant and which is subsequently
determined to have been charged to or paid by Tenant in error, shall be refunded
by Landlord to Tenant without interest.
3.3          Method of Payment of Rent and Other Sums and Charges.  Base Rent
and Additional Charges to be paid to Landlord and all sums to be paid by
Landlord to Tenant shall be paid by electronic funds transfer debit transactions
through wire transfer or ACH payment of immediately available funds (“Wire
Transfer”) and shall be initiated by Tenant for settlement on or before the
applicable Payment Date (or when otherwise due and payable).  The Parties shall
provide each other with appropriate Wire Transfer information in a Notice from
each Party to the other.  If Landlord directs Tenant to pay any Rent to any
party other than Landlord, Tenant shall send to Landlord, simultaneously with
such payment, a copy of the transmittal letter or invoice and a check whereby
such payment is made or such other evidence of payment as Landlord may
reasonably require.  All other payments by Tenant of all other sums and charges
hereunder (by way of example, and not limitation, payment of the Termination
Fee), and all payments by Landlord to Tenant which are provided herein, shall be
made by Wire Transfer.  If Tenant makes payment to any third party as directed
by Landlord or pursuant to any Landlord Mortgage Documents, upon receipt of such
payment (subject to collection) the same shall be deemed to have been paid to
Landlord without further recourse to Tenant.
3.4          Net Lease.  Landlord and Tenant acknowledge and agree that (i) this
Master Lease is, and is intended to be, what is commonly referred to as a “net,
net, net” or “triple net” lease, and (ii) the Rent shall be paid absolutely net
to Landlord, so that this Master Lease shall yield to Landlord the full amount
or benefit of the installments of Base Rent and Tenant’s Proportionate Share of
Additional Charges throughout the Term with respect to the entire Demised
Premises, all as more fully set forth in Article V and subject to any other
provisions of this Master Lease that expressly provide for adjustment or
abatement of Rent or other charges (if any).  Except as otherwise expressly set
forth in this Master Lease, Tenant assumes the responsibility for the condition,
use, operation and maintenance of the Demised Premises, and Landlord shall have
no responsibility or liability therefor.  If Landlord commences any proceedings
for nonpayment of Rent, Tenant will not interpose any counterclaim or cross
complaint or similar pleading of any nature or description in such proceedings
(nor move or agree to consolidate in such proceedings any claim by Tenant in any
other proceedings).  The covenants to pay Base Rent and Additional Charges
amounts hereunder are independent covenants, and Tenant shall have no right to
hold back, offset, deduct, credit against or fail to pay in full any such
amounts for claimed or actual default or breach by Landlord of whatsoever nature
or for any other reason whatsoever.  For the avoidance of doubt, Tenant shall
not have, and hereby expressly and absolutely waives, relinquishes, and
covenants not to assert, accept or take advantage of, any right to deposit or
pay with or into any court or other third‑party escrow, depository account or
tenant account with respect to any disputed Rent, or any Rent pending resolution
of any other dispute or controversy with Landlord.
ARTICLE IV  IMPOSITIONS
4.1          Impositions.  (a)  Subject to Section 4.2 relating to permitted
contests, and subject to Section 4.5, during the Term (whether prior or
subsequent to any Multi‑Tenant Occupancy Date), Tenant shall pay, or cause to be
paid, either one hundred percent (100%) or Tenant’s Proportionate Share, as the
case may be, of all Impositions before any fine, penalty, interest or cost may
be added for nonpayment.  Unless otherwise requested by Landlord (including to
comply with Landlord Mortgage Documents), Tenant shall make such payments
directly to the taxing authorities where feasible, or otherwise make such
payments to Landlord as part of the Installment Expenses, and shall promptly
furnish to Landlord copies of official receipts or other satisfactory proof
evidencing such direct payments.  Tenant’s obligation to pay Impositions shall
be absolutely fixed upon the date such Impositions become a lien upon the
Demised Premises or any part thereof, subject to Section 4.2.  Tenant shall also
be responsible for all Impositions which, on the date of the Master Lease, is a
lien upon the Demised Premises or any part thereof.  If any Imposition may, at
the option of the taxpayer, lawfully be paid in installments, whether or not
interest shall accrue on the unpaid balance of such Imposition, Tenant may pay
the same, and any accrued interest on the unpaid balance of such Imposition, in
installments as the same respectively become due and before any fine, penalty,
premium, further interest or cost may be added thereto.  Notwithstanding the
foregoing, if Tenant is making payments of Installment Expenses which include
estimated Impositions, Landlord shall provide funds to Tenant for the direct
payment of Impositions by Tenant not later than thirty (30) days before the due
date, as a condition precedent to Tenant’s obligation to make such direct
payments of Impositions.
(b) Landlord shall prepare and file or cause to be prepared and filed all tax
returns and reports as may be required by Legal Requirements with respect to
Landlord’s net income, gross receipts, franchise taxes and taxes on its capital
stock and any other returns required to be filed by or in the name of Landlord
(the “Landlord Tax Returns”), and Tenant or Tenant’s Parent and/or Lease
Guarantor shall prepare and file all other tax returns and reports as may be
required by Legal Requirements with respect to or relating to the Demised
Premises and Tenant’s Property.
(c) Any refund due from any taxing authority in respect of any Imposition paid
by or on behalf of Tenant shall be paid over to or retained by Tenant, net of
all of Landlord’s costs, fees and expenses reasonably incurred in connection
with obtaining such refund (including all reasonable attorneys’ fees).
(d) Landlord and Tenant shall, upon request of the other, provide such data as
is maintained by the party to whom the request is made with respect to the
Demised Premises as may be necessary to prepare any required returns and
reports.  If any property covered by this Master Lease is classified as personal
property for tax purposes, Tenant shall file all personal property tax returns
in such jurisdictions where it must legally so file.  Landlord, to the extent it
possesses the same, and Tenant, to the extent it possesses the same, shall
provide the other party, upon request, with cost and depreciation records
necessary for filing returns for any property so classified as personal
property.  Where Landlord is legally required to file personal property tax
returns, Tenant shall be provided with copies of assessment notices indicating a
value in excess of the reported value in sufficient time for Tenant to file a
protest.
(e) Billings for reimbursement by Tenant to Landlord of personal property or
real property taxes and any taxes due under the Landlord Tax Returns, if and to
the extent Tenant is responsible for such taxes under the terms of this
Section 4.1, shall be accompanied by copies of a bill therefor and payments
thereof that identify the personal property or real property or other tax
obligations of Landlord with respect to which such payments are made.
(f) Impositions imposed or assessed in respect of the tax‑fiscal period during
which the Term terminates shall be adjusted and prorated between Landlord and
Tenant, whether or not such Imposition is imposed or assessed before or after
such termination, and Tenant’s obligation to pay its prorated share thereof in
respect of a tax‑fiscal period during the Term shall survive such termination. 
Landlord will not voluntarily enter into agreements that will result in
additional Impositions without Tenant’s consent, which shall not be unreasonably
withheld (it being understood that it shall not be reasonable to withhold
consent to customary additional Impositions that other property owners of
properties similar to the Demised Premises customarily consent to in the
ordinary course of business); provided, that Tenant is given reasonable
opportunity to participate in the process leading to such agreement.
4.2          Permitted Contests.  Tenant, upon not less than thirty (30) days’
prior written Notice to Landlord, on its own or in Landlord’s name, at Tenant’s
sole cost and expense, may contest, by appropriate legal proceedings conducted
in good faith and with due diligence, the amount, validity or application, in
whole or in part, of any licensure or certification decision (including pursuant
to any Imposition, Legal Requirement, Insurance Requirement, lien, attachment,
levy, encumbrance, charge or claim), and upon Tenant’s request Landlord shall
reasonably cooperate with Tenant with respect to such contest at no cost or
expense to Landlord; provided, however, that (i) in the case of an unpaid
Imposition, lien, attachment, levy, encumbrance, charge or claim pursuant to any
Legal Requirements, the commencement and continuation of such proceedings shall
suspend the collection or enforcement thereof from or against Landlord and the
Demised Premises; (ii) neither the Demised Premises, the Rent therefrom nor any
part or interest in either thereof would be in any danger of being sold,
forfeited, attached or lost pending the outcome of such proceedings; (iii) in
the case of a Legal Requirement, neither Landlord nor Tenant would be in any
danger of civil or criminal liability for failure to comply therewith pending
the outcome of such proceedings; (iv) in the case of a Legal Requirement,
Imposition, lien, encumbrance or charge that exceeds five hundred thousand
dollars ($500,000), Tenant shall give such reasonable security (in Cash, or by
satisfactory letter of credit) as may be reasonably required by Landlord or any
Title Insurer to insure ultimate payment of the same (including all interest,
penalties and charges) and to prevent any sale or forfeiture of the Demised
Premises or the Rent by reason of such nonpayment or noncompliance; (v) in the
case of an Insurance Requirement, the coverage required by Section 10.3 shall be
maintained; (vi) Tenant shall keep Landlord reasonably informed as to the status
of and with copies of all material documents in the proceedings; and (vii) if
such contest shall be finally resolved against Landlord or Tenant, Tenant shall
promptly pay the amount required to be paid, together with all interest and
penalties accrued thereon, or comply with the applicable Legal Requirement or
Insurance Requirement.  Landlord, at Tenant’s expense, shall execute and deliver
to Tenant such authorizations and other documents as may reasonably be required
in any such contest, and, if reasonably requested by Tenant or if Landlord so
desires, Landlord shall have the right to join as a party therein and/or fully
participate therein in conjunction with Tenant.  The provisions of this
Section 4.2 shall not be construed to permit Tenant to contest the payment of
Rent payable by Tenant to Landlord hereunder.  Without limiting any other
provision of this Master Lease, Tenant shall indemnify, defend, protect and save
Landlord and all Indemnified Parties and the Demised Premises harmless from and
against any and all liability, costs, fees, damages, expenses, penalties, fines
and charges of any kind (including reasonable attorneys’ fees, including those
incurred in the enforcement of this indemnity) that may be imposed upon
Landlord, the Property and/or the Demised Premises in connection with any such
contest and any loss resulting therefrom.  Notwithstanding anything in this
Section 4.2, any contest with respect to any Demised Premises a portion of which
has been recaptured by Landlord, shall be subject to Landlord’s prior reasonable
approval, provided that, in such event, upon receipt of an invoice therefor in
reasonable detail, Landlord shall promptly pay and reimburse Tenant for all
reasonable fees, costs and expenses incurred by Tenant (including reasonable
attorneys’ fees) in pursuing any such contest, in excess of Tenant’s
Proportionate Share thereof.  The foregoing shall not apply to any Property that
is (i) has been as of the Commencement Date or is subsequently terminated or
recaptured pursuant to Sections 1.6, 1.7 or 1.9 or (ii) any Property located in
the state of California.
4.3          General Tax Indemnity.  Tenant will indemnify the Indemnified
Parties against any fees or taxes (“Taxes”) imposed by the United States or any
taxing jurisdiction or authority of or in the United States (or foreign taxing
authority, to the extent such foreign jurisdiction imposes such taxes as a
result of the location of Tenant or activities of Tenant in such jurisdiction)
in connection with the Properties or the transactions contemplated herein
(unless with respect to Lease Property which has been recaptured or terminated);
provided that the amount of any indemnification payment in respect of Taxes
shall be (i) decreased by any cash Tax benefit actually realized by the
Indemnified Parties as a result of such Taxes; and (ii) increased by an amount
equal to any cash Taxes attributable to the receipt of such indemnification
payment by the Indemnified Parties.  This general tax indemnity (“General Tax
Indemnity”) will exclude:  (i) Taxes based on net income or capital gains, or
franchise or doing business taxes of an Indemnified Party imposed by a
jurisdiction in which such Indemnified Party is otherwise resident for tax
purposes or is subject to taxation as a result of the Properties being located
in such jurisdiction (but only to the extent of the portion of rent or gains
attributable to such Properties); (ii) Taxes on capital or net worth (including
minimum and alternative minimum Taxes measured by any items of Tax preference);
(iii) Taxes to the extent they would not have been imposed if the Indemnified
Party or any of its Affiliates had not engaged in activities or had a presence
in the jurisdiction imposing such Taxes that activities or presence are
unrelated to the transaction contemplated hereby; (iv) Taxes resulting from a
voluntary or involuntary transfer by an Indemnified Party of an interest in all
or any part of the Properties, an Indemnified Party or any other interest
created under the operative documents, other than during an Event of Default and
other than pursuant to Tenant’s exercise of any rights or obligations (including
any elections with respect to any Terminated Space) under the operative
documents; (v) Taxes imposed because the Indemnified Party is not a U.S. person;
(vi) Taxes resulting from the willful misconduct or gross negligence by the
Indemnified Party or any of its Affiliates; and (vii) Taxes, with respect to any
period after the termination of the Master Lease, with respect to a particular
Property.  The foregoing exclusions will not apply to sales, use, transfer,
recording and similar taxes unrelated to Tenant’s Property or any Alterations
which Tenant elects to remove or surrender, or the termination of the Master
Lease with respect to any Terminated Space which is not the result of Tenant’s
election.  The General Tax Indemnity will be subject to Tenant’s right to
contest Taxes in the manner provided in Section 4.2.  Tenant will be entitled to
all future refunds of, and tax savings of Landlord (but not any of its direct or
indirect beneficial owners) resulting from or attributable to, any event giving
rise to payment of a General Tax Indemnity or the making of such payment.
4.4          Utility Charges.  Tenant shall pay or cause to be paid when due all
Utility Charges.  Tenant shall also pay or reimburse Landlord for all costs and
expenses of any kind whatsoever that at any time during the Term hereof, with
respect to any Demised Premises, may be imposed against Landlord by reason of
any of the Encumbrances (except as expressly provided to the contrary herein,
including any and all costs and expenses associated with any utility, drainage
and parking easements).  Tenant will not enter into any agreements or consent to
any transaction or instruments that will encumber the Demised Premises (except
for permitted Subleases on the terms and conditions herein) or the Property or
any that will affect the Demised Premises or the Property after the expiration
of the Term.  In the event of any termination of this Master Lease with respect
to any Terminated Space (other than as a result of an Event of Default),
Tenant’s obligation for new Utility Charges shall cease as to all Utility
Charges applicable to each all such Terminated Space which first accrue from and
after the date of termination; provided, that from and after termination, Tenant
shall pay for all Utility Charges with respect to the Tenant Retained Space
pursuant to a separate meter to be installed by Landlord at its expense (and,
until installation of a separate meter is complete, Tenant shall pay all Utility
Charges with respect to the Retained Space in accordance with Landlord’s and
Tenant’s reasonable allocation of the Utility Charges as determined then in good
faith based on the most current utility bills available with respect to Tenant’s
usage in the applicable Demised Premises) and all accessory lines and equipment
which may be required (if any) to be installed by Landlord at its expense.
4.5          Installment Expenses.  (a)  Subject to the further provisions of
this Section 4.5, from and after the Commencement Date, on each Payment Date for
each individual Demised Premises, Tenant shall deposit with Landlord an amount
equal to one‑twelfth (1/12th) of the sum of the reasonable estimate of Landlord
of annual Impositions, Operating Expenses, CAM Expenses, Property Document CAM
Expenses, Landlord’s Insurance Costs and all other recurrent Property Charges
(each an “Installment Expense”, and collectively, “Installment Expenses”) with
respect to such individual Demised Premises, and in light of Tenant’s
Proportionate Share, as determined from time to time based on (i) reasonably
available information existing as at the Commencement Date, with respect to the
first Lease Year, and (ii) thereafter, the prior Lease Year’s estimates (as
adjusted for facts or circumstances known to Landlord and/or Tenant).  Landlord
will apply the amounts so deposited to the payment of Installment Expenses as
the same shall become due and payable.
(b) The monthly installments on account of Installment Expenses shall be payable
by Tenant as follows:
(i) Tenant’s Proportionate Share of all Impositions on an annual basis shall be
paid to Landlord in equal monthly installments on each Payment Date in an amount
based on one hundred five percent (105%) of the prior calendar year tax bill for
all of the Demised Premises, or Landlord may elect, at its sole option, to bill
such amounts in arrears; provided, that in the event Landlord is required under
any mortgage covering the Property to escrow real estate taxes, Landlord may,
but shall not be obligated to, use the amount so paid as a basis for its
estimate of the monthly installments due from Tenant hereunder.  Tenant shall
pay initially, and until further notice by Landlord, the estimated amounts of
Impositions set forth in Schedule 4.5 to the Side Letter.  On an annual basis,
no later than April 1 of each calendar year, Landlord shall furnish Tenant with
a written statement of the actual amount of Tenant’s Proportionate Share of
Impositions (“Tax Statement”) and a copy of any and all tax bills and statements
received from the taxing authority which serve as a basis for the determination
of Impositions and Tenant’s Proportionate Share of Impositions.  In the event no
tax bill is available, Landlord will reasonably compute the amount of such tax
and provide a copy of the tax bill when the same becomes available.  If the
total amount paid by Tenant under this Section 4.5(b)(i) for any calendar year
during the Term, or any Renewal Term, shall be less than the actual amount due
from Tenant for such year, as shown on the applicable Tax Statement, Tenant
shall pay to Landlord the difference between the amount paid by Tenant and the
actual amount due, such deficiency to be paid within forty‑five (45) days after
Landlord’s delivery of such statement; and if the total amount paid by Tenant
hereunder for any such calendar year shall exceed such actual amount due from
Tenant for such calendar year, such excess shall be credited against the next
installment of Impositions and assessments due from Tenant to Landlord
hereunder.  If the Term shall have expired and no further Impositions shall be
due, Landlord shall refund difference to Tenant when Landlord sends the final
Tax Statement.
(ii) Landlord shall reasonably estimate by Notice to Tenant given not less than
sixty (60) days in advance of each calendar year the amounts Tenant shall owe
for Installment Expenses other than Impositions for any full or partial calendar
year of the Term.  Tenant shall pay such estimated amounts in equal monthly
installments on or before each Payment Date.  Tenant shall pay initially, and
until further notice by Landlord, the estimated amounts of Installment Expenses
other than Impositions set forth in Schedule 4.5 to the Side Letter.  Within a
reasonable time following such Notice of estimated Installment Expenses, the
Parties shall promptly confirm in writing a revision of Schedule 4.5 applicable
to the next succeeding calendar year reflecting Landlord’s reasonable estimate.
(iii) Within ninety (90) days after the end of each calendar year, Landlord
shall provide a statement to Tenant showing:  (x) the amount of actual
Installment Expenses by category of Installment Expense (i.e., Operating
Expenses, CAM Expenses, etc.), for such year, with a listing of amounts for
major items or categories of such Installment Expenses  (“Installment Expense
Statement”) (in the event no expense information is available for a particular
Installment Expense, Landlord will reasonably compute the amount of such
Installment Expense and provide a general ledger broken down by each individual
Demised Premises and each category with which specific Installment Expenses
apply and provide a copy of the Installment Expense Statement when such
information becomes available), (y) any amount paid by Tenant towards
Installment Expenses during such calendar year on an estimated basis, and
(z) any revised estimate of Tenant’s obligations for Installment Expenses for
the current calendar year (the “Statement”).
(iv) If the Statement shows that Tenant’s estimated payments were less than
Tenant’s actual obligations for Installment Expenses for such year, Tenant shall
pay the difference.  If the Statement shows an increase in Tenant’s estimated
payments for the current calendar year, Tenant shall pay the difference between
the new and former estimates for the period from January 1 of the current
calendar year through the month in which the foregoing Statement is sent, within
thirty (30) days of Tenant’s receipt of the Statement.
(v) If the Statement shows that Tenant’s estimated payments exceeded Tenant’s
actual obligations for Installment Expenses, Tenant shall receive a credit for
the difference against payments of Installment Expenses next due.  If the Term
shall have expired and no further Rent shall be due, Landlord shall refund such
difference when Landlord sends the Statement.
(vi) At its option, Tenant may cause at any reasonable time, upon seven (7)
days’ prior written notification to Landlord and during normal business hours in
Landlord’s corporate office (but not more than once in any Lease Year), a
complete review and audit to be made of Landlord’s invoices, bills and
documentation justifying the Installment Expenses and Tenant’s share of these
costs.  Tenant agrees that no contingency fee auditor shall be employed by
Tenant for the purpose of conducting any such audit.  Any overpayment by Tenant
revealed by such audit shall promptly be refunded by Landlord.  In addition, if
such an audit discloses that Tenant has been charged three percent (3%) or more
in excess of the amount actually owed by Tenant, Landlord shall be responsible
for and reimburse Tenant for the reasonable cost of the audit within thirty (30)
days of Tenant’s demand for the same with all supporting documentation.
(vii) Landlord shall adjust the amount of Tenant’s estimated payments of
Installment Expenses from time to time to reflect a reduction in Tenant’s
Proportionate Share promptly after any Actual Recapture Date, Actual Additional
Space Recapture Termination Date, and/or other events which result in such
reduction, retroactive to the date of such reduction in Tenant’s Proportionate
Share, and any overpayments of Installment Expenses based on such reduction
shall be credited to the next installment(s) of Installment Expenses.
(viii) Notwithstanding the foregoing, prior to the Multi‑Tenant Occupancy Date,
Installment Expenses shall not include, and Tenant shall not make any monthly
deposits for, any amounts for CAM Expenses, Utility Charges or Operating
Expenses (it being understood that Tenant shall pay all such expenses directly
to the party to whom they are due as and when due and the same shall constitute
Property Charges).
(c) Within three (3) Business Days of the Commencement Date, Tenant shall
deposit with Landlord an amount equal to the Installment Expenses that would
have been payable on the first Business Day of the calendar month in which the
Commencement Date occurs had the Commencement Date occurred prior to such date,
ratably reduced for the number of days in such month prior to the Commencement
Date.
ARTICLE V  NO ABATEMENT
5.1          No Termination, Abatement, Etc.  Except as otherwise specifically
provided in this Master Lease, Tenant shall remain bound by this Master Lease in
accordance with its terms, and shall, under no circumstances, neither take any
action without the written consent of Landlord to modify, surrender or terminate
the same, nor seek or be entitled to any suspension, abatement, deduction,
deferment or reduction of Rent, or to any credit or set‑off against, or any
deposit in trust or escrow, or to enjoin the payment of, or otherwise obtain
equitable relief with respect to, the Rent or any other liabilities or
obligations of Tenant hereunder, or any portion thereof.  Without limiting the
foregoing, except as may be otherwise specifically provided to the contrary in
this Master Lease, the respective obligations of Landlord and Tenant shall not
be affected by reason of (i) any damage to or destruction of the Demised
Premises or the Property or any portion thereof from whatever cause or any
Condemnation of the Demised Premises or any portion thereof; (ii) other than as
a direct result of Landlord’s willful misconduct or gross negligence, the lawful
or unlawful prohibition of, or restriction upon, Tenant’s use of the Demised
Premises or any portion thereof, or the interference with such use by any Person
or by reason of eviction by paramount title; (iii) any claim that Tenant has or
might have against Landlord by reason of any default or breach of any warranty
or representation by Landlord hereunder (if any) or under any other agreement
between Landlord and Tenant or to which Landlord and Tenant are parties, or by
statute or law, or otherwise, or any breach of Landlord’s covenants or
obligations under this Master Lease; (iv) any bankruptcy, insolvency,
reorganization, consolidation, readjustment, liquidation, dissolution, winding
up or other proceedings affecting Landlord or Tenant or any assignee or
transferee of Landlord or Tenant; or (v) for any other cause, whether similar or
dissimilar to any of the foregoing, other than a discharge of Tenant from any
such obligations as a matter of law (and Tenant hereby waives and relinquishes
any such right of discharge to the greatest extent now or hereafter permitted by
law).  Tenant hereby specifically and unconditionally further waives all rights
arising from any occurrence whatsoever which may now or hereafter be conferred
upon it by law or in equity (a) to modify, surrender or terminate this Master
Lease in whole or in part or quit or surrender the Demised Premises or any
portion thereof (except with respect to any Terminated Space), or (b) which may
entitle Tenant to any abatement, reduction, suspension, deferment, stay or
enjoining of the payment of the Rent or other sums payable by Tenant hereunder
except in each case as may be otherwise specifically provided to the contrary in
this Master Lease.  Notwithstanding the foregoing, nothing in this Article V
shall preclude Tenant from bringing a separate action against Landlord for any
matter described in the foregoing clause (ii), with respect to Landlord’s
willful misconduct or gross negligence only, (iii), (iv) or (v) but specifically
excluding any matter referred to in clause (i), and Tenant is not waiving other
rights and remedies not expressly waived herein, subject to all other terms and
conditions of this Master Lease (including without limitation Section 21.3). 
The obligations of Landlord and Tenant hereunder shall be separate and
independent covenants and agreements, and the Rent and all other sums payable by
Tenant hereunder shall continue to be payable in all events unless the
obligations to pay the same shall be terminated pursuant to the express
provisions of this Master Lease or by termination of this Master Lease as to all
or any portion of the Demised Premises other than by reason of an Event of
Default.
5.2          Assumption of Risk of Loss.  Without limiting any other provision
of this Master Lease, the entire risk of loss or of decrease in the value,
utility or fitness for use, or enjoyment and beneficial use of the Demised
Premises as a consequence of (a) the damage or destruction thereof in whole or
in part by fire, the elements, casualties thefts, riots or civil unrest, wars,
terrorism, or other traditional events of force majeure, (b) changes in
applicable law, or changes in financial or economic circumstances or conditions
either generally or specifically applicable to Tenant, or other changes,
(c) foreclosure, attachments, levies or executions, or (d) condemnation or
eminent domain proceedings, in each and every case foreseen or unforeseen, is
unconditionally assumed by Tenant, and in no event shall entitle Tenant to any
abatement of Base Rent or Additional Charges or any right to modify, amend,
suspend or terminate this Master Lease.  Notwithstanding the foregoing but
subject in all cases to Section 5.1, Tenant shall not be responsible for any
gross negligence or willful acts of Landlord, or for any acts or omissions of
Landlord or any Landlord’s tenants under the Leases or in the Recapture Space
first arising from and after the date of this Master Lease or the Actual
Recapture Date, as the case may be.
ARTICLE VI  OWNERSHIP OF DEMISED PREMISES
6.1          Ownership of the Demised Premises.  (a)  Landlord and Tenant
acknowledge and agree that they have executed and delivered this Master Lease
with the understanding that (i) the Demised Premises is the property of
Landlord; (ii) Tenant has only the right to the possession and use of the
Demised Premises upon the terms and conditions of this Master Lease; (iii) this
Master Lease is a “true lease,” is not a financing lease, capital lease,
mortgage, equitable mortgage, deed of trust, trust agreement, security agreement
or other financing or trust arrangement, or any other agreement or arrangement
other than a “true lease,” and the economic realities of this Master Lease are
those of a “true lease”; (iv) the business relationship created by this Master
Lease and any related documents is, and at all times shall remain, that of
landlord and tenant, and shall not create or constitute the relationship of
borrower and lender; (v) this Master Lease has been entered into by each party
in reliance upon the mutual covenants, conditions and agreements contained
herein; and (vi) none of the covenants, conditions or agreements contained
herein is intended, nor shall the same be deemed or construed, to create a
partnership between Landlord and Tenant, to make them joint venturers, to make
Tenant an agent, legal representative, partner, subsidiary or employee of
Landlord, or to make Landlord in any way responsible for the debts, obligations
or losses of Tenant (except for Landlord’s express obligations with respect to
any Recapture Separation Work, Recapture Related Repairs or CAM Expenses which
Tenant or an Affiliate of Tenant performs at Landlord’s request as provided in
this Master Lease).
(b) Each of the parties hereto covenants and agrees not to (i) file any income
tax return or other associated documents; (ii) file any other document with or
submit any document to any Governmental Authority; (iii) enter into any written
contractual arrangement with any Person; or (iv) release any financial
statements, in each case, that takes a position that (1) in general, asserts or
could reasonably be construed to assert that this Master Lease is other than a
“true lease” as well as an “operating lease” under GAAP, with Landlord as owner
of the Demised Premises and Tenant as the tenant of the Demised Premises, and
(2) in particular, without limiting the generality of the foregoing, is
inconsistent with the following positions: (x) the treatment of Landlord as the
owner of such Demised Premises eligible to claim depreciation deductions under
Section 167 or 168 of the Code with respect to such Demised Premises, (y) the
reporting by Tenant of its Rent payments as rent expense under Section 162 of
the Code, and (z) the reporting by Landlord of the Rent payments (including, to
the extent permissible under applicable law, any Third‑Party Charges that
represent expenses of Landlord) as rental income under Section 61 of the Code.
(c) Tenant waives any claim or defense under or with respect to this Master
Lease with respect to or against any of the Demised Premises or any Indemnified
Parties based upon the characterization of this Master Lease as anything other
than a true lease and as a master lease of all of the Demised Premises.  Tenant
stipulates, covenants and agrees (1) not to challenge or support or consent to
the challenge of the validity, enforceability or characterization of this Master
Lease of the Demised Premises as a true lease and/or as a single, unitary,
indivisible, nonseverable instrument pertaining to the lease of all, but not
less than all, of the Demised Premises, and (2) not to assert, take, omit to
take, support or consent to any action inconsistent with the agreements and
understandings set forth in Section 1.2 or this Section 6.1.
6.2          Tenant’s Property.  Tenant shall, during the entire Term, own (or
lease, subject to this Master Lease) and maintain (or cause its Subsidiaries to
own (or lease, subject to this Master Lease) and maintain) on the Demised
Premises adequate and sufficient Tenant’s Property, and shall maintain (or cause
its Subsidiaries to maintain) all of such Tenant’s Property in good order,
condition and repair, in all cases as Tenant deems reasonably necessary and
appropriate in the good faith exercise of its reasonable commercial judgment to
operate the Stores for use as a Sears Store or a Kmart Store (or as some other
named or branded store as may be permitted under this Master Lease) in the
ordinary course of business in compliance with all applicable licensure and
certification requirements, all applicable Legal Requirements and Insurance
Requirements, and the terms and conditions of this Master Lease.  If any of
Tenant’s Property requires replacement to comply with the foregoing, Tenant
shall replace (or cause a Subsidiary to replace) it with similar property of the
same or better quality at Tenant’s (or such Subsidiary’s) sole cost and
expense.  Subject to the foregoing, including replacement, Tenant and its
Subsidiaries may sell, transfer, convey or otherwise dispose of Tenant’s
Property in their discretion in the ordinary course of its business and Landlord
shall have no rights to such Tenant’s Property, so long as the same does not
make or result in any Encumbrances on the Demised Premises.  Tenant shall, upon
Landlord’s request from time to time, but not more frequently than one (1) time
per Lease Year, provide Landlord with a substantially complete description of
the material Tenant’s Property located at each of the Demised Premises other
than inventory, merchandise, and fixtures or equipment exclusively used for the
purpose of retail sales and other than Tenant’s Property at any one (1) Demised
Premises having (a) a value of less than Twenty‑five thousand dollars ($25,000)
as to any one item of Tenant’s Property or (b) an aggregate value of less than
two hundred thousand dollars ($200,000) with respect to all items of Tenant’s
Property in one (1) Demised Premises.  Tenant shall remove all of Tenant’s
Property from the Demised Premises at the end of the Term (including all
telecommunications cabling and any rooftop antennas or communications
installations), except to the extent that Tenant has transferred ownership of
such Tenant’s Property to a Unrelated Successor Tenant or Landlord.  Tenant
shall restore any and all damage from such removal.  Without limiting the
foregoing or any other rights or remedies of Landlord, any Tenant’s Property
left on the Demised Premises at the end of the Term whose ownership was not
transferred to a Unrelated Successor Tenant or Landlord shall be deemed
abandoned by Tenant and shall become the property of Landlord.  For the
avoidance of doubt, Tenant’s Property will not constitute Alterations or Leased
Improvements.
ARTICLE VII  CONDITION AND USE OF DEMISED PREMISES
7.1          Condition of the Demised Premises.  Tenant acknowledges receipt and
delivery of complete and exclusive possession of the Demised Premises, and
complete delivery of the Common Areas subject to the provisions hereof with
respect to Tenant’s use and possession prior to and after the Multi‑Tenant
Occupancy Date, and subject to the Permitted Encumbrances and the Leases. 
Tenant acknowledges and confirms that for a substantial period prior to and up
to and including the execution of this Master Lease, Tenant’s Parent and/or its
Subsidiaries have been in continuous ownership and possession of the Demised
Premises, Tenant is fully familiar therewith, and has examined and otherwise has
knowledge of the condition of the Demised Premises prior to the execution and
delivery of this Master Lease and has found the same to be in good order and
repair and, to the best of Tenant’s knowledge, subject to the normal use and
operation of SACs in the ordinary course of business, free from Hazardous
Substances not in compliance with Legal Requirements and satisfactory for its
purposes hereunder.  Regardless, however, of any knowledge, examination or
inspection made by Tenant and whether or not any patent or latent defect or
condition was revealed or discovered thereby, Tenant is leasing the Demised
Premises “as is,” “where is” and “with all faults” in its present condition. 
Tenant hereby irrevocably, unconditionally and absolutely waives and
relinquishes any claim or action against Landlord whatsoever in respect of the
condition of the Demised Premises, including any patent or latent defects or
adverse conditions not discovered or discoverable or otherwise known or unknown
by Tenant as of the Commencement Date.
LANDLORD MAKES NO WARRANTY OR REPRESENTATION, EXPRESS OR IMPLIED, IN FACT OR IN
LAW, IN RESPECT OF THE DEMISED PREMISES OR ANY PART THEREOF, EITHER AS TO ITS
FITNESS FOR USE, DESIGN OR CONDITION FOR ANY PARTICULAR USE OR PURPOSE OR
OTHERWISE, OR AS TO THE NATURE OR QUALITY OF THE MATERIAL OR WORKMANSHIP
THEREIN, OR THE EXISTENCE OF ANY HAZARDOUS SUBSTANCE, IT BEING AGREED THAT ALL
SUCH RISKS, KNOWN AND UNKNOWN, LATENT OR PATENT, ARE TO BE BORNE SOLELY BY
TENANT, INCLUDING ALL RESPONSIBILITY AND LIABILITY FOR ANY ENVIRONMENTAL
REMEDIATION AND COMPLIANCE WITH ALL ENVIRONMENTAL LAWS.  THE FOREGOING SHALL NOT
LIMIT ANY EXPRESS COVENANTS OR OBLIGATIONS OF LANDLORD CONTAINED ELSEWHERE IN
THIS MASTER LEASE.
Tenant’s Initials: _____ Landlord’s Initials:  ____
Without limiting the foregoing, Tenant realizes and acknowledges that factual
matters now unknown to it may have given or may hereafter give rise to losses,
damages, liabilities, costs and expenses that are presently unknown,
unanticipated and unsuspected, and Tenant further agrees that the waivers and
releases herein have been negotiated and agreed upon in light of that
realization and that Tenant nevertheless hereby intends to release, discharge
and acquit Landlord and all Indemnified Parties from any and all such unknown
losses, damages, liabilities, costs and expenses.  In furtherance of this
intention, Tenant hereby expressly waives any and all rights and benefits
conferred upon it by the provisions of California Civil Code Section 1542, which
provides as follows:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.”
Tenant acknowledges that all of the foregoing acknowledgments, releases and
waivers, including the waiver of the provisions of California Civil Code
Section 1542, were expressly bargained for with the advice of counsel.
Tenant’s Initials: _____ Landlord’s Initials:  ____
7.2          Use of the Demised Premises; Permitted, Prohibited and Restricted
Uses.  (a)  Subject to the provisions of Sections 7.3 and 9.3, Tenant shall use,
or cause to be used, the Demised Premises primarily for the operation of (i) a
Kmart Store with respect to the Kmart Stores and (ii) a Sears Store with respect
to the Sears Stores and for all other lawful uses incidental thereto (including
without limitation all Subleases) in accordance with all Legal Requirements and
for no other use or purpose whatsoever, subject to Tenant’s operating covenant
herein, and further subject to all use restrictions and/or exclusives which
affect the Demised Premises contained in any Encumbrances; provided, however,
that Landlord shall have the right in its discretion to include any or all of
the same restrictions and/or exclusives as are in existence as of the date
hereof but not any new restrictions and/or exclusives that would limit Tenant’s
use of the Demised Premises as permitted under this Master Lease without
Tenant’s consent in any amended or new Lease for the benefit of the tenants
thereunder, and Tenant agrees to abide by all such same restrictions and/or
exclusives; provided, further, however, that subject to all Legal Requirements,
Insurance Requirements and all Encumbrances, all such restrictions and/or
exclusions, and all other provisions of this Master Lease, Tenant (or any
successor permitted pursuant to Section 9.3) shall (on not less than sixty (60)
days’ Notice to Landlord of its intention to do so) have the right at any time
and from time to time, to change (i) the name or branding of any Store,
provided, that such change of name or branding is the same as the name or
branding for all or substantially all of the Sears or Kmart stores, as
applicable, nationally in operation at the time (and in the case of any
permitted Transfer, such change in branding or name to take effect not later
than sixty (60) days after giving effect to any such permitted Transfer), or
such changed name or branding includes the “Sears”, “Kmart” or “Shop Your Way”
brand or name or abbreviations or derivatives thereof (including by way of
example only and not by way of limitation, “K” or “Big K”) and (ii) the primary
use of any Store to any other retail use (x) that is within the principal retail
uses of such Store as of the Commencement Date or that is a natural outgrowth or
reasonable extension, modification development or expansion of any such use or
reasonably related, incidental, complementary or ancillary thereto (including,
without limitation, any modified department store format or evolution thereof
that takes account of changing markets, technology or condition), or (y) that is
not within the uses described in clause (x)(ii), but which is undertaken as part
of a change to the use of all or substantially all of the Sears or Kmart stores,
as applicable, regionally within the region (within the United States) of any
affected Demised Premises in operation at the time (collectively, in (i) and
(ii), “Rebranding and/or Alternative Retail Use”).  It is agreed that the
foregoing use and restriction on use is a material inducement to Landlord
entering into this Master Lease and that Landlord would not enter into this
Master Lease without this inducement.  To the extent there are costs or expenses
for or in connection with complying with Legal Requirements resulting from or
associated with the occupancy or operation of the Demised Premises, including,
without limitation, fire detection and suppression systems, or environmental
equipment or any environmental compliance and remediation, all such costs and
expenses shall be borne solely by Tenant.  Tenant, at its sole expense, shall
keep the Demised Premises clean and tidy at all times, free of debris, trash,
rubbish, leaves, ice and snow, and in accordance with all Legal Requirements and
Insurance Requirements, and shall immediately cause any Hazardous Substances
emanating from, in, under or onto the Demised Premises to be promptly reported,
cleaned and removed by licensed contractors and deposited in licensed facilities
in accordance with all applicable Environmental Laws.  Tenant shall use the
Demised Premises and all parking and common areas only as provided by and in
accordance with all Encumbrances, subject to Landlord’s reservation of rights
herein.
(b) From and after the Multi‑Tenant Occupancy Date, Tenant’s use and occupancy
shall be further subject to the following:
(i) Landlord’s reasonable rules and regulations therefor as promulgated from
time to time;
(ii) In no event shall Tenant make any charge for parking to its customers or
invitees;
(iii) Except in Tenant’s year‑round and/or seasonal ordinary course of business
(including in parking areas and/or sidewalks), Tenant shall not suffer or permit
outside displays or advertising, storage or sales of materials or, merchandise,
or storage equipment or commercial vehicles (other than vehicles of the Home
Services Affiliate of Tenant and/or other Tenant vehicles and other than in the
Environmental Ordinary Course of Business), or overnight outside parking of
vehicles in connection with Tenant’s activities at the Demised Premises (other
than parking of vehicles of the Home Services Affiliate of Tenant and/or other
Tenant vehicles, and with the exception of parking in areas designated by Tenant
for “early‑bird” or other customers dropping off or picking up vehicles left for
service at any SAC, or with respect to any vehicles in connection with any
vehicle rental business, including customer cars, in each case prior to or after
normal business hours);
(iv) Deliveries to the Demised Premises by vendors, contractors and suppliers
(including loading and unloading) shall be at such times and otherwise subject
to such reasonable rules and regulations established by Landlord from time to
time; provided, however, that Tenant may continue to permit deliveries in
accordance with its customary practices as in effect on the date hereof with
respect to the Kmart Stores and the Sears Stores, subject to the provisions of
Section 1.7(j); and
(v) Uses as permitted in Section 10.2(a)(ii).
(c) Notwithstanding anything to the contrary, Tenant shall not use or permit the
Demised Premises (or part thereof), to be used, directly or indirectly, for any
use that would violate any Legal Requirements or for any of the Prohibited Uses
set forth in Exhibit B attached hereto.  Landlord covenants and agrees that it
shall not use or permit the use by others of any Property that would violate any
of the Prohibited Uses designated in Exhibit B as applicable to Landlord.
(d) Tenant shall not commit, or suffer to be committed, any waste on the Demised
Premises or cause or permit any nuisance thereon.
(e) Tenant shall neither suffer nor permit the Demised Premises or any portion
thereof to be used, or otherwise act or fail to act, in such a manner as
(i) might reasonably tend to impair Landlord’s title thereto or to any portion
thereof, (ii) may make possible a claim of adverse use or possession, or an
implied dedication of the Demised Premises or any portion thereof, or (iii) may
subject the Demised Premises or this Master Lease to any Encumbrances, other
than Permitted Encumbrances.
7.3          Operating Covenant.  (a) Subject to Tenant’s termination rights
with respect to each Terminated Property, or any other termination of this
Master Lease with respect to any individual Demised Premises or all of the
Demised Premises prior to the expiration of the Term, in accordance with the
terms of this Master Lease, and subject to the provisions of Section 7.3(b)
except in instances of casualty or condemnation during the period reasonably
required for restoration, or for consecutive periods not to exceed one hundred
twenty (120) days in connection with Alterations and other repairs subject to
extension for Force Majeure, or for such other periods as Tenant reasonably
determines in good faith are reasonably required in connection with the
separation and division of any Recapture Property and/or Additional Recapture
Space (in each case subject to Landlord’s reasonable approval), Tenant covenants
and agrees to and shall continuously operate the retail business of each Sears
Store as a Sears store and of each Kmart Store as a Kmart store (including, in
part, by means of the Subleases) subject to and in accordance with the use
provisions of Section 7.2, stocked and staffed as is generally consistent with
Tenant’s applicable regional practices in the ordinary course of business
(subject to any additional applicable terms and conditions of this Master Lease,
including Section 7.3(b)), subject to any Rebranding and/or Alternative Retail
Use (subject in all cases to all applicable Legal Requirements), during such
hours of operation as are generally consistent with those of similar national
retailers further, subject to any additional hours as Tenant may determine in
its discretion; provided, however, that in no event shall Tenant be required to
(but may in its discretion) operate during any hours which are longer or more
restrictive than those (i) as currently operated by Tenant at each individual
Demised Premises as of the Commencement Date or as determined by Tenant at any
individual Demised Premises from time to time with respect to holiday schedules,
or (ii) of any other anchor tenant or the majority of the other tenants or
occupants of the Property and the balance of the Shopping Center from time to
time.  Tenant shall keep the Demised Premises (including all customer and
service areas) in no worse condition than their current condition on the
Commencement Date.
(b) Notwithstanding the provisions of Section 7.3(a), if Tenant determines in
its discretion to partially cease business operations at up to 50% of the Gross
Leasable Square Footage (“50% Go Dark”) at any individual Demised Premises (each
a “50% Go Dark Property” and collectively, “50% Go Dark Properties”), Tenant
shall have the right to do so for a period determined by Tenant in its
discretion not to exceed twelve (12) calendar months (“50% Go Dark Period”) from
and after the date (“50% Go Dark Date”) set forth in a Notice of such intention,
which notice shall describe in reasonable detail Tenant’s plan for the 50% Go
Dark Period, including the manner in which Tenant will satisfy the 50% Go Dark
Operating Standard, given to Landlord not less than ninety (90) days prior to
Tenant going dark (“50% Go Dark Notice”).  Tenant agrees that it shall remain
liable for each and every obligation (including, without limitation the
obligation to pay Base Rent and Property Charges which respect to all of such
Demised Premises) under this Master Lease with respect to each such Demised
Premises (“50% Go Dark Property”), other than pursuant to this Section 7.3 from
and after the 50% Go Dark Notice, subject to all of Tenant’s termination rights
with respect to a Terminated Property.  Tenant shall give Landlord not less than
thirty (30) days’ Notice of its intention to resume full business operations on
or before the expiration of the applicable 50% Go Dark Period.  For the
avoidance of doubt, Tenant’s election to 50% Go Dark with respect to an
individual Demised Premises (i) shall not be deemed to be a default or an Event
of Default under this Master Lease, and (ii) Tenant’s election to 50% Go Dark
with respect to such Demised Premises shall not disqualify such Demised Premises
from being treated as a Terminated Property in accordance with the terms of
Section 1.6, at any time during the 50% Go Dark Period or thereafter.  Tenant
shall operate each 50% Go Dark Property such that it will retain during the
entire 50% Go Dark Period the look, feel and consistency of a fully operating
Sears Store or Kmart Store to minimize the impact of the 50% Go Dark on
customers and the operations of the Store (the “50% Go Dark Operating
Standard”).
7.4          Signs.  The size, color, design, location and specifications with
respect to all exterior signs, and all interior signs which may be viewed from
the exterior of any Property, whether ground mounted, pylon, window, door or
building, mounted or otherwise, to be located on the Demised Premises or any
other portion of any shopping center of which the Demised Premises may be a part
shall be submitted for and subject to the prior written approval of Landlord not
to be unreasonably withheld or delayed (and any other required persons under any
REAs or other Encumbrances), and shall comply with all Encumbrances and all
Legal Requirements.  In each instance where approval of any signage is
requested, Tenant shall submit its proposed sign plan to Landlord’s Director of
Real Estate (or any other Person designated by Landlord from time to time) for
approval at least forty‑five (45) days, or fifteen (15) days prior to the
required date for submission pursuant to any REAs or other Encumbrances, as
applicable, whichever is earlier, prior to the date Tenant plans to erect any
such signs.  Notwithstanding the foregoing, Tenant may continue to maintain all
signage and banners in existence as of the date hereof and otherwise in the
ordinary course of business (including existing exterior and new interior
signage for Subleases in the ordinary course of business, including for auto
rental, dental and optician licensed businesses) complies with all Legal
Requirements from time to time and Encumbrances, and to replace the same with
substantially similar signage without Landlord’s consent.  Further
notwithstanding the foregoing, all signage on or with respect to any Recapture
Space shall be determined by Landlord in its sole discretion, so long as the
signage (a) does not materially adversely affect (by way of altering,
diminishing, obscuring or impairing) the visibility of (except de minimis
impairments of visibility) the signage of the Store as of the date hereof, and
is otherwise generally consistent in style and appearance with either (i) the
signage in the Store and/or the premises subject to the Leases at the time of
installation of said other signage, or (ii) the signage customarily used by any
Landlord’s tenant in the majority of the other locations of such tenant, (b) is
the same or substantially the same as the signage on any third‑party Lease
improvements as of the date hereof, or (c) is required to comply with Legal
Requirements.
7.5          Multi‑Tenant Occupancy Date.  Notwithstanding the provisions of
Sections 7.3 and 7.4 or any other provisions contained in this Master Lease to
the contrary, subject to all Legal Requirements and Encumbrances and
restrictions/exclusives (if any), (a) until the occurrence of the Multi‑Tenant
Occupancy Date, (i) Tenant shall be free to operate each individual Demised
Premises during such hours and in such commercially reasonable manner as it
shall determine, in its sole discretion, consistent with its operating covenant,
and (ii) Tenant shall be free to maintain and/or alter or change any signage in
its discretion, and (b) at all times during the Term Tenant shall be free to
operate each individual Demised Premises in such manner and with such signage as
is consistent with the historical operation of Kmart and Sears Stores and/or its
ordinary course of business (subject to any Rebranding and/or Alternative Retail
Use).
ARTICLE VIII  ALTERATIONS
8.1          Alteration and Additions.  (a)  Tenant, at its own sole cost and
expense, shall make all alterations, renovations, modifications, additions or
improvements to the improvements located at any Property (“Alterations”), all as
may be required by Legal Requirements or Insurance Requirements, or any
Encumbrances, subject to customary contest provisions, or as required to comply
with its repair, maintenance or other obligations in this Master Lease, and
Landlord’s consent shall not be required to make any such Alterations; provided,
that Tenant shall give Landlord prior Notice (except in an emergency) of all
such Alterations costing in excess of one hundred thousand dollars ($100,000) in
any one (1) instance with respect to an individual Demised Premises, together
with copies of all material plans, specifications and permits therefor, and
provided, further, that Tenant shall comply with Schedule 1.7(j)(ii).
(b) Tenant shall also have the right to make nonstructural Alterations
(including Alterations to nonmaterial components of nonmajor building systems)
as needed to keep up with changes in or the requirements of its operations (so
long as the same do not adversely affect the value or structural integrity of
the Demised Premises, or interfere with or adversely impact any premises demised
under any Leases or any Recapture Space, or materially increase the cost of any
Recapture Separation Work unless Tenant bears the entire cost of any such
increase or conflict with or require consent under any Legal Requirements or
Encumbrances (each, an “Adverse Impact”)), without Landlord’s consent, upon
prior Notice to Landlord, including copies of all plans and specifications
therefor; provided, however, that if the Alterations have an aggregate cost in
excess of two hundred fifty thousand dollars ($250,000) with respect to any
individual Demised Premises in any Lease Year, then Landlord may require Tenant
to remove the same at the expiration or termination of the Lease, as provided
below.  All Alterations costing in excess of one hundred thousand dollars
($100,000) in any one (1) instance with respect to an individual Demised
Premises, whether or not requiring Landlord’s consent, shall be made and shall
comply with the construction and insurance requirements in Schedule 1.7(j)(ii)
attached hereto, and other customary procedures.  If Landlord’s consent is
required pursuant to this Section 8.1, such consent shall not be unreasonably
withheld, conditioned or delayed by Landlord so long as there is no Adverse
Impact.
Prior to making any nonstructural Alterations with a cost in excess of
two hundred fifty thousand dollars ($250,000) in any one (1) instance with
respect to an in individual Demised Premises, Tenant shall give Landlord Notice
in reasonable detail of Tenant’s proposed Alterations, and in such event
Landlord shall give Notice to Tenant within ten (10) Business Days after receipt
of Tenant’s such Notice whether removal and restoration of such Alterations
would be required at the end of the Term.  If Landlord requires or is deemed to
require such removal and restoration by Tenant, Tenant shall be required to
remove and restore any such Alterations as provided in Section 8.2.  Landlord’s
failure to provide such Notice within ten (10) Business Days after receipt of
Tenant’s Notice shall be deemed to be a Notice by Landlord to Tenant that such
removal and restoration is required.
(c) So long as no Adverse Impact shall result from such Alterations, Tenant may
make structural Alterations or Alterations to material components of building
systems (i) prior to the Multi‑Tenant Occupancy Date with Landlord’s consent,
not to be unreasonably withheld, and (ii) after the Multi‑Tenant Occupancy Date,
with Landlord’s consent which may be withheld in Landlord’s sole discretion.
8.2          Title to Alterations.  Tenant will retain title to all Alterations
so long as such Alterations are not financed by Landlord or are not required by
Legal Requirements or Insurance Requirements.  Title to all Alterations that are
financed by Landlord or are required by Legal Requirements or Insurance
Requirements will vest in Landlord automatically upon the completion thereof. 
At the expiration or sooner termination of this Master Lease, with respect to
the particular Demised Premises, Tenant shall (a) remove all Alterations which
Tenant is required to remove in Section 8.1, and (b) have the right, at its
election, to either remove all other Alterations to which it retains title as
provided above and repair all damage to the Demised Premises caused by such
removal, or to surrender the Alterations to Landlord, free and clear of all
claims, right, title and interest of Tenant.  Any Alterations not so removed by
Tenant shall conclusively be deemed to be Landlord’s sole property and title
thereto shall automatically vest in Landlord after such nonremoval and Landlord
may retain or dispose of the same in its discretion without any accountability
to Tenant; provided, however, that notwithstanding any surrender of the Demised
Premises or the Alterations, Tenant shall remain liable to Landlord for all
unrepaired damage as a result of any removal of Alterations and all of
Landlord’s reasonable costs of such removal with respect to any such nonremoval.
ARTICLE IX  TRANSFER
9.1          Transfer; Subletting and Assignment.  Except as otherwise expressly
provided herein (including, without limitation, Article XV), Tenant shall not,
without Landlord’s prior written consent (which consent may be withheld in
Landlord’s sole and absolute discretion) Transfer this Master Lease or the
Demised Premises, or any rights of Tenant or any interest of Tenant therein,
including any subletting of part or all or any part of the Demised Premises, or
engage the services of any Person (other than an Affiliate of Tenant) for the
management or operation of any Demised Premises (as to which management services
Landlord’s consent shall not be unreasonably withheld, conditioned or delayed). 
Any assignment or Transfer of any rights or interests in violation of this
Article IX is ipso facto null and void and of no force or effect.  Tenant
acknowledges and agrees that the foregoing restrictions on Tenant’s rights of
Transfer are consistent with and integral to the protection and implementation
of Landlord’s rights to the Recapture Space and Additional Recapture Space and
that the Rent and the other terms and conditions of this Master Lease have been
expressly negotiated based upon and taking into account the foregoing
restrictions on Tenant’s rights of Transfer, and that Landlord is relying upon
the expertise of Tenant in the operation of each Store and that Landlord entered
into this Master Lease with the expectation that Tenant would remain in and
operate each Store during the entire Term (except for such express rights of
termination by Tenant, or recapture or buy‑out by Landlord, or limited rights of
Tenant, as set forth herein) and for those reasons, among others, except as set
forth herein, Landlord retains sole and absolute discretion in approving or
disapproving any assignment or sublease or other Transfer not expressly
permitted hereunder.  Tenant acknowledges and agrees that the foregoing
restrictions on Transfer are reasonable and have been specifically negotiated
and bargained for between the parties and are an essential part of the economics
of this Master Lease, and are a material inducement to Landlord to enter into
this Master Lease.
9.2          Permitted Subletting.  Tenant shall not have any right to lease,
sublease, license or otherwise permit the use or occupancy of any space on or
within any Property (including for avoidance of doubt, the Tenant 100% Occupancy
Properties), except for: (a) the Lands’ End Agreements; and (b) leases,
licenses, concessions or in‑store department agreements with third‑party
retailers, concessionaires, tenants or licensees that (i) operate wholly within
or as part of Tenant’s Store with respect to any Demised Premises (except for
storage or parking of vehicles in connection with vehicle rentals), do not
operate separate or apart from the operations of the applicable Kmart Stores
and/or Sears Stores, do not violate or conflict with any Encumbrance or any use
restrictions and/or exclusives which affect the Demised Premises as of the time
of the Commencement Date and which are generally consistent with historical
practices at the Stores or otherwise consistent with the permitted uses of
Section 7.2 (the leases, licenses, concessions and other agreements in clauses
(a) and (b), individually, a “Sublease,” and collectively, the “Subleases”);
provided that in the case of the Subleases described in part (c) of this
sentence, (i) (x) Tenant shall use commercially reasonable efforts to give
Notice to Landlord of each new Sublease executed after the Commencement Date
within thirty (30) days of the execution thereof and prior to the commencement
of occupancy by the sublessee; provided, however, Tenant shall not be in breach
or default of the foregoing obligation to provide Notices of Subleases if it
provides a list of Subleases entered into since the last Notice to Landlord
within fifteen (15) days of Landlord’s written request therefor given not more
frequently than once in any calendar quarter during the Term, and (y) Tenant
shall give Notice to Landlord of each new Sublease to the extent not previously
provided, as part of the quarterly reports provided in Section 21.24 to the
extent of the actual knowledge of such Subleases by the person preparing and
signing such quarterly report,  and (ii) such Sublease shall be expressly
subject to the rights of any other Leases existing as of the Commencement Date
which were entered into prior to the execution of such Sublease and to other
Encumbrances affecting the Property as of the date such Sublease is entered
into.  For the purposes of this Section 9.2 only, “Encumbrance” shall include
any Landlord Mortgage solely with respect to the lien thereof.
9.3          Permitted Assignments.  Notwithstanding the foregoing, Tenant may,
without Landlord’s prior written consent:  (a) assign this Master Lease to
Tenant’s Parent or any Subsidiary thereof; or (b) assign or transfer all of its
rights and obligations under the Master Lease (either directly or indirectly, by
operation of law or through a merger or other corporate transaction) to any
other solvent corporation, partnership, limited liability company or other legal
entity that (1) acquires all or substantially all of the assets of Tenant’s
Parent, (2) is the surviving entity of a merger with Tenant’s Parent, or
(3) results from a consolidation, reorganization or recapitalization of Tenant’s
Parent with a solvent corporation, partnership or other legal entity, in each
case of subclauses (1), (2) and (3), provided the surviving entity has a net
worth of not less than the net worth of Tenant’s Parent as of immediately prior
such merger or other corporate transaction, after giving effect to any financing
provided or contemplated in such merger or corporate transaction; provided, that
in each case the successor tenant or successor Tenant Party (if not the named
Tenant herein, the “Unrelated Successor Tenant”) assumes all of such Tenant’s
obligations under the Master Lease (except that any such Unrelated Successor
Tenant shall not be required to operate a “Sears” or “Kmart” Store, but shall
otherwise comply with all of the provisions of Sections 7.2 and 7.3).  In the
case of any such assignment, (x) each Lease Guarantor (or the successor to each
Lease Guarantor) shall reaffirm the Lease Guaranty (if it is not the successor
to Tenant under the Master Lease) in a written instrument for the express
benefit of Landlord in form and content reasonably satisfactory to Landlord and
Landlord shall receive a fully executed copy thereof, (y) the use of the Demised
Premises, except as expressly set forth above, shall continue to comply with the
requirements of this Master Lease, including without limitation all rights of
Landlord and all obligations of Tenant with respect to the Recapture Space,
Additional Recapture Space and the 100% Recapture Property and (z) with respect
to subdivision (b) above, if the identity and creditworthiness of the successor
tenant and successor Lease Guarantor shall be subject to the reasonable approval
of Landlord and Landlord Mortgagee.
9.4          Required Assignment and Subletting Provisions.  Any permitted
assignment and/or Sublease entered into after the Commencement Date must provide
in the assignment or Sublease document that:
(a) in the case of a Sublease, it shall be subject and subordinate to all of the
terms and conditions of this Master Lease, including any Landlord Mortgage
Documents;
(b) the use of the applicable Store (or portion thereof) shall not conflict with
any Legal Requirement or any other provision of this Master Lease;
(c) except as otherwise provided herein, no subtenant or assignee shall be
permitted to further sublet all or any part of the applicable Demised Premises
or assign this Master Lease or its Sublease or otherwise Transfer any interest
in any of the foregoing;
(d) Tenant shall insert in each permitted Sublease entered into after the
Commencement Date provisions to the effect (and shall advise all parties thereto
in writing with respect to all permitted Subleases entered into prior to the
Commencement Date) that (A) in the event the Master Lease shall expire or
otherwise terminate for any reason with respect to the Property of which the
Sublease is a part before the expiration of such Sublease, the Sublease shall
automatically terminate without further notice or action of any kind and the
subtenant under the Sublease shall immediately surrender possession of the
premises under the Sublease to Landlord or as directed by Landlord, and (B) if
the subtenant receives a written notice from Landlord or Landlord’s assignees,
if any, stating that an Event of Default has occurred, so long as the Master
Lease is not terminated with respect to the Property of which the Sublease
premises is a part, the subtenant shall thereafter attorn to the applicable
party and be obligated to and shall pay all rentals and all other sums and
charges accruing under said Sublease directly to the party giving such notice,
or as such party may direct, without any action of or any liability to Tenant.
9.5          Costs.  Tenant shall reimburse Landlord for Landlord’s reasonable
costs and expenses (including reasonable attorneys’ fees) incurred in
conjunction with the processing and documentation of any assignment or
subletting, Sublease or assignment that is actually consummated.
9.6          No Release of Tenant’s Obligations.  No assignment or subletting
shall relieve Tenant or subsequent transferee of its obligation to pay the Rent
and to perform all of the other obligations to be performed by Tenant hereunder,
except as expressly provided herein.  The liability of Tenant and any immediate
and remote successor in interest of Tenant (by assignment or otherwise), and the
due performance of the obligations of this Master Lease on Tenant’s part to be
performed or observed, shall not in any way be discharged, excused, released or
impaired by any (i) stipulation which extends the time within which an
obligation under this Master Lease is to be performed, (ii) waiver of the
performance of an obligation required under this Master Lease that is not
entered into for the benefit of Tenant or such successor, or (iii) failure to
enforce any of the obligations set forth in this Master Lease; provided, that
Tenant shall not be responsible for any additional obligations or liability
arising as the result of any modification, amendment or renewal of this Master
Lease by Landlord and any assignee of Tenant that is not an Affiliate of
Tenant.   For the avoidance of doubt, all rights and options of Landlord and
obligations of Tenant with respect to any Terminated Property, Recapture Space
or Additional Recapture Space, and all obligations of Tenant pursuant to the
exercise of any options with respect to any Renewal Terms, shall continue to
apply to Tenant with full force and effect and Tenant shall be fully liable with
respect thereto.
9.7          No Restriction on Landlord.  Notwithstanding any provision herein
to the contrary, Landlord shall be free in its sole discretion, and there shall
be no restriction, limitation or requirement whatsoever on or with respect to,
Landlord’s rights, to use, operate, occupy, re‑lease, sublease or license,
alter, add to, modify or maintain, to refrain from doing, suspend or cease any
of the foregoing, or to leave vacant, any Recapture Space in whole or in part.
9.8          Free‑Standing SAC Leases.  (a) Notwithstanding any provisions to
the contrary in this Master Lease, at any time prior to or within thirty (30)
days of receipt of an Additional Recapture Termination Notice, Tenant may give
notice to Landlord (“Tenant Free‑Standing SAC Notice”) (limited to one (1)
Tenant Free‑Standing SAC Notice in any twelve (12)‑month period) that Tenant has
entered or is considering entering into good faith negotiations (“SAC
Negotiations”) with a prospective acquiror with respect to a bona fide
third‑party offer to acquire from Tenant the automotive care center business
operated by Tenant at not less than 20% of the Free‑Standing SACs which are part
of the Demised Premises at the time of and as to the Demised Premises identified
in such Tenant Free‑Standing SAC Notice.  In such event, Landlord shall not have
the right to recapture any Free‑Standing SACs which are identified in such
Tenant Free‑Standing SAC Notice for a period of one hundred twenty (120) days
thereafter or until the termination of Tenant’s negotiations therefor, whichever
is earlier.  Upon Notice from Tenant (“SAC Definitive Agreement Notice”) that
Tenant has executed a definitive agreement (“SAC Definitive Agreement”) for the
acquisition of the automotive care business at not less than 20% of such
Free‑Standing SACs (including all Free‑Standing SACs identified in any
Landlord’s Additional Recapture Termination Notice) within such one hundred
twenty (120)‑day period, Tenant shall have the right to request that Landlord
enter into negotiations for the Free‑Standing SAC Lease as provided below;
provided that Landlord shall have approval rights, in its sole and absolute
discretion, over any Free‑Standing SAC Lease.  If (i) Landlord does not receive
a SAC Definitive Agreement Notice within such one hundred twenty (120)‑day
period, or (ii) Landlord is otherwise informed that Tenant has terminated all
SAC Negotiations without a SAC Definitive Agreement within such one hundred
twenty (120)‑day period, or (iii) Landlord and the proposed SAC acquiror have
not mutually agreed upon and delivered a fully executed master lease with
respect to all affected Free‑Standing SACs as provided below on or before the
closing of the SAC Definitive Agreement, or (iv) Landlord has not approved the
Free Standing SAC Lease, then in any such event Landlord may at its election by
Notice to Tenant at any time thereafter reinstate the Additional Recapture Space
Termination Notice and/or give any additional or subsequent Additional Recapture
Space Termination Notices and specify a date for recapture of the Additional
Recapture Space within sixty (60) days after such Notice.
(b) The SAC Definitive Agreement shall provide:
(i) The Closing thereof shall occur not later than ninety (90) days after the
execution of the SAC Definitive Agreement.
(ii) At the Closing, the SAC acquirer (which shall be a creditworthy entity
experienced in the operation of automobile centers similar to the SACs,
satisfactory to Landlord), as tenant, shall enter into a unitary,
cross‑defaulted master lease with Landlord, as landlord, with respect to all
affected Free‑Standing SACs, on such terms and conditions which are mutually
satisfactory to Landlord and such tenant in each of their sole discretion
(“Free‑Standing SAC Lease”).  Upon the execution and delivery of any
Free‑Standing SAC Lease (if any), this Master Lease shall terminate with respect
to the affected Free‑Standing SACs with the same force and effect as provided in
Section 1.9(b)  Nothing contained herein shall obligate Landlord to enter into
any Free‑Standing SAC Lease and Tenant hereby releases and agrees to hold
harmless Landlord, Landlord’s Mortgagee and any other Indemnified Parties with
respect to any and all Liabilities arising out of any SAC Definitive Agreement
or any refusal or failure to enter into any proposed Free‑Standing SAC Lease.
ARTICLE X  MAINTENANCE AND COMMON AREAS
10.1          Maintenance and Repair; Trade Fixtures.  (a)  During the Term,
Tenant, at its sole cost and expense and without the prior consent of Landlord,
shall maintain the Demised Premises and Tenant’s Property, and except as
provided in, and otherwise subject to, any REAs, all private roadways, sidewalks
and curbs appurtenant to the Demised Premises or which are under Tenant’s
exclusive control, or under any REAs for which Tenant is responsible for
compliance under this Master Lease, in good order and repair (ordinary wear and
tear excepted) with the standard of care and quality taking into account the age
of the Demised Premises whether or not the need for such repairs occurs as a
result of Tenant’s use, any prior use, the elements, or the age of the Demised
Premises or Tenant’s Property, or otherwise (but excluding (i) Landlord’s gross
negligence or willful misconduct, or any affirmative acts in connection with
work performed by Landlord with respect to any Recapture Space or Tenant
Retained Space, and (ii) all acts and omissions of any of Landlord’s Related
Users in any Recapture Space or Additional Recapture Space or under any Leases
which first arise after the date of this Master Lease), and, with reasonable
promptness, make all necessary and appropriate repairs thereto of every kind and
nature, including without limitation those necessary to ensure continuing
compliance with all Legal Requirements, and Insurance Requirements, whether
interior or exterior, structural or nonstructural, ordinary or extraordinary,
foreseen or unforeseen, or arising by reason of a condition existing at or prior
to the Commencement Date; provided, however, that subject to all Legal
Requirements and Insurance Requirements all such repairs shall only be required
to be made to the standards and the conditions existing as of the Commencement
Date with respect to each Demised Premises, ordinary wear and tear excepted,
with the standard of care and quality taking into account the age of the Demised
Premises, and shall otherwise be made in general conformity with
Schedule 1.7(j)(ii) attached hereto; provided, further, however, that Tenant’s
obligations under this Section 10.1 shall include the maintenance, repair and
replacement (a) at all times, of any and all building systems, machinery and
equipment which exclusively serve the Demised Premises, and (b) up to and
including the Multi‑Tenant Occupancy Date, of the bearing walls, floors,
foundations, roofs and all structural elements of the Demised Premises (and
after the Multi‑Tenant Occupancy Date, the obligations in this clause (b) shall
be Landlord’s responsibility).  Tenant will not take or omit to take any action
the taking or omission of which would reasonably be expected to (x) materially
impair the value or the usefulness of the Demised Premises or any part thereof,
(y) create (or permit to continue) any dangerous condition or (z) create (or
permit to continue) any condition which might reasonably be expected to involve
any imminent loss, damage or injury to any person or property; provided, that
subject to Article XX, Tenant shall be entitled to operate SACs in accordance
with Tenant’s usual and customary business practices in effect on the date of
this Master Lease, and in compliance with all Encumbrances, Legal Requirements
and Insurance Requirements.  In connection with the foregoing, Tenant’s
obligations shall include without limitation with respect to the Demised
Premises, including, prior to the Multi‑Tenant Occupancy Date, with respect to
all Common Areas (and Landlord’s obligations with respect to all Common Areas,
including all parking lots and parking areas, and landscaping not under the
exclusive control of Tenant, after the Multi‑Tenant Occupancy Date shall
include):
(i) Maintaining (including periodic washing and painting, as necessary, but in
no event shall any Party be required to paint more than once in any rolling
5‑year period) and repairing the storefront, facade and exterior walls of the
Demised Premises; provided, that any re‑painting of a different color or any
changes to the exterior shall require Landlord’s prior written consent, which
will not be unreasonably withheld, conditioned or delayed;
(ii) Repairing and replacing, as necessary (in the same style and appearance),
the doors (including, without limitation, any overhead doors) and windows of the
Demised Premises, and the mechanisms therefor;
(iii) Causing the regular removal of garbage and refuse from the Demised
Premises;
(iv) Causing the regular spraying for and control of insect, rodent, animal and
pest infestation, and maintaining in good working order and condition all doors
(both swinging and roll‑up doors), including, without limitation, all weather
seals, so as to limit any gaps to ¼ inch or less along the bottom and sides of
all doors;
(v) Servicing, maintaining, repairing and replacing all Fixtures;
(vi) Regular sweeping, cleaning and removal of trash, debris, grease, oils,
other materials and stains from the Demised Premises and from the immediately
adjacent sidewalks, service drives and loading or delivery areas, if any of the
Demised Premises, as necessary to keep the same clean and in good order and
condition (after the Multi‑Tenant Occupancy Date Tenant shall be responsible for
such sidewalks, service drives and loading or delivery areas under the exclusive
control of Tenant and Landlord shall remain responsible for the immediately
adjacent and all other sidewalks, service drives and loading or delivery areas
and landscaping not under the exclusive control of the Tenant);
(vii) Regular sweeping, cleaning and washing of the interior of the Demised
Premises, including, without limitation, floors, windows and fixtures, and
periodic washing and painting of interior walls;
(viii) Repairing broken, damaged or leaking walls, bathrooms, roofs, or fixtures
and equipment in the interior of the Demised Premises, including, without
limitation, plate glass windows, windows, floors and lighting fixtures, to the
extent not covered by Landlord’s “All‑Risk” insurance;
(ix) Irrigating and performing all gardening and landscaping of all lawns,
trees, shrubs and plantings immediately adjacent to the Demised Premises and
under the exclusive control of Tenant;
(x) Paving, repairing and striping of all parking areas as reasonably required;
and
(xi) In furtherance of the foregoing obligations to service, repair and maintain
any Fixtures during the Term, Tenant shall maintain a contract on at least an
annual basis (which contract shall be approved by Landlord, such approval not to
be unreasonably withheld) for regular servicing and maintenance (in accordance
with their respective manufacturing guidelines) of the heating, ventilating, air
conditioning and vertical transportation systems that are part of the Fixtures
in accordance with their manufacturing guidelines, unless Landlord shall
otherwise direct (without additional cost or expense to Tenant).  Upon request
(not more frequently than annually), Tenant shall submit to Landlord a copy of
such fully paid contract and any extensions, renewals or replacements thereof. 
At a minimum, each maintenance contract for any Fixtures shall include a
provision that such contractor shall be required to coordinate any activities
performed on the roof of the Demised Premises with Landlord’s or any tenant of
Landlord’s activities, as the case may be, with/by a roofing contractor, so as
to not void any roof or related warranties.
(b) Except as otherwise expressly required elsewhere in this Master Lease
(including with respect to Landlord’s obligations from and after the
Multi‑Tenant Occupancy Date), Landlord shall not under any circumstances be
required to (i) build or rebuild any improvements on the Demised Premises;
(ii) make any repairs, replacements, alterations, restorations or renewals of
any nature to the Demised Premises, whether ordinary or extraordinary,
structural or nonstructural, foreseen or unforeseen, or to make any expenditure
whatsoever with respect thereto; or (iii) maintain the Demised Premises in any
way.  Except as otherwise expressly required elsewhere in this Master Lease,
Tenant hereby unconditionally waives, to the fullest extent now or hereafter
permitted by law, the right to make any repairs or perform any maintenance at
the expense of Landlord pursuant to any law in effect at the time of the
execution of this Master Lease, or hereafter enacted.  The foregoing shall not
limit in any manner Landlord’s obligations to pay for, or to advance or
reimburse Tenant for, all costs and expenses of all Recapture Separation Work as
provided in this Master Lease.
(c) Tenant shall, upon the expiration or earlier termination of the Term, vacate
and surrender the Demised Premises in the condition in which such Demised
Premises was originally received from Landlord, except as repaired, rebuilt,
restored, altered or added to as permitted or required by the provisions of this
Master Lease and except for ordinary wear and tear, and further subject to the
provisions with respect to removal and restoration of Tenant’s Property and
Alterations and remediation of all environmental conditions.
10.2          Common Areas.  (a)  During the Term, until the occurrence of the
Multi‑Tenant Occupancy Date, Tenant shall have the exclusive use and possession
of all Common Areas (subject to all applicable provisions of this Master Lease,
Legal Requirements and Encumbrances) and shall be solely responsible therefor,
including all maintenance and repairs relating thereto, and shall pay all CAM
Expenses and all Property Document CAM Expenses, and the maintenance and repair
obligations pursuant to Section 10.1.
(i) From and after the Multi‑Tenant Occupancy Date, Landlord shall operate and
maintain (or cause to be operated and maintained) the Common Areas located
wholly within the Property in such a manner as Landlord, in its reasonable
discretion, shall determine as being compliant with the Legal Requirements and
Encumbrances, but subject to the terms and conditions of this Master Lease
relating to any conditions, rights or restrictions of Landlord’s and Landlord’s
Related Users in the Common Areas located wholly within the Property, further
subject to Tenant’s obligations in Section 10.1(c).  Tenant shall have a
nonexclusive right and license to use the Common Areas in common with Landlord,
and their respective Related Users (including all of the same Persons with
respect to the Recapture Space and Additional Recapture Space), for the sole
purposes of access, ingress, egress, loading and unloading, and parking, subject
to the provisions of this Master Lease, all Encumbrances, and all applicable
Legal Requirements and Insurance Requirements.  Tenant’s use of the Common Areas
shall be subject to all rules and regulations set forth in the applicable
Encumbrances (including, without limitation, any rights of any parties
(including Landlord) to reconfigure or alter such Common Areas, at any time and
from time to time), and the reasonable, nondiscriminatory rules and regulations
promulgated by Landlord in its discretion from time to time, including the
designation of specific areas within Landlord’s premises or in reasonable
proximity thereto in which automobiles owned by Tenant’s Related Users shall be
parked and to accommodate the reasonable requests and requirements of Landlord
and Landlord’s Related Users, provided, that the same shall not increase
Tenant’s obligations or decrease Tenant’s rights or remedies under this Master
Lease, in any material respect.  Furthermore, Tenant covenants not to do or
permit to be done any act in, on or about the Common Areas or the Demised
Premises which would interfere with the use or enjoyment of the premises demised
under the Leases or any Recapture Space (or any adjacent shopping center,
shopping mall or third‑party owner’s property, as the case may be), or the
Common Areas by Landlord, its other tenants, authorized users and assigns, or
the other owners, tenants, or occupants of any adjacent shopping center,
shopping mall, as the case may be, or the respective agents, employees,
customers, licensees and invitees of any of the foregoing parties.
(ii) Subject to the provisions of any applicable Encumbrances, Legal
Requirements and Insurance Requirements and the terms and conditions set forth
in this Section 10.2(a)(ii), subsequent to the Multi‑Tenant Occupancy Date with
respect to a Demised Premises, Tenant, Landlord and Landlord’s Related Users
shall have the right to (A) to utilize portions of the Common Areas for outdoor
events, activities, shows, displays, temporary special promotional events,
including sales from temporary facilities, and including carnivals, automobile
and boat shows and sales, sales of rugs, cars, spas, plants and antiques, tent
sales, and National Safety Weekend events and other charity events (including
charity walks); or (B) to utilize the lighting standards and other areas in the
parking lot for advertising purposes ((A) and (B) collectively, the “Promotional
Rights”), subject to Landlord’s reasonable rules and regulations applicable to
all tenants of the Property with respect to the manner of the exercise of such
Promotional Rights; provided, that (x) Tenant’s Promotional Rights shall
include, and Tenant shall exercise Promotional Rights in a manner described in
Section 10.2(a)(ii)(A) that is consistent with, the historical practices of
Tenant at that Store or that may be conducted on a regional basis with respect
to an affected Store (including, without limitation, outdoor garden and/or patio
shops), and such other uses in connection with the natural evolution of Tenant’s
generally permitted use of the Demised Premises (subject to Landlord’s
reasonable approval of such other uses), and (y) Tenant shall not exercise any
Promotional Rights in a manner (as opposed to the nature of the use) that would
reasonably be expected to have a material adverse impact on Landlord or any
third party tenant to whom Landlord has leased or licensed all or any portion of
the Property other than the Demised Premises (“Third Party Tenant”).  Landlord
shall have the right to grant Promotional Rights to any Third Party Tenant,
provided, that, no such Promotional Rights shall be exercisable in a manner that
would reasonably be expected to have a material adverse impact on Tenant,
Landlord or any other Third Party Tenant.  Tenant, Landlord and third‑party
Tenants shall work cooperatively and in good faith to coordinate the exercise of
the Promotional Rights in accordance with the foregoing provisions.
(b) Party Walls.  Tenant acknowledges and agrees that any walls now or hereafter
separating the Demised Premises from any premises demised under any Leases or
any Recapture Space, if any, are party walls to be shared by Tenant with
Landlord and the other tenants and occupants of the building in which the
Demised Premises is located.  Tenant hereby grants to Landlord, and such other
tenants and occupants, if any, and such persons hereby retain, the nonexclusive
right to use such walls for all purposes for which they may be intended, or to
such use by Landlord as may be desirable and/or convenient, including, without
limitation, utilities, maintenance and fixturing.  Tenant hereby acknowledges
and agrees that Landlord shall, at its expense (but without charge by Tenant),
have the right, at any time and at all times throughout the Term, to install,
maintain, alter, repair and replace any cabling, conduit, utilities, venting,
pipes, wiring and other items through and into the Demised Premises to serve or
service any premises demised under the Leases or any Recapture Space or
Additional Recapture Space.  Tenant shall receive not less than ten (10) days’
prior notice (except in case of an emergency) of any such use or work, and no
such use or work shall materially interfere with Tenant’s normal business
operations in the Tenant Retained Space.  To the extent reasonably required in
connection with any Leases as of the date hereof or in connection with any
separation of the Recapture Space, Tenant shall have all of the same foregoing
rights in connection with the Demised Premises and the Tenant Retained Space. 
Without limiting the foregoing, except in an emergency, Landlord shall use all
reasonable efforts to avoid any material work in the Demised Premises during the
period November 1‑March 1 in any calendar year.
(c) Common Area Maintenance.
(i) Prior to the Multi‑Tenant Occupancy Date, the Common Areas shall be
maintained and operated by Tenant in accordance with all of the provisions of
this Lease, and in accordance with all Operating Agreements and other
Encumbrances as such Operating Agreements and other Encumbrances apply to the
Demised Premises, and Tenant shall pay all CAM Expenses (as hereinafter
defined).
(ii) From and after the Multi‑Tenant Occupancy Date, Landlord shall perform and
pay for all maintenance, repairs and replacements to all Common Areas
(“CAM Expenses”), including all parking lot fencing, striping, paving, lighting,
fencing and drainage; snow, ice, rubbish and trash removal; irrigation,
gardening and landscaping services, with respect to all landscaped areas; and
ordinary and customary building services, maintenance, cleaning and janitorial
services, except such services and expenses which are separately performed and
charged for under Encumbrances, and all other items relating to Common Areas in
Section 10.2(c)(i).
(iii) Tenant shall pay as Additional Charges (as part of Tenant’s payments of
Installment Expenses), Tenant’s Proportionate Share of (x) all CAM Expenses and
other Operating Expenses and (y) all CAM costs and expenses under all Operating
Agreements (including those which are included in) and other Encumbrances
(“Property Document CAM Expenses”).  Landlord shall include itemized statements
of all Property Document CAM Expenses in the Statements.
(iv) Notwithstanding any provision to the contrary in this Master Lease, except
as may be expressly (I) provided in any Lease in existence on the Commencement
Date, or (II) now or hereafter authorized in Tenant’s sole discretion in
connection with any Sublease, neither Landlord nor any Landlord’s Related User
shall use or permit the use of, nor shall any other tenant or occupant of the
Property use, any dumpster, compactor, bin or other waste receptacle which is
used, serviced or maintained by Tenant for the exclusive use with respect to the
Demised Premises.
(d) Tenant’s Building Alarm System.  If and to the extent such system exists as
of the Commencement Date or is installed by Tenant at its discretion during the
Term, Tenant shall, at its sole expense, install, operate and be responsible for
maintaining, repairing and replacing an alarm system for each applicable Demised
Premises (connected to its own electrical system).  Tenant shall be responsible
for and shall not in any way connect, tie into or otherwise append the building
alarm system for any Demised Premises to the alarm system for any physically
separate premises demised under any Lease or any Recapture Space or Additional
Recapture Space.
(e) Operating Expenses.  With respect to all Operating Expenses with respect to
the Property which are not otherwise provided for herein in accordance with
Section 4.5, Tenant shall pay (i) prior to the Multi‑Tenant Occupancy Date, one
hundred percent (100%) of the cost thereof and (b) after the Multi‑Tenant
Occupancy Date, Tenant’s Proportionate Share thereof.
10.3          Landlord’s Responsibility for Leasehold Improvements Subsequent to
Multi‑Tenant Occupancy Date.  Subject to the provisions of Section 10.2(e), from
and after the Multi‑Tenant Occupancy Date, and during the balance of the Term,
Landlord shall maintain, repair and replace all of the building systems,
machinery and equipment, to the extent that the same do not exclusively serve
the Demised Premises, and the bearing walls, floors, foundations, roofs and all
structural elements of the Leased Improvements in accordance with the Legal
Requirements and Insurance Requirements.  All costs and expenses incurred by
Landlord pursuant to this Section 10.3 shall be included as part of Operating
Expenses, and Tenant shall pay Tenant’s Proportionate Share thereof.
10.4          Landlord’s Warranties and Guaranties.  In connection with Tenant’s
repair and maintenance obligations under this Master Lease, Landlord agrees that
Tenant shall have the benefit of, and Landlord shall use all commercially
reasonable efforts to enforce (without any obligation of Landlord to incur legal
expenses or institute litigation, unless Tenant pays for all costs and expenses
thereof, and holds harmless Landlord therefrom) all applicable warranties and
guaranties assigned to or otherwise held by Landlord during the Term; provided,
however, that Tenant’s repair and maintenance obligations shall not be delayed,
suspended or otherwise affected by the existence or nonexistence, or any
failure, refusal, delay in the performance, adequacy or payment or nonpayment,
of any such warranty or guaranty (if any).
10.5          Tenant’s Responsibility under Lands’ End Agreements.
(a) Landlord and Tenant acknowledge that Sears, Roebuck and Co. (“SRC”), Kmart
Corporation (“KMC”), Landlord and Tenant have entered into a certain letter
agreement dated of the Prior Commencement Date (the “LE‑SHO Letter Agreement”)
with respect to the Lands’ End Lease as it relates to the Lands’ End Space. 
Notwithstanding any provision to the contrary in this Master Lease, Tenant
agrees that Tenant is, and shall cause SRC to be, solely responsible to perform
and discharge all obligations of the landlord under the Lands’ End Agreements
with respect to the Lands’ End Space, and Landlord shall not be responsible
therefor.  Pursuant to the LE‑SHO Letter Agreement, each of SRC and KMC have
agreed to, release and indemnify, defend and hold harmless Landlord from all
costs, expenses and Liabilities arising from its failure to so perform (except
as arising from Landlord’s gross negligence, willful misconduct or breach of the
terms of this Lease); provided that Landlord shall be liable for any relocation
of the Lands’ End Space within any Demised Premises pursuant to any Recapture
Separation Work.
(b) Tenant hereby presently, absolutely and unconditionally assigns to Landlord,
from and after the Commencement Date, all of Tenant’s right, title and interest
in all current and future rents and the absolute, unconditional and continuing
right to receive and collect all rent, and all taxes and other charges (if any)
payable by Lands’ End under the Lands’ End Lease with respect to Lands’ End
Space at the Demised Premises (collectively, the “LE Rents”), it being intended
by Tenant that this assignment constitutes a present, outright, immediate,
continuing and absolute assignment of any and all LE Rents and not an assignment
for security nor an assignment of the Lands’ End Lease (except with respect to
the Lands’ End Space).  In connection with such assignment, Tenant, SRC and KMC
shall direct that the LE Rents be paid directly to Landlord.  Such assignment to
Landlord shall not be construed to bind Landlord to the performance of any of
the covenants, conditions or provisions contained in the Lands’ End Lease or
otherwise impose any obligation upon Landlord thereunder.  Notwithstanding the
foregoing assignment of the LE Rents to Landlord, Tenant shall perform and
discharge all obligations of the landlord under the Lands’ End Lease with
respect to the applicable Lands’ End Space.  In furtherance of the foregoing
assignment, pursuant to the LE‑SHO Letter Agreement, each of Tenant and SRC have
agreed to direct Lands’ End to pay directly to Landlord all LE Rents, and, in
any event, if Tenant or Sears, Roebuck and Co. shall ever receive any LE Rent,
Tenant shall (and shall cause Sears, Roebuck and Co.), not later than three (3)
Business Days following receipt, remit such LE Rent to Landlord or as Landlord
shall direct.  Tenant agrees to (and to cause Sears, Roebuck and Co. to) execute
and deliver to Landlord such additional instruments, in form and substance
reasonably satisfactory to Landlord, as may hereafter be reasonably requested by
Landlord to further evidence and confirm such assignment.  In the event that
Lands’ End shall exercise any set‑off rights against Tenant, Tenant’s Parent or
any Subsidiary of Tenant’s Parent, or otherwise withholds LE Rent as a result of
a default by Tenant, Tenant’s Parent or any Subsidiary of Tenant’s Parent under
any Lands’ End Agreement, or in the event Lands’ End is stayed or otherwise
prohibited from making LE Rent payments directly to Landlord in the event of any
insolvency proceeding of Tenant or Guarantor, Tenant shall be liable for and pay
to Landlord, as Additional Charges, all such LE Rent at the times provided under
the Lands’ End Lease.
(c) Tenant agrees that it shall not amend, modify or terminate (or consent to
the amendment, modification or termination of) the LE‑SHO Letter Agreement or
the Lands’ End Agreements in any manner relating to the Properties, without the
prior written consent of Landlord, such consent not to be unreasonably withheld
to the extent not adverse to Landlord or the Properties.
(d) For the avoidance of doubt, Tenant retains rights to relocate Lands’ End
Space as provided in the Lands’ End Agreements and all rights to terminate the
Lands’ End Agreements in the event Tenant ceases business operations in the
applicable Demised Premises as permitted in this Master Lease (except Tenant
shall not have the right to cause a termination of the Lands’ End Agreement in
connection with a 50% Go Dark), or the Master Lease is otherwise terminated with
respect to any individual Demised Premises; provided, Tenant agrees that, other
than pursuant to a Final Recapture Plan, it may not relocate Lands’ End Space
within any Demised Premises except with the prior written consent of Landlord in
its sole discretion, unless Lands’ End shall have consented to such relocation
in writing and a copy of such consent shall have been promptly delivered to
Landlord and Landlord Mortgagee.
(e) Upon the termination of the occupancy of any Lands’ End Space by Lands’ End
at any Demised Premises in accordance with the applicable Lands’ End Agreement,
or otherwise, such Lands’ End Space shall be deemed to have been automatically
recaptured by Tenant and shall from and after the date of such termination be
deemed a part of the Demised Premises demised to Tenant, subject in all respect
to the terms and conditions of this Master Lease, including, without limitation,
with respect to the payment by Tenant of Base Rent and Additional Charges to
Landlord with respect to such former Lands’ End Space.  In such event, the
amount of Base Rent shall be increased as provided on Schedule 2 to the Side
Letter.
ARTICLE XI  INSURANCE
11.1          General Insurance Requirements.  During the Term, subject to
Section 11.2(a), Tenant shall at all times keep the Demised Premises, and all
property located therein or thereon, including the Leased Improvements, Fixtures
and Tenant’s Property, insured with the kinds and amounts of insurance described
below, and otherwise as permitted in the Insurance Requirements.  Each element
of insurance described in this Section 11.1 shall be maintained with respect to
the Demised Premises and Tenant’s Property and the operations of each Store
thereon.  Such insurance shall be written by companies permitted to conduct
business in the applicable State.  All third‑party liability type policies must
name Landlord as an “additional insured.”  All property policies shall name
Landlord as “loss payee” for its interests in each Property.  All business
interruption policies shall name Landlord as “loss payee” with respect to Rent
only.  Property losses shall be payable to Landlord and/or Tenant as provided in
Article XIV.  In addition, the policies, as appropriate, shall name as an
“additional insured” and/or “loss payee,” each holder of any mortgage, deed of
trust or other security agreement (“Landlord Mortgagee” and the outstanding
principal owed to such Landlord Mortgagee, the “Landlord Mortgagee
Indebtedness”) securing any Indebtedness or any other Encumbrance placed on the
Demised Premises in accordance with the provisions of Article XIV (“Landlord
Mortgage”) by way of a standard form of mortgagee’s loss payable endorsement. 
Except as otherwise set forth herein, any property insurance loss adjustment
settlement shall require the written consent of Landlord, Tenant and each
Landlord Mortgagee (to the extent required under the applicable Landlord
Mortgage Documents), unless the amount of the loss net of the applicable
deductible is less than the lesser of twenty‑five percent (25%) of the value of
the Leased Improvements or five hundred thousand dollars ($500,000), in which
event no consent shall be required by Landlord.  Evidence of insurance shall be
deposited with Landlord and, if requested, with any Landlord Mortgagee.  The
insurance policies required to be carried by Tenant hereunder shall insure
against at least the following risks with respect to each Property:
(a) Insurance against fire, vandalism, malicious mischief and such other perils
as are from time to time included in a standard extended coverage insurance
policy, insuring Tenant’s merchandise, inventory, trade fixtures, furnishings,
equipment, plate and window glass and all other such items of personal property
and Tenant’s Property (including all exterior and interior improvements,
including those existing in the Store as of the Commencement Date), and all
modifications, replacements and substitutions thereof, in an amount not less
than one hundred percent (100%) of the full amount of the actual replacement
cost thereof;
(b) Loss or damage by explosion of steam boilers, pressure vessels or similar
apparatus, now or hereafter installed in each Store, in such limits, with
respect to any one accident, as may be reasonably requested by Landlord from
time to time;
(c) Flood (when any of the improvements comprising the Demised Premises is
located in whole or in part within a FEMA designated high‑hazard flood zone) in
an amount not less than the full replacement cost of such improvements or such
other hazards and in such amounts as may be customary for comparable properties
in the area;
(d) Loss of rental value in an amount not less than twelve (12) months’ Rent
payable hereunder or business interruption in an amount not less than twelve
(12) months of income and normal operating expenses including ninety (90) days’
ordinary payroll and Rent payable hereunder, with an extended period of
indemnity coverage of at least ninety (90) days necessitated by the occurrence
of any of the hazards described in Section 11.1(a), 11.1(b) or 11.1(c);
(e) Claims for personal injury or property damage under a policy of
comprehensive general public liability insurance with amounts not less than one
hundred million dollars ($100,000,000) each occurrence and one hundred million
dollars ($100,000,000) in the annual aggregate and with a retention or
deductible not in excess of five million dollars ($5,000,000); provided, that
such requirements may be satisfied through the purchase of a primary general
liability policy and excess liability policies.  In addition, to the extent that
Landlord maintains any policy(ies) of comprehensive general public liability
insurance with respect to any Common Areas, Landlord shall name Tenant as an
additional insured on each such policy as to all matters arising with respect to
such Common Areas from and after the Multi‑Tenant Occupancy Date. The coverage
under each such policy shall be on a Primary and Non‑Contributory Basis;
(f) Workers’ compensation insurance evidenced by Tenant on a per‑state basis
(with respect to the state in which each Demised Premises are located) and by a
certificate of insurance on a “statutory basis” with minimum limits of
“employers liability” coverage of five hundred thousand dollars ($500,000) per
occurrence;
(g) Motor vehicle liability insurance with coverage for all owned, nonowned and
hired vehicles with a combined single limit of not less than Three Million and
No/100 Dollars ($3,000,000) per occurrence for bodily injury and property
damage.  If no vehicles are owned or leased, the commercial general liability
insurance shall be extended to provide insurance for nonowned and hired
vehicles;
(h) During such time as Tenant is constructing any improvements, Tenant, at its
sole cost and expense, shall carry, or cause to be carried (i) workers’
compensation insurance and employers’ liability insurance covering all persons
employed in connection with the improvements in statutory limits, (ii) a
completed operations endorsement to the commercial general liability insurance
policy referred to above, (iii) builder’s risk insurance, completed value form
(or its equivalent), covering all physical loss, in an amount and subject to
policy conditions reasonably satisfactory to Landlord, and (iv) such other
insurance, in such amounts, as Landlord deems reasonably necessary to protect
Landlord’s interest in the Demised Premises from any act or omission of Tenant’s
contractors or subcontractors;
(i) Without duplicating any of the above insurance coverages, as and to the
extent Tenant engages in (i) the sale or serving of alcoholic beverages, liquor
liability insurance, and (ii) the sale of gasoline or other petroleum products
and/or the operation of SACs, Tenant shall procure pollution legal liability
insurance covering each location with a retroactive date corresponding to the
first occupation by Tenant with a minimum limit of ten million dollars
($10,000,000) for each incident which coverage shall be primary and
noncontributory and should also include coverage for any underground storage
tanks located on the Land.
(j) By this Section 11.1, Tenant intends that the risk of loss or damage to the
Demised Premises and all property thereon, including the Leased Improvements,
Fixtures and Tenant’s Property described above, be borne by responsible property
insurance carriers and Tenant hereby agrees to look solely to, and to seek
recovery only from, its respective property insurance carriers, in the event of
a loss of a type described above to the extent that such coverage is agreed to
be provided hereunder.  For this purpose, any applicable deductible or
self‑insured amount shall be treated as though it were recoverable under such
policies; and
(k) Tenant, may self‑insure any or all of the above‑stated risks by maintaining
(or causing Tenant’s Parent or a Subsidiary thereof to maintain) a program of
insurance.  In the event Tenant elects to self‑insure (or cause an Affiliate to
insure) for any such risk, it shall use reasonable efforts to endeavor to notify
Landlord of such election.  Failure to so notify Landlord, however, shall not be
considered a default under the terms of this Lease and shall not subject Tenant
to any additional liability hereunder.  Upon request by Landlord, Tenant shall
promptly disclose to Landlord whether or not Tenant self‑insures (or cause an
Affiliate to insure) any of its insurance risks under this Master Lease.
11.2          Landlord’s “All‑Risk” Insurance.  (a)  Landlord shall provide,
with respect to the Demised Premises and the entire building in which it is
located, insurance against loss or damage by fire, vandalism and malicious
mischief, extended coverage perils commonly known as “All Risk,” and all
physical loss perils normally included in such All Risk insurance, including,
but not limited to, sprinkler leakage and windstorm damages in an amount not
less than the insurable value on a Maximum Foreseeable Loss (as defined in this
Section 11.2) basis and including a building ordinance coverage endorsement. 
The term “Maximum Foreseeable Loss” shall mean the largest monetary loss within
one area that may be expected to result from a single fire with protection
impaired, the control of the fire mainly dependent on physical barriers or
separations and a delayed manual firefighting by public and/or private fire
brigades.  If Landlord reasonably believes that the Maximum Foreseeable Loss has
increased at any time during the Term, it shall have the right to do so on
commercially reasonable terms.
(b) Tenant shall reimburse Landlord on demand upon submission of an invoice
therefor for the cost of Landlord’s “All‑Risk” policy of insurance and all other
insurance policies which Landlord may maintain from time to time, with respect
to the Demised Premises and the Property (“Landlord’s Insurance Costs”), in the
amount of, (a) prior to the Multi‑Tenant Occupancy Date, one hundred percent
(100%) of the amount thereof, and (b) from and after the Multi‑Tenant Occupancy
Date, Tenant’s Proportionate Share thereof (in each case payable as part of the
Operating Expenses).
11.3          Additional Insurance.  In addition to the insurance described
above, Tenant shall maintain such additional insurance upon notice from Landlord
as may be reasonably required from time to time by Landlord (as and to the
extent then customarily carried or required by prudent owners of properties
similar to the Properties) and any Landlord Mortgagee, so long as the same is
available at commercially reasonable rates, and shall further at all times
maintain adequate workers’ compensation coverage and any other coverage required
by Legal Requirements for all Persons employed by Tenant on the Demised Premises
in accordance with Legal Requirements.  If Tenant is not required to do so,
Landlord may abstain and pay on the same and add the cost thereof to the
Property Charges.
11.4          Waiver of Subrogation.  All insurance policies carried by either
Party covering the Demised Premises or Tenant’s Property, including, without
limitation, contents, fire and liability insurance, shall expressly waive any
right of subrogation on the part of the insurer against the other Party.  Each
Party, respectively, shall pay any additional costs or charges for obtaining
such waiver.
11.5          Policy Requirements.  All of the Tenant policies of insurance
referred to in this Article XI shall be written in form reasonably satisfactory
to Landlord and any Landlord Mortgagee and issued by insurance companies with a
minimum policyholder rating of not less than “A” and a financial rating of
“VIII” in the most recent version of Best’s Key Rating Guide, or a minimum
rating of “BBB” from Standard & Poor’s or the equivalent.
11.6          Increase in Limits.  If, from time to time after the Commencement
Date, Landlord determines in the exercise of its reasonable business judgment in
good faith that the limits of the personal injury or property damage‑public
liability insurance then carried pursuant to Section 11.1(e) are insufficient,
Landlord may give Tenant Notice of acceptable limits for the insurance to be
carried; provided, that in no event will Tenant be required to carry insurance
in an amount which exceeds the sum of (i) the amounts set forth in
Section 11.1(e) hereof and (ii) two percent (2%) thereof in any one (1) Lease
Year; and subject to the foregoing limitation, within ninety (90) days after the
receipt of such Notice, the liability insurance shall thereafter be carried with
limits as prescribed by Landlord until further increase pursuant to the
provisions of this Section 11.6.
11.7          Blanket Policy.  Notwithstanding anything to the contrary
contained in this Article XI, Tenant’s obligations to carry the liability
insurance provided for herein may be brought within the coverage of a so‑called
blanket policy or policies of insurance carried and maintained by Tenant;
provided, that the requirements of this Article XI (including satisfaction of
the Landlord Mortgagee’s requirements and the approval of the Landlord
Mortgagee) are otherwise satisfied; and provided, further, that Tenant maintains
specific allocations reasonably acceptable to Landlord.
11.8          No Separate Insurance.  Tenant shall not, on Tenant’s own
initiative or pursuant to the request or requirement of any third party,
(i) take out separate insurance concurrent in form or contributing in the event
of loss with that required in this Article XI to be furnished by, or which may
reasonably be required to be furnished by, Tenant or (ii) increase the amounts
of any then‑existing insurance by securing an additional insurance policy or
policies, unless all parties having an insurable interest in the subject matter
of the insurance coverage, including in all cases Landlord and all Landlord
Mortgagees, are included therein as additional insureds and the loss is payable
under such insurance policy or policies in the same manner as losses are payable
under this Master Lease.  Notwithstanding the foregoing, nothing herein shall
prohibit Tenant from insuring against risks not required to be insured hereby,
and as to such insurance, Landlord and any Landlord Mortgagee need not be
included therein as additional insureds, nor must the loss thereunder be payable
in the same manner as losses are payable hereunder except to the extent required
to avoid a default under the Landlord Mortgage.
ARTICLE XII  CASUALTY AND CONDEMNATION
12.1          Casualty; Property Insurance Proceeds.  (a) All proceeds (except
business interruption insurance proceeds not allocated to rent expenses) payable
by reason of any property loss, damage, or destruction of or to the Demised
Premises by fire or other casualty, or any portion thereof, under any property
policy of insurance required to be carried by Landlord hereunder, shall be paid
to Landlord Mortgagee if required under any Landlord Mortgage, if any (or if
none, to Landlord), to be held in trust for purpose of restoration and made
available to Tenant upon request and in accordance with Landlord Mortgagee’s
customary procedures (unless Landlord Mortgage Documents permit or require use
of such proceeds to pay indebtedness and such proceeds are so used), or if there
is no Landlord Mortgagee, by Landlord, pursuant to the procedures set forth in
this Section 12.1(a), for the reasonable costs of preservation, stabilization,
emergency restoration business interruption (other than any amount allocated to
rent expenses), reconstruction and repair, as the case may be, of any damage to
or destruction of the Demised Premises, or any portion thereof.  All proceeds
paid to Tenant from Landlord’s insurance shall be used only for the repair of
any damage to the Demised Premises.  Any excess proceeds of insurance remaining
after the completion of the restoration or reconstruction of the Demised
Premises to substantially the same condition as existed immediately before the
damage or destruction and with materials and workmanship of like kind and
quality and to Landlord’s reasonable satisfaction, and in accordance with the
general terms and conditions of Schedule 1.7(j)(ii) attached hereto, as
applicable (collectively, “Restoration Standards”), shall be provided to
Landlord, unless otherwise required by any Landlord Mortgagee.  All salvage
resulting from any risk covered by insurance for damage or loss to the Demised
Premises shall belong to Landlord.  Landlord shall have the right to prosecute
and settle insurance claims, in good faith in a commercially reasonable manner
intended to maximize the recovery, with respect to all Landlord’s insurance,
provided, that Landlord shall fully consult with and involve Tenant in the
entire process of adjusting and settling any insurance claims under this Article
XII, and any final settlement with the insurance company shall be subject to
Tenant’s written consent if such adjustment or settlement would result in
insurance proceeds which are insufficient to completely cover all of Tenant’s
restoration obligations hereunder, such consent not to be unreasonably withheld,
conditioned or delayed, and any consent by Landlord Mortgagee (if required)
under any Landlord Mortgage.  Tenant shall have the sole right to adjust and
settle all insurance claims with respect to all Tenant’s insurance and to retain
all proceeds thereof (including loss of rental value) for its own account.
(b) Subject to the provisions of any Landlord Mortgage, and subject to the terms
of this Article XII, Landlord Mortgagee or Landlord shall make available to
Tenant the insurance proceeds (net of all administrative and collection costs,
including reasonable attorneys’ fees) paid to Landlord for such repair and
rebuilding as it progresses.  Payments shall be made against certification of
the architect approved by Landlord (which approval shall not be unreasonably
withheld, delayed or conditioned) responsible for the supervision of the repairs
and rebuilding that the work had been performed substantially in conformance
with the approved plans and specifications therefor and the value of the work in
place is equal to not less than one hundred ten percent (110%) of the aggregate
amount advanced by Landlord for the payment of such work.  Prior to commencing
the repairing and rebuilding, Tenant shall deliver to Landlord for Landlord’s
approval a schedule setting forth the estimated monthly draws for such work. 
Subject to the provisions of any applicable Landlord Mortgage, Landlord shall
contribute to such payments, out of the insurance proceeds being held in trust
by Landlord, an amount equal to the proportion that the total net amount so held
by Landlord bears to the total estimated cost of repairing and rebuilding,
multiplied by the payment by Tenant on account of such work.  Landlord may,
however, withhold ten percent (10%) from each payment until the work has been
completed and unconditional lien releases and/or other proof has been furnished
to Landlord that no lien or liability has attached, or will attach, to the
applicable Demised Premises or the Property or to Landlord in connection with
repairing and rebuilding.
12.2          Tenant’s Obligations Following Casualty.  If any Demised Premises
is damaged, whether or not from a risk covered by insurance, (i) Tenant shall
promptly restore such Demised Premises to the Restoration Standards and
(ii) such damage shall not terminate this Master Lease; provided, however, that
in the case of (A) a total destruction of the Leased Improvements and Fixtures
with respect to a particular Property or a destruction of same such that such
Property is rendered Unsuitable For Its Intended Use (“Total Destruction”), or
(B) a partial destruction which occurs during the last twelve (12) months of the
Initial Term or any exercised Renewal Term (“12‑Month Destruction”), then in
either such event Tenant shall have the right to elect not to restore the
Demised Premises, upon Notice to Landlord, and subject to and on the terms and
conditions, as hereinafter provided.
(a) If Tenant restores the affected Demised Premises and the cost of the repair
or restoration exceeds or appears is likely to exceed the amount of proceeds
received from the insurance required to be carried hereunder, or if there are no
insurance proceeds promptly after becoming aware of such facts (or at any time)
upon demand by Landlord, Tenant shall promptly provide Landlord with evidence
reasonably acceptable to Landlord that Tenant has available to it any excess
amounts needed to restore such Demised Premises (without any adverse effect on
Tenant’s ability to pay all Rent or to perform all of its other obligations with
this Master Lease).  All such excess amounts necessary to restore such Demised
Premises shall be paid by Tenant and the amount thereof promptly deposited with
Landlord Mortgagee or Landlord, as the case may be, for disbursement as the work
progresses.  Notwithstanding the foregoing, if the amount of insurance proceeds
available for restoration is not sufficient solely because of an uninsurable
casualty, Tenant shall not be required to restore the casualty damage (but its
obligation to pay Rent shall not be suspended or abated).
(b) If there is a 12‑Month Destruction and Tenant elects not to restore by
Notice to Landlord within sixty (60) days of the 12‑Month Destruction, Tenant
shall not be required to restore but shall be obligated to make payment to
Landlord of the 12‑Month Destruction Fee as provided in Section 12.6.
(c) If Tenant is not required to or permitted to, and elects not to repair and
restore the Demised Premises, all insurance proceeds shall be paid to and
retained by Landlord free and clear of any claim by or through Tenant, subject
to the provisions of any Landlord Mortgage.
12.3          No Abatement of Rent.  In the event of any casualty or
destruction, including a Total Destruction, this Master Lease shall remain in
full force and effect, and Tenant’s obligation to pay the Rent and all other
charges required by this Master Lease shall remain unabated during the period
required for adjusting insurance, satisfying Legal Requirements, repair and
restoration, subject to Tenant’s foregoing right to elect not to restore and the
termination of the Master Lease with respect to the affected Demised Premises in
the event of Total Destruction, and Landlord’s right of termination if Landlord
Mortgagee applies proceeds of insurance as provided below; provided, that in
either of which events of termination, as of the date Tenant vacates the
affected Demised Premises (and surrenders the same) in accordance with this
Master Lease, there shall be a Base Rent adjustment with respect to the
remainder of the Demised Premises in accordance with Schedule 2 to the Side
Letter (as if the remainder of the Demised Premises was akin to the Tenant Space
referenced in item 2 of such Schedule 2 to the Side Letter); provided, further,
that the foregoing is subject to the provisions of Section 12.6.
12.4          Waiver.  Tenant waives any statutory rights of termination which
may arise by reason of any damage or destruction of the Demised Premises but
such waiver shall not affect any contractual rights granted to Tenant under this
Article XII.
12.5          Insurance Proceeds Paid to Landlord Mortgagee.
(a) Notwithstanding anything herein to the contrary, if any Landlord Mortgagee
is entitled to any insurance proceeds, or any portion thereof, under the terms
of any Landlord Mortgage, such proceeds shall be applied, held and/or disbursed
in accordance with the terms of the Landlord Mortgage.
(b) Prior to the Multi‑Tenant Occupancy Date, if the Landlord Mortgagee elects,
or is required under the related financing document, to apply the insurance
proceeds to the Indebtedness secured by the Landlord Mortgage, then Tenant shall
not be obligated to repair or restore the Demised Premises and if Tenant does
not elect to restore the Demised Premises with its own funds by Notice to
Landlord within sixty (60) days of such application of proceeds by Landlord
Mortgagee, then except in the case of a Total Destruction, Landlord shall elect
upon Notice to Tenant within ninety (90) days of application of such proceeds to
the Landlord Mortgagee Indebtedness either to (a) fund the amount of insurance
proceeds applied by Landlord Mortgage within six (6) months of such application,
in which case Tenant shall be obligated to restore the Demised Premises upon
receipt of such proceeds (regardless of the sufficiency thereof for the required
restoration), which may be disbursed by Landlord in accordance with the same or
similar procedures as applied by Landlord Mortgagee, or (b) terminate this
Master Lease as to the Demised Premises effective as of a date ninety (90) days
after the date of such Notice.
(c) From and after the Multi‑Tenant Occupancy Date, if the Landlord Mortgagee
elects, or is required under the related financing document, to apply the
insurance proceeds to the Indebtedness secured by the Landlord Mortgage, then
Landlord shall not be obligated to repair or restore the Demised Premises and
Landlord shall elect upon Notice to Tenant within ninety (90) days of
application of such proceeds to the Landlord Mortgagee Indebtedness either to
(a) repair or restore the Demised Premises using Landlord’s own funds in
accordance with the Restoration Standards, or (b) terminate this Master Lease as
to the Demised Premises effective as of a date ninety (90) days after the date
of such Notice (unless Tenant elects to provide its own funds to Landlord
sufficient to complete such repair and restoration by Notice to Landlord within
sixty (60) days after Landlord’s Notice of termination).
12.6          Tenant’s Right to Terminate Upon Damage Near End of Term.  In the
event of a 12‑Month Destruction in which Tenant does not elect to rebuild as
provided herein, upon payment by Tenant to Landlord of the 12‑Month Destruction
Fee (as hereinafter defined), the Master Lease will terminate, and Tenant will
vacate, the Demised Premises on the date that Tenant pays to Landlord the
12‑Month Destruction Fee (as hereinafter defined), which shall not be later than
ninety (90) days after receipt of Notice from Tenant of its election not to
rebuild.  The “12‑Month Destruction Fee” is an amount equal to the greater of
(a) the insurance proceeds attributable to such damage or destruction and
(b) the cost to repair such damage or destruction as reasonably estimated by
Landlord.  Except for such Base Rent adjustment, such termination shall not
otherwise affect any other terms or conditions of this Master Lease with respect
to the remainder of the Demised Premises, all of which shall remain in full
force and effect, subject to all obligations of Tenant which survive termination
of the Master Lease.
12.7          Tenant’s Right to Terminate Upon Total Destruction.  In the event
of a Total Destruction in which Tenant does not elect to rebuild as provided
herein, upon payment by Tenant to Landlord of the Destruction Termination Fee
(as hereafter defined) and the earlier of receipt by Landlord of all applicable
insurance proceeds (and Landlord agrees to use all commercially reasonable
efforts to adjust and obtain the same) or ninety (90) days after the date of the
Total Destruction, the Master Lease will terminate as to, and Tenant will
vacate, the Demised Premises.  The “Destruction Termination Fee” is an amount
equal to Base Rent attributable to such Demised Premises (as calculated in
accordance with the “SHC Base Rent Adjustment”  and as otherwise provided in
Schedule 2 attached to the Side Letter) plus any payments under the Lands’ End
Agreements relating to the Terminated Property, in each case that would be
payable for a period (the Calculation Period) of the lesser of (x) one (1)
calendar year or (y) the balance of the Term (excluding renewals) from the date
of termination with respect to such Demised Premises, plus (ii) all Property
Charges attributable to such Demised Premises, including any Lands’ End Space,
that would be payable during the Calculation Period, which shall be initially
paid at the rate based on the amount payable during the one (1)‑year period
immediately preceding the date of the Tenant Termination Election Notice,
subject to final adjustment.  When the actual amount of such Property Charges
has been finally determined, Landlord and Tenant shall promptly adjust such
amount and refund or pay any 12‑Month Destruction Fee or Destruction Termination
Fee (as applicable).  Except for such Base Rent adjustment, such termination
shall not otherwise affect any other terms or conditions of this Master Lease
with respect to the remainder of the Demised Premises, all of which shall remain
in full force and effect, subject to all obligations of Tenant which survive
termination of the Master Lease.
12.8          Condemnation.  (a)  Tenant and Landlord shall promptly give the
other written notice upon knowledge of the actual or threatened commencement of
any condemnation or eminent domain proceeding or other governmental taking
affecting any Demised Premises (a “Condemnation”), and, to the extent not
otherwise received, shall deliver to the other copies of any and all papers
served in connection with such Condemnation.
(b) Subject to the further provisions hereof, following the occurrence of a
Condemnation, Tenant, regardless of whether sufficient Condemnation awards are
available for restoration, shall, in a reasonably prompt manner, proceed to
restore the Demised Premises to the extent practicable to be of substantially
the same character and quality as prior to the Condemnation, in compliance with
all applicable material Legal Requirements.  Tenant shall not be obligated to
restore or replace Tenant’s Property or any alterations or additions to the
Demised Premises made by Tenant unless, with respect to such alterations or
additions, the same were Required Alterations.
(c) This Master Lease shall terminate with respect to the affected Demised
Premises upon the Condemnation of all or substantially all of such Demised
Premises, or which renders the unaffected portion of the Demised Premises
Unsuitable for its Intended Use (“Total Condemnation”); provided, that in the
event of a temporary taking (which shall not exceed six (6) consecutive months),
the Master Lease shall continue in full force and effect and Tenant shall
receive the entire award therefor, subject to any Landlord Mortgage.  A
Condemnation of substantially all of a Demised Premises shall be deemed to have
occurred if (i) fifty percent (50%) or more of the square footage of such
Demised Premises shall have been subject to a Condemnation, or (ii) there shall
have been a loss of access or egress, parking capacity or any other appurtenance
necessary for the operation of such Demised Premises substantially in the manner
in which it had previously been operated and there is no reasonably equivalent
replacement therefor.  In the event of a termination of this Lease pursuant to
this Section 12.8(c), as of the date Tenant vacates the affected Demised
Premises (and surrenders the same) in accordance with this Master Lease, Tenant
shall have no further obligation to pay any Base Rent or Additional Charges in
respect of the affected Demised Premises for the period after such termination
and surrender, and there shall be a Base Rent adjustment with respect to the
remainder of the Demised Premises in accordance with the “SHC Base Rent
Adjustment” and as otherwise provided in Schedule 2 to the Side Letter (as if
the remainder of the Demised Premises was akin to the Tenant’s Space referred to
in item 3 of such Schedule 2 to the Side Letter).
12.9          Condemnation Proceeds Paid to Landlord Mortgagee.  Notwithstanding
anything herein to the contrary, if any Landlord Mortgagee is entitled to any
condemnation proceeds, or any portion thereof, under the terms of any Landlord
Mortgage, such proceeds shall be applied, held and/or disbursed in accordance
with the terms of the Landlord Mortgage.  If the Landlord Mortgagee elects, or
is required under the related financing document to apply the condemnation
proceeds to the Indebtedness secured by the Landlord Mortgagee, then Tenant
shall not be obligated to repair or restore the Demised Premises and if Tenant
does not elect to restore the Demised Premises with its own funds by Notice to
Landlord within sixty (60) days of such application of proceeds by Landlord
Mortgagee, then, except in the case of a Total Condemnation, Landlord shall
elect upon Notice to Tenant within ninety (90) days of application of such
proceeds by Landlord Mortgagee Indebtedness either to (a) fund the amount of
Condemnation proceeds applied by Landlord Mortgagee within six (6) months of
such application, in which case Tenant shall be obligated to restore the Demised
Premises upon receipt of such proceeds (regardless of the sufficiency thereof
for the required restoration), which may be disbursed by Landlord in accordance
with the same or similar procedures as applied by Landlord Mortgagee, or
(b) terminate this Master Lease as to the Demised Premises effective as of a
date ninety (90) days after the date of such Notice.
(a) If the Demised Premises is the subject of a Condemnation and this Master
Lease does not terminate with respect thereto pursuant to Section 12.9(c), then
Tenant shall not be required to restore, repair, replace or rebuild such Demised
Premises if:  the restoration cannot reasonably be completed prior to the
beginning of the ninth (9th) year immediately preceding the expiration of the
Initial Term (or prior to the beginning of the fourth (4th) year of any Renewal
Term) for any Property, and twenty percent (20%) or more (but less than fifty
percent (50%) of the square footage of such Demised Premises shall have been
subject to a Condemnation).
(b) With respect to a Condemnation of the Demised Premises that is described in
Section 12.9(a), Tenant shall notify Landlord of its election not to restore
within the next one hundred eighty (180) days after it is notified of the
Condemnation or, if later, after the net Condemnation proceeds available for
restoration are determined, in which case, this Master Lease shall terminate
with respect to the affected Demised Premises on a date specified in said Notice
not later than the thirtieth (30th) day after such Notice, conditional on
Landlord’s receipt of payment and/or assignment of the proceeds in the next
succeeding sentence.  In the event of any termination of this Master Lease,
Tenant shall pay over and/or assign to Landlord all proceeds payable to Tenant
(if any) in connection with such Condemnation, less any portion thereof
previously used by Tenant to secure and make safe the affected Demised Premises
and the Tenant’s Award (as hereinafter defined).
(c) The Base Rent and Additional Charges in respect of any Demised Premises
affected by a Condemnation shall not abate by reason thereof (other than, in the
case of any Additional Charges, if the same shall abate by the terms of any
applicable law or otherwise as a result of such Condemnation), except as a
result of and as of the date of a termination of this Master Lease with respect
to an affected Demised Premises; provided, however, that from and after the date
of such termination the Rent with respect to the remainder of the Demised
Premises shall be adjusted in accordance with the “SHC Base Rent Adjustment”  as
specified in and as otherwise provided in Schedule 2 to the Side Letter.
(d) Unless Tenant is required or elects to perform any restoration utilizing the
Award, Landlord shall be entitled to the entire Award in any Condemnation,
subject to Tenant’s Award, and Tenant shall not have any interest in or right to
claim any, interest or award for or measured by the value of this Master Lease
or Tenant’s leasehold estate hereunder, including any unexpired Term (including
any Renewal Terms) hereof.  Landlord shall have the exclusive power to collect,
receive and retain any Award proceeds and to make any compromise or settlement
in connection with such Condemnation, subject to Tenant’s Award, further subject
to Landlord’s making available any Award for Tenant’s restoration obligations
hereunder.  Nothing herein shall be deemed to assign to Landlord, or preclude
Tenant from seeking and retaining its interest in, a separate award to Tenant
for Tenant’s Property, severable Alterations (subject to the provisions of any
Legal Requirements, Insurance Requirements or Encumbrances), moving expenses,
business dislocation damages or similar claims (provided, that where this Master
Lease is to terminate as a result of such Condemnation, such claim does not
reduce the award that would otherwise be paid over or assigned to Landlord)
(“Tenant’s Award”).
(e) Any surplus which may remain out of proceeds or awards received pursuant to
a Condemnation after payment of such costs of Restoration undertaken by Tenant,
and any Tenant’s Award (if any) shall be paid over to and belong to Landlord.
(f) Landlord shall accept or reject Tenant’s offer within sixty (60) days of
Tenant’s election not to restore the Demised Premises as provided in this
Article XII.  All Rent shall be prorated as of and shall be paid or credited as
of the closing.
12.10          Landlord’s Restoration Obligations.  Notwithstanding the
foregoing and subject to the terms of any Landlord Mortgage Documents, provided
Tenant has not elected to terminate the Master Lease with respect to an
individual Demised Premises, as provided for in this Article XII, from and after
the Multi‑Tenant Occupancy Date, upon reasonable notice to Tenant, Landlord
shall perform all of Tenant’s restoration obligations (with the exception of
restoration of Tenant’s Alterations (other than Alterations made pursuant to
Legal Requirements or Insurance Requirements) and Tenant’s Property) to the
extent of the “All Risk” Insurance which Landlord is obligated to carry
hereunder,  provided that Landlord receives such insurance proceeds in the case
of a casualty, or to the extent of the Award actually received by Landlord upon
condemnation with respect to damage or destruction which affects both the
Demised Premises and any Recapture Space or Additional Recapture Space.
12.11          Terminated Properties.  Notwithstanding any provision contained
in this Master Lease to the contrary, Tenant shall not have any obligation to
restore any casualty damage or condemnation to any Terminated Property, and
shall be entitled to terminate this Master Lease with respect to such Terminated
Property on the earlier of (a) any date otherwise provided in Section 12.6 or
12.7, as the case may be, and (b) any applicable Terminated Property Termination
Date, upon payment of the applicable Terminated Property Termination Fee. 
Tenant may not elect to treat any Terminated Property under this Section 12.11
as a Designated Termination Property.
ARTICLE XIII  DEFAULT
13.1          Events of Default.  Any one (1) or more of the following shall
constitute an “Event of Default”:


(a)          (i)           Tenant shall fail to pay any installment of Base Rent
or any installment of the Installment Expenses when due and such failure is not
cured by Tenant within ten (10) days after Tenant’s failure to pay such
installment of Base Rent or Installment Expenses when due;

(ii)          Tenant shall fail to pay any other amount payable hereunder when
due and such failure is not cured by Tenant within thirty (30) days after Notice
from Landlord of Tenant’s failure to pay such amount when due. 

(b)          a default shall occur under any Lease Guaranty where the default is
not cured within any applicable cure period set forth therein or, if no cure
periods are provided, within thirty (30) days after Notice from Landlord;

(c)          Tenant or Lease Guarantor shall:

(i)           admit in writing its inability to pay its debts generally as they
become due;


(ii)          file a petition in bankruptcy or a petition to take advantage of
any insolvency act;

(iii)         make an assignment for the benefit of its creditors;

(iv)         consent to the appointment of a receiver of itself or of the whole
or any substantial part of its property; or

(v)          file a petition or answer seeking reorganization or arrangement
under the United States bankruptcy laws or any other applicable law or statute
of the United States of America or any state thereof;

(d) Tenant or Lease Guarantor shall be adjudicated as bankrupt or a court of
competent jurisdiction shall enter an order or decree appointing, without the
consent of Tenant or any Lease Guarantor, a receiver of Tenant or any Lease
Guarantor or of the whole or substantially all of the Tenant’s or Tenant’s
Parent’s property, or approving a petition filed against Tenant or any Lease
Guarantor seeking reorganization or arrangement of Tenant or any Lease Guarantor
under the United States bankruptcy laws or any other applicable law or statute
of the United States of America or any state thereof, and such judgment, order
or decree shall not be vacated or set aside or stayed within ninety (90) days
from the date of the entry thereof;
(e) Tenant or Tenant’s Parent shall be liquidated or dissolved;
(f) the estate or interest of Tenant in the Demised Premises or any part thereof
shall be levied upon or attached in any proceeding relating to more than (i) two
hundred fifty thousand dollars ($250,000) with respect to any one Demised
Premises or (ii) Two Million Dollars ($2,000,000) with respect to more than one
Demised Premises, and the same shall not be vacated, discharged or stayed
pending appeal (or bonded or otherwise similarly secured payment) within the
earlier of ninety (90) days after commencement thereof or thirty (30) days after
receipt by Tenant of notice thereof from Landlord or any earlier period provided
by law for obtaining any stay pending appeal or to prevent foreclosure or sale
(“Stay Period”); provided, however, that such notice shall be in lieu of and not
in addition to any notice required under applicable law;
(g) Tenant ceases the continuous operations of any Store in violation of the
Operating Covenant, and Tenant fails to resume operations within thirty‑five
(35) days after Notice from Landlord; provided, however, if Landlord believes
that Tenant has violated the Operating Covenant, it shall offer to meet and
confer with Tenant in good faith for a period of fifteen (15) days prior to
sending any Notice of such violation or any breach or default to Tenant;
provided, further, however, Landlord shall not be required to meet and confer
and Tenant shall not have any cure right with respect to any failure to conduct
any business operations in 100% of any Demised Premises in violation of the
Operating Covenant.
(h) any of the material representations or warranties made by Tenant hereunder
or by Lease Guarantor in a Guaranty prove to be untrue when made in any material
respect, and (i) if such misrepresentation is capable of being cured, it shall
not have been cured within thirty (30) days after Notice from Landlord, unless
Tenant shall be diligently pursuing such cure and such cure is completed within
an additional sixty (60) days thereafter, or (ii) if such misrepresentation is
not capable of being cured but the damages or detriment to Landlord (including
all reasonable attorneys’ fees) can reasonably be ascertained and ascribed a
monetary value, Tenant fails to pay the amount thereof (as reasonably estimated
by Landlord) to Landlord prior to the expiration of such additional sixty
(60)‑day period;
(i) except as expressly permitted hereunder, there shall occur any Transfer of
the Master Lease or any interest therein or any Demised Premises which is not
entirely revoked and rescinded within the earlier of (a) fifteen (15) days after
such Transfer or (b) Tenant’s becoming aware thereof; provided, however, that if
such Transfer involves an impermissible Sublease of space due solely to Tenant’s
good faith error in computing the rental value thereof which results in such
Sublease exceeding the ten percent (10%) rental value limitation as provided in
Section 9.2, which exceeds the aggregate limitation of ten percent (10%) of
rental value, Tenant shall have an additional period not to exceed ninety (90)
days in which to reduce the amount of space in such Sublease to a permissible
level or to terminate such Sublease;
(j) Tenant or Lease Guarantor, by its acts or omissions, causes or suffers the
occurrence of a default under any provision (to the extent Tenant has knowledge
of such provision and Tenant’s or Lease Guarantor’s obligations with respect
thereto), of any Landlord Mortgage or Landlord Mortgage Documents by which
Tenant is bound in accordance with Article XIV or Tenant has agreed under the
terms of this Master Lease to be bound, which default is not cured within the
applicable time period, if the effect of such default is to cause, or to permit
the holder or holders of that Landlord Mortgage or Indebtedness secured by that
Landlord Mortgage (or a trustee or agent on behalf of such holder or holders) to
cause, that Landlord Mortgage (or the Indebtedness secured thereby) to become or
be declared due and payable (or redeemable) prior to its stated maturity;
(k) if Tenant shall fail to observe or perform any other nonmonetary term,
covenant or condition of this Master Lease (so long as such failure is not
caused directly by the gross negligence or willful misconduct of Landlord, or
the acts or omissions of Landlord’s tenants in the Recapture Space or any
Additional Recapture Space or under any Leases first arising from and after the
date of this Master Lease) and such failure is not cured by Tenant within thirty
(30) days after notice thereof from Landlord, unless such failure cannot with
diligence be cured within a period of thirty (30) days, in which case such
failure shall not be deemed to be an Event of Default if Tenant proceeds
promptly and diligently to cure the failure and continues to act with diligence
to complete the curing thereof within a commercially reasonable period of time
not to exceed an aggregate of one hundred twenty (120) days (which shall be
further extended for up to an additional sixty (60) days for good cause shown)
after such notice from Landlord, subject to further extension by reason of
Unavoidable Delays, so long as Tenant continues to act with diligence and
dispatch; provided, however, that such notice shall be in lieu of and not in
addition to any notice required under applicable law; provided, further,
however, that in no event shall the original thirty (30)‑day period be further
extended beyond any period (i) as shall be necessary to prevent imminent loss or
damage (including the foreclosure of any lien) to any affected Demised Premises
or (ii) which would constitute an event of default under any Landlord Mortgage
which would entitle the holder to exercise any remedies thereunder;
(l) if Tenant or Lease Guarantor shall fail to pay, bond, escrow or otherwise
similarly secure payment of one or more final judgments aggregating in excess of
five million dollars ($5,000,000) with respect to Tenant or Lease Guarantor
within the applicable Stay Period, unless the same does not attach to or
otherwise adversely affect the Demised Premises or this Master Lease; and
(m) if Tenant shall fail to maintain any insurance required by the Lease and the
same is not cured within the earlier of (a) ten (10) days after Notice from
Landlord or (b) the date which is fifteen (15) days prior to the earliest date
for cancellation of any insurance for nonpayment or nonrenewal; provided,
however, that if such failure is the result of Tenant not obtaining the required
insurance immediately following the downgrading of such insurance below the
levels required herein, such failure shall not constitute an Event of Default
unless such failure shall continue for the earlier of ten (10) days after
(a) Tenant’s learning thereof or (b) Notice from Landlord.
13.2          Certain Remedies.  (a)  If an Event of Default shall have occurred
and be continuing, Landlord may (i) after the expiration ten (10) days after any
Event of Default Notice (as hereinafter defined), terminate this Master Lease by
giving Tenant no less than ten (10) days’ Notice of such termination and the
Term shall terminate and all rights of Tenant under this Master Lease shall
cease, (ii) seek damages as provided in Section 13.3 and/or (iii) exercise any
other right or remedy at law or in equity available to Landlord as a result of
any Event of Default.  Tenant shall pay as Additional Charges all costs and
expenses incurred by or on behalf of Landlord, including reasonable attorneys’
fees and expenses, and court costs, as a result of any Event of Default
hereunder.  If an Event of Default shall have occurred and be continuing,
whether or not this Master Lease has been terminated pursuant to the first
sentence of this Section 13.2, Tenant shall, to the extent permitted by law, if
required by Landlord to do so, immediately surrender to Landlord possession of
all or any portion of the Demised Premises as to which Landlord has so demanded
and quit the same and Landlord may, to the extent permitted by law, enter upon
and repossess such Demised Premises by reasonable force, summary proceedings,
ejectment or otherwise, and, to the extent permitted by law, may remove Tenant
and all other Persons and any of Tenant’s Property from such Demised Premises
(including all Alterations), but in no event shall Tenant be obligated to remove
any Alterations that are owned or are deemed to be owned by Landlord under this
Master Lease.
(b) Landlord shall not be entitled to terminate this Master Lease by reason of
an Event of Default (but Landlord may exercise all other rights and remedies),
unless and until Landlord has, following the occurrence of such Event of
Default, delivered a Notice (“Event of Default Notice”) to Tenant stating the
Event of Default, and containing the following caption (in bold 16 point type):
“THIS IS AN EVENT OF DEFAULT NOTICE.  FAILURE TO TAKE IMMEDIATE ACTION AND TO
CURE THE EVENT(S) OF DEFAULT AS SPECIFIED BELOW WITHIN TEN (10) DAYS OF RECEIPT
OF THIS NOTICE MAY LEAD TO LANDLORD’S TERMINATION OF THE MASTER LEASE AND/OR THE
EXERCISE OF OTHER REMEDIES THEREUNDER.”
13.3          Damages.  None of (i) the termination of this Master Lease,
(ii) the repossession of the Demised Premises, (iii) the failure of Landlord to
relet the Demised Premises or any portion thereof, (iv) the reletting of all or
any portion of the Demised Premises, or (v) the inability of Landlord to collect
or receive any rentals due upon any such reletting, shall relieve Tenant of its
liabilities and obligations hereunder, all of which shall survive any such
termination, repossession or reletting.  Landlord and Tenant agree that Landlord
shall have no obligation to mitigate Landlord’s damages under this Master Lease
except if, and to the extent, required under applicable law.  If any such
termination of this Master Lease occurs (whether or not Landlord terminates
Tenant’s right to possession of the Demised Premises), Tenant shall forthwith
pay to Landlord all Rent due and payable under this Master Lease, to and
including the date of such termination.  Thereafter Tenant shall forthwith pay
to Landlord, at Landlord’s option, as and for liquidated and agreed upon current
damages for the occurrence of an Event of Default, either:
(a) the sum of:
(i) the worth at the time of award of the unpaid Base Rent which had been earned
at the time of termination to the extent not previously paid by Tenant under
this Section 13.3; plus
(ii) the worth at the time of award of the amount of unpaid Base Rent which
would have been earned after termination until the time of award; plus
(iii) the worth at the time of award of the amount of the unpaid Base Rent for
the balance of the Term after the time of award; plus
(iv) any other amount necessary to compensate Landlord for the detriment
proximately caused by Tenant’s failure to perform its obligations under this
Master Lease or which in the ordinary course of business might result therefrom,
including all unpaid Additional Charges at the time of termination and all
Additional Charges which might have accrued for the balance of the Term, and all
reasonable costs and expenses of reletting the Demised Premises, including, but
not limited to, all brokerage, advertising, repairs and other similar expenses
reasonably necessary to secure new tenants for the Demised Premises.
As used in the foregoing clauses (i), (ii) and (iii), the “worth at the time of
award” shall be computed by allowing interest at the Overdue Rate from the date
when due to the date paid.  As used in Section 13.3(a)(iii), the “worth at the
time of award” shall be computed by discounting such amount at the discount rate
of the Federal Reserve Bank of New York at the time of award plus one percent
(1%); or 
(b) regardless of whether Landlord chooses to terminate Tenant’s right to
possession of the Demised Premises (whether or not Landlord terminates the
Master Lease), each installment of said Rent and other sums payable by Tenant to
Landlord under this Master Lease as the same becomes due and payable, together
with interest at the Overdue Rate from the date when due until paid, and
Landlord may enforce, by action or otherwise, any other term or covenant of this
Master Lease and Landlord may at any time thereafter terminate Tenant’s right to
possession of the Demised Premises and seek damages under subparagraph
(a) hereof, to the extent not already paid for by Tenant under this subparagraph
(b).
13.4          Receiver.  Upon the occurrence and continuance of an Event of
Default, and upon commencement of proceedings to enforce the rights of Landlord
hereunder, but subject to any limitations of applicable law, Landlord shall be
entitled, as a matter of right, to the appointment of a receiver or receivers
acceptable to Landlord of the Demised Premises and of the revenues, earnings,
income, products and profits thereof, pending the outcome of such proceedings,
with such powers as the court making such appointment shall confer.
13.5          Waiver.  If Landlord initiates judicial proceedings or if this
Master Lease is terminated by Landlord pursuant to this Article XIII, Tenant
waives, to the extent permitted by applicable law, (i) any right of redemption,
re‑entry or repossession; and (ii) the benefit of any laws now or hereafter in
force exempting property from liability for rent or for debt.
13.6          Application of Funds.  Any payments received by Landlord under any
of the provisions of this Master Lease during the existence or continuance of
any Event of Default which are made to Landlord rather than Tenant due to the
existence of an Event of Default shall be applied to Tenant’s obligations in the
order which Landlord may reasonably determine or as may be prescribed by the
laws of the State in which the Property is located.
13.7          Landlord’s Right to Cure Tenant’s Default.  If an Event of Default
shall have occurred and be continuing, in addition to and not in limitation of
any and all other rights and remedies, Landlord, without waiving or releasing
any obligation or Event of Default, may (but shall be under no obligation to) at
any time thereafter make such payment or perform such act for the account and at
the expense of Tenant, and may, to the extent permitted by law, enter upon the
applicable Demised Premises or any portion thereof for such purpose and take all
such action thereon as, in Landlord’s opinion, may be necessary or appropriate
therefor including, without limitation, to the fullest extent permitted by law,
repossessing the Demised Premises and ejecting any Person or property thereon;
provided, however, that no such entry or action by Landlord shall constitute an
actual or constructive eviction or repossession, without Landlord’s express
intention to do so as expressed in writing.  No such entry shall be deemed an
eviction of Tenant.  All reasonable sums so paid by Landlord and all costs and
expenses (including attorneys’ fees and expenses, in each a case, to the extent
permitted by law) so incurred, together with interest thereon (to the maximum
extent permitted by law) at the Overdue Rate from the date on which such sums or
expenses are paid or incurred by Landlord, shall be paid by Tenant to Landlord
on demand.  The obligations of Tenant and rights of Landlord contained in this
Article XIII shall survive the expiration or earlier termination of this Master
Lease.
13.8          Default by Entities Comprising Tenant.  For the avoidance of
doubt, each and every Event of Default of “Tenant” under this Article XIII shall
mean and include the same act, omission, failure, refusal, breach or default by
either or both of Kmart Tenant or Sears Tenant.
ARTICLE XIV  LANDLORD’S FINANCING
14.1          Landlord’s Financing.  Without the consent of Tenant, Landlord may
from time to time, directly or indirectly, create or otherwise cause to exist
any Landlord Mortgage upon the Demised Premises or any portion thereof or
interest therein.  This Master Lease is and at all times shall automatically and
without further action be subject and subordinate to the lien of any Landlord
Mortgage which may now or hereafter affect the Demised Premises or any portion
thereof or interest therein and to all renewals, modifications, consolidations,
replacements, restatements and extensions thereof or any parts or portions
thereof, subject to receipt of the SNDA (hereinafter defined).  The holder of
each Landlord Mortgage shall execute and deliver to Tenant a nondisturbance and
attornment agreement substantially in the form attached hereto as Exhibit C
(“SNDA”) or in the customary form then used by Landlord Mortgagee which is
substantially similar thereto in all material respects, which shall also be
executed by Tenant as well as Landlord, which will bind Landlord and Tenant, and
such holder of such Landlord Mortgage and its successors and assigns as well as
any person who acquires any portion of the Demised Premises in a foreclosure or
similar proceeding or in a transfer in lieu of any such foreclosure or a
successor owner of the Demised Premises (each, a “Foreclosure Purchaser”).  The
SNDA shall provide that in the event of any foreclosure under the Landlord
Mortgage, the holder of such Landlord Mortgage, and any Foreclosure Purchaser,
shall not disturb either Tenant’s leasehold interest or possession of the
Demised Premises in accordance with the terms hereof, nor any of Tenant’s
rights, privileges and options, and shall give effect to this Master Lease as if
such Landlord Mortgagee or Foreclosure Purchaser were the landlord under this
Master Lease (so long as there is not then outstanding and continuing an Event
of Default under this Master Lease, it being understood that if an Event of
Default has occurred and is continuing at such time such parties shall be
subject to the terms and provisions of this Master Lease concerning the exercise
of rights and remedies upon such Event of Default).  If, in connection with
obtaining any Landlord Mortgage for the Demised Premises or any portion thereof
or interest therein, a Landlord Mortgagee or prospective Landlord Mortgagee
shall request (A) reasonable cooperation from Tenant, and/or (B) reasonable
amendments or modifications to this Master Lease as a condition thereto, Tenant
hereby agrees to reasonably cooperate in connection therewith, and to execute
and deliver such amendments or modifications so long as any such amendments or
modifications do not in any material respect (i) increase Tenant’s monetary
obligations under this Master Lease; (ii) increase Tenant’s nonmonetary
obligations under this Master Lease; or (iii) diminish Tenant’s rights or
remedies under this Master Lease, including without limitation limiting or
shortening any time periods for the payment or performance of any Tenant
obligations or any notice and cure periods for any default of Tenant or limiting
in any manner the right of Tenant to operate the Stores in the ordinary course
of its business (collectively, “Tenant Detriments”).
14.2          Attornment.  As provided in the SNDA attached hereto (and any
other SNDA shall so provide), if Landlord’s interest in the Demised Premises or
any portion thereof or interest therein is sold, conveyed or terminated upon the
exercise of any remedy provided for in any Landlord Mortgage Documents (or in
lieu of such exercise), or otherwise by operation of law:  (a) at the request
and option of the new owner or superior lessor, or other Foreclosure Purchaser,
as the case may be (“Successor Landlord”), which request and option shall be
exercised within thirty (30) days following such transfer of Landlord’s
interest, Tenant shall attorn to and recognize the Successor Landlord as
Tenant’s “landlord” under this Master Lease or enter into a new lease
substantially in the form of this Master Lease with the Successor Landlord, and
Successor Landlord and Tenant shall take such actions to confirm the foregoing
within ten (10) days after request of the Successor Landlord, all on the terms
and conditions set forth in the SNDA; and (b) the Successor Landlord shall not
be liable for the acts of the prior Landlord, except as set forth in the SNDA;
provided, however, until and unless Successor Landlord has made such request,
Tenant shall continue to have all rights of possession of the Demised Premises
as provided under this Master Lease.
14.3          Compliance with Landlord Mortgage Documents.  (a)  Tenant
acknowledges that any Landlord Mortgage Documents executed by Landlord or any
Affiliate of Landlord may impose certain obligations on the Landlord and its
Affiliates to comply with or cause the operator and/or lessee of the Demised
Premises to comply with all representations, covenants and warranties contained
therein relating to such Demised Premises and the operator and/or lessee of such
Demised Premises, including, covenants relating to (i) the maintenance and
repair of such Demised Premises; (ii) maintenance and submission of financial
records and accounts of the operation of such Demised Premises and related
financial and other information regarding the operator and/or lessee of such
Demised Premises and such Demised Premises itself; (iii) the procurement of
insurance policies with respect to such Demised Premises; and (iv) without
limiting the foregoing, compliance with all applicable Legal Requirements
relating to such Demised Premises and the operation of the business thereof. 
For so long as any Landlord Mortgages encumber the Demised Premises or any
portion thereof or interest therein, Tenant covenants and agrees, at its sole
cost and expense and for the express benefit of Landlord, to operate the
applicable Store(s) and Demised Premises in strict compliance with the terms and
conditions of the Landlord Mortgage Documents and to timely perform all of the
obligations of Landlord relating to the operation of the Stores and the Demised
Premises, or to the extent that any of such duties and obligations may not
properly be performed by Tenant, Tenant shall cooperate with and assist Landlord
in the performance thereof; provided, however, that notwithstanding the
foregoing, this Section 14.3(a) shall not be deemed to, and shall not, impose on
Tenant, any Tenant Detriments.  If any new Landlord Mortgage Documents to be
executed by Landlord or any Affiliate of Landlord would impose on Tenant any
obligations permissible under this Section 14.3(a), Landlord shall provide
copies of the same to Tenant for informational purposes (but not for Tenant’s
approval) prior to the execution and delivery thereof by Landlord or any
Affiliate of Landlord.  For the avoidance of doubt nothing in this
Section 14.3(a) shall require Tenant, Tenant’s Parent or any of their Affiliates
to satisfy any financial performance, operating performance or similar test that
may be contemplated by any Landlord Mortgage Documents as a condition or
covenant relative to the Landlord and its Affiliates.
(b) Without limiting or expanding Tenant’s obligations pursuant to any other
provisions of this Master Lease, during the Term of this Master Lease, Tenant
acknowledges and agrees that, except as expressly provided elsewhere in this
Master Lease, or as Landlord may otherwise elect in writing, it shall undertake
at its own cost and expense the performance of any and all repairs,
replacements, improvements, maintenance items and all other requirements
relating to the condition of the Demised Premises and Common Areas (to the
extent that Tenant is then obligated by or for use or occupancy under the terms
of this Master Lease) that are required by any Landlord Mortgage Documents or by
any Landlord Mortgagee; provided, however, that this Section 14.3(b) shall not
in any material respect (i) increase Tenant’s monetary obligations under this
Master Lease; (ii) increase Tenant’s nonmonetary obligations under this Master
Lease; or (iii) diminish Tenant’s rights or remedies under this Master Lease,
including without limitation, limiting or shortening any time periods for the
payment or performance of any Tenant obligations or shortening any notice and
cure periods for any default of Tenant
14.4          Landlord Mortgagee Generally.  Landlord Mortgagee shall be an
express and intended third party beneficiary of the provisions contained in this
Article XIV and of any other provision in this Lease expressly requiring the
approval or consent of Landlord Mortgagee and shall have the right to enforce
such provisions against Tenant.  Tenant shall have the right to rely
conclusively upon any written communication from any Landlord Mortgagee’s
“Trustee”, “Servicer” or “Special Servicer” as the duly authorized statement or
communication by Landlord Mortgagee.  Unless otherwise expressly provided in the
Landlord Mortgage Documents, any consent or approval of Landlord Mortgagee
required under this Lease may be granted or withheld in Landlord Mortgagee’s
sole discretion.
14.5          Limitation of Successor Landlord Liability.  Notwithstanding
anything herein to the contrary, in the event a Successor Landlord shall acquire
title to the Demised Premises (which, for purposes of this Section 14.5, shall
include Landlord at any time after Landlord Mortgagee (or its nominee or
designee) shall have acquired direct or indirect control of the voting interests
in any Landlord), Successor Landlord shall have no obligation, nor incur any
liability, beyond Successor Landlord’s then‑interest, if any, in the Demised
Premises, and Tenant shall look exclusively to such interest, if any, of
Successor Landlord in the Demised Premises for the payment and discharge of any
obligations imposed upon Successor Landlord under this Lease.  Tenant agrees
that, with respect to any monetary judgment which may be obtained or secured by
Tenant against Successor Landlord, Tenant shall look solely to the estate or
interest owned by Successor Landlord in the Demised Premises (including, without
limitation, the rent, issues and profits therefrom), and Tenant will not collect
or attempt to collect any such judgment against any Successor Landlord
personally or any shareholder, member, partner, director or officer thereof, out
of any other assets of Successor Landlord or any shareholder, member, partner,
director or officer thereof.
14.6          Lease Modifications.  Tenant agrees that no amendment,
modification, waiver, termination, tender, surrender or cancellation of this
Lease shall be effective as against any Landlord Mortgagee (or other lender to
Landlord or Landlord’s affiliates which prohibits amendment, modification,
waiver, termination, tender, surrender or cancellation of this Lease without
such lender’s consent) or Successor Landlord unless the same shall have been
consented to by Landlord Mortgagee (or such other lender to Landlord or
Landlord’s affiliates which prohibits amendment, modification, waiver,
termination, tender, surrender or cancellation of this Lease without such
lender’s consent) or Successor Landlord in writing, unless otherwise provided in
the Landlord Mortgage Documents or loan documents of such other lender to
Landlord or Landlord’s affiliates which prohibits amendment, modification,
waiver, termination, tender, surrender or cancellation of this Lease without
such lender’s consent.
14.7          Notice of Default to Landlord Mortgagee.  In the event of any act
or omission by Landlord which would give Tenant the right (if any), either
immediately or after notice or the lapse of a period of time, or both, to
terminate this Lease, or to claim a partial or total eviction, Tenant will not
exercise any such right (A) until it has given written notice of such act or
omission to Landlord Mortgagee, and (B) until a reasonable period of time (in
any event not less than ninety (90) days) for remedying such act or omission
shall have elapsed following both the giving of such notice and following the
time when Landlord Mortgagee shall have become entitled under the Landlord
Mortgage Documents to remedy the same; provided that Landlord Mortgagee, with
reasonable diligence (i) shall have pursued such remedies as are available to it
under Landlord Mortgage Documents so as to be able to remedy the act or
omission, and (ii) thereafter shall have commenced and continued to remedy such
act or omission or cause the same to be remedied.
14.8          Delivery of Notices to Landlord Mortgagee.  Subsequent to the
receipt by Tenant of Notice from Landlord as to the identity and address of
Landlord Mortgagee, no Notice from Tenant to Landlord or Notice from Landlord to
Tenant shall be effective unless and until a duplicate original of such Notice
is given to Landlord Mortgagee in accordance with Article XIX.  The curing of
any of Landlord’s defaults by Landlord Mortgagee shall be treated as performance
by Landlord.
14.9          Right of Landlord Mortgagee to Enforce Lease.  Tenant agrees that,
to the extent permitted by Landlord under the Landlord Mortgage Documents,
Landlord Mortgagee may exercise the self‑help remedies of Landlord hereunder.
14.10          Exercise of Landlord’s Discretion.  In any instance hereunder in
which Landlord must be reasonable in making a request or granting or withholding
an approval or consent, Tenant acknowledges and agrees that Landlord may take
into account the reasonable objections of Landlord Mortgagee, to the extent
Landlord is required to do so under the Landlord Mortgage Documents.
14.11          Cure of Landlord Defaults.  Subject to the provisions of the
SNDA, no Landlord default under this Lease shall be deemed to exist so long as
any Landlord Mortgagee in good faith, (i) shall have commenced promptly to cure
the default in question and prosecutes the same to completion with reasonable
diligence and continuity, or (ii) if possession of the Demised Premises is
required to cure the default in question, such Landlord Mortgagee (x) shall have
entered into possession of the Demised Premises with the permission of Tenant
for such purpose or (y) shall have notified Tenant of its intention to institute
enforcement proceedings in respect of Landlord Mortgage Documents to obtain
possession of Landlord’s interest directly or through a receiver and thereafter
prosecutes such proceedings with reasonable diligence and continuity.  In any
event all rights or obligations of Tenant or Landlord with respect to any actual
or potential Terminated Space shall remain in full force and effect.
14.12          Indemnification.  (a)  Notwithstanding the existence of any
insurance required to be provided hereunder (but not in duplication thereof),
and without regard to the policy limits of any such insurance, and in addition
to and not in limitation of any other indemnity provided in this Master Lease,
and further notwithstanding any provision of the Purchase Agreement to the
contrary, subject to the provisions of Section 14.12(b), Tenant will protect,
indemnify, save harmless and defend Landlord and Landlord Mortgagee and all
Indemnified Parties from and against all liabilities, obligations, claims,
damages, penalties, causes of action, costs, fees and expenses (including
reasonable attorneys’ fees and court costs, including the same incurred in the
enforcement of such indemnity), to the maximum extent permitted by law, imposed
upon or incurred by or asserted against such Indemnified Party by reason of: 
(i) any accident, injury to or death of persons or loss of or damage to property
occurring on or about the Demised Premises, or any adjoining property under the
exclusive control of Tenant, including any claims made by any Tenant Related
User, expressly excluding any accident, injury, death or damage (as the case may
be) occurring after the Actual Recapture Date with respect to any Recapture
Space, or during or after Landlord’s completion of the Recapture Separation
Work, or after the Actual Additional Recapture Space Termination Date or after
the recapture work with respect thereto except to the extent caused by
negligence of Tenant or any Tenant Related User after the completion of
Landlord’s Recapture Separation Work or other recapture and separation work,
(ii) any use, misuse, nonuse, condition, maintenance, repair or Alteration by
Tenant or anyone claiming by, through or under Tenant, including agents,
contractors, invitees or visitors of the applicable Demised Premises or in
connection with any Tenant’s Property, (iii) any failure on the part of Tenant
or anyone claiming by, through or under Tenant to perform or comply with any of
the terms of this Master Lease, (iv) any failure by Tenant to perform its
obligations under the Lands’ End Agreements or any Sublease and any claims made
thereunder, with respect to Tenant’s such failure to perform, (v) any contest by
Tenant of any Legal Requirement or Insurance Requirement, regardless of whether
the same is conducted in accordance with the terms hereof, (vi) any Retail
Operations Claims, (vii) any Known Environmental Problems, (viii) without
limitation of clause (i) above, any accident, injury, death or damage (as the
case may be) occurring prior to the Commencement Date on or about any portion of
the Property or (ix) without limitation of clause (i) above, any accident,
injury, death or damage to any person occurring on or subsequent to the
Commencement Date arising from any acts or omissions of Tenant or any Tenant’s
Related Users.  Any amounts which become payable by Tenant under this
Section 14.12 shall bear interest (to the extent permitted by law) at the
Overdue Rate from ten (10) business days following the date of demand to the
date of payment.  Tenant, at its expense, shall contest, resist and defend any
such claim, action or proceeding asserted or instituted against any Indemnified
Party (“Claim”).  Nothing herein shall be construed as indemnifying an
Indemnified Party against its own grossly negligent acts, or willful
misconduct.  If at any time an Indemnified Party shall have received written
notice of or shall otherwise be aware of any Claim which is subject to indemnity
under this Section 14.12, such Indemnified Party shall give reasonably prompt
written notice of such Claim to Tenant; provided, that (i) such Indemnified
Party shall have no liability for an inadvertent failure to give notice to
Tenant of any Claim and (ii) the inadvertent failure of such Indemnified Party
to give such a notice to Tenant shall not limit the rights of such Indemnified
Party or the obligations of Tenant with respect to such Claim, provided that
Tenant shall have no obligation to indemnify or defend any Claim until it
receives actual notice thereof (from any source).  Tenant shall have the right
to control the defense or settlement of any Claim, provided, that (A) if the
compromise or settlement of any such Claim shall not result in the complete
release of such Indemnified Party from the claim so compromised or settled, the
compromise or settlement shall require the prior written approval of such
Indemnified Party and (B) no such compromise or settlement shall include any
admission of wrongdoing on the part of such Indemnified Party, provided,
further, that an Indemnified Party shall have the right to approve counsel
engaged to defend such Claim by Tenant and, at its election and sole cost and
expense, shall have the right, but not the obligation, to participate fully in
the defense of any Claim with counsel of its choice.  Without limiting the
foregoing and notwithstanding any provision to the contrary in this Master
Lease, no Indemnified Party shall voluntarily agree to accept or incur liability
for any Claim, or waive, toll or extend any applicable limitations period with
respect to any Claim.  Tenant’s liability under this Section 14.12 shall survive
the expiration or earlier termination of this Lease.
(b) The following shall be expressly included in the foregoing indemnity by
Tenant:
(i) “Retail Operations Claims,” which means any and all claims from or by all
customers, licensees, invitees, employees and others for personal injury,
property damage, product or service warranty, service, merchandise, products
liability, and employment, consumer credit and vendor claims, and all claims and
liabilities under applicable Legal Requirements, arising out of or relating to
the retail business operations or other activities conducted on or about the
Demised Premises by Tenant, Tenant’s Parent or any Affiliate of their Affiliates
prior to the Commencement Date or at any time during the term of this Master
Lease with respect to the Demised Premises, including without limitation claims
from or by all customers, licensees, invitees, employees, Governmental
Authorities or any other Person for, among other things, non‑compliance with
applicable law, personal injury, property damage, product or service warranty,
service, merchandise, products liability, tax, employment (including any
pension‑related claims), consumer credit and vendor claims.  For the avoidance
of doubt, Retail Operations Claims shall include liabilities arising under tort
claims by third parties as a result of violations of applicable Law, in each
case, arising from the physical condition or use of the Demised Premises, but
shall not include other (a) claims by Landlord, its Affiliates and their
successors and assigns, relating directly and solely to the physical condition
of the Demised Premises, other than Known Environmental Problems as provided in
this Master Lease and such other matters as provided hereunder, and (b) claims
arising after the recapture by Landlord or its Affiliates of all or any portion
of the Demised Premises or termination of this Master Lease with respect to all
or any of the Demised Premises, except to the extent provided in this Master
Lease.
(ii) “Known Environmental Problems,” which means (i) any violation of
Environmental Laws or (ii) the use, spilling, leaking, emitting, injecting,
escaping, abandoning, dumping, presence, storage, release, threatened release,
discharge, migration of or exposure to Hazardous Substances on, in, under, from
or around any Land or improvements thereon in violation of Environmental Laws or
in excess of an applicable standard that would require investigation,
remediation or other corrective action pursuant to Environmental Law, in each
case regardless of when such Hazardous Substances were first introduced in, on
or about such Land, Improvements or Intangibles (each as defined in the Purchase
Agreement) which (x) exists as of the Commencement Date, and/or (y) is caused by
Tenant or any of Tenant’s Related Users, and in any case of (x) or (y) becomes
known or disclosed (or is of public record) at any time thereafter or during the
Term or after the expiration or termination of this Master Lease. 
Notwithstanding any provision to the contrary in this Master Lease, Tenant’s
liability for any violation of Environmental Laws shall be limited to Known
Environmental Problems (including as set forth on Schedule 20.3 to the Side
Letter).
(c) To the extent not prohibited by Law, Tenant hereby expressly releases
Landlord, and Landlord Mortgagee and all Indemnified Parties from, and waives
all claims for, damage or injury to person, theft, loss of use of or damage to
property and loss of business sustained by Tenant and resulting from the Demised
Premises, including any Leased Improvements, Fixtures and Tenant’s Property or
any part thereof or any equipment therein or appurtenances thereto becoming in
disrepair, or resulting from any damage, accident or event in or about the
Demised Premises, from the foregoing release all acts or omissions of gross
negligence or willful misconduct on the part of Landlord, Landlord Mortgagee or
any Indemnified Parties.  Without limiting the generality of the foregoing, this
Section 14.12(c) shall apply particularly, but not exclusively, to:  flooding,
damage caused by building equipment and apparatuses, water, snow, frost, steam,
excessive heat or cold, broken glass, sewage, gas, odors, excessive noise or
vibration, death, loss, conversion, theft, robbery, or the bursting or leaking
of pipes, plumbing fixtures or sprinkler devices.
ARTICLE XV  TENANT FINANCING
15.1          No Leasehold Mortgages.  Under no circumstance may Tenant mortgage
or otherwise encumber Tenant’s interest and estate in and to the Demised
Premises as a whole (the “Leasehold Estate”) or in part under one or more
mortgages, deeds of trust or other instruments, except upon the prior written
consent of Landlord Mortgagee, which may be withheld, conditioned or delayed in
Landlord Mortgagee’s sole discretion.
15.2          Rights of Lenders to Obtain Collateral.  (a)  Landlord agrees to
use commercially reasonable efforts to accommodate reasonable requests by Tenant
and Tenant’s Affiliates relating to the financing arrangements of Tenant and its
Affiliates, with respect to the rights of secured creditors to access the
Demised Premises to take possession and dispose of assets of Tenant or its
Affiliates pledged to such secured creditors.
(b) So long as the Lands’ End Agreements are in effect, Landlord agrees (with
respect to the applicable Lands’ End Space), at no cost or expense to Landlord
and without abrogating or limiting any other rights of Landlord under the Master
Lease, to accommodate commercially reasonable requests of Lands’ End and its
Affiliates relating to the financing arrangements of Lands’ End and its
Affiliates with respect to the rights of secured creditors to access the
applicable Lands’ End Space to take possession and dispense of assets of Lands’
End and its Affiliates pledged to such secured creditors.
ARTICLE XVI  NO MERGER
16.1          No Merger.  There shall be no merger of this Master Lease or of
the leasehold estate created hereby by reason of the fact that the same Person
may acquire, own or hold, directly or indirectly, (i) this Master Lease or the
leasehold estate created hereby or any interest in this Master Lease or such
leasehold estate and (ii) the fee estate in the Demised Premises.
ARTICLE XVII  CONVEYANCE BY LANDLORD
17.1          Conveyance by Landlord.  Without limiting any provisions herein
with respect to any Successor Landlord, if Landlord or any successor owner of
the Demised Premises shall convey the Demised Premises as an entirety, other
than as security for a debt, and the grantee or transferee expressly assumes all
obligations of Landlord arising after the date of the conveyance, Landlord or
such successor owner, as the case may be, shall thereupon be released absolutely
and unconditionally from all future liabilities and obligations of Landlord
under this Master Lease arising or accruing from and after the date of such
conveyance or other transfer and all such future liabilities and obligations
shall thereupon be binding upon the new owner.
ARTICLE XVIII  QUIET ENJOYMENT
18.1          Quiet Enjoyment.  So long as Tenant shall pay the Rent as the same
becomes due and shall comply with all of the other terms of this Master Lease
and fully perform its obligations hereunder, Tenant shall peaceably and quietly
have, hold and enjoy the Demised Premises for the Term, free of any claim or
other action by Landlord or anyone claiming by, through or under Landlord,
including without limitation any Landlord Mortgagee, but subject to all
Encumbrances, and all liens and encumbrances after the date hereof provided for
in this Master Lease or consented to by Tenant in writing where such consent is
required, further subject to the terms and conditions of the SNDA.  No failure
by Landlord to comply with the foregoing covenant shall give Tenant any right to
cancel or terminate this Master Lease or abate, reduce or make a deduction from
or offset or receive a credit against the Rent or any other sum payable under
this Master Lease, or to fail to perform any other obligation of Tenant
hereunder.  Notwithstanding the foregoing, Tenant shall have the right, by
separate and independent action, to pursue any claim it may have against
Landlord as a result of a breach by Landlord of the covenant of quiet enjoyment
contained in this Section 18.1, subject to Section 21.3.
ARTICLE XIX  NOTICES
19.1          Notices.  Any notice, request or other communication required or
desired to be given by any party hereunder shall be in writing and shall be sent
by registered or certified mail, postage prepaid and return receipt requested,
by hand delivery or express or overnight courier service, or by facsimile
transmission, to the following address and/or facsimile number:
To Tenant:
Transform SR Operations LLC
Transform KM Operations LLC
c/o ESL Investments, Inc.
1170 Kane Concourse, Suite 200
Bay Harbor Islands, FL 33154

Attention:  Kunal Kamlani


And to:


Transform Holdco LLC
3333 Beverly Road
Hoffman Estates, Illinois 60179


Attention: General Counsel


With a copy to: 
(which shall not
constitute notice)
Transform Holdco LLC
3333 Beverly Road, Dept. 824RE
Hoffman Estates, Illinois 60179


Attention: Vice President Real Estate


And to:


Transform Holdco LLC
3333 Beverly Road, Dept. 824RE
Hoffman Estates, Illinois 60179


Attention: Associate General Counsel, Real Estate


And to:


Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, New York 10006

Attention:  Joseph Lanzkron


To Landlord:
Seritage Growth Properties
500 Fifth Avenue, Suite 1530
New York, NY  10110


Attention:  Matthew Fernand, Executive Vice President and General Counsel


With a copy to: 
(which shall not
constitute notice):
Seritage Growth Properties
500 Fifth Avenue, Suite 1530
New York, NY  10110


Attention:  Mary Rottler, Executive Vice President of Leasing and Operations



or to such other address as either party may hereafter designate.  Notice given
in accordance with this Section 19.1 shall be deemed to have been given (a) if
by hand or by express or overnight courier service, on the date of personal
delivery, if such delivery is made on a Business Day, or if not, on the first
(1st) Business Day after delivery; if delivery is refused, Notice shall be
deemed to have been given on the date delivery was first attempted; and (b) if
by mail, on the third (3rd) Business Day after mailing; and (c) if by facsimile
transmission, upon confirmation that such Notice was received at the number
specified by the party or in a Notice to the sender.
ARTICLE XX  ENVIRONMENTAL INDEMNITY
20.1          Hazardous Substances.  Tenant shall not allow any Hazardous
Substance to be located in, on, under or about the Demised Premises or
incorporated in any Property; provided, however, that Hazardous Substances may
be brought, kept, used or disposed of in, on or about the Demised Premises in
quantities and for purposes similar to those brought, kept, or properly used or
disposed of, from, in, on or under similar facilities used for purposes similar
to the uses conducted at the Stores in the ordinary course of business as of the
date of this Master Lease and which are brought, kept, used and disposed of in
compliance with Legal Requirements, including with respect to the operation of
SACs.  Tenant shall not allow the Demised Premises to be used as a waste
disposal site, or for the management, use, generation, manufacturing, labeling,
registration, production, handling, storage, release, discharge, emitting,
injecting, abandoning, dumping, disposal, treatment, transportation or
distribution or disposal of any Hazardous Substance, other than in the ordinary
course of the business conducted at the Demised Premises in compliance with
applicable Legal Requirements (“Environmental Ordinary Course of Business”).
20.2          Notices.  Tenant shall provide to Landlord, within five (5)
Business Days after Tenant’s receipt thereof, a copy of any notice or
notification (a) from a government agency with respect to (i) any violation of a
Legal Requirement (other than a Non‑Release Violation (as hereinafter defined))
relating to Hazardous Substances located in, on, or under the Demised Premises
or any adjacent property, (ii) any enforcement, cleanup, removal, or other
governmental or regulatory action instituted, completed or threatened with
respect to the Demised Premises; (b) with respect to any reports made to any
federal, state or local environmental agency arising out of or in connection
with any Hazardous Substance in, on, under or removed or migrating from the
Demised Premises, including any complaints, notices, warnings or assertions of
violations in connection therewith, other than with respect to any Non‑Release
Violations and (c) with respect to any claim made by any Person against Tenant
or the Demised Premises relating to damage, contribution, cost recovery,
compensation, loss, or injury resulting from or claimed to result from any
Hazardous Substance.
20.3          Remediation.  (a)  Tenant shall diligently and in good faith
perform all remediation work described on Schedule 20.3 to the Side Letter and
shall perform the same by the deadlines set forth on Schedule 20.3 to the Side
Letter, subject to Force Majeure; provided, that if Tenant is unable to
remediate any applicable condition within the required time period
notwithstanding its use of commercially reasonable efforts to do so, then, so
long as (i) Tenant diligently and expeditiously proceeds to complete such
remediation and (ii) the failure to complete remediation does not (A) involve
matters imminent to protection of human health and safety, (B) does not endanger
any tenant, patron or other occupant of the Property or the general public and
(C) does not materially and adversely affect the value of the applicable Demised
Premises or result in a default by Landlord under any third‑party lease or
Operating Agreement, such time period shall be extended to such further date as
may be requested by Tenant and approved by Landlord in its reasonable
discretion.  Additionally, if Tenant (a) is or becomes aware of any Known
Environmental Problem that involves the presence, a release or poses a potential
release of a Hazardous Substance or material harm to human health or safety or
for which there is a requirement under applicable Environmental Law to conduct
an investigation or remediation, (b) receives notice from a government agency of
a violation of any Legal Requirement relating to any Hazardous Substance
(excepting administrative, ministerial, recordkeeping, product labelling or
information violations, and similar violations which do not involve any
presence, release or potential release of Hazardous Substances, and violations
which are promptly corrected upon discovery, individually a “Non‑Release
Violation” and collectively, “Non‑Release Violations”) in, on, under or about
the Demised Premises, or any proximate property which is caused or alleged to be
caused by Tenant, or any of Tenant’s Related Users, or (c) if Tenant, Landlord
or the Demised Premises becomes subject to any order of any federal, state or
local agency to repair, investigate, close, detoxify, decontaminate or otherwise
remediate the Demised Premises, or if Landlord becomes aware of the
circumstances described in clauses (a) through (c), Tenant shall promptly notify
Landlord of such event (or Landlord shall promptly notify Tenant of such event
(as applicable)), and, at its sole cost and expense, Tenant shall cure such
violation or effect such repair, investigation, closure, detoxification,
decontamination or other remediation as is required by applicable Environmental
Law.  If Tenant fails to implement and diligently pursue any such cure,
investigation, repair, closure, detoxification, decontamination or other
remediation to the satisfaction of the applicable regulatory authority as
evidenced by the issuance of a “no further action/remediation” letter or similar
instrument, Landlord shall have the right, but not the obligation, to carry out
such action upon reasonable prior notice to Tenant and to recover from Tenant
all of Landlord’s costs and expenses incurred in connection therewith in
accordance with applicable Environmental Law.
(b) Notwithstanding any other provisions to the contrary contained in
Sections 1.6, 1.7, 1.8, or 1.9, or elsewhere in this Master Lease:
(i) as of the Commencement Date, Landlord acknowledges receipt of environmental
reports which disclose the existence of various Known Environmental Problems
with respect to various Properties described on Schedule 20.3 to the Side
Letter.  Landlord understands and agrees that conditions may be such that
remediation of such Known Environmental Problems, may not be completed within
the time frames otherwise designated in this Master Lease, including by reason
of the nature and extent of such Known Environmental Problems; and
(ii) Landlord agrees that Tenant will be required to commence remediation
activities with respect to any Known Environmental Problems promptly after (x)
Landlord’s and Tenant’s agreement on the appropriate remediation plan therefor
in accordance with applicable Legal Requirements with respect to matters
disclosed in such environmental reports as set forth on Schedule 20.3 to the
Side Letter, and to complete remediation of Known Environmental Problems within
a reasonable period of time and using reasonable diligence in accordance with
the standard industry practices and in conformity with applicable Legal
Requirements, including after the expiration or termination of this Master Lease
with respect to any individual Demised Premises.
(c) To the extent that Tenant shall fund any Landlord Mortgage reserve for
environmental remediation in accordance with Schedule 20.3 to the Side Letter,
Tenant’s obligation to perform the environmental remediation relating to such
reserves shall be conditioned upon Landlord’s release of such funds (or an
equivalent amount) to Tenant in connection with the performance of such work so
long as Tenant has complied with its obligations under Section 21.26. 
Notwithstanding the foregoing, to the extent funds have been released from such
reserve but are not sufficient to complete the environmental remediation in
accordance with Schedule 20.3, Tenant shall remain obligated to complete such
environmental remediation at Tenant’s sole cost and expense.
20.4          Indemnity.  Tenant shall indemnify, defend, protect, save, hold
harmless, and reimburse Landlord and all Indemnified Parties for, from and
against any and all costs, losses (including, losses of use or economic benefit
or diminution in value), liabilities, damages, assessments, lawsuits,
deficiencies, demands, claims and expenses (collectively, “Environmental
Costs”), whether or not arising out of third‑party claims and regardless of
whether liability without fault is imposed, or sought to be imposed, on
Landlord, or on the Demised Premises, incurred in connection with, arising out
of, resulting from or incident to, directly or indirectly, any and all Known
Environmental Problems before, during or after the Term, including (i) the
production, management, use, generation, manufacture, labeling, registration,
storage, treatment, transporting, disposal, discharge, spilling, leaking,
emitting, injecting, escaping, abandoning, dumping, release or other handling or
disposition of any Hazardous Substances from, in, on or about the Demised
Premises (collectively, “Handling”), including the effects of such Handling of
or exposure to any Hazardous Substances on any Person or property within or
outside the boundaries of the Demised Premises, (ii) the presence of any
Hazardous Substances in, on, under or about the Demised Premises and (iii) the
violation of any Environmental Law.  “Environmental Costs” include interest,
costs of response, removal, remedial action, containment, cleanup,
investigation, design, engineering and construction, damages (including actual
and consequential damages) for personal injuries and for injury to, destruction
of or loss of property or natural resources, relocation or replacement costs,
penalties, fines, charges or expenses, attorneys’ fees, expert fees,
consultation fees, and court costs, and all amounts paid in investigating,
defending or settling any of the foregoing.
20.5          Environmental Inspections.  (a)  In the event that Landlord has a
reasonable basis to believe that Tenant is in breach of its obligations under
this Article XX, or that there may exist any violation of Environmental Law or
presence of Hazardous Substances in excess of an applicable standard that would
require investigation, remediation or other corrective action pursuant to
Environmental Law in, on, from, under or about any Demised Premises, or if
Landlord desires to do so in connection with the prospective sale, leasing,
financing, development or development of any portion of the Property (including
the Demised Premises), Landlord shall have the right, from time to time, during
normal business hours and upon not less than fifteen (15) days’ Notice to
Tenant, except in the case of an emergency, in which event no notice shall be
required, to conduct (or cause to be conducted) an inspection of the Demised
Premises to determine the existence of such violation of Environmental Law or
such presence of Hazardous Substances.  During said 15‑day period, at Tenant’s
request Landlord’s environmental representatives shall meet and confer in good
faith with Tenant’s environmental representatives, in an attempt to agree on a
potential plan of action for any such inspection, including testing, sampling
and monitoring, in a commercially reasonable and cost‑effective manner.  At the
expiration of such 15‑day period (except in the case of an emergency), Landlord
shall have the right to enter and inspect the Demised Premises, conduct any
testing, monitoring, sampling and analyses (collectively, “Inspections”) it
deems reasonably necessary and shall have the right to inspect materials brought
into the Demised Premises, subject to any agreed plan of action with Tenant (if
any).  Landlord may, in its reasonable discretion, retain such experts to
conduct the Inspections and to prepare a written report in connection
therewith.  All reasonable costs and expenses incurred by Landlord under this
Section 20.5 with respect to any Known Environmental Problems shall be paid on
demand as Additional Charges by Tenant to Landlord, any failure to pay the same
shall bear interest and be subject to terms of conduct by Tenant as provided
with respect to Environmental Costs in Section 20.4.  Failure to conduct an
environmental inspection or to detect unfavorable conditions if such inspection
is conducted shall in no fashion be intended as a release of any liability for
Known Environmental Problems.  Tenant shall remain liable for any environmental
condition related to or having occurred during its tenancy and any Known
Environmental Problem regardless of when such conditions are discovered and
regardless of whether or not Landlord conducts an environmental inspection at
the termination of this Master Lease.  The obligations set forth in this Article
XX shall survive the expiration or earlier termination of this Master Lease with
respect to any or all Demised Premises for any reason whatsoever.
(b) All Inspections shall be conducted during normal business hours (except in
an emergency) and a representative of Tenant shall have the right to be present
(except in an emergency if no notice is practicable).  Landlord and its
representatives shall take reasonable care (i) to minimize disturbance of the
operations of the Demised Premises, in the course of any Inspections, except in
the case of an emergency, and (ii) not to cause any damage or injury to the
Demised Premises or Tenant’s Property, and Landlord shall be responsible for all
negligent acts and omissions for all representatives it brings upon the Demised
Premises; provided, that Landlord shall not be responsible for any claims,
costs, expenses, loss or damages for any existing environmental conditions or
matters except to the extent that the same may be exacerbated by Landlord or its
representatives by such negligence.  Landlord shall maintain (or cause its
contractors and experts to maintain) customary insurance coverage with customary
limits with respect to all Inspections.
20.6          Additional Provisions.  With respect to the Demised Premises and
all SACs, Tenant shall comply with all of the additional terms, conditions and
provisions set forth on Schedule 20.6, subject to the express provisions of this
Article XX.
20.7          Survival.  Tenant’s liability under this Article XX shall survive
the expiration or earlier termination of this Master Lease.
ARTICLE XXI  MISCELLANEOUS
21.1          Survival.  Notwithstanding anything to the contrary contained in
this Master Lease, all terms, conditions, covenants and provisions with respect
to Tenant’s obligations hereunder (including, without limitation, all claims
against, and liabilities and indemnities of, Tenant) arising or accruing prior
to or on the expiration or earlier termination of this Master Lease shall
survive such expiration or termination of this Master Lease.  For avoidance of
doubt, no termination of this Master Lease with respect to part or all of any
one or more Demised Premises at any one or more Properties in accordance with
the terms of this Master Lease, except as otherwise expressly set forth herein,
shall have no impact on the effectiveness of this Master Lease with respect to
any Demised Premises or Properties which have not been so terminated.
21.2          Partial Invalidity.  If any provision, term, covenant or condition
of this Master Lease or the application thereof to any Person or circumstance
shall, to any extent, be determined by a court of competent jurisdiction or any
arbitrator to be invalid or unenforceable, the remainder of this Master Lease,
or the application of such provision, term, covenant or condition to Persons or
circumstances other than those as to which it is held invalid or unenforceable,
shall not be affected thereby and each provision, term, covenant or condition of
this Master Lease shall be valid and be enforced to the fullest extent permitted
by law.
21.3          Non‑Recourse.  Tenant specifically agrees to look solely to the
equity interest of Landlord in the Demised Premises as it exists from time to
time for the satisfaction of any claim or liability of Landlord under this
Master Lease, and Tenant shall not institute any action or proceeding against,
nor seek to recover any judgment from, Landlord personally or against any
Property, but Landlord’s sole liability hereunder shall be limited solely to its
equity interest in the Demised Premises from time to time, and no recourse under
or in respect of this Master Lease shall be had against any other assets of
Landlord or against any Person having an interest in Landlord or any such
Person’s assets whatsoever.  Without limiting the foregoing, it is specifically
agreed that no constituent partner, member or shareholder or owner of any
beneficial or equitable interest in Landlord or any manager, managing member,
director, officer or employee of Landlord shall ever be personally liable nor
shall any personal assets of any such Person ever be liable for any such claim,
liability or judgment or for the payment of any monetary obligation to Tenant. 
Furthermore, except as otherwise expressly provided herein, in no event shall
Landlord ever be liable to Tenant nor shall Tenant ever be liable to Landlord
for any indirect, speculative or consequential damages suffered by Tenant or
Landlord, as the case may be, from whatever cause.
21.4          Successors and Assigns.  This Master Lease shall be binding upon
Landlord and its successors and assigns, and upon Tenant and its permitted
successors and assigns pursuant to Article IX.
21.5          Governing Law.  THIS MASTER LEASE WAS NEGOTIATED IN THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL JURISDICTIONAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY. 
ACCORDINGLY, IN ALL RESPECTS THIS MASTER LEASE (AND ANY AGREEMENT FORMED
PURSUANT TO THE TERMS HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD
TO PRINCIPLES OR CONFLICTS OF LAW) AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA, EXCEPT THAT ALL PROVISIONS HEREOF RELATING TO THE CREATION OF THE
LEASEHOLD ESTATE AND ALL REMEDIES SET FORTH IN ARTICLE XIV RELATING TO RECOVERY
OF POSSESSION OF THE DEMISED PREMISES (SUCH AS AN ACTION FOR UNLAWFUL DETAINER,
IN REM ACTION OR OTHER SIMILAR ACTION) (COLLECTIVELY, “LOCAL REMEDIES”) SHALL BE
CONSTRUED AND ENFORCED ACCORDING TO, AND GOVERNED BY, THE LAWS OF THE STATE IN
WHICH THE DEMISED PREMISES IS LOCATED.
21.6          Consent to Jurisdiction; Waiver of Trial by Jury.  EACH PARTY
HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL
COURT LOCATED WITHIN THE COUNTY OF NEW YORK IN THE STATE OF NEW YORK FOR THE
PURPOSES OF ANY SUIT, ACTION OR OTHER PROCEEDING ARISING OUT OF THIS MASTER
LEASE (INCLUDING ANY BREACH HEREOF) OR ANY TRANSACTION CONTEMPLATED HEREBY OR
THEREBY, AND AGREES TO COMMENCE ANY SUCH ACTION, SUIT OR PROCEEDING ONLY IN SUCH
COURTS, EXCEPT WITH RESPECT TO ANY LOCAL REMEDIES.  EACH PARTY FURTHER AGREES
THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY UNITED STATES
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH HEREIN SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY SUCH ACTION, SUIT OR PROCEEDING.  EACH
PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING OF
VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY IN SUCH COURTS, AND HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.  EACH OF LANDLORD AND TENANT
ACKNOWLEDGES THAT IT HAS HAD THE ADVICE OF COUNSEL OF ITS CHOICE WITH RESPECT TO
ITS RIGHTS TO TRIAL BY JURY UNDER THE CONSTITUTION OF THE UNITED STATES AND THE
STATE.  EACH OF LANDLORD AND TENANT HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL
BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION (i) ARISING UNDER THIS
MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT TO THE TERMS HEREOF) OR (ii) IN
ANY MANNER CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF LANDLORD
AND TENANT WITH RESPECT TO THIS MASTER LEASE (OR ANY AGREEMENT FORMED PURSUANT
TO THE TERMS HEREOF) OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO,
IN EACH CASE WHETHER NOW EXISTING OR HEREINAFTER ARISING, AND WHETHER SOUNDING
IN CONTRACT OR TORT OR OTHERWISE; EACH OF LANDLORD AND TENANT HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY A COURT TRIAL WITHOUT A JURY, AND THAT EITHER PARTY MAY FILE A COPY OF THIS
SECTION 21.6 WITH ANY COURT AS CONCLUSIVE EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.
21.7          Entire Agreement.  This Master Lease and the Exhibits and
Schedules hereto, the Side Letter and the SNDA constitute the entire and final
agreement of the parties with respect to the subject matter hereof, and may not
be changed or modified except by an agreement in writing signed by the parties,
and no such change or modification to any specific provision of this Master
Lease shall be effective without the explicit reference to the applicable
Section by number and paragraph (if any).  Landlord and Tenant hereby agree that
all prior or contemporaneous oral or written understandings, agreements or
negotiations relative to the leasing of the Demised Premises or the execution of
this Master Lease are merged and integrated into, and revoked and superseded, by
this Master Lease.
21.8          Headings.  All titles and headings to sections, subsections,
paragraphs or other divisions of this Master Lease are only for the convenience
of the parties and shall not be construed to have any effect or meaning with
respect to the other contents of such sections, subsections, paragraphs or other
divisions, such other content being controlling as to the agreement among the
parties hereto.
21.9          Counterparts.  This Master Lease may be executed in any number of
counterparts, each of which shall be a valid and binding original, but all of
which together shall constitute one and the same instrument.
21.10          Interpretation.  Both Landlord and Tenant have been represented
by counsel and this Master Lease and every provision hereof has been freely and
fairly negotiated.  Consequently, all provisions of this Master Lease shall be
interpreted according to their fair meaning and shall not be strictly construed
against any party.
21.11          Time of Essence.  TIME IS OF THE ESSENCE OF THIS MASTER LEASE AND
EACH PROVISION HEREOF IN WHICH TIME OF PERFORMANCE IS ESTABLISHED.
21.12          Further Assurances.  The Parties agree to execute, acknowledge
and deliver to each other Party and/or such other Persons as a Party may
request, all documents reasonably requested by any Party to give effect to the
provisions and intent of this Master Lease.
21.13          Landlord’s Right to Inspect and Show the Demised Premises.  In
addition to all other rights of Landlord hereunder, upon reasonable advance
notice to Tenant which may be given verbally to the Store manager with not less
than forty‑eight (48) hours’ notice (except in the case of an emergency),
Landlord and its authorized representatives shall have the right to inspect the
Demised Premises and to show the Demised Premises to potential purchasers,
tenants and lenders at all reasonable times during usual business hours. 
Landlord and its representatives shall take reasonable care to minimize
disturbance of the operations of the Demised Premises, except in the case of an
emergency, and not to cause any damage or injury to the Demised Premises or
Tenant’s Property, and Landlord shall be responsible for all acts and omissions
for all representatives it brings on the Demised Premises.  Tenant and its
representatives shall have the right to be present during any and all such
inspections.
21.14          Acceptance of Surrender.  No surrender to Landlord of this Master
Lease or of the Demised Premises or any part thereof, or of any interest
therein, shall be valid or effective until and unless agreed to and accepted in
writing by Landlord, and no act by Landlord or any representative or agent of
Landlord, other than written acceptance by Landlord, shall constitute an
acceptance of any such surrender.
21.15          Non‑Waiver.  The failure of Landlord or Tenant to insist, in any
one or more instances, upon a strict performance of any of the covenants,
conditions, terms or provisions of this Master Lease, or to exercise any
election, option, right or remedy herein contained (collectively, “Lease
Provisions”), shall not be construed as a waiver or a relinquishment of such
Lease Provisions or a waiver for the future of any of the same or any other
Lease Provisions, but the same shall continue and remain in full force and
effect.  The receipt by Landlord of Rent or payment of Rent by Tenant, with
knowledge of the breach of any Lease Provisions for which Tenant is obligated or
liable, shall not be deemed a waiver of such breach.  No waiver by Landlord or
Tenant of any Lease Provisions shall be deemed to have been made unless
expressed in writing and signed by Landlord or Tenant, as the case may be.
21.16          Accord and Satisfaction.  Without limiting the foregoing
provisions of Section 21.15, no payment by Tenant or receipt by Landlord of a
lesser amount than the full amount of Rent herein stipulated shall be deemed to
be other than on account of the earliest stipulated or required payments of
Rent, nor shall any endorsement or statement on any check or any letter
accompanying any check or confirmation of any Wire Transfer or other payment as
Rent be deemed an accord and satisfaction, and Landlord may accept such check,
Wire Transfer or other payment without prejudice to Landlord’s right to recover
the balance of such Rent (with late charges and interest as provided herein) or
pursue any other remedy provided in this Master Lease or at law or in equity.
21.17          Recording.  Tenant shall not record this Master Lease without the
written consent of Landlord, but Tenant may record any SNDA.
21.18          Liens.  Subject to the express provisions hereof with respect to
Tenant’s (or an Affiliate of Tenant’s, as the case may be) performance of
Recapture Restoration Work and/or Recapture Related Repairs which has been
required and authorized by Landlord in accordance with Section 1.6 or
Section 10.1 (“Landlord Authorized Work”), Tenant shall have no power to do any
act or make any contract which may create or be the foundation for any lien,
mortgage or other encumbrance upon the estate of Landlord or of any interest of
Landlord in the Demised Premises or the Property, or upon or in the building or
buildings or improvements thereon or hereafter erected or placed thereon, it
being agreed that should Tenant cause any improvements, alterations or repairs
to be made to the Demised Premises, or material furnished or labor performed
therein, or thereon, except for Landlord Authorized Work, neither Landlord nor
the Demised Premises nor any improvements shall under any circumstances be
liable for the payment of any expense incurred or for the value of any work done
or material furnished to the Demised Premises or any part thereof.  Subject to
Landlord’s payment obligations for any Landlord Authorized Work, all such
improvements, alterations, repairs, materials and labor shall be done at
Tenant’s expense and Tenant shall be solely and wholly responsible to
contractors, laborers and material men furnishing labor and material to said
premises and building or buildings and improvements or any part thereof and all
such laborers, material men and contractors are hereby charged with notice that
they must look solely and wholly to Tenant and Tenant’s interest in the Demised
Premises to secure the payment of any bills for work done and materials
furnished.
In addition to all other rights and remedies of Landlord, in the event that a
mechanic’s lien shall be filed against the Demised Premises or Tenant’s interest
therein or against the Property or any applicable Shopping Center or any part
thereof as the result of any repairs, fixturing, alterations or other work
undertaken by Tenant (subject to Landlord’s payment obligations with respect to
Landlord Authorized Work), Tenant shall, within twenty‑one (21) days (or such
shorter period as may be required pursuant to the terms of any REA) after
receiving notice of such lien, discharge such lien either by payment of the
indebtedness due or by filing a bond (as provided by statute) or by providing a
surety bond for one hundred twenty five percent (120%) of the amount of such
lien as security therefor, or a title indemnity from a nationally recognized
title insurer.  In the event that Tenant shall fail to bond or discharge such
lien, or provide such security or title indemnity for such lien, provided, that
Landlord has complied with its payment obligations with respect to Landlord
Authorized Work, Landlord may, but shall not be obligated to, in addition to all
other rights and remedies in this Master Lease, have the right to procure such
discharge by filing such bond and Tenant shall pay the cost of such bond to
Landlord (together with interest at the Overdue Rate) as Additional Charges upon
the first day that Rent shall be due thereafter.
21.19          Cumulative Remedies.  Each and every one of the rights, remedies
and benefits provided by this Lease to Landlord and Tenant shall be cumulative
and shall not be exclusive of any other such rights, remedies and benefits
allowed by law.
21.20          Rules and Regulations.  From and after the Multi‑Tenant Occupancy
Date, Landlord reserves the right to promulgate reasonable, nondiscriminatory
rules and regulations from time to time pertaining to the Demised Premises and
the Property; provided, that the same do not unreasonably or materially
interfere with Tenant’s business or access to the Demised Premises or materially
increase Tenant’s obligations or materially decrease Tenant’s rights or remedies
hereunder.  Tenant agrees to comply with and observe all such nondiscriminatory
rules and regulations promulgated in accordance with this Section 21.20 and as
to which it has received adequate prior Notice providing Tenant with sufficient
time to comply with such rules.  Failure by Tenant to keep and observe such
rules and regulations shall constitute a breach of this Master Lease as if the
same were contained herein as covenants of Tenant.
21.21          Confidentiality and Media Releases.  The Parties hereby agree not
to disclose any of the terms of this Master Lease to any person or entity not a
party to this Master Lease, nor shall either Party, without the prior written
consent of the other, issue any press or other media releases or make any public
statements relating to the terms or provisions of this Master Lease; provided,
however, that either Party may make necessary disclosures to (i) potential
lenders, investors, purchasers, subtenants, assignees, attorneys, advisors,
consultants, accountants and economic development authorities and/or as may be
required by applicable laws or court order, so long as such Parties agree to
keep all of the terms of this Master Lease strictly confidential to the extent
practicable, and except as may be required pursuant to applicable law, or (ii)
any lender, investor or prospective investor, rating agency, counsel, advisor,
consultant or accountant in connection with a securitization and/or sale of a
loan.
21.22          Authority.  The Parties hereto represent and warrant to each
other that the person(s) executing this Master Lease on behalf of Landlord or
Tenant, as the case may be, have been duly authorized by all requisite corporate
or other action of Landlord or Tenant, as the case may be, so that upon such
execution this Master Lease will be binding upon and enforceable against each
Party in accordance with its terms, subject to general equitable principles and
the laws of insolvency and bankruptcy.  Landlord and Tenant agree to furnish to
the other Party from time to time upon request such written proof of such
authorization as either Party may reasonably request.
21.23          Overdue Rate.  In addition to all other rights and remedies of
Landlord in this Master Lease, in the event that Landlord shall incur any cost
or expense on behalf of Tenant (including curing or payment or discharge of any
liability or obligation of Tenant or any breach or default by Tenant hereunder),
whether or not there is an Event of Default, which is not paid to Landlord by
Tenant within five (5) Business Days of Landlord’s demand therefor accompanied
by an invoice in reasonable detail, the same shall bear interest at the Overdue
Rate from the date of demand until paid in full and shall constitute Additional
Charges.
21.24          Delivery of Information.  (a)  Within seventy‑five (75) days
after the end of each Fiscal Year and within forty (40) days after the end of
each fiscal quarter of Tenant’s Parent during the Term, Tenant shall deliver to
Landlord Financial Statements for the Fiscal Year or quarter, as the case may
be, then ended.
(b) Tenant shall also deliver the following additional financial information to
Landlord (in the forms provided in Schedule 21.24):
(i) no later than the time of delivery of Financial Statements pursuant to
clause (a) above, statements of EBITDA and EBITDAR with respect to each Store,
and all Stores collectively for the four‑quarter period then ended;
(ii) on a monthly basis, within thirty (30) days after the end of each month
during the Term, (x) with respect to each Sears Store or Kmart Store, monthly
sales and profit and loss reports with respect to each Demised Premises and (y)
with respect to each Sears Store or Kmart Store as to which the Multi‑Tenant
Occupancy Date has not yet occurred, a certification as follows:  that Tenant is
current in its payment of all CAM Expenses, Utility Charges and Operating
Expenses (if any)  payable by Tenant pursuant to this Master Lease in accordance
with all applicable grace periods and no such payments are overdue in excess of
such grace periods except for matters being disputed by Tenant in good faith as
described on a schedule to such certificate;
(iii) prompt notice (containing reasonable detail) of any material changes in
the financial or physical condition of any Property, including any termination
of a material lease and any termination or cancellation of terrorism or other
insurance required by the Landlord Mortgage;
(iv) as promptly as reasonably practicable, all such other financial statements
and information as Landlord may reasonably request, including to enable Landlord
to comply with all voluntary and mandatory financial reporting requirements of
Landlord under all Legal Requirements and under the Landlord Mortgage, including
with respect to any requirements of any member of Landlord (or any Affiliate of
any member of Landlord), their successors, and assigns, with respect to status
as a REIT; and
(v) on a quarterly basis, within forty (40) days after the end of each calendar
quarter during the Term, with respect to each Sears Store or Kmart Store
reported in Section 21.24(b)(ii)(y), a statement describing all CAM Expenses,
Utility Charges and Operating Expenses (if any) paid by Tenant pursuant to this
Master Lease.
Subject to the next succeeding sentence, all such Financial Statements and
additional financial information, and information derivative therefrom
(collectively, “Tenant Confidential Information”), shall be held strictly
confidential by Landlord and shall not be shared or disclosed by Landlord
(except to its members, employees, representatives, agents, accountants and
attorneys and Landlord shall cause its members, employees, representatives,
agents, accountants and attorneys to not disclose the same) until and unless
Tenant has made such information public and except pursuant to Legal
Requirements or legal process.  Notwithstanding the foregoing, Landlord may
disclose Tenant Confidential Information to (i) the agents and actual or
prospective lenders in respect of the Landlord Mortgage in accordance with the
Landlord Mortgage Documents, (ii) any lender, investor or prospective investor,
rating agency, counsel, advisor, consultant or accountant in connection with a
securitization and/or sale of a loan, and (iii) actual or prospective equity
investors in or purchasers of equity interests in Landlord, Guarantor or this
Master Lease or any interests therein who have executed with Tenant a customary
confidentiality agreement in a form that has been reasonably approved by Tenant
for this purpose.
21.25          Puerto Rico Premises.  Landlord covenants and agrees with Tenant,
its successors and assigns, that Landlord, its successors and assigns, shall not
(and shall not have any power or authority to) sell, convey, lease, assign, or
otherwise transfer (“Sale”), or enter into any agreement, contract, agreement
for deed, lease, agreement for lease, or any option, right of first refusal,
right of first offer, or right of first negotiation for with respect to any Sale
(“Sale Agreement”), except with respect to (i) a Landlord Mortgage, and (ii)
unless Tenant has a right not to be disturbed based on the application of the
terms of Section 4 of the SNDA, any foreclosure, deed‑in‑lieu of foreclosure or
other exercise of rights or remedies under such Landlord Mortgage and any
subsequent sale by Landlord Mortgagee or a purchaser at foreclosure, with
respect to (or any real property interest in) any Demised Premises or portion
thereof located in Puerto Rico (“Puerto Rico Premises”), unless all of the
following have been strictly complied with, failure of any of which shall render
any Sale to any third‑party null and void ab initio:
(a) Any such Sale and each such Sale Agreement shall be made expressly subject
to this Master Lease and all of Tenant’s rights, remedies and privileges
hereunder with respect to the applicable Puerto Rico Premises, including the
Tenant PR ROFO Rights set forth below  (“Tenant PR Rights”);
(b) Each buyer, purchaser, lessee or other transferee and each other
counter‑party (other than Landlord or its successor or assign, collectively,
“Sale Counter‑Party”) to each Sale or Sale Agreement shall absolutely waive and
release, to the fullest extent permitted by law, all rights to disavow any
Tenant PR Rights by reason of the failure of Landlord or Tenant to record any
lease or notice of lease with respect to the Puerto Rico Premises or this Master
Lease;
(c) Each Sale Counter‑Party shall agree in writing for the benefit of Tenant,
its successors and assigns (each of whom shall be deemed third‑party
beneficiaries) that each such subsequent Sale or Sale Agreement entered into by
any such Sale Counter‑Party shall be expressly subject to all of the Tenant PR
Rights, and all of Tenant’s PR ROFO Rights; and
(d)        Not less than thirty (30) days prior to any proposed Sale or the
proposed execution of any Sale Agreement, Landlord shall have provided Tenant
with Notice of its intent to enter into a Sale or Sale Agreement and Tenant’s
right to offer to purchase the Puerto Rico Premises which is the subject of such
Sale or Sale Agreement, followed by a thirty (30)‑day period of good faith
negotiation between Landlord and Tenant with regard to Tenant’s purchase of such
Puerto Rico Premises.  If Tenant does not exercise such right to offer to
purchase or the parties do not reach agreement during such 30‑day negotiation
period, Landlord shall provide Tenant with ten (10) days’ prior Notice of any
subsequent Sale and any Sale Agreement with respect to such Puerto Rico
Premises, which Notice shall include evidence of Landlord’s compliance with all
of the foregoing clauses (a)‑(c), and all of Tenant’s PR ROFO Rights in this
clause (d).  This right of offer by Tenant shall apply with respect to each
separate Puerto Rico Premises; provided however, Tenant’s right of offer shall
automatically be waived with respect to each Sale which otherwise fully complies
with the foregoing clauses (a)‑(c).  In furtherance of said Tenant’s right of
offer, the Parties are recording a deed with respect thereto in the Registry of
the Property of Puerto Rico. Landlord covenants and agrees to grant an
additional ten (10)‑year right of offer with the same terms and conditions
provided herein every nine (9) years during the Term of this Master Lease with
respect to any of the Puerto Rico Premises (including all renewal terms),
commencing on July 7, 2024, and continuing on the first day of each ninth year
anniversary thereafter, and the Parties covenant and agree to execute,
acknowledge and deliver (in proper form for recording) without charge to either
Party corresponding deeds to record the aforementioned Tenant’s right of offer
over the Puerto Rico Premises in the Registry of the Property of Puerto Rico.
Tenant’s rights in this clause (d) are referred to as the “Tenant PR ROFO
Rights”.
21.26          Environmental Work.  In connection with Tenant’s work pursuant to
Schedule 20.3 to the Side Letter, Landlord currently holds funds in escrow (in
the amount set forth in Schedule 20.3 of the Side Letter as of the Commencement
Date).  Such funds shall be disbursed to Tenant by Landlord to reimburse Tenant
for costs and expenses incurred in order to perform such work, in each case
within five Business Days following receipt from Tenant of a request therefor,
accompanied by (1) an itemized list of all costs to be paid with the proceeds of
such disbursement and (2) a certification from Tenant that all such costs have
been paid by Tenant or will be paid with the proceeds of such disbursement, and
that all amounts previously received by Tenant from such funds held by Landlord
have been applied by Tenant toward the costs for which they were requested. 
Upon Tenant’s completion of such work and payment of all costs and expenses in
respect thereof, any amounts then remaining in escrow with Landlord shall
promptly be remitted to Tenant.
ARTICLE XXII  MEMORANDUM OF LEASE
22.1          Memorandum of Lease.  Landlord and Tenant covenant and agree to
execute, acknowledge and deliver a short‑form memorandum of this Master Lease,
in form suitable for recording under the laws of each state in which the
applicable Demised Premises is located, at such time as Tenant has made an
initial assignment of this Master Lease to an Affiliate, or at any other time
upon the request of Tenant.  From time to time, upon request of either Party,
the Parties shall execute, acknowledge and deliver amendments to such memoranda
of lease (a) to reflect the termination of this Master Lease with respect to any
Properties as provided herein, and upon the final expiration or earlier
termination of this Master Lease to the Demised Premises, and (b) as otherwise
may be appropriate.  Tenant shall pay all costs and expenses of recording such
Memorandum of Lease and any further memoranda of lease (except in connection
with any New Lease) or in connection with any Recapture Space or Additional
Recapture Space.
ARTICLE XXIII  BROKERS
23.1          Brokers.  Tenant warrants that it has not had any contact or
dealings with any real estate broker, agent or finder or other Person which
would give rise to the payment of any fee, brokerage commission or other payment
in connection with this Master Lease, and Tenant shall indemnify, protect, hold
harmless and defend Landlord and all Indemnified Parties from and against any
claims, liability, damages, fees, costs or expenses, including reasonable
attorneys’ fees and court costs (including the same incurred in the enforcement
of each indemnity) with respect to any fee, brokerage commission or other
payment arising out of any act or omission of Tenant.  Landlord warrants that it
has not had any contact or dealings with any real estate broker, agent, finder
or other Person which would give rise to the payment of any fee, brokerage
commission or other payment in connection with this Master Lease, and Landlord
shall indemnify, protect, hold harmless and defend Tenant from and against any
claims, liability, damages, fees, costs or expenses, including reasonable
attorneys’ fees and court costs (including the same incurred in the enforcement
of such indemnity) with respect to any fee, brokerage commission or other
payment arising out of any act or omission of Landlord.
ARTICLE XXIV  ANTI‑TERRORISM
24.1          Anti‑Terrorism Representations.  Tenant hereby represents and
warrants that neither Tenant, nor, to the knowledge of Tenant, any persons or
entities holding any legal or beneficial interest whatsoever in Tenant, are
(a) the target of any sanctions program that is established by Executive Order
of the President or published by the Office of Foreign Assets Control, U.S.
Department of the Treasury (“OFAC”); (b) designated by the President or OFAC
pursuant to the Trading with the Enemy Act, 50 U.S.C. App. § 5, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701‑06, the Patriot
Act, Public Law 107‑56, Executive Order 13224 (September 23, 2001) or any
Executive Order of the President issued pursuant to such statutes; or (c) named
on the following list that is published by OFAC:  “List of Specially Designated
Nationals and Blocked Persons” (collectively, “Prohibited Persons”).  Tenant
hereby represents and warrants to Landlord that no funds tendered to Landlord by
Tenant under the terms of this Master Lease are or will be directly or, to
Tenant’s knowledge, indirectly derived from activities that may contravene U.S.
federal, state or international laws and regulations, including anti‑money
laundering laws.  If the foregoing representations are untrue at any time during
the Term and Landlord suffers actual damages as a result thereof, an Event of
Default will be deemed to have occurred, without the necessity of notice to
Tenant.
Tenant will not during the Term of this Master Lease knowingly engage in any
transactions or dealings, or knowingly be otherwise associated, with any
Prohibited Persons in connection with the use or occupancy of the Demised
Premises.  A breach of the representations contained in this Section 24.1 by
Tenant as a result of which Landlord suffers actual damages shall constitute a
material breach of this Master Lease and shall entitle Landlord to any and all
remedies available hereunder, or at law or in equity.
ARTICLE XXV  REIT PROTECTION
25.1          REIT Protection.  (a) The Parties hereto intend that Rent and all
other amounts paid by Tenant hereunder will qualify as “rents from real
property” within the meaning of Section 856(d) of the Code, or any similar or
successor provision thereto and this Master Lease shall be interpreted
consistently with this intent.
(b) Notwithstanding anything to the contrary contained in this Master Lease,
Tenant shall not without Landlord’s advance written consent (which consent shall
not be unreasonably withheld) (i) sublet, assign or enter into a management
arrangement for the Demised Premises on any basis such that the rental or other
amounts to be paid by the subtenant, assignee or manager thereunder would be
based, in whole or in part, on either (x) the income or profits derived by the
business activities of the subtenant, assignee or manager or (y) any other
formula or allocation such that any portion of any amount received by Landlord
(or received or deemed to be received for U.S. federal income tax purposes by
any member of Landlord (or any Affiliate of any member of Landlord)) would fail
to qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto; (ii) furnish or render
any services to the subtenant, assignee or manager or manage or operate the
Demised Premises so subleased, assigned or managed; (iii) sublet or assign to,
or enter into a management arrangement for the Demised Premises with, any Person
(other than a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code)) in which Tenant, Landlord or any member of Landlord (or any Affiliate
of any member of Landlord) owns an interest, directly or indirectly (by applying
constructive ownership rules set forth in Section 856(d)(5) of the Code); or
(iv) sublet, assign or enter into a management arrangement for the Demised
Premises in any other manner which could cause any portion of the amounts
received by Landlord (or received or deemed to be received for U.S. federal
income tax purposes by any member of Landlord (or any Affiliate of any member of
Landlord)) pursuant to this Master Lease or any sublease to fail to qualify as
“rents from real property” within the meaning of Section 856(d) of the Code, or
any similar or successor provision thereto, or which could cause any other
income of Landlord or any member of Landlord (or any Affiliate of any member of
Landlord) to fail to qualify as income described in Section 856(c)(2) of the
Code.  The requirements of this Section 25.1(b) shall likewise apply to any
further subleasing by any subtenant.
(c) Notwithstanding anything to the contrary contained in this Master Lease, the
Parties acknowledge and agree that Landlord, in its sole discretion, may assign
this Master Lease or any interest herein to another Person (including, without
limitation, a “taxable REIT subsidiary” (within the meaning of Section 856(l) of
the Code)) to maintain the status of any member of Landlord (or any Affiliate of
any member of Landlord) as a “real estate investment trust” (within the meaning
of Section 856(a) of the Code); provided, however, that Landlord shall be
required to (i) comply with any applicable legal requirements related to such
transfer and (ii) give Tenant notice of any such assignment; and provided,
further, that any such assignment shall be subject to all of the rights of
Tenant hereunder.
(c) Notwithstanding anything to the contrary contained in this Master Lease,
upon request of Landlord, Tenant shall cooperate with Landlord in good faith and
at no cost or expense to Tenant, and provide such documentation and/or
information as may be in Tenant’s possession or under Tenant’s control and
otherwise readily available to Tenant as shall be reasonably requested by
Landlord in connection with verification of “real estate investment trust”
(within the meaning of Section 856(a) of the Code) compliance requirements. 
Tenant shall take such reasonable action as may be requested by Landlord from
time to time to ensure compliance with the Internal Revenue Service requirement
that Rent allocable for purposes of Section 856 of the Code to personal
property, if any, at the beginning and end of a calendar year does not exceed
fifteen percent (15%) of the total Rent due hereunder as long as such compliance
does not (i) increase Tenant’s monetary obligations under this Master Lease,
(ii) materially and adversely increase Tenant’s nonmonetary obligations under
this Master Lease or (iii) materially diminish Tenant’s rights under this Master
Lease.
(e) If Tenant contemplates a transaction that would result in any change to the
direct or indirect ownership of Tenant and Tenant reasonably believes, after
performing appropriate due diligence, that such change could cause any portion
of the amounts received by Landlord (or received or deemed to be received for
U.S. federal income tax purposes by any member of Landlord (or any Affiliate of
any member of Landlord)) pursuant to this Master Lease or any sublease to fail
to qualify as “rents from real property” within the meaning of Section 856(d) of
the Code, or any similar or successor provision thereto, or which could cause
any other income of Landlord or any member of Landlord (or any Affiliate of any
member of Landlord) to fail to qualify as income described in Section 856(c)(2)
of the Code (a “Related Party Rent Issue”; such transaction, a “Tenant
Transaction”), then Tenant shall deliver Notice of such Tenant Transaction to
Landlord at least five (5) Business Days prior to the consummation thereof (a
“Tenant Transaction Notice”).  If Tenant delivers a Tenant Transaction Notice,
then both Landlord and Tenant shall have the right to request from each other
such information as is reasonably required to determine if such Tenant
Transaction would result in a Related Party Rent Issue.  If Landlord or Tenant
reasonably determines that such Tenant Transaction would result in a Related
Party Rent Issue (or if such Tenant Transaction is consummated and in fact
results in a Related Party Rent Issue), then Landlord and Tenant shall work
together in good faith to restructure such Tenant Transaction in a manner that
does not create a Related Party Rent Issue.
ARTICLE XXVI  FAIR MARKET RENT—APPRAISAL
26.1          Fair Market Rent.  In the event that it becomes necessary to
determine the Fair Market Rent of any Demised Premises for any purpose of this
Master Lease, and the parties cannot agree amongst themselves on such value
within twenty (20) days after the first request made by one of the parties to do
so, then either party may notify the other of a person selected to act as
appraiser (such person, and each other person selected as provided herein, an
“Appraiser”) on its behalf.  Within fifteen (15) days after receipt of any such
Notice, the other party shall by notice to the first party appoint a second
person as Appraiser on its behalf.  The Appraisers thus appointed, each of whom
must be a member of The Appraisal Institute/American Institute of Real Estate
Appraisers (or any successor organization thereto) with at least ten (10) years
of experience appraising properties similar to the Demised Premises, shall,
within forty‑five (45) days after the date of the notice appointing the first
appraiser, proceed to appraise the applicable Demised Premises to determine the
Fair Market Rent thereof as of the relevant date; provided, that if one
Appraiser shall have been so appointed, or if two Appraisers shall have been so
appointed but only one such Appraiser shall have made such determination within
fifty (50) days after the making of the initial appointment, then the
determination of such Appraiser shall be final and binding upon the parties.  If
two (2) Appraisers shall have been appointed and shall have made their
determinations within the respective requisite periods set forth above and if
the difference between the amounts so determined shall not exceed ten percent
(10%) of the lesser of such amounts, then the Fair Market Rent shall be an
amount equal to fifty percent (50%) of the sum of the amounts so determined.  If
the difference between the amounts so determined shall exceed ten percent (10%)
of the lesser of such amounts, then such two (2) Appraisers shall have twenty
(20) days to appoint a third (3rd) Appraiser, but if such Appraisers fail to do
so, then either party may request the American Arbitration Association or any
successor organization thereto to appoint an Appraiser within twenty (20) days
of such request, and both parties shall be bound by any appointment so made
within such twenty (20)‑day period.  If no such Appraiser shall have been
appointed within such twenty (20) days or within ninety (90) days of the
original request for a determination of Fair Market Rent, whichever is earlier,
either Landlord or Tenant may apply to any court having jurisdiction to have
such appointment made by such court.  Any Appraiser appointed by the original
Appraisers, by the American Arbitration Association or by such court shall be
instructed to determine the Fair Market Rent within thirty (30) days after
appointment of such Appraiser.  The determination of the appraiser which differs
most in terms of dollar amount from the determination of the other two
Appraisers shall be excluded, and fifty percent (50%) of the sum of the
remaining two determinations shall be final and binding upon Landlord and Tenant
as the Fair Market Rent for such interest.  This provision for determination by
appraisal shall be specifically enforceable to the extent such remedy is
available under applicable law, and any determination hereunder shall be final
and binding upon the parties except as otherwise provided by applicable law. 
Landlord and Tenant shall each pay the fees and expenses of the Appraiser
appointed by it and their own legal fees, and each shall pay one‑half of the
fees and expenses of the third Appraiser and one‑half (1/2) of all other cost
and expenses incurred in connection with each appraisal.
ARTICLE XXVII  OFFICERS’ CERTIFICATES—STATUS OF LEASE
27.1          Certificate of Tenant.  At any time during the Term, Tenant shall,
within twenty (20) days after written request by Landlord, execute, acknowledge
and deliver to Landlord, or any other Person specified by Landlord, an Officer’s
Certificate (which may be relied upon by such Person) (a) certifying (i) that,
to the knowledge of Tenant, this Master Lease is unmodified and in full force
and effect (or if there are modifications, that this Master Lease, as modified,
is in full force and effect and stating such modifications and providing a copy
thereof if requested) and (ii) the date to which Base Rent, Additional Charges
and any other item payable by Tenant hereunder has been paid, and (b) stating
(i) whether Tenant has given Landlord any outstanding notice of any event that,
with the giving of notice or the passage of time, or both, would constitute a
default by Landlord in the performance of any covenant, agreement, obligation or
condition contained in this Master Lease and (ii) whether, to the best knowledge
of Tenant, Landlord is in default in performance of any covenant, agreement,
obligation or condition contained in this Lease, and, if so, specifying in
reasonable detail each such default.
27.2          Certificate of Landlord.  At any time during the Term, Landlord
shall, within twenty (20) days after request by Tenant, execute, acknowledge and
deliver to Tenant, or any other Person specified by Tenant, a written statement
(which may be relied upon by such Person) (a) certifying (i) that this Lease is
unmodified and in full force and effect (or if there are modifications, that
this Lease, as modified, is in full force and effect and stating such
modifications and providing a copy thereof if requested) and (ii) the date to
which Base Rent, Additional Charges and any other item payable by Tenant
hereunder has been paid, and (b) stating (i) whether an Event of Default has
occurred or whether Landlord has given Tenant any outstanding notice of any
event that, with the giving of notice or the passage of time, or both, would
constitute an Event of Default and (ii) whether, to the best knowledge of
Landlord, Tenant is in default in the performance of any covenant, agreement,
obligation or condition contained in this Lease, and, if so, specifying in
reasonable detail each such default or Event of Default.
ARTICLE XXVIII  CONDITION OF DEMISED PREMISES ON
EXPIRATION OR TERMINATION OF MASTER LEASE
28.1          Delivery of Demised Premises.  Upon the expiration or termination
of this Master Lease from whatsoever cause with respect to any or all of the
Demised Premises or a portion thereof, including without limitation any
termination under Section 1.6, 1.7 or 1.8, with respect to casualty or
Condemnation, or as a result of any Event of Default, Tenant shall surrender and
deliver the affected Demised Premises to Landlord, together with all Alterations
which are Landlord’s property under this Master Lease, (a) vacant and free from
all occupants and tenancies, including without limitation all Subleases,
(b) broom‑clean and in proper order and condition of repair as required by the
other provisions of this Master Lease, reasonable wear and tear excepted, (c) in
compliance with all Legal Requirements, Encumbrances and all other requirements
of this Master Lease, (d) with all Tenant’s Property removed and all Alterations
removed which Tenant is entitled to remove and has elected to remove in its sole
discretion (and the Demised Premises completely restored with respect to all of
the removed Alterations), (e) with all Known Environmental Problems remediated
only as and to the extent expressly provided in Schedule 20.3 to the Side
Letter, and otherwise subject to Section 20.3(b) including with respect to all
SACs in respect of such Known Environmental Problems, with all hydraulic lifts
and pits, waste‑handling equipment, oil‑water separators and all other
machinery, facilities and equipment for SAC operations removed, whether located
at the SACs or elsewhere on or about the Demised Premises as and to the extent
required by Environmental Law, and (f) free and clear of all Encumbrances, other
than (x) Permitted Encumbrances (except for (A) Excepted Liens and (B)
Subleases, and the Lands’ End Agreements), and (y) Permitted Encumbrances
(excluding Excepted Liens, except in the case of a Master Lease termination with
respect to the Recapture Space in which the Master Lease continues with respect
to the Tenant Retained Space, in which case Excepted Liens shall be permitted so
long as Security for Excepted Liens is provided to Landlord) and Landlord
Encumbrances (provided, however, that Tenant shall remain liable for the payment
and discharge of all Excepted Liens).  Notwithstanding the foregoing, in the
event of a Master Lease termination as a result of casualty or Condemnation, the
foregoing provisions with respect to Alterations, and subparagraph (b), shall
not apply to the extent affected by such casualty or Condemnation.
ARTICLE XXIX  ALTERNATIVE DISPUTE RESOLUTION—EXPEDITED ARBITRATION
29.1          Attempted Dispute Resolution.  (a)  All disputes, claims or
controversies arising under this Master Lease between the Parties with respect
to or arising under (i) Sections 1.7 and 1.8, (ii) with respect to or arising
from the determination of Gross Leasable Square Footage or Tenant’s
Proportionate Share, or (iii) with respect to the calculation and determination
of Base Rent, the “SHC Base Rent Adjustment”  and other items and adjustments as
provided in Schedule 2 to the Side Letter (each, a “Dispute”) shall be addressed
and resolved in accordance with the procedures set forth below, and no other
claim shall be brought in any court or under other dispute resolution process,
and no other remedy shall be sought to be exercised by any Party with respect to
the subject matter of any such Dispute (except that the decision of the
Conciliator or Arbitrator may be enforced in any court of competent
jurisdiction).  Without limiting the foregoing, pending the resolution of such
Dispute as provided herein, neither Party shall be deemed in breach or default
nor shall there be any Event of Default under this Master Lease; provided,
however, in the event of a Dispute with respect to subdivisions (ii) or (iii),
Tenant shall continue to pay all Base Rent and Property Charges in accordance
with the amounts last proposed or claimed by Landlord immediately prior to such
Dispute, subject to prompt adjustment and refund or credit to Tenant of any
amounts owing to Tenant upon such resolution.  For the avoidance of doubt, from
and after the Actual Recapture Date, a Dispute shall not include (and
arbitration shall not apply to) any Event of Default or the exercise of any
remedies by Landlord for an Event of Default, including the termination of this
Master Lease, with respect to any Recapture Space or any Tenant Retained Space.
(b) Landlord and Tenant shall use all reasonable good faith efforts to settle
and resolve all Disputes in an expeditious manner.  Landlord and Tenant have
each designated a senior executive officer (“Senior Representative”) to act as
its representative to attempt to resolve all Disputes; each Party may designate
a replacement Senior Representative for such Party from time to time by Notice
to the other Party.  As of the Commencement Date, Landlord’s initial Senior
Representative shall be Benjamin Schall, and Tenant’s initial Senior
Representative shall be Kunal Kamlani.  On or before the Commencement Date, or
at any time thereafter, by separate agreement, the Parties shall attempt in good
faith to select a disinterested Person (“Conciliator”) to assist in the
resolution of all such Disputes, which Conciliator may similarly be replaced
only by mutual agreement of the Parties from time to time.
(c) If the Parties fail to resolve any Dispute through informal discussions,
either Landlord or Tenant may give Notice to the other Party (and the
Conciliator, if any) of the existence of a Dispute (“Dispute Notice”), which
shall specify with reasonable detail the matter or matters in dispute and the
relief sought (and, if monetary, the amount thereof), and shall propose a place,
date and time for the Parties’ respective Senior Representatives to meet with
each other (and the Conciliator, if any) to seek to resolve the Dispute (which
date shall be no later than three (3) days from the date of delivery of the
Dispute Notice).  Landlord and Tenant, together with any such Conciliator (if
any) shall use reasonable best efforts to negotiate a resolution to the Dispute
during a period of ten (10) days (“10‑Day Period”) beginning upon the date that
any Party delivers a Dispute Notice.  These reasonable best efforts shall
include taking the following sequential steps, all of which shall be completed
within such 10‑Day Period:
(i) The Senior Representative of the Party receiving the Dispute Notice shall
use his or her reasonable best efforts to meet with the noticing Party’s Senior
Representative and any Conciliator at the place, on the date and at the time
proposed in the Dispute Notice.
(ii) The Senior Representatives and any Conciliator, acting in good faith, shall
use their respective reasonable best efforts to negotiate a mutually acceptable
resolution of the asserted Dispute.
(iii) If, acting in good faith, the Senior Representatives (with the assistance
of any Conciliator) are unable to achieve a mutually acceptable resolution of
the asserted Dispute within said 10‑Day Period, the Parties agree that the
Conciliator (if any) shall make the final decision at the expiration of such
10‑Day Period, which decision shall be in writing and shall be final and binding
on the Parties.  If the Dispute is not resolved as provided in this
Section 29.1, then the Parties shall submit the Dispute to binding arbitration
as provided herein.
29.2          Binding Arbitration.  If, upon the expiration of the 10‑Day Period
following the date of delivery of the Dispute Notice, the Senior Representatives
are unable to negotiate a resolution of the Dispute, and there is no Conciliator
(or the Conciliator fails to issue a decision), then the Parties shall submit
the Dispute to binding arbitration in accordance with the following arbitration
procedures:
(a) The arbitration will be conducted pursuant to the Expedited Procedures of
the Commercial Arbitration Rules (“Arbitration Rules”) of the American
Arbitration Association (“AAA”) in New York, New York, and the arbitrator shall
render his or her award not later than fourteen (14) days after the close of the
hearing in the arbitration.
(b) The arbitrator will be selected from an AAA list using the AAA‑recommended
selection method.
(c) After the appointment of the arbitrator, the arbitrator shall hold a
conference with the Parties as soon as practicable (but in any event within five
(5) days of such appointment) to define and narrow the issues and claims to be
arbitrated, to define and limit discovery and to identify the form of evidence
to be presented.  All discovery shall be completed within five (5) Business Days
of said conference.
(d) Any arbitration shall be conducted by the arbitrator under the guidance of
the Federal Rules of Civil Procedure and the Federal Rules of Evidence, as
modified by the Expedited Procedures, but the arbitrator shall not be required
to comply strictly with such rules in conducting any such arbitration.
(e) The arbitrator shall conduct such evidentiary or other hearings not to
exceed two (2) days, as the arbitrator shall deem necessary or appropriate, and
thereafter shall make a determination as soon as practicable and within said
fourteen (14)‑day period.
(f) A full and complete record of the arbitration shall be maintained, and the
award of the arbitrator shall be accompanied by detailed written findings of
fact and conclusions of law of the arbitrator.
(g) Each Party will bear equally the costs and expenses of AAA and the
arbitrator, and each Party will bear its own costs and expenses.
(h) In no event will the arbitrator determine that any Party should be awarded
punitive, exemplary, consequential or speculative damages or any other damages
not measured by the prevailing Party’s actual damages.
(i) All arbitration proceedings shall be confidential, except to the extent that
disclosure is required by applicable law.
(j) The arbitrator may make and grant interim and interlocutory awards and
relief, including injunctive relief, which shall not be subject to appeal.
(k) The final award by the arbitrator shall be final and binding on the Parties
and shall not be subject to appeal, and judgment on the award may be entered in
any court of competent jurisdiction.
(l) In the case of any conflict between a term or condition of this Master Lease
and a term or condition of the Arbitration Rules, the terms and conditions of
this Master Lease shall govern and control in all respects to the fullest extent
permissible or feasible.
[SIGNATURES FOLLOW]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Master Lease has been executed and delivered by the
Parties effective as of the Commencement Date.


  Landlord:        
 
SERITAGE KMT FINANCE LLC
 
 
 
 
 
By:
/s/ Benjamin Schall

 
 
Name:
Benjamin Schall
 
 
Title:
President

 

 


 
SERITAGE SRC FINANCE LLC
 
 
 
 
 
By:
/s/ Benjamin Schall
 
 
Name:
Benjamin Schall
 
 
Title:
President

 

 



  Tenant:        
 
TRANSFORM SR OPERATIONS LLC
 
 
 
 
 
By:
/s/ Harold Talisman

 
 
Name:
Harold Talisman
 
 
Title:
Authorized Signatory

 

 


 
TRANSFORM KM OPERATIONS LLC
 
 
 
 
 
By:
/s/ Harold Talisman
 
 
Name:
Harold Talisman
 
 
Title:
Authorized Signatory

 

 





--------------------------------------------------------------------------------

EXHIBIT A
PROPERTIES


 
Site
Type
City
State
1
1206
Sears
N Little Rock
AR
2
2218
Sears
Prescott
AZ
3
3678
K‑Mart
Ramona
CA
4
1358
Sears
Chula Vista
CA
5
1398
Sears
San Bernardino
CA
6
1478
Sears
San Bruno
CA
7
1488
Sears
San Jose
CA
8
1688
Sears
Salinas
CA
9
7390
K‑Mart
McKinleyville
CA
10
1748
Sears
Montclair
CA
11
1868
Sears
Moreno Valley
CA
12
1968
Sears
Palm Desert
CA
13
7639
K‑Mart
Santa Paula
CA
14
2088
Sears
Santa Maria
CA
15
7653
K‑Mart
Big Bear Lake
CA
16
1108
Sears
Temecula
CA
17
1148
Sears
Ventura
CA
18
1168
Sears
North Hollywood
CA
19
1189
Sears
West Covina
CA
20
1208
Sears
Fresno
CA
21
1298
Sears
Riverside
CA
22
7725
K‑Mart
Rehoboth Beach
DE
23
4355
K‑Mart
St. Petersburg
FL
24
7321
K‑Mart
Bradenton
FL
25
1345
Sears
Hialeah
FL
26
1365
Sears
Miami
FL
27
1495
Sears
Ft. Myers
FL
28
7767
K‑Mart
Charles City
IA
29
9220
K‑Mart
Algona
IA
30
1212
Sears
North Riverside
IL
31
1053
Sears
Saugus
MA
32
7713
K‑Mart
Edgewater
MD
33
4353
K‑Mart
Minot
ND
34
1313
Sears
Nashua
NH
35
1668
Sears
Las Vegas
NV
36
7676
K‑Mart
Sidney
NY
37
3142
K‑Mart
Tallmadge
OH
38
3243
K‑Mart
North Canton
OH
39
7477
K‑Mart
Marietta
OH
40
1410
Sears
Canton
OH
41
3911
K‑Mart
Columbia
PA
42
3954
K‑Mart
Walnutport
PA
43
7699
K‑Mart
Lebanon
PA
44
3882
K‑Mart
Mayaguez
PR
45
7741
K‑Mart
Ponce
PR
46
7768
K‑Mart
Guaynabo
PR
47
7788
K‑Mart
Bayamon
PR
48
1085
Sears
Caguas
PR
49
1925
Sears
Carolina
PR
50
1127
Sears
Shepherd
TX
51
1284
Sears
Alexandria
VA

--------------------------------------------------------------------------------

EXHIBIT B
PROHIBITED USES
[NOTE: All Prohibited Uses marked “*” shall apply to both Landlord and Tenant;
all others apply to Tenant only.]



*
•  
A flea market;
*
•  
A pawn shop;
 
•  
A banquet hall, auditorium or other place of public assembly;
 
•  
A library or reading room (except incidental to the sale at retail of books);
 
•  
A discotheque or dance hall, any establishment offering live entertainment of
any kind (excluding live music in restaurants), and a theatre, cinema or
playhouse, provided that readings, demonstrations, television, video and other
displays, and/or interactive presentations, shall be permitted as incidental to
any other lawful use;
*
•  
A mortuary, funeral home or crematorium;
 
•  
Living quarters, sleeping apartment or lodging rooms;
*
•  
Any use which is a public or private nuisance;
*
•  
Any use which produces:  (A) noise or sound that is objectionable due to
intermittence, high frequency, shrillness or loudness (except as otherwise
permitted), (B) noxious odors, (C) noxious, toxic, caustic or corrosive fumes,
fuel or gas, (D) dust, dirt or fly ash in excessive quantities, or (E) fire,
explosion or other damaging or dangerous hazard, excluding in all cases the
normal operations of SACs;
*
•  
Any assembling, manufacturing, industrial, distilling, refining, smelting,
agriculture or mining operation;
*
•  
Junk yard or dump;
*
•  
A massage parlor, or the sale, rental or display of “adult” or pornographic
materials, including, without limitation, magazines, books, movies, videos, and
photographs, or any pornographic display of any nature, excepting massages
offered by a spa;
 
•  
A casino, gaming hall, off‑track betting facility, or other gambling operation
or facility, excepting the sale of lottery tickets and gambling where allowed
under applicable Legal Requirements;
*
•  
A “head shop” or other business selling drug paraphernalia, and
 
•  
A retail use that is primarily (a) an off‑price or discount store (other than a
store operated under the “Sears”, “Kmart” or “Shop Your Way” brand or name or
any abbreviation or derivative of such brand or name (such as, by way of example
only and not by way of limitation, “K” or “Big K”), or any other brand or name
including therein the name “Sears”, “Kmart” or “Shop Your Way” or any
abbreviation or derivative for such brand or name as aforesaid ), or *(b) a
second‑hand store.


--------------------------------------------------------------------------------

EXHIBIT C
FORM OF SNDA


Prepared by and after recording return to:
)
)
)
 


)


)


)


)

)
   



SUBORDINATION, NON‑DISTURBANCE, and Attornment AGREEMENT
THIS SUBORDINATION, NON‑DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is made as of the [__] day of [_______________], [__] by and between (i)
[________________________], a [________], having an address at [________]
(together with its successors and assigns, “Lender”), (ii) [__] (“Tenant”), and
(iii) SERITAGE SRC FINANCE LLC, a Delaware limited liability company (“Sears
Landlord”) and SERITAGE KMT FINANCE LLC, a Delaware limited liability company
(“Kmart Landlord”, and together with Sears Landlord, individually or
collectively as the context shall indicate, “Landlord”).


RECITALS
Landlord is the fee owner of those certain properties identified on Exhibit A
attached hereto (collectively, the “Landlord Parcels” and each a “Landlord
Parcel”).
By that certain Master Lease dated [____] (collectively, the “Lease”), by and
between Landlord and Tenant, Tenant has leased from Landlord all or a portion of
each Landlord Parcel and the improvements thereon (the “Premises”), together
with certain easements and rights over the Landlord Parcel as described in the
Lease.
Lender is the holder of a mortgage or beneficiary under a deed of trust on each
Landlord Parcel, given to the Lender by Landlord dated as of the date hereof
(individually or collectively as the context shall indicate, the “Mortgage”, and
the “Mortgages”).  Lender and Landlord are also parties to that certain Loan
Agreement, dated as of the date hereof (the “Loan Agreement” and, collectively
with the Mortgage and the other Loan Documents as defined in the Loan Agreement,
the “Loan Documents”).  Capitalized terms used but not defined herein shall have
the meanings ascribed to such terms in the Loan Agreement.
The loan terms require Landlord to cause Tenant to subordinate the Lease and its
interest in the Premises to the lien of the Mortgage and that Tenant attorn to
Lender.
In return for Tenant’s agreement to subordinate and attorn on the terms and
conditions set forth herein, Tenant requires recognition of and consent to the
Lease terms by Lender, subject to the terms of this Agreement, and to be assured
of continued occupancy of the Demised Premises under the terms of the Lease, in
the event either Lender or a Successor to Lender (as defined herein) succeeds to
the rights of Landlord under the Lease pursuant to the terms of the Mortgage.
NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree as follows:

1.
The Recitals paragraphs set forth above are hereby incorporated into this
Agreement.  All capitalized terms not otherwise defined herein shall have the
meaning ascribed thereto in the Lease.

2.
Lender hereby consents to the Lease.

3.
Subject to the terms of this Agreement, the Lease is and shall be subject and
subordinate to the lien of the Mortgage and to all renewals, replacements and
extensions of the Mortgage (pursuant to Section 14.1 of the Lease) to the full
extent of the principal sum secured thereby, interest thereon and any applicable
fees and expenses and to the terms, conditions and covenants set forth in the
Mortgage and the other Loan Documents.

4.
In the event that Lender shall commence an action to foreclose the Mortgage or
to obtain a receiver of the Demised Premises, or shall foreclose the Mortgage by
advertisement, entry and sale according to any procedure available under the
laws of the state where the Landlord Parcel is located, Tenant shall not be
joined as a party defendant in any such action or proceeding, unless such
joinder is required by law, and in any event Tenant shall not be disturbed in
its possession of the Demised Premises under the Lease, including its rights
under Section 21.25 of the Lease, provided that at the time of the commencement
of any such action or proceeding or at the time of any such sale or exercise of
any such other rights (a) the term of the Lease shall have commenced pursuant to
the provisions thereof, (b) Tenant shall be in possession of the premises then
currently demised under the Lease (subject to, and as the Demised Premises may
be modified from time to time pursuant to, the terms and conditions of the
Lease), (c) the Lease shall be in full force and effect and (d) no Event of
Default has occurred and is continuing.

5.
In the event that Lender or any bona‑fide purchaser (at a foreclosure sale or
other proceedings brought to enforce the Mortgage), subsequent owner (receiving
title by deed or assignment in lieu of foreclosure), successor or assign
(including, without limitation, a successor or assign from Lender in its
capacity as the holder of the indebtedness secured by the Mortgage, such
purchaser, subsequent owner, successor or assign referred to as “Successor”)
shall acquire the Demised Premises upon foreclosure, or by deed in lieu of
foreclosure, or by any other means:


(a)
Lender or its Successor shall recognize and accept the rights of Tenant and
shall thereafter assume the obligations of Landlord under the Lease, subject to
Section 4 above and subsection 5(d) below;


(b)
Tenant shall be deemed to have made a full and complete attornment to Lender or
its Successor as the landlord under the Lease so as to establish direct privity
between the Lender or its Successor and Tenant;


(c)
All rights and obligations of Tenant under the Lease shall continue in full
force and effect and be enforceable by and against Tenant, respectively, with
the same force and effect as if the Lease had originally been made and entered
into directly by and between Lender or its Successor (as the case may be) as the
landlord thereunder, and Tenant and, in the event the Lease shall automatically
terminate pursuant to applicable law, Lender or its Successor (as the case may
be) and Tenant shall, upon the request of Tenant, immediately enter into a new
lease on the exact same terms and conditions of the Lease; and


(d)
Notwithstanding anything to the contrary contained herein, in the Loan Documents
or in the Lease, the following is specifically understood and agreed:

(1) Neither Lender nor its Successor shall be obligated to complete any
construction work required to be done by Landlord pursuant to the provisions of
the Lease or to reimburse Tenant for any construction work done by Tenant. 
except that with respect to Recapture Separation Work and Additional Recapture
Space separation work as provided in Section 1.7 and 1.8 of the Lease that
remains unfinished as of the date upon which the Lender or its Successor shall
become the owner of the applicable Landlord Parcel (“Successor Landlord”),
Successor Landlord shall elect to either (A) complete such work (regardless of
the adequacy of any reserves available therefor) or (B) notify Tenant that
Successor Landlord elects not to complete such work.  If  a successor Lender
elects not to complete such work, the Lease shall automatically be reinstated as
to such Recapture Space or Additional Recapture Space (in its then current
condition) such that the Demised Premises and related Lease terms for such
Property shall be the same as though the Recapture Notice or Additional
Recapture Space Termination Notice had never been given, it being understood and
agreed that (x) from and after Successor Landlord’s election not to complete
such work Tenant’s payment obligations under the Lease shall apply to the
Demised Premises including the applicable Recapture Space or Additional
Recapture Space but (y) Tenant shall not be deemed to be in default or breach of
the Operating Covenant for such reasonable period of time as shall be reasonably
necessary for Tenant (at its sole cost and expense) to return the Demised
Premises to substantially the condition as existed immediately before the
applicable Recapture Notice or Additional Recapture Space Termination Notice was
given.
(2) Subject to subsection 5(a) hereof, neither Lender nor its Successor shall be
liable (a) for Landlord’s failure to perform any of its obligations under the
Lease which have accrued prior to the date on which the Lender or its Successor
shall become the owner of the applicable Landlord Parcel, or (b) for any act or
omission of Landlord, whether prior to or after such foreclosure or sale,
provided, that the foregoing shall not limit the obligations of Lender or its
Successor (and they shall remain obligated) for (A) any alteration (but
specifically excluding any work under clauses (1) or (4) of this Section
5(d) except as expressly provided therein), maintenance, or repair covenants of
Landlord or any obligations to cure violations of any Legal Requirements by
Landlord of a continuing nature (“Continuing Acts”), and (B) any obligations of
Landlord under the Lease which accrue from and after the date such Lender or its
Successor shall succeed to Landlord’s interest.
(3) Neither Lender nor its Successor shall be required to make any repairs to
any Landlord Parcel or to the Demised Premises required as a result of fire or
other casualty or by reason of condemnation, except Lender or its Successor
shall remain obligated to make all such repairs if Landlord is required to do so
under the Lease to the extent that Lender or its Successor shall have received
casualty insurance proceeds or condemnation awards with respect to such events.
(4) Neither Lender nor its Successor shall be required to make any capital
improvements to any Landlord Parcel or to the Demised Premises under the Lease
which Landlord may have agreed to make, but had not completed, or to perform or
provide any services not related to possession or quiet enjoyment of the
premises demised under the Lease, except they shall remain obligated for (I) all
of the same as expressly set forth in Section 5(d)(1) with respect to Recapture
Separation Work and Additional Recapture Space separation work, if Lender shall
have elected to complete such work as set forth in Section 5(d)(1) above and
(II) all Continuing Acts
(5) Neither Lender nor its Successor shall be subject to any offsets, defenses,
abatements or counterclaims which shall have accrued to Tenant against Landlord
prior to the date upon which the Lender or its Successor shall become the owner
of the applicable Landlord Parcel, except Tenant shall retain against them all
Tenant defenses, claims and counterclaims (if any) with respect to any
Continuing Acts.
(6) Neither Lender nor its Successor shall be liable for the return of rental
security deposits, if any, paid by Tenant to Landlord in accordance with the
Lease unless such sums are actually received by Lender or its Successor.
(7) Neither Lender nor its Successor shall be bound by any payment of rents,
additional rents or other sums which Tenant may have paid more than one (1)
month in advance to any prior Landlord unless (i) such sums are actually
received by the Lender or its Successor, or (ii) such prepayment shall have been
expressly provided in the Lease; provided that this clause (7) shall not limit
Tenant’s right to any credit or refund under the Lease under the installment
expense true‑up provisions set forth in Section 4.5 of the Lease, except to the
extent Landlord has misappropriated any payments therefor.
(8) Neither Lender nor its Successor shall be bound to make any payment to
Tenant which was required under the Lease, or otherwise, to be made prior to the
time the Lender or its Successor succeeded to Landlord’s interest, except that
Landlord or its Successor shall remain liable for all payments with respect to
all Continuing Acts.  In the event any 100% Recapture Property Termination
Notice has been given, if any amounts placed into escrow pursuant to Section 1.9
of the Lease with respect to such 100% Recapture Property Termination Notice are
not released to Tenant on the termination date contemplated by the Lease, Tenant
shall have the right within five (5) Business Days of such scheduled termination
date to reinstate the Lease.  If Tenant makes such election to reinstate the
Lease, Tenant shall not be deemed to be in default or breach of the Operating
Covenant for such reasonable period of time as shall be reasonably necessary in
order to resume business operations in the event Tenant retains the 100%
Recapture Property.
(9) Neither Lender nor its Successor shall be bound by any agreement amending,
modifying or terminating the Lease (except for any termination, and any
amendment, made pursuant to and as expressly provided in the Lease) made without
the Lender’s prior written consent prior to the time the Lender or its Successor
succeeded to Landlord’s interest.
(10) Neither Lender nor its Successor shall be bound by any assignment of the
Lease or sublease of the Landlord Parcel, or any portion thereof, made prior to
the time the Successor succeeded to Landlord’s interest, other than if pursuant
to the provisions of the Lease.

6.
Nothing herein contained shall impose any obligations upon either Lender or its
Successor to perform any of the obligations of Landlord under the Lease, unless
and until Lender or its Successor shall succeed to the interests of Landlord in
accordance with Section 5 above.  Provided that the conditions set forth in
Section 4 above are satisfied, in the event that Lender, at its election in its
sole discretion, shall seek a receiver for any Landlord Parcel, Lender shall (a)
use commercially reasonable efforts to request that the order appointing the
receiver require the receiver for such Landlord Parcel to operate such Landlord
Parcel subject to the terms of the Lease, (b) to the extent required by
applicable law, deliver any such required notice or order with respect to such
appointment and order, and (c) unless deemed necessary in Lender’s prudent
judgment, not object to Tenant appearing at its sole cost and expense in any
proceeding for such appointment and order for the sole purpose of supporting a
request made under subsection 6(a), or making a similar request, so long as such
appearance shall not hinder or delay the appointment of the receiver and Tenant
has advised Lender of its intent to appear.

7.
Any notice required or desired to be given under this Agreement shall be in
writing and (a) given by certified or registered mail, return receipt requested,
postage prepaid or (b) sent by reputable overnight air courier service (i.e.,
Federal Express, Airborne, etc.) with guaranteed overnight delivery; in each
instance addressed to the party as provided below.  Notices shall be deemed
given when actually received by the recipient, receipt thereof is refused by the
recipient or the impossibility of delivery due to the failure to provide a new
address as required herein.  All notices hereunder shall be addressed as
follows:

If to Lender:
[_____]
If to Tenant:
[_____]
With a copy to:
[_____]
If to Landlord:
[_____]
With a copy to:
[_____]



Either party, at any time and from time to time (by providing notice to the
other party in the manner set forth above), may designate a different address or
person, or both, to whom such notice may be sent.  Notice of change in address
or person shall be effective 10 days after written notice of such change has
been sent to Tenant in accordance with the terms of this Paragraph.

8.
Tenant will give Lender a copy of any notice of default sent by Tenant to
Landlord (“Default Notice”); provided that, Tenant’s failure, for any reason or
no reason, to give Lender a Default Notice will not comprise either a default or
breach of Tenant’s obligations under the Lease and will not, except as set forth
herein, preclude or affect in any way Tenant’s right to exercise any remedy
provided to Tenant for Landlord’s default in the Lease.  If Lender receives a
Default Notice from Tenant, Lender shall have the same period of time provided
Landlord under the Lease within which to cure such default.  The Lender’s cure
period shall begin to run upon receipt of the Default Notice.  Notwithstanding
anything to the contrary contained in this Section 8, Tenant agrees not to
terminate the Lease by reason of default by Landlord under the Lease, or to an
abatement of rent under the Lease, without delivering to Lender or its Successor
written notice of such default and the opportunity to cure within 60 days of the
delivery of such notice to Lender or its Successor, or if such default cannot be
cured within sixty (60) days, shall have failed within sixty (60) days after
receipt of such notice to commence and thereafter diligently pursue any action
necessary to cure such default, provided that Lender has kept Tenant up‑to‑date
with the current contact information for Lender or its Successor as to where to
send such notice.

9.
This Agreement shall be binding upon and inure to the benefit of Lender, its
Successor, Landlord and Tenant and their respective legal representatives,
successors, administrators and assigns.  The term “Lender” as used herein shall
include the successors and assigns of Lender and any person, party or entity
which shall become the owner of a Landlord Parcel by reason of a foreclosure of
the Mortgage or the acceptance of a deed or assignment in lieu of foreclosure or
otherwise.

10.
Landlord shall give written notice to Tenant of the reconveyance or other
release of the Mortgage within thirty (30) days of the date the reconveyance or
other release is recorded.

11.
This Agreement and the lien of the Mortgage shall not apply to any personalty,
real property, fixtures or equipment owned or leased by Tenant which is now or
hereafter placed on or installed in the Premises, and Tenant shall have the full
right to remove said personalty, real property, fixtures and equipment at the
expiration of the Lease term.

12.
Lender may sell, transfer and deliver the Note and assign the Mortgage, this
Agreement and the other documents executed in connection therewith to one or
more investors in the secondary mortgage market (“Investors”), provided, any
assignment of this Agreement in connection with such sale or transfer shall be
subject to all terms and provisions of this Agreement.  In connection with such
sale, Lender may retain or assign responsibility for servicing the loan,
including the Note, the Mortgage, this Agreement and the other documents
executed in connection therewith, or may delegate some or all of such
responsibility and/or obligations to a servicer including, but not limited to,
any subservicer or master servicer, on behalf of the Investors.  All references
to Lender herein shall refer to and include any such servicer to the extent
applicable.

13.
Tenant will, at the cost of Tenant, and without expense to Lender, do, execute,
acknowledge and deliver all and every such further acts and assurances, as
reasonably necessary, as Lender shall, from time to time, reasonably require,
for the better assuring and confirming unto Lender the property and rights
hereby intended now or hereafter so to be pursuant to this Agreement, or for
carrying out the intention or facilitating the performance of the terms of this
Agreement or for filing, registering or recording this Agreement, or for
complying with all applicable laws.

14.
Tenant acknowledges that Lender is obligated only to Landlord to make the loan
upon the terms and subject to the conditions set forth in the Loan Documents. 
In no event shall Lender or any Successor, nor any heir, legal representative,
successor, or assignee of Lender or any such purchaser or grantee (collectively
the Lender, such purchaser, grantee, heir, legal representative, successor or
assignee, the “Subsequent Landlord”) have any personal liability for the
obligations of Landlord under the Lease and should the Subsequent Landlord
succeed to the interests of the Landlord under the Lease, Tenant shall look only
to the estate and property of any such Subsequent Landlord in the applicable
Landlord Parcel(s) for the satisfaction of Tenant’s remedies for the collection
of a judgment (or other judicial process) requiring the payment of money in the
event of any default by any Subsequent Landlord as landlord under the Lease, and
no other property or assets of any Subsequent Landlord shall be subject to levy,
execution or other enforcement procedure for the satisfaction of Tenant’s
remedies under or with respect to the Lease; provided, however, that the Tenant
may exercise any other right or remedy provided thereby or by law in the event
of any failure by Subsequent Landlord to perform any such material obligation.

15.
This Agreement constitutes the entire agreement of the parties hereto concerning
its subject matter and may not be modified except in writing signed by the
parties hereto.

16.
The provisions of this Agreement are valid and enforceable only upon execution
by Landlord and Lender of an unmodified counterpart hereof and delivering a
fully signed original to Tenant by [_____].

{Remainder of Page Intentionally Left Blank; Signature Pages Immediately Follow}

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, this Subordination, Non‑Disturbance and Attornment Agreement
has been signed and sealed on the day and year first above set forth.




  Lender:    
 
 


 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 

 



  Tenant:
       
 
[___]

 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 

 



  Landlord:        
 
SERITAGE KMT FINANCE LLC
 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 

 


 
SERITAGE SRC FINANCE LLC
 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 




LENDER NOTARY:
STATE OF __

)
   
) SS:
COUNTY OF 

)



THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that _______________________________ personally known to me to be
the _________________________________ of _________________________________, a
___________________________, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged under oath that in such capacity he/she signed
and delivered the said instrument pursuant to authority duly given to him/her by
said _________________.
GIVEN under my hand and seal this ____ day of _________________, 20___.


 


 
 
Notary Public
 

 

My Commission Expires:


_________________________

--------------------------------------------------------------------------------



TENANT NOTARY:
STATE OF __

)
   
) SS:
COUNTY OF 

)





THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that _______________________________ personally known to me to be
the _________________________________ of _________________________________, a
___________________________, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged under oath that in such capacity he/she signed
and delivered the said instrument pursuant to authority duly given to him/her by
said _________________.
GIVEN under my hand and seal this ____ day of _________________, 20___.


 


 
 
Notary Public
 

 

My Commission Expires:


_________________________



STATE OF __

)
   
) SS:
COUNTY OF 

)





THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that _______________________________ personally known to me to be
the _________________________________ of _________________________________, a
___________________________, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged under oath that in such capacity he/she signed
and delivered the said instrument pursuant to authority duly given to him/her by
said _________________.
GIVEN under my hand and seal this ____ day of _________________, 20___.


 


 
 
Notary Public
 

 

My Commission Expires:


_________________________



--------------------------------------------------------------------------------

LANDLORD NOTARY:


STATE OF __

)
   
) SS:
COUNTY OF 

)





THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that _______________________________ personally known to me to be
the _________________________________ of _________________________________, a
___________________________, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged under oath that in such capacity he/she signed
and delivered the said instrument pursuant to authority duly given to him/her by
said _________________.
GIVEN under my hand and seal this ____ day of _________________, 20___.


 


 
 
Notary Public
 

 

My Commission Expires:


_________________________





STATE OF __

)
   
) SS:
COUNTY OF 

)





THE undersigned, a Notary Public in and for the County and State aforesaid, does
hereby certify that _______________________________ personally known to me to be
the _________________________________ of _________________________________, a
___________________________, and personally known to me to be the same person
whose name is subscribed to the foregoing instrument, appeared before me this
day in person and acknowledged under oath that in such capacity he/she signed
and delivered the said instrument pursuant to authority duly given to him/her by
said _________________.
GIVEN under my hand and seal this ____ day of _________________, 20___.


 


 
 
Notary Public
 

 

My Commission Expires:


_________________________



--------------------------------------------------------------------------------

EXHIBIT “A”
LIST AND LEGAL DESCRIPTIONS‑FEE PROPERTIES


PROPERTIES



--------------------------------------------------------------------------------

EXHIBIT D


LANDS’ END PREMISES
Site
Type
City
State
       
1478
Sears
San Bruno
CA
1148
Sears
Ventura
CA
1053
Sears
Saugus
MA
1410
Sears
Canton
OH
1284
Sears
Alexandria
VA






--------------------------------------------------------------------------------

SCHEDULE 1.7(d)


FORM OF RECAPTURE NOTICE
[DATE]
[ADDRESS OF TENANT]


RECAPTURE NOTICE
Pursuant to Section 1.7 of the Master Lease
For Sears / Kmart Store [STORE NUMBER]
[NOTE: ANY TENANT RESPONSE REQUIRED WITHIN 30 DAYS]


Seritage Finance LLC (“Landlord”) hereby notifies [__] (“Tenant”) of its
intention to recapture space pursuant to Section 1.7 of the Master Lease by and
among Seritage Finance LLC, and [__], dated as of  _______________, 2019
(the “Master Lease”).  All terms used herein but not otherwise defined have the
meaning ascribed to them in the Master Lease.
This Recapture Notice pertains to Store Number ____ at [STORE ADDRESS].
The Proposed Recapture Date is:  ___________________________.  Tenant has sixty
(60) days after receipt of this Recapture Notice to give notice of a Tenant
Recapture Termination Date, if desired, which shall not be less than ninety (90)
days after receipt of this Recapture Notice.
Following the Actual Recapture Date, the following terms will apply with respect
to the modified Demised Premises.


● Annual Base Rent: ___________________________
● Tenant’s Proportionate Share of all Property Charges:
___________________________
● Monthly Installment Expenses payable by Tenant: ___________________________

A site plan showing the applicable Tenant Retained Space and the Recapture Space
with respect to the modified Demised Premises, along with a description of the
Tenant Retained Space, is attached as Exhibit A.
A modified Schedule 2 to the side letter to the Master Lease reflecting the
applicable adjustments for the modified Demised Premises is attached as Exhibit
B.  A copy of a title report with respect to this Property pursuant to Section
1.7(e) of the Master Lease is attached as Exhibit C.
SHOULD TENANT DISAGREE WITH ANY OF THE FOREGOING ITEMS, PURSUANT TO THE MASTER
LEASE TENANT SHALL SEND LANDLORD A NOTICE WITHIN THIRTY (30) DAYS OF RECEIPT OF
THIS RECAPTURE NOTICE SETTING FORTH THE NATURE OF TENANT’S DISAGREEMENT IN
REASONABLE DETAIL.


 
SERITAGE KMT FINANCE LLC
 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 

 


 
SERITAGE SRC FINANCE LLC
 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 


--------------------------------------------------------------------------------

Exhibit A
Site Plan and Description of Tenant Retained Space

--------------------------------------------------------------------------------

Exhibit B
Modified Schedule 2 to the Master Lease

--------------------------------------------------------------------------------

Exhibit C
Title Report







--------------------------------------------------------------------------------

SCHEDULE 1.7(j)(ii)


GENERAL REQUIREMENTS AND CONDITIONS
All provisions of this Schedule 1.7(j)(ii) are intended to supplement the
provisions in the Master Lease above governing any general construction work
performed by Landlord, or by Tenant, including without limitation Recapture
Separation Work, Additional Recapture Space recapture and separation work, or
any casualty or Condemnation restoration, or Tenant Alterations.  In the event
of any conflict between the express provisions of the Master Lease and this
Schedule 1.7(j)(ii), the former shall control.  All of the foregoing performed
by either Party shall be referred to as “Landlord’s Work” or “Tenant’s Work,”
respectively.
Tenant’s Work will be performed by Tenant in accordance with final plans and
specifications approved by Landlord (as and to the extent such plans and
specifications and/or approval is provided for in the Master Lease).  Tenant’s
contractor(s) shall secure and pay for all necessary permits, inspections,
certificates, legal approvals, Certificate of Occupancy and/or fees required by
public authorities and/or utility companies with respect to Tenant’s Work.
A. General Requirements
1. All Landlord’s Work or Tenant’s Work installed by Tenant or Landlord shall be
coordinated with, completed in harmony with and so as not to unreasonably
interfere with, Landlord’s or Tenant’s construction schedule, business
operations, nor any other tenant’s or subtenant’s activities, including with
respect to Landlord’s tenants in the Recapture Space or under any of the Leases.
2. All contractors employed by either Landlord or Tenant shall allow other
contractors, even of the same trade, to work on the Demised Premises without
interference and in accordance with the spirit and intent of Paragraph 1 above.
3. Tenant and Tenant’s contractors shall provide all insurance required by
Landlord as set forth in this Lease, or as is otherwise maintained in the
ordinary course by prudent and reputable contractors and/or property owners, or
as otherwise reasonably required by Landlord, prior to the start of any
construction work within the Demised Premises.  Landlord and Landlord Mortgagee
shall each be named as an additional insured in all such insurance.
4. Tenant shall, at all times, keep or cause to be kept the Demised Premises and
the surrounding area free from accumulations of waste materials and/or rubbish
caused by it or its contractors’ employees or workers and shall not place or
permit to be placed any waste materials and/or rubbish on the Common Areas or
other areas of Landlord’s Premises.  Tenant and/or its contractors shall provide
dumpsters and maintenance of said dumpsters during the construction period in a
secure, neat and orderly condition and shall remove and empty the same on a
regular basis to avoid unsightly, obstructive or hazardous accumulations or
conditions.
5. Tenant shall provide Landlord prior written notice  (except in case of an
emergency) of the proposed commencement date of  (a) any Tenant Alterations to
be done within or to the Demised Premises as provided in the Master Lease,  and
of  (b) other Tenant’s Work with a cost in excess of $100,000 in any one (1)
instance with respect to an individual Demised Premises, and Landlord shall
provide Tenant at least thirty (30) days’ prior written notice of the estimated
completion of any Recapture Restoration Work or any Additional Recapture Space
recapture and separation work.
6. Tenant shall coordinate the parking of contractor vehicles, the placement of
dumpsters and the staging area for construction materials, furniture, fixtures
and other equipment, with Landlord’s or any of its tenants’ construction
representatives and construction coordinators so as not to disrupt Landlord’s or
tenants’ operations or interfere with customer parking.  All construction
materials, furniture, fixtures and other equipment shall be kept within Tenant’s
Demised Premises or within areas of the parking lot designated by Landlord
following proposal from and consultation with the Tenant, both Parties acting
reasonably and in good faith.
B. Construction Procedures
1. When submitting construction plans and specifications (preliminary, completed
or final), Tenant or the Tenant’s appointed representative shall issue Tenant’s
plans, specifications and supporting documents electronically via emails to
Landlord’s construction coordinator.
2. Tenant can elect to contract with architects, engineers and other
construction professionals of good repute, which are experienced, financially
responsible and duly licensed in the jurisdiction in which the Demised Premises
is located (“Construction Professionals”) of its choosing for the preparation of
the construction plans and specifications.  The architect (and other
Construction Professionals, as appropriate) shall prepare detailed construction
drawings for the work to be performed at the Demised Premises, incorporating the
improvements to comply with all of Tenant’s obligations under this Master Lease
or as determined by Landlord in consultation with Tenant with respect to work to
be done on behalf of Landlord.  Such drawings will be forwarded to Landlord for
its review and comment to the extent Landlord’s approval of same is required
under the Master Lease.
3. All contractors engaged by Tenant shall be bondable contractors, possessing
good labor relations, capable of performing quality workmanship and working in
harmony with any contractor hired by Landlord or Landlord’s tenants.  Tenant
shall permit union licensed contractors to bid on Tenant’s Work, but Tenant
shall not be obligated to engage such contractors unless union labor is required
in the area where the Demised Premises is located.  Tenant shall retain
sufficient documentation evidencing union contractor bidding and shall provide
such documentation to Landlord upon fifteen (15) days’ prior written request. 
In the event Tenant does not permit union licensed contractors to bid on
Tenant’s Work (“Union Bidding”) and Landlord is picketed or involved in a
dispute with the unions due to Tenant’s failure to permit Union Bidding, then
Tenant shall indemnify, defend and hold Landlord, its officers, directors,
partners, employees and contractors harmless from and against any and all
damages, claims, losses and expenses (including, without limitation, attorneys’
fees, expert witness fees and court costs) incurred by Landlord due to Tenant’s
failure to permit Union Bidding.  All work shall be coordinated with the general
project work.  Tenant shall use its commercially reasonable efforts to cause its
contractors to maintain harmony and avoid any and all disputes with labor unions
in which Tenant’s contractors or any person or entity performing work on behalf
of Tenant may become involved.  Tenant shall be responsible for any delay,
disruption, obstruction or hindrance in the completion of Tenant’s Work and any
damages and extra costs resulting from such disputes, except with respect to
work for which Landlord is financially responsible under the Master Lease, but
expressly excluding all of Tenant’s Acts.  Tenant shall use its commercially
reasonable efforts to cause its contractors to take all action including, but
not limited to, filing charges with the N.L.R.B. and pursuing litigation to
prevent or end any stoppage or slowdown of Tenant’s Work.
4. Construction shall comply in all respects with applicable Legal Requirements.
5. Upon Landlord’s request from time to time, Tenant shall assign to Landlord
any or all contracts or agreements with contractors, vendors, suppliers and/or
Construction Professionals as designated by Landlord in connection with all
Tenant Work performed on behalf of Landlord.

--------------------------------------------------------------------------------

SCHEDULE 1.8(a)


FORM OF ADDITIONAL RECAPTURE SPACE TERMINATION NOTICE
[DATE]
[ADDRESS OF TENANT]


ADDITIONAL RECAPTURE SPACE TERMINATION NOTICE
Pursuant to Section 1.8 of the Master Lease
For Sears / Kmart Store [STORE NUMBER]
[NOTE: ANY TENANT RESPONSE REQUIRED WITHIN 30 DAYS]


Seritage Finance LLC (“Landlord”) hereby notifies [__] (“Tenant”) of its
intention to recapture space pursuant to Section 1.8 of the Master Lease by and
among Seritage Finance LLC and [__], dated as of  _______________, 2019
(the “Master Lease”).  All terms used herein but not otherwise defined have the
meaning ascribed to them in the Master Lease.
This Additional Recapture Space Termination Notice pertains to Store Number ____
at [STORE ADDRESS].
The Proposed Additional Recapture Space Date is:  ___________________________. 
Tenant has sixty (60) days after receipt of this Recapture Notice to give notice
of a Tenant Additional Recapture Space Termination Date, if desired, which shall
not be less than ninety (90) days after receipt of this Recapture Notice.
Following the Actual Additional Recapture Space Termination Date, the following
terms will apply with respect to the modified Demised Premises.
● Annual Base Rent: ___________________________
● Tenant’s Proportionate Share of all Property Charges:
___________________________
● Monthly Installment Expenses payable by Tenant: ___________________________

A site plan showing the applicable Tenant Retained Space and the Additional
Recapture Space with respect to the modified Demised Premises, along with a
description of the Tenant Retained Space, is attached as Exhibit A.
A modified Schedule 2 to the side letter to the Master Lease reflecting the
applicable adjustments for the modified Demised Premises is attached as Exhibit
B.  A copy of a title report with respect to this Property pursuant to Section
1.8(b) of the Master Lease is attached as Exhibit C.
SHOULD TENANT DISAGREE WITH ANY OF THE FOREGOING ITEMS, PURSUANT TO THE MASTER
LEASE TENANT SHALL SEND LANDLORD A NOTICE WITHIN THIRTY (30) DAYS OF RECEIPT OF
THIS RECAPTURE NOTICE SETTING FORTH THE NATURE OF TENANT’S DISAGREEMENT IN
REASONABLE DETAIL.




 
SERITAGE KMT FINANCE LLC
 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 

 


 
SERITAGE SRC FINANCE LLC
 
 
 
 
 
By:

 
 
Name:

 
 
Title:

 


--------------------------------------------------------------------------------

Exhibit A
Site Plan and Description of Tenant Retained Space

--------------------------------------------------------------------------------

Exhibit B
Modified Schedule 2 to the Master Lease

--------------------------------------------------------------------------------

Exhibit C
Title Report











--------------------------------------------------------------------------------

SCHEDULE 2.1(a)
EBITDAR METHODOLOGY
General Ledger Account
Footnote
Calculation
 12 Months Ended January 2015
Property 01478
All Reporting Divisions
 
 
 
 
 A04103 Merchandise Sales
 
 
                          37,181,276
 
 
 
 
 A04107 Auto Center Revenues External
 
 
                              2,073,605
 A04108 Delivery Revenues External
 
 
                                 232,543
 A04109 PA Revenues External
 
 
                                 594,439
 A04110 Service Income Revenues External
 
 
                                       (982)
 A04113 SPP Revenue External
 
 
                                   20,357
 A04114 Miscellaneous Income Revenues External
 
 
                                (474,368)
 A04118 Tenant Income External
 
 
                                 108,270
 A04123 Support Services Revenues External
 
 
                                    (4,103)
 A04115 Credit Revenues External
 
 
                                 282,740
 A04116 Licensed Business Revenues External
 
 
                                 268,380
 A04104 Other Revenues
 
 
                            3,100,881
 
 
 
 
 A04101 Total Revenue
 
 (A04103+A04104)
                          40,282,157
 
 
 
                                           ‑
 
 
 
 
 A05102 Cost of sales
 
 
                          26,870,740
 
 
 
 
 A05113 Occupancy Taxes
 (1)
 
                                 301,942
 A05114 Utility Expense
 
 
                                 329,526
 A05115 Building Expenses
 (2)
 
                                 387,152
 A05107 Occupancy
 
 
                            1,018,620
 
 
 
 
 A05101 Cost of sales, buying and occupancy
 
(A05102+A05107)
                          27,889,360
 
 
 
 
 A06160 Payroll & Incentive
 
 
                              5,074,817
 A06161 Benefits & Taxes
 
 
                                 981,079
 A06162 Associate Expenses
 
 
                                   27,376
 A06163 Equipment Costs
 
 
                                   31,490
 A06164 Data Processing
 
 
                                        837
 A06165 Taxes
 
 
                                   41,834
 A06166 Occupancy Related
 
 
                                     2,072
 A06167 Communication Expense
 
 
                                   84,171
 A06168 Advertising Expense
 (3)
 
                              1,351,248
 A06169 Supplies & Postage
 
 
                                 238,437
 A06170 Insurance Charges
 (3)
 
                                 229,059
 A06171 Bank Card Expense
 
 
                                 338,585
 A06172 Check Expense
 
 
                                     6,624
 A06173 Cash Over/Short
 
 
                                   19,509
 A06174 Operating Services
 
 
                                 124,856
 A06176 Reclasses
 (4)
 
                                (956,475)
 A06177 Miscellaneous SG&A
 
 
                                   67,767
 A06178 Outside Services
 
 
                                   66,652
 A06179 Display Expenses
 
 
                                 113,240
 A06237 Support Services Chargeouts
 
 
                                       (542)
 A06124 Selling and administrative expenses
 (5)
 
                            7,842,636
 
 
 
 
 A06125 Depreciation & Amortization
 
 
                            1,656,792
 
 
 
 
 A06101 Total costs and expenses
 
(A05101+A06124+A06125)
                          37,388,788
 
 
 
 
 A00908 Operating income (loss)
 
(A4101‑A06101)
                            2,893,369
 
 
 
 
 EBITDAR
 
(A06125+A00908)
                            4,550,161
 
 
 
 



 Footnotes
 
 
 
 (1) Reimbursement of property taxes paid by Seritage.
 
 
 
 (2) Reimbursement of certain expenses paid by Seritage after the Multi‑Tenant
Occupancy Date.
 
 (3) Includes the allocation of certain corporate expenses.
 
 
 
 (4) Primarily related to Sears Auto Centers.  COGS moved to SG&A.
 
 
 (5) Overhead structure not generally allocated to property operating
statements.  Primarily includes: Corporate office (finance, accounting,
HR, inventory, merchandising, IT, business leadership, etc) and regional
management.
 




--------------------------------------------------------------------------------

SCHEDULE 2.1(b)
LEASE GUARANTORS

1.
TRANSFORM MIDCO LLC

2.
TRANSFORM SR HOLDINGS LLC

3.
TRANSFORM A&E FACTORY SERVICE LLC

4.
TRANSFORM A&E LAWN AND GARDEN LLC

5.
TRANSFORM CALIFORNIA BUILDER APPLIANCES LLC

6.
TRANSFORM FLORIDA BUILDER APPLIANCES LLC

7.
TRANSFORM INNOVEL SOLUTIONS LLC

8.
TRANSFORM KM LLC

9.
TRANSFORM KM OF MICHIGAN LLC

10.
TRANSFORM KM OF WASHINGTON LLC

11.
TRANSFORM KM OPERATIONS LLC

12.
TRANSFORM KM STORES OF ILLINOIS LLC

13.
TRANSFORM KM STORES OF TEXAS LLC

14.
TRANSFORM KM.COM LLC

15.
TRANSFORM MAXSERV LLC

16.
TRANSFORM MYGOFER LLC

17.
TRANSFORM SERVICELIVE LLC

18.
TRANSFORM SR BRANDS MANAGEMENT LLC

19.
TRANSFORM SR DE PUERTO RICO LLC

20.
TRANSFORM SR HOLDINGS LLC

21.
TRANSFORM SR HOME & BUSINESS FRANCHISES LLC

22.
TRANSFORM SR HOME IMPROVEMENT PRODUCTS LLC

23.
TRANSFORM SR LLC

24.
TRANSFORM SR OPERATIONS LLC

25.
TRANSFORM STARWEST LLC

26.
TRANSFORM WALLY LABS LLC






--------------------------------------------------------------------------------

SCHEDULE 10.2(e)
OPERATING EXPENSES
“Operating Expenses” means:  All costs and expenses of any kind, nature, and
description incurred in connection with the maintenance, operation, care and
repair of the Property which are desirable for the operation and maintenance of
the Property, including the governance, management and administration of this
Master Lease, the Leases, and all future leases of portions of the Property by
Landlord, in accordance with the standard maintained in the City and State in
which the Property is located for similar buildings and sites (subject to any
other specific standards applicable to the Demised Premises as provided in this
Master Lease), and which are not duplicative of other costs and expenses
provided in the Master Lease or otherwise required to be paid or reimbursed by
Tenant under this Master Lease.  The following types of expenses are by way of
illustration and not by way of limitation of the generality of the foregoing:
(1) the cost of providing all heating, ventilating, air conditioning, water and
waste‑water services and other utilities to the buildings in which the Demised
Premises are located;
(2) the cost of refuse, rubbish and garbage collection and removal for the
Property;
(3) cleaning, gardening and landscaping the Property (including, without
limitation, the Common Areas);
(4) costs of tie‑ins or other costs for providing sanitary or storm sewers or
control to and for the Property and Demised Premises;
(5) inspection and permit fees, accounting fees, and attorney and other
professional fees incurred by Landlord in connection with the operation of the
Property or the Demised Premises;
(6) repairs and replacements of the paving and resurfacing of parking lots (as
reasonably required), curbs, fencing, walkways, electrical power lines, light
poles, bulbs, drainage systems and equipment used on the Property (including the
Common Areas);
(7) line painting;
(8) attending the parking areas (if necessary);
(9) any governmental charges, surcharges, fees or taxes on the parking areas or
parking spaces or on vehicles parking therein;
(10) security services, including electronic response and surveillance and/or
private police protection if obtained;
(11) repair or replacement of on‑site water lines, sanitary sewer lines and
storm sewer lines serving the Property;
(12) rental of machinery, equipment and tools used in operating and maintaining
the Property and all buildings and improvements thereon;
(13) reasonable amortization or depreciation of equipment purchased and used for
operating or maintaining (i) the Property and/or (ii) all buildings and
improvements thereon;
(14) costs of signs, sign maintenance and sound systems;
(15) all personal property and similar taxes on equipment, machinery, tools,
supplies and other personal property and facilities used in the maintenance of
the Property;
(16) compensation, paid to any person specifically providing direct services
with respect to the Property (as opposed to a person in the general employ of
Landlord), including the classification of building superintendent;
(17) all repairs to the Property and all buildings and improvements thereon
(provided that with respect to the Demised Premises, any such repairs shall not
materially exceed the standard of repairs for which Tenant is obligated under
the Master Lease);
(18) all supplies and replacement items required for the Property;
(19) all costs for restoration, relocation or expansion of the Common Areas of
the Property;
(20) all charges for maintenance contracts, inspection contracts, HVAC,
escalator and elevator contracts and similar contracts for the Property,
together with all reasonable costs, fees and expenses of attorneys, accountants,
tax‑reduction personnel, building inspectors, architects, construction
engineers, environmental engineers and inspectors, and other professionals and
experts in connection with the maintenance, repair and operation of the
Property;
(21) [Intentionally Omitted];
(22) all insurance with respect to the Property, including Landlord’s Insurance
Costs;
(23) all costs and expenses incurred by Landlord pursuant to all Operating
Agreements;
(24) all costs and expenses incurred by Landlord to perform Landlord’s
obligations under Section 10.3; and
(25) [Intentionally Omitted].
Notwithstanding the foregoing, Operating Expenses shall expressly exclude:
(1) costs of maintenance and repair reimbursed by insurance proceeds or paid for
by other tenants of the Property separate from their share of any Operating
Expenses;
(2) repairs, maintenance, alterations, tenant improvements, tenant allowances,
free rent or other tenant concessions, or other specific costs attributable
solely to other tenants’ space in the Property or billed to such tenants;
(3) brokerage and leasing commissions, advertising expenses and other costs
incurred in leasing or re‑leasing space in the Property, including, without
limitation, any Recapture Space or Additional Recapture Space;
(4) debt service, interest on borrowed money or debt amortization;
(5) depreciation on the Property or equipment or systems therein;
(6) attorneys’ fees and expenses incurred in connection with lease negotiations
or lease disputes;
(7) the cost (including any amortization thereof) of any improvements or
alterations which would be properly classified as capital expenditures according
to generally accepted accounting principles, except for items referred to in
Item (24) or any other items of Operating Expenses above;
(8) the cost of decorating, improving for tenant occupancy, painting or
redecorating portions of any building to be demised to tenants;
(9) the cost of all Recapture Separation Work and all similar work with respect
to any Additional Recapture Space, including, without limitation, any
construction management or supervisory fees or expenses;
(10) costs, fees or expenses of or related to any separation, construction,
redevelopment or reletting of any Recapture Space or Additional Recapture Space;
(11) salaries and other compensation of personnel in the general employ of
Landlord or any of its subsidiaries or affiliates;
(12) advertising and promotional fees in excess of five thousand dollars
($5,000) per calendar year;
(13) the costs of artwork or sculpture;
(14) costs for repairs or other work occasioned by fire, windstorm or other
casualty which are fully reimbursed by insurance;
(15) wages, salaries or other compensation paid for clerks or attendants in
concessions or newsstands operated by Landlord or Landlord’s affiliates;
(16) costs or expenses charged to or payable by other third‑party tenants of
Landlord (including utility charges) other than as part of Operating Expenses;
(17) any costs or expenses which are otherwise reimbursed to Landlord, other
than as part of a Tenant’s Proportionate Share of Operating Expenses or CAM
Expenses; provided, however, that notwithstanding any provision in this Master
Lease to the contrary, in no event shall Landlord be entitled to bill, receive
and retain from Tenant and all third‑party tenants (subject to final adjustments
and accounting) an aggregate of more than one hundred percent (100%) of all
actual costs and expenses paid or incurred by Landlord on account of Operating
Expenses or any other Installment Expenses and if Landlord shall receive more
than one hundred percent (100%) (“Excess Expenses”), Landlord shall promptly
refund to Tenant an amount equal to the lesser of (i) the amount of such Excess
Expenses, or Tenant’s Proportionate Share thereof (from and after the
Multi‑Tenant Occupancy Date), and (ii) the actual amount paid by Tenant on
account of all Operating Expenses or other Installment Expenses.
(18) overhead or administrative fees, costs or expenses of Landlord, or any
subsidiaries or affiliates of Landlord (including any profit increments to any
such subsidiaries or affiliates);
(19) charitable or political donations or contributions;
(20) interest, charges or penalties arising by reason of Landlord’s failure to
timely pay any Impositions, CAM Expenses, (so long as timely paid by Tenant to
Landlord), other Operating Expenses or other Property Charges, to the extent
Landlord is required or has undertaken to do so under this Master Lease;
(21) any management fee or construction management or supervisory fee, with
respect to the Demised Premises or the Property, other than any such fees (if
any) which are payable to unrelated third‑parties, pursuant to any REAs or
Operating Agreements, but in no event with respect to any Recapture Separation
Work or any work in connection with any Additional Recapture Space;
(22) any fees or other compensation for services (other than reimbursement for
out‑of pocket expenses) with respect to the Property paid to Tenant or any
Affiliate of Tenant pursuant to any separate agreement for services between
Landlord or any Affiliate of landlord, and Tenant or any Affiliate of Tenant;
(22) any costs or expenses arising out of or related to any breach or default by
Landlord pursuant to the Master Lease or any negligence, gross negligence or
willful misconduct of Landlord; or
(24) any costs or expenses arising out of or related all matters for which
Landlord is required to indemnify, defend or hold harmless Tenant pursuant to
the Master Lease.


--------------------------------------------------------------------------------

SCHEDULE 20.6


ADDITIONAL PROVISIONS WITH RESPECT TO ENVIRONMENTAL MATTERS WITH RESPECT TO THE
DEMISED PREMISES AND SACS
Notwithstanding anything to the contrary elsewhere in this Master Lease, the
following terms and provisions shall apply to and govern Tenant’s use and
occupancy of the Demised Premises and the portion thereof containing or relating
to SACs, and the conduct of the Tenant’s use and operation of the Demised
Premises and the Stores, all of which terms and provisions Tenant shall observe,
perform and comply with promptly and at its sole cost and expense:
(a) Storage.  All scrap/discarded mufflers or other equipment, parts, tires,
batteries/battery cores, brake linings, wiper blades and other potentially
hazardous by‑products or results of Tenant’s operations, all other debris and
waste or used products (including, without limitation, motor oils and petroleum
and nonpetroleum products), and all Hazardous Substances, must be stored in
accordance with the Environmental Ordinary Course of Business.
(b) Parking.  Tenant shall cause its employees to park all automobiles which are
in the process of service and/or maintenance either inside the Demised Premises
or solely within that portion of the Common Areas identified as parking areas
for Sears Store customers in any Encumbrances or, at the request of Landlord, in
such specific locations thereof as may be designated from time to time by
Landlord.
(c) Environmental Best Management Practices.  In using each and all of the
Demised Premises or operating the automobile care service business at the
Demised Premises, Tenant shall use best management practices in managing all
Hazardous Substances, including, but not limited to, strictly complying with all
of the following:
(i) Compliance With Environmental Laws and Legal Requirements.  Tenant shall
comply, and shall cause the Demised Premises and all activities thereon to
strictly comply, with all Environmental Laws and all other Legal Requirements
now or hereafter in effect.  Tenant shall procure and maintain in full force and
effect at all times any and all licenses, permits, approvals, consents or
authorizations required under any Environmental Laws or other Legal Requirements
for the conduct of Tenant’s operations on the Demised Premises (“Environmental
Permits”), and Tenant shall not take, suffer or permit any action which would
violate any such Environmental Permits, nor fail to take any action the failure
of which would violate or cause the suspension or revocation of any such
Environmental Permits.  Tenant shall timely make all applications to renew and
extend all Environmental Permits.  Landlord shall reasonably cooperate, at
Tenant’s expense, with Tenant’s efforts to procure such Environmental Permits,
but Landlord shall not incur any expense, liability or obligation with respect
to any such Environmental Permits.
(ii) Release and Generation of Hazardous Substances.  Tenant shall not cause or
permit the release, threatened release, abandonment, treatment, dumping,
discharging or disposal of any Hazardous Substances on, from, under or about the
Demised Premises, the Properties and/or the Shopping Center (if applicable). 
Tenant shall not use, manage, handle, store, generate or transport or permit the
use, management, handling, generation or transportation of Hazardous Substances
on, under or from the Demised Premises except to the extent necessary for
Tenant’s business operations and then only in strict compliance with applicable
Environmental Laws and other Legal Requirements.  In addition, Tenant shall not
manage (except as a generator), store or dispose of any hazardous waste, as such
term is defined under applicable Environmental Law, or Hazardous Substances on,
from or under the Demised Premises or take any action or allow any activity, in
each case that would cause the Demised Premises to be considered a hazardous
waste treatment, storage or disposal facility within the meaning of any
applicable Environmental Law.
(iii) Removal of Waste Oils and Solvents.  Tenant shall cause all waste oils,
solvents and other used petroleum and nonpetroleum waste to be removed
periodically (but not less frequently than once per month or period as may be
customary in the industry) and transported from the Demised Premises by a
properly licensed, experienced and reputable waste removal contractor, to be
disposed of at duly licensed facilities, all in strict accordance with all
applicable Legal Requirements and Environmental Laws.
(iv) Oil‑Water Separator.  Tenant shall regularly (at least annually or such
shorter period as required by Environmental Laws) cause the oil‑water separator
to be dredged, cleaned and refilled and the filtration material replaced,
removed and transported by a properly licensed and reputable waste removal
contractor, approved in advance by Landlord, to be disposed of at duly licensed
facilities in strict accordance with all applicable Legal Requirements and
Environmental Laws.
(v) Environmental Equipment; Remediation.  Subject to the provisions of Section
20.3(b):
(A) Tenant shall not use or install or allow the use or installation of any
Environmental Equipment on the Demised Premises which is first used or installed
after the Effective Date located in whole or in part beneath the surface of the
ground without Landlord’s prior written consent (provided, that Tenant may use
the preexisting Environmental Equipment located at the Demised Premises on the
date of this Master Lease, subject to the further provisions hereof).  Tenant is
solely responsible for any liability, damage, cost or claim resulting from,
relating to or arising out of any such use or installation.  If Tenant installs
or uses any Environmental Equipment which is involved in or related to any Known
Environmental Problem, Tenant shall, at or before the time that it vacates the
Demised Premises and at any rate on or before the effective date of such
vacating, unless otherwise directed by Landlord:  (i) remove, dispose or repair
the same if required in compliance with all Environmental Laws; (ii) restore the
Demised Premises to their original condition (excluding and after removal of any
and all Environmental Equipment); and (iii) comply with all obligations related
thereto under all Environmental Laws;
(B) Subject to the foregoing, with respect to all Known Environmental Problems,
Tenant agrees to operate, maintain, abandon, close, remove, repair and replace
all Environmental Equipment as may be necessary in accordance with applicable
Environmental Laws, including, without limitation, being responsible for the
removal, replacement, treatment and disposal of soils, building materials,
equipment and/or groundwater impacted with or by Hazardous Substances and
disturbed, exposed or released during such operation, maintenance, abandonment,
removal, repair and replacement activities;
(C) Upon removal of any Environmental Equipment, Tenant shall promptly: 
(x) investigate whether any release of Hazardous Substances occurred in
connection with such Environmental Equipment; (y) promptly after the removal
thereof notify Landlord in writing of all releases of Hazardous Substances
and/or any contamination discovered as a result of such investigation, and
provide Landlord with all results thereof and all tests and reports in
connection therewith; and (z) using a consultant and methods reasonably approved
in advance by Landlord and in full accordance with all applicable Environmental
Laws, remove all such Hazardous Substances and repair all damage to the Demised
Premises, the Properties and/or the Shopping Center (if applicable);
(D) Without limiting the foregoing provisions of subparagraph (C), in the event
that Tenant removes, replaces, repairs or modifies a hydraulic lift, Tenant
shall, in accordance with applicable Environmental Laws, promptly remove,
replace and properly dispose of all soils and/or groundwater which:  (x)  are
impacted with Hazardous Substances, including, but not limited to, oils,
petroleum products and/or petroleum‑derived products; and/or (y) are exposed or
disturbed by the removal, replacement, repair or modification of a hydraulic
lift.  Notwithstanding the foregoing, Landlord reserves the right, at any time
and from time to time, at Tenant’s expense and without releasing Tenant from any
of its liability or obligations under this Master Lease, to initiate or assume
control in a commercially reasonable manner in accordance with applicable Legal
Requirements over the investigation, remediation or monitoring of any soil
and/or groundwater found to be impacted by Hazardous Substances; and
(E) Tenant shall notify Landlord in writing at least seven (7) days in advance
of any permanent abandonment or removal (without implying Landlord’s consent to
any abandonment or removal, which consent must be requested in writing by Tenant
and shall be given or withheld in Landlord’s sole discretion), and/or
replacement of Environmental Equipment.
(vi) Storage Tanks.  Tenant shall operate above‑ground or below‑ground storage
tanks, including with respect to temporary storage of waste oils and solvents
for periodic disposal as provided in Schedules 20.6(c)(iii) and (c)(iv), and in
the Environmental Ordinary Course of Business.
(vii) Compliance, Investigation and Reports.
(A) Tenant shall strictly comply with all applicable Legal Requirements
pertaining to the permitted use and the protection of human health and the
environment, including making all filings and reports to applicable governmental
agencies necessary to so comply, including hazardous waste manifests (providing
copies of all such manifests, notices, demands, claims and correspondence
received from or sent to any governmental agency to the manager of the Sears
Store or Kmart Store, as the case may be, at the respective Sears Store or Kmart
Store address, and to Landlord), and performing any investigation, remediation,
clean up or work required to comply with Legal Requirements and Environmental
Laws and paying (and indemnifying Landlord against) any fines, penalties,
damages, costs, liabilities and expenses arising out of Tenant’s failure to
comply with Legal Requirements and Environmental Laws.
(B) Without limiting the foregoing, upon receiving notice thereof, Tenant shall
promptly:  (x) notify Landlord in writing and provide copies of all documents
regarding all actual or alleged violations of any Environmental Law that involve
a release or threatened release of Hazardous Substance relating to Tenant’s
activities or otherwise, including copies of any environmental testing, cleanup,
monitoring, or closure reports or documents, regulatory correspondence or other
written materials whatsoever (including all updates, supplements and revisions)
relating to their discovery, investigation, remediation and/or monitoring of any
soils and/or groundwater impacted with Hazardous Materials on or about the
Demised Premises, in connection with Tenant’s operation, investigation,
maintenance, abandonment, removal, repair and replacement of Environmental
Equipment (collectively, “Remediation Materials”); and (y) at its sole expense
and using a consultant and methods approved in advance by Landlord and in full
compliance with all applicable Environmental Laws, investigate and correct all
such violations, remove all such Hazardous Substances and repair all damage to
the Demised Premises, the Properties and/or the Shopping Center (if applicable).
(viii) Removal of Hazardous Substances.  Upon the expiration or earlier
termination of this Master Lease, Tenant shall cause, at its sole cost and
expense, all containerized or accumulated Hazardous Substances, including
Hazardous Substances accumulated in any tanks or secondary containment systems,
to be removed from the Demised Premises and transported off‑site for use,
storage or disposal in accordance with all Environmental Laws.
(ix) Inspection by Landlord.  Tenant acknowledges and agrees that, at any time
and from time to time during the Term, Landlord and its representatives may
enter the Demised Premises to install, maintain or use any environmental
monitoring or testing equipment or to perform any environmental monitoring,
testing, auditing or inspection activity with respect to any activities on, at
or in the vicinity of the Demised Premises, and to review, inspect and copy all
Remediation Materials.  In addition, Landlord has the right, at any time and
from time to time, to inspect or audit the Demised Premises with respect to
environmental matters and to observe and audit Tenant’s compliance with
Environmental Laws and the provisions of Article XX and other provisions of this
Master Lease.  During such inspection or audit, Tenant agrees to provide all
relevant documents and information reasonably requested by Landlord and to
provide to Landlord the opportunity to interview Tenant’s employees relating to
environmental matters.  This right of audit and inspection does not constitute a
duty on Landlord’s part to so inspect and in no event relieves Tenant of any
obligations under this Master Lease or under any Legal Requirements.  All
activities by Landlord under this Schedule 20.6(c)(ix) shall be subject to the
provisions with respect to notice and terms of inspection, Landlord’s
responsibility and insurance and all other matters as provided in Section 20.5
of this Master Lease.  Landlord shall maintain (or cause its contractors and
experts to maintain) customary insurance coverage with customary limits with
respect to all Inspections naming Tenant as additional insured.
(x) Landlord’s Right to Perform.
(A) If Tenant fails to perform any of its obligations under this Schedule 20.6
in a timely manner, without limiting any other Landlord’s rights or remedies
under this Master Lease, upon reasonable notice to Tenant, Landlord may (but
shall have no obligation to) perform such obligation at Tenant’s sole risk and
expense.
(B) Without limiting the foregoing, in the event Tenant has not fully complied
with all obligations to deliver any or all of the Demised Premises free of
Hazardous Substances or has failed to remove any Environmental Equipment or has
failed to otherwise complete any required remediation activities or other
obligations pursuant to Article XX with respect to the surrender of the Demised
Premises on the expiration or earlier termination of this Master Lease, subject
to the provisions of Schedule 20.3 to the Side Letter and the provisions of
Section 20.3(b), Landlord, its successors, assigns and designees (collectively,
“Performing Parties”) may accept such delivery and surrender of the Demised
Premises with such failure and nonperformance by Tenant and undertake any or all
of Tenant’s such obligations with respect to any or all of the Demised Premises
in accordance with the requirements of Environmental Law at Tenant’s sole cost
and expense, without releasing Tenant from its liabilities or obligations under
this Master Lease and without waiving any rights or remedies against Tenant.  In
such event, in addition to all other Landlord’s rights and remedies, Tenant
shall remain liable for all costs, expenses, fees, charges, fines, penalties and
damages as a result of Tenant’s such failure to deliver and surrender the
Demised Premises in the condition required, and shall pay or reimburse the same
to Landlord or any other Performing Parties, plus five percent (5%) of the
amount thereof for administrative expenses, within ten (10) days of written
demand therefor.
(xi) Tenant to Maintain Records.  Tenant shall retain and maintain copies of all
removal, transportation and disposal manifests, notices, correspondence, spill
or release reports, remediation requests and action plans, environmental
reports, tests and inspections, notices of violations, and all other Remediation
Materials referred to in this Schedule 20.6 for a period of not less than three
(3) years (or such longer period as may be required by applicable Environmental
Law) from and after the period to which they relate.
(xii) Environmental Indemnity.  In addition to all other Tenant indemnities
hereunder, Tenant shall indemnify, defend (with counsel acceptable to Landlord),
and hold harmless Landlord and all Indemnified Parties from and against any and
all Losses (including reasonable attorneys’ fees and expenses, including all of
the same incurred in the enforcement of this indemnity, and reasonable
consultants’ fees) which are caused by, relate to or arise in connection with: 
(A) any breach of Article XX; (B) any violation by Tenant or Tenant Group of any
Environmental Law with respect to the Demised Premises, the Properties and/or
the Shopping Center (if applicable); (C) any act or omission of Tenant or Tenant
Group as to any environmental matter or condition arising during the Term
resulting in any violation of Environmental Law; and (D) that portion of an
environmental condition on or about the Demised Premises, the Properties and/or
the Shopping Center (if applicable) caused by, contributed to, or aggravated or
exacerbated by Tenant.  Tenant’s obligation under this Schedule 20.6(c)(xii)
shall survive the expiration or earlier termination of this Master Lease.
(xiii) Confidentiality.  All environmental testing and mitigation results and
all documents or reports generated in connection with the Tenant’s operation,
investigation, maintenance, abandonment, removal, repair or replacement of any
Environmental Equipment or Hazardous Substances shall be kept strictly
confidential unless disclosure is required by law (in which event, prior written
notice of such disclosure, together with a copy of the testing, mitigation
documents or reports that will be disclosed must be given to Landlord at least
thirty (30) days prior to the disclosure).
(xiv) Survival.  The provisions of this Schedule 20.6 shall survive the
expiration or sooner termination of this Master Lease with respect to any or all
of the Demised Premises.
